 



Exhibit 10.1
EXECUTION VERSION
CREDIT AND GUARANTY AGREEMENT
dated as of February 9, 2007
among
COVANTA ENERGY CORPORATION,
COVANTA HOLDING CORPORATION,
as a Guarantor,
CERTAIN SUBSIDIARIES OF COVANTA ENERGY CORPORATION,
as Guarantors,
VARIOUS LENDERS,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Collateral Agent, Revolving Issuing Bank and
a Funded LC Issuing Bank,
UBS AG, STAMFORD BRANCH,
as a Funded LC Issuing Bank,
LEHMAN COMMERCIAL PAPER INC.
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Syndication Agents,
and
BANK OF AMERICA, N.A. and BARCLAYS BANK PLC,
as Documentation Agents
 
$1,270,000,000 Senior Secured Credit Facilities
 
J.P. MORGAN SECURITIES INC., LEHMAN BROTHERS INC. and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
Joint Lead Arrangers and Bookrunners

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page     SECTION 1. DEFINITIONS AND INTERPRETATION     2  
 
           
1.1
  Definitions     2  
1.2
  Accounting Terms     46  
1.3
  Interpretation, etc.     46  
 
            SECTION 2. LOANS AND LETTERS OF CREDIT     46  
 
           
2.1
  Term Loans     46  
2.2
  Revolving Loans     47  
2.3
  Swing Line Loans     48  
2.4
  Issuance of Letters of Credit and Purchase of Participations Therein     50  
2.5
  Pro Rata Shares; Availability of Funds     60  
2.6
  Use of Proceeds     60  
2.7
  Evidence of Debt; Register; Lenders’ Books and Records; Notes     61  
2.8
  Interest on Loans     62  
2.9
  Conversion/Continuation     64  
2.10
  Default Interest     64  
2.11
  Fees     65  
2.12
  Scheduled Payments     66  
2.13
  Voluntary Prepayments/Commitment Reductions     67  
2.14
  Mandatory Prepayments     69  
2.15
  Application of Prepayments     71  
2.16
  General Provisions Regarding Payments     72  
2.17
  Ratable Sharing     73  
2.18
  Making or Maintaining Eurodollar Rate Loans     73  
2.19
  Increased Costs; Capital Adequacy     75  
2.20
  Taxes; Withholding, etc.     77  
2.21
  Obligation to Mitigate     80  
2.22
  Defaulting Lenders     80  
2.23
  Removal or Replacement of a Lender     81  
2.24
  Incremental Facilities     82  
 
            SECTION 3. CONDITIONS PRECEDENT     85  
 
           
3.1
  Closing Date     85  
3.2
  Conditions to Each Credit Extension     89  
 
            SECTION 4. REPRESENTATIONS AND WARRANTIES     89  
 
           
4.1
  Organization; Requisite Power and Authority; Qualification     90  
4.2
  Subsidiaries; Capital Stock and Ownership     90  
4.3
  Due Authorization     90  
4.4
  No Conflict     90  

i



--------------------------------------------------------------------------------



 



                      Page  
4.5
  Governmental Consents     91  
4.6
  Binding Obligation     91  
4.7
  Historical Financial Statements     91  
4.8
  Projections     91  
4.9
  No Material Adverse Change     92  
4.10
  Adverse Proceedings, etc.     92  
4.11
  Payment of Taxes     92  
4.12
  Properties     92  
4.13
  Environmental Matters     92  
4.14
  No Defaults     93  
4.15
  Material Contracts     93  
4.16
  Governmental Regulation     93  
4.17
  Margin Stock     94  
4.18
  Employee Matters     94  
4.19
  Employee Benefit Plans     94  
4.20
  Certain Fees     95  
4.21
  Solvency     95  
4.22
  Disclosure     95  
4.23
  Patriot Act     95  
4.24
  Financing Statements     95  
4.25
  Regulation H     96  
4.26
  Unrestricted Subsidiaries     96  
 
            SECTION 5. AFFIRMATIVE COVENANTS     96  
 
           
5.1
  Financial Statements and Other Reports     96  
5.2
  Existence     99  
5.3
  Payment of Taxes and Claims     99  
5.4
  Maintenance of Properties     100  
5.5
  Insurance     100  
5.6
  Inspections     100  
5.7
  Lenders Meetings     101  
5.8
  Compliance with Laws     101  
5.9
  Environmental     101  
5.10
  Subsidiaries     104  
5.11
  Additional Material Real Estate Assets     105  
5.12
  Further Assurances     105  
5.13
  Post-Closing Matters     105  
5.14
  Designation of Subsidiaries     106  
 
            SECTION 6. NEGATIVE COVENANTS     106  
 
           
6.1
  Indebtedness     106  
6.2
  Liens     111  
6.3
  No Further Negative Pledges     113  
6.4
  Restricted Junior Payments     114  
6.5
  Restrictions on Subsidiary Distributions     115  

ii



--------------------------------------------------------------------------------



 



                      Page    
6.6
  Investments     116  
6.7
  Financial Covenants     118  
6.8
  Fundamental Changes; Disposition of Assets; Acquisitions     120  
6.9
  Disposal of Subsidiary Interests     121  
6.10
  Transactions with Shareholders and Affiliates     121  
6.11
  Conduct of Business     122  
6.12
  Amendments or Waivers of Certain Agreements     122  
6.13
  Fiscal Year     122  
6.14
  Hedge Agreements     123  
 
            SECTION 7. GUARANTY     123  
 
           
7.1
  Guaranty of the Obligations     123  
7.2
  Contribution by Guarantors     123  
7.3
  Payment by Guarantors     124  
7.4
  Liability of Guarantors Absolute     124  
7.5
  Waivers by Guarantors     126  
7.6
  Guarantors’ Rights of Subrogation, Contribution, etc.     126  
7.7
  Subordination of Other Obligations     127  
7.8
  Continuing Guaranty     127  
7.9
  Authority of Guarantors or Company     128  
7.10
  Financial Condition of Company     128  
7.11
  Bankruptcy, etc.     128  
7.12
  Discharge of Guaranty Upon Sale of Guarantor     129  
 
            SECTION 8. EVENTS OF DEFAULT     129  
 
           
8.1
  Events of Default     129  
 
            SECTION 9. AGENTS     132  
 
           
9.1
  Appointment of Agents     132  
9.2
  Powers and Duties     133  
9.3
  General Immunity     133  
9.4
  Agents Entitled to Act as Lender     134  
9.5
  Lenders’ Representations, Warranties and Acknowledgment     135  
9.6
  Right to Indemnity     135  
9.7
  Successor Agent and Swing Line Lender     135  
9.8
  Collateral Documents and Guaranty     136  
 
            SECTION 10. MISCELLANEOUS     137  
 
           
10.1
  Notices     137  
10.2
  Expenses     138  
10.3
  Indemnity     138  
10.4
  Set-Off     139  
10.5
  Amendments and Waivers     140  
10.6
  Successors and Assigns; Participations     142  

iii



--------------------------------------------------------------------------------



 



                      Page    
10.7
  Independence of Covenants     146  
10.8
  Survival of Representations, Warranties and Agreements     146  
10.9
  No Waiver; Remedies Cumulative     146  
10.10
  Marshalling; Payments Set Aside     146  
10.11
  Severability     147  
10.12
  Obligations Several; Independent Nature of Lenders’ Rights     147  
10.13
  Headings     147  
10.14
  APPLICABLE LAW     147  
10.15
  CONSENT TO JURISDICTION     147  
10.16
  WAIVER OF JURY TRIAL     148  
10.17
  Confidentiality     148  
10.18
  Usury Savings Clause     149  
10.19
  Counterparts     150  
10.20
  Effectiveness     150  
10.21
  Patriot Act     150  
10.22
  Electronic Execution of Assignments     150  

iv



--------------------------------------------------------------------------------



 



         
APPENDICES:
  A-1   Term Loan Commitments
 
  A-2   Revolving Commitments
 
  A-3   Funded Letter of Credit
 
  B   Notice Addresses
 
       
SCHEDULES:
  1.1(a)   Certain Adjustments to Financial Covenant Definitions
 
  1.1(b)   Closing Date Excluded Subsidiaries
 
  1.1(c)   Existing Funded Letters of Credit
 
  1.1(d)   Closing Date Foreign Subsidiaries
 
  1.1(e)   Detroit Letters of Credit
 
  2.4(f)   Allocation of Credit Linked Deposits
 
  3.1(d)   Certain Closing Date Indebtedness Events
 
  4.1   Jurisdictions of Organization
 
  4.2   Subsidiaries; Capital Stock and Ownership
 
  4.12   Real Estate Assets
 
  4.15   Material Contracts
 
  4.26   Unrestricted Subsidiaries
 
  5.13   Post-Closing Matters
 
  6.1   Certain Indebtedness
 
  6.1(x)(1)   Terms of Subordination – Affiliates
 
  6.1(x)(2)   Terms of Subordination – Non-Affiliates
 
  6.2   Certain Liens
 
  6.6(g)   Certain Investments
 
  6.6(m)   Certain Investments in China, Italy and Mauritius
 
  6.7(a)   Collateral Accounts with respect to Restricted Project Cash
 
  6.8-A   Certain Permitted Asset Sales
 
  6.8-B   Foreign Subsidiary Restructuring
 
  6.10   Certain Affiliate Transactions
 
       
EXHIBITS:
  A-1   Funding Notice
 
  A-2   Conversion/Continuation Notice
 
  A-3   Issuance Notice
 
  B-1   Term Loan Note
 
  B-2   Revolving Loan Note
 
  B-3   Swing Line Note
 
  C   Compliance Certificate
 
  D-1   Opinion of Latham & Watkins LLP
 
  D-2   Opinion of Mr. Timothy Simpson
 
  D-3   LeBoeuf, Lamb, Greene & MacRae LLP
 
  E   Assignment Agreement
 
  F   Certificate Regarding Non-bank Status
 
  G-1   Closing Date Certificate
 
  G-2   Solvency Certificate
 
  H   Counterpart Agreement
 
  I-1   Pledge and Security Agreement
 
  I-2   Holding Pledge Agreement
 
  J   Mortgage

v



--------------------------------------------------------------------------------



 



         
 
  K   Joinder Agreement
 
  L   Intercompany Subordination Agreement

vi



--------------------------------------------------------------------------------



 



CREDIT AND GUARANTY AGREEMENT
     This CREDIT AND GUARANTY AGREEMENT, dated as of February 9, 2007, is
entered into by and among COVANTA ENERGY CORPORATION, a Delaware corporation
(“Company”), COVANTA HOLDING CORPORATION, a Delaware corporation (“Holding"),
CERTAIN SUBSIDIARIES OF COMPANY, as Guarantors, THE LENDERS PARTY HERETO FROM
TIME TO TIME, JPMORGAN CHASE BANK, N.A., as Administrative Agent (“JPMC”,
together with its permitted successors in such capacity, the “Administrative
Agent”) and as Collateral Agent (together with its permitted successors in such
capacity, the “Collateral Agent”), Revolving Issuing Bank and a Funded LC
Issuing Bank, UBS AG, STAMFORD BRANCH ("UBS"), as a Funded LC Issuing Bank,
LEHMAN COMMERCIAL PAPER INC. (“LCPI”) and MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED (“MLPFS”), as Syndication Agents (each in such capacity, a
“Syndication Agent”), and BANK OF AMERICA, N.A. (“BA”) and BARCLAYS BANK PLC
(“Barclays”), as Documentation Agents (each in such capacity, a “Documentation
Agent”).
RECITALS:
     WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;
     WHEREAS, Lenders have agreed to extend certain credit facilities to
Company, in an aggregate amount not to exceed $1,270,000,000, consisting of (i)
$650,000,000 in aggregate principal amount of Term Loans to be borrowed on the
Closing Date and (ii) $300,000,000 in aggregate principal amount of Revolving
Commitments and (iii) up to $320,000,000 in aggregate face amount of Funded
Letters of Credit. The proceeds of the Term Loans will be used together with a
portion of the proceeds of the Related Transactions to refinance the Existing
Indebtedness of Company and certain of its Subsidiaries in accordance with the
terms hereof (“Refinancing”) and to pay the related fees, commissions, premiums
and expenses. The proceeds under the Revolving Loan will be used, after the
Closing Date, to fund Restricted Junior Payments permitted hereunder, for
Permitted Acquisitions and to provide for ongoing working capital requirements
of Company and its Subsidiaries for general corporate purposes. The Funded
Letters of Credit will be used to support obligation of Company and its
Subsidiaries under waste to energy projects and other Contractual Obligations of
Company and its Subsidiaries and for other general corporate purposes of Company
and its Subsidiaries;
     WHEREAS, contemporaneously with the closing of this Agreement, Holding will
issue the Convertible Debentures and consummate the Holding Equity Issuance, the
proceeds of which, together with the proceeds from the loans provided under this
Agreement, will be used to consummate the Refinancing;
     WHEREAS, Company has agreed to secure all of its Obligations by granting to
Collateral Agent, for the benefit of Secured Parties, a First Priority Lien on
substantially all of its assets, including to the extent permitted by existing
Contractual Obligations and regulatory limitations binding on Company or any of
its Subsidiaries, a pledge of all of the Capital Stock of each of its Domestic
Subsidiaries (other than any Unrestricted Subsidiaries) directly owned by it

 



--------------------------------------------------------------------------------



 



and 65% of all the Capital Stock of each of its Foreign Subsidiaries (other than
any Unrestricted Subsidiaries) directly owned by it (except to the extent
expressly provided in Section 3.1(h)(iv) and the Pledge and Security Agreement);
and
     WHEREAS, Guarantors, have agreed to guarantee the obligations of Company
hereunder and to the extent permitted by existing Contractual Obligations and
regulatory limitations, binding on Company or any of its Subsidiaries, to secure
their respective Obligations by granting to Collateral Agent, for the benefit of
Secured Parties, a First Priority Lien on substantially all of their respective
assets, including (to the extent so permitted) a pledge of all of the Capital
Stock of each of their respective Domestic Subsidiaries (other than any
Unrestricted Subsidiaries and certain immaterial Restricted Subsidiaries)
directly owned by them (including in the case of Holding, Company) and 65% of
all the Capital Stock of each of their respective Foreign Subsidiaries (other
than any Unrestricted Subsidiaries and certain immaterial Foreign Subsidiaries)
directly owned by them (except to the extent expressly provided in
Section 3.1(h)(iv) and the Pledge and Security Agreement) and all intercompany
debt.
     NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the parties hereto agree as follows:
SECTION 1. DEFINITIONS AND INTERPRETATION
     1.1 Definitions. The following terms used herein, including in the
preamble, recitals, exhibits and schedules hereto, shall have the following
meanings:
     “Acquired EBITDA” means, with respect to any Acquired Entity or Business
for any period, the amount for such period of Consolidated Adjusted EBITDA of
such Acquired Entity or Business (determined as if references to Company and the
Restricted Subsidiaries in the definition of Consolidated Adjusted EBITDA were
references to such Acquired Entity or Business and its Subsidiaries), all as
determined on a consolidated basis for such Acquired Entity or Business.
     “Acquired Entity or Business” has the meaning set forth in the definition
of the term “Consolidated Adjusted EBITDA”.
     “Act” as defined in Section 4.23.
     “Additional Credit Linked Deposit” as defined in Section 2.24.
     “Additional Funded Letter of Credit” as defined in Section 2.24.
     “Additional Funded Letter of Credit Commitment” as defined in Section 2.24.
     “Additional Funded Letter of Credit Exposure” means with respect to any
Lender, at any time, the sum of (a) the amount of any Unpaid Drawings in respect
of which payments from such Lender’s Additional Credit Linked Deposit have been
made (or were required to be made) to a Funded LC Issuing Bank pursuant to
Section 2.4(f) at such time and (b) such Lender’s Pro Rata Share of the
Additional Funded Letters of Credit Outstanding of any Series at such time

2



--------------------------------------------------------------------------------



 



(excluding the portion thereof consisting of Unpaid Drawings in respect of which
payments from such Lender’s Additional Credit Linked Deposit have been made (or
were required to be made) to a Funded LC Issuing Bank pursuant to
Section 2.4(f)); provided that at any time when the Additional Funded Letters of
Credit Outstanding of such Series is zero, the Additional Funded Letter of
Credit Exposure of any Lender for such Series shall be equal to such Lender’s
Additional Funded Letter of Credit Commitment of such Series.
     “Additional Funded Letter of Credit Participant” as defined in
Section 2.24.
     “Additional Funded Letter of Credit Termination Date” means the earlier to
occur of (i) the date on which the Additional Credit Linked Deposits with
respect to a particular Series have been reduced to zero pursuant to
Section 2.13(b)(iii), and (ii) the date of the termination of the Additional
Funded Letter of Credit Commitments of such Series pursuant to Section 8.1.
     “Additional Funded Letters of Credit Outstanding” means at any time, the
sum of, without duplication, (a) the aggregate Stated Amount of all outstanding
Additional Funded Letters of Credit of any Series and (b) the aggregate amount
of all Unpaid Drawings in respect of all Additional Funded Letters of Credit of
such Series.
     “Additional Revolving Commitment” as defined in Section 2.24.
     “Additional Revolving Lender” as defined in Section 2.24.
     “Additional Revolving Loan” as defined in Section 2.24.
     “Additional Term Loan” as defined in Section 2.24.
     “Additional Term Loan Commitment” as defined in Section 2.24.
     “Additional Term Loan Exposure” means, with respect to any Lender as of any
date of determination, the outstanding principal amount of the Additional Term
Loans of such Lender for a Series.
     “Additional Term Loan Lender” as defined in Section 2.24.
     “Additional Term Loan Maturity Date” means the date that Additional Term
Loans of a Series shall become due and payable in full hereunder, as specified
in the applicable Joinder Agreement, including by acceleration or otherwise.
     “Adjusted Eurodollar Rate” means, for any Interest Rate Determination Date
with respect to an Interest Period for a Eurodollar Rate Loan or Credit Linked
Deposit, the rate per annum obtained by dividing (and rounding upward to the
next whole multiple of 1/16 of 1.00%) (i) (a) the rate per annum (rounded to the
nearest 1/100 of 1.00%) equal to the offered rate which appears on the page of
the Telerate Screen which displays an average British Bankers Association
Interest Settlement Rate (such page currently being page number 3740 or 3750, as
applicable) for deposits (for delivery on the first day of such period) with a
term equivalent to such period in Dollars, determined as of approximately
11:00 a.m. (London, England time) on such Interest Rate Determination Date, or
(b) in the event the rate referenced in the preceding

3



--------------------------------------------------------------------------------



 



clause (a) does not appear on such page or service or if such page or service
shall cease to be available, the rate per annum (rounded to the nearest 1/100 of
1.00%) equal to the rate determined by Administrative Agent to be the offered
rate on such other page or other service which displays an average British
Bankers Association Interest Settlement Rate for deposits (for delivery on the
first day of such period) with a term equivalent to such period in Dollars,
determined as of approximately 11:00 a.m. (London, England time) on such
Interest Rate Determination Date, or (c) in the event the rates referenced in
the preceding clauses (a) and (b) are not available, the rate per annum (rounded
to the nearest 1/100 of 1.00%) equal to the offered quotation rate to first
class banks in the London interbank market by JPMC for deposits (for delivery on
the first day of the relevant period) in Dollars of amounts in same day funds
comparable to the principal amount of the applicable Loan or Credit Linked
Deposit, for which the Adjusted Eurodollar Rate is then being determined with
maturities comparable to such period as of approximately 11:00 a.m. (London,
England time) on such Interest Rate Determination Date, by (ii) an amount equal
to (a) one minus (b) the Applicable Reserve Requirement.
     “Administrative Agent” as defined in the preamble hereto.
     “Adverse Proceeding” means any action, suit, proceeding (whether
administrative, judicial or otherwise), governmental investigation or
arbitration at law or in equity, or before or by any Governmental Authority,
domestic or foreign (including any Environmental Claims), whether pending or, to
the knowledge of Company or any of its Subsidiaries, threatened against or
affecting Company or any of its Subsidiaries or any property of Company or any
of its Subsidiaries.
     “Affected Lender” as defined in Section 2.18(b).
     “Affected Loans” as defined in Section 2.18(b).
     “Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities or
by contract or otherwise.
     “Agent” means each of Administrative Agent, Collateral Agent, Syndication
Agents and Documentation Agents.
     “Aggregatable Restricted Subsidiaries” means two or more Restricted
Subsidiaries (i) which for the most recent Fiscal Year individually accounted
for less than 5.00%, but collectively accounted for more than 15.00%, of the
consolidated revenues of Company and its Restricted Subsidiaries, or (ii) which
as at the end of the most recent Fiscal Year, individually owned less than
5.00%, but collectively owned more than 15.00%, of the consolidated assets of
Company and its Restricted Subsidiaries.
     “Aggregate Amounts Due” as defined in Section 2.17.
     “Aggregate Payments” as defined in Section 7.2.

4



--------------------------------------------------------------------------------



 



     “Agreement” means this Credit and Guaranty Agreement, dated as of
February 9, 2007 as it may be amended, supplemented or otherwise modified from
time to time.
“Applicable Margin” means
     (i) with respect to Revolving Loans that are Eurodollar Rate Loans,
(a) from the Closing Date until the date of delivery of the Compliance
Certificate and the financial statements for the first full Fiscal Quarter
ending after the Closing Date, 1.75% per annum; and (b) thereafter, a percentage
per annum, determined by reference to Leverage Ratio in effect from time to time
as set forth below:

                              Applicable Margin for Term     Applicable Margin
for   Loans, Funded Letters of Credit     Revolving Loans   and Credit-Linked
Deposits Leverage Ratio   (Eurodollar Loans)   (Eurodollar Loans)
³ 4.00:1.00
    2.00 %     1.75 %
< 4.00:1.00 ³ 3.25:1.00
    1.75 %     1.50 %
< 3.25:1.00 ³ 2.75:1.00
    1.50 %     1.50 %
< 2.75:1.00
    1.25 %     1.50 %

     (ii) with respect to Swing Line Loans and Revolving Loans that are Base
Rate Loans, an amount equal to the Applicable Margin for Eurodollar Rate Loans
as set forth in clause (i) minus 1.00% per annum;
     (iii) with respect to the Term Loans that are Eurodollar Rate Loans, Funded
Letters of Credit and Credit Linked Deposits, (a) from the Closing Date until
the date of delivery of the Compliance Certificate and the financial statements
for the first full Fiscal Quarter ending after the Closing Date, 1.50% per
annum; and (b) thereafter, a percentage per annum, determined by reference to
Leverage Ratio in effect from time to time as set forth above; and
     (iv) with respect to Term Loans that are Base Rate Loans, an amount equal
to the Applicable Margin for Eurodollar Rate Loans as set forth in clause
(iii) minus 1.00% per annum. No change in the Applicable Margin shall be
effective until three Business Days after the date on which Administrative Agent
shall have received the applicable financial statements and a Compliance
Certificate pursuant to Section 5.1(c)(i) calculating the Leverage Ratio.
     At any time Company has not submitted to Administrative Agent the
applicable information as and when required under Section 5.1(c)(i), the
Applicable Margin shall be determined as if the Leverage Ratio were in excess of
4.00:1.00 until such time as each failure is cured. Within one Business Day of
receipt of the applicable information under Section 5.1(c)(i),

5



--------------------------------------------------------------------------------



 



Administrative Agent shall give each Lender telefacsimile or telephonic notice
(confirmed in writing) of the Applicable Margin in effect from such date.
     “Applicable Reserve Requirement” means, at any time, for any Eurodollar
Rate Loan or a Credit Linked Deposit, the maximum rate, expressed as a decimal,
at which reserves (including, without limitation, any basic marginal, special,
supplemental, emergency or other reserves) are required to be maintained with
respect thereto against “Eurocurrency liabilities” (as such term is defined in
Regulation D) under regulations issued from time to time by the Board of
Governors of the Federal Reserve System or other applicable banking regulator.
Without limiting the effect of the foregoing, the Applicable Reserve Requirement
shall reflect any other reserves required to be maintained by such member banks
with respect to (i) any category of liabilities which includes deposits by
reference to which the applicable Adjusted Eurodollar Rate is to be determined,
or (ii) any category of extensions of credit or other assets which include
Eurodollar Rate Loans. A Eurodollar Rate Loan or a Credit Linked Deposit shall
be deemed to constitute Eurocurrency liabilities and as such shall be deemed
subject to reserve requirements without benefits of credit for proration,
exceptions or offsets that may be available from time to time to the applicable
Lender. The rate of interest on Eurodollar Rate Loans or a Credit Linked Deposit
shall be adjusted automatically on and as of the effective date of any change in
the Applicable Reserve Requirement.
     “ARC Indenture” means that certain Indenture, dated as of May 1, 2003,
between American Ref-Fuel Company LLC and Wachovia Bank, National Association as
supplemented by the First Supplemental Indenture, dated as of May 1, 2003
between American Ref-Fuel Company LLC and Wachovia Bank, National Association.
     “ARC Notes” means the “Notes” as defined in the ARC Indenture.
     “Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor),
sale and leaseback, assignment, conveyance, transfer or other disposition to, or
any exchange of property with, any Person (other than Company or any Guarantor
Subsidiary), in one transaction or a series of transactions, of all or any part
of Company’s or any of its Restricted Subsidiaries’ businesses, assets or
properties of any kind, whether real, personal, or mixed and whether tangible or
intangible (other than Cash), whether now owned or hereafter acquired,
including, without limitation, the Capital Stock of any of Company’s Restricted
Subsidiaries, other than (i) inventory (or other assets) sold or leased in the
ordinary course of business, (excluding any such sales by operations or
divisions discontinued), and (ii) Excluded Asset Sales.
     “Assignment Agreement” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit E, with such amendments or modifications as
may be approved by Administrative Agent and Company.
     “Assignment Effective Date” as defined in Section 10.6(b).
     “Authorized Officer” means, as applied to any Person, any individual
holding the position of chief executive officer, general counsel, chief
financial officer, chief accounting officer or treasurer.
     “BA” as defined in the preamble hereto.

6



--------------------------------------------------------------------------------



 



     “Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
     “Barclays” as defined in the preamble hereto.
     “Base Rate” means, for any day, a rate per annum equal to the greater of
(i) the Prime Rate in effect on such day and (ii) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1.00%. Any change in the Base Rate due to
a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective on the effective day of such change in the Prime Rate or the Federal
Funds Effective Rate, respectively.
     “Base Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Base Rate.
     “Beneficiary” means each Agent, Issuing Bank, Lender and Lender
Counterparty.
     “Business Day” means (i) any day excluding Saturday, Sunday and any day
which is a legal holiday under the laws of the State of New York or is a day on
which banking institutions located in such state are authorized or required by
law or other governmental action to close and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted Eurodollar
Rate or any Eurodollar Rate Loans or Credit Linked Deposit, the term “Business
Day” shall mean any day which is a Business Day described in clause (i) and
which is also a day for trading by and between banks in Dollar deposits in the
London interbank market.
     “Calyon” means Calyon New York Branch.
     “Calyon Hedge Agreements” means (i) that certain Confirmation, dated
July 8, 2005, between Calyon and Company relating to the “Swap Transaction”
referred to therein and (ii) that certain Confirmation, dated March 17, 2006,
between Calyon and Company relating to the “Swap Transaction” referred to
therein.
     “Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.
     “Capital Stock” means any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing from the issuer thereof.
     “Cash” means money, currency or a credit balance in any demand or Deposit
Account.
     “Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government or (b) issued by any agency of the
United States the obligations of which are backed

7



--------------------------------------------------------------------------------



 



by the full faith and credit of the United States, in each case maturing within
one year after such date; (ii) marketable direct obligations issued by any state
of the United States of America or any political subdivision of any such state
or any public instrumentality thereof, in each case maturing within one year
after such date and having, at the time of the acquisition thereof, a rating of
at least A-1 from S&P or at least P-1 from Moody’s; (iii) commercial paper
maturing no more than one year from the date of creation thereof and having, at
the time of the acquisition thereof, a rating of at least A-1 from S&P or at
least P-1 from Moody’s; (iv) certificates of deposit or bankers’ acceptances
maturing within one year after such date and issued or accepted by any Lender or
by any commercial bank organized under the laws of the United States of America
or any state thereof or the District of Columbia that (a) is at least
“adequately capitalized” (as defined in the regulations of its primary Federal
banking regulator) and (b) has Tier 1 capital (as defined in such regulations)
of not less than $100,000,000; (v) shares of any money market mutual fund that
(a) has at least 95% of its assets invested continuously in the types of
investments referred to in clauses (i) and (ii) above, and (b) has net assets of
not less than $500,000,000; (vi) any repurchase agreement having a term of
30 days or less entered into with any commercial banking institution satisfying
the criteria set forth in clause (iv) which is secured by a fully perfected
security interest in any obligation of the type described in clause (i), above,
(vii) securities and investments held by Foreign Subsidiaries pursuant to the
requirements of Project documents to which they are a party, (viii) other
investment-grade instruments and securities held by Foreign Subsidiaries,
(ix) auction rate securities or auction rate preferred stock having a rate reset
frequency of less than ninety (90) days and having, at the time of the
acquisition thereof, a rating of at least A from S&P or from Moody’s and
(x) such other securities and investments held by Excluded Subsidiaries and
Foreign Subsidiaries as Company and Administrative Agent may agree.
     “Certificate re Non-Bank Status” means a certificate substantially in the
form of Exhibit F.
     “Change of Control” means, at any time, (i) any Person other than Holding
shall acquire direct ownership, beneficially or of record, of any voting stock
of Company or (ii) any person, entity or “group” (within the meaning of Section
13(d) or 14(d) of the Exchange Act, but excluding any employee benefit plan of
Holding and its Subsidiaries and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan), other than
SZ Investments, LLC, Third Avenue Trust, LLC, D.E. Shaw Laminar Portfolios, LLC
and EGI-FUND (05-07) Investors, L.L.C. or any of their Affiliates, shall at any
time have acquired direct or indirect beneficial ownership (as defined in
Rules 13(d)-3 and 13(d)-5 under the Exchange Act) of 35% of the outstanding
voting stock of Holding or (iii) the majority of the seats (other than vacant
seats) on the board of directors (or similar governing body) of Company cease to
be occupied by Persons who either (A) were members of the board of directors of
Company on the Closing Date or (B) were nominated for election by the board of
directors of Company, a majority of whom were directors on the Closing Date or
whose election or nomination for election was previously approved by a majority
of such directors.
     “Class” means, in each case, under this Agreement as originally in effect
or as amended in accordance with the terms hereof pursuant to Section 10.5,
(i) with respect to Lenders, each of the following classes of Lenders:
(a) Lenders having Term Loan Exposure, (b) Lenders having Additional Term Loan
Exposure of each Series, (c) Lenders having Revolving Exposure

8



--------------------------------------------------------------------------------



 



(including Swing Line Lender), (d) Lenders having Funded Letters of Credit
Exposure and (e) Lenders having Additional Funded Letter of Credit Exposure of
each Series; (ii) with respect to Loans, each of the following classes of Loans:
(a) Term Loans, (b) each Series of Additional Term Loans, (c) Revolving Loans
(including Swing Line Loans) and (d) Additional Revolving Loans; and (iii) with
respect to Commitments, each of the following classes of Commitments: (a) Term
Loan Commitments, (b) Revolving Commitments and (c) Funded Letter of Credit
Commitments.
     “Closing Date” means the date on which the Term Loans are made.
     “Closing Date Certificate” means a Closing Date Certificate substantially
in the form of Exhibit G-1.
     “Collateral” means, collectively, all of the real, personal and mixed
property (including Capital Stock) in which Liens are purported to be granted
pursuant to the Collateral Documents as security for the Obligations.
     “Collateral Agent” as defined in the preamble hereto.
     “Collateral Documents” means the Pledge and Security Agreement, the Holding
Pledge Agreement and all other instruments, documents and agreements delivered
by any Credit Party pursuant to this Agreement or any of the other Credit
Documents in order to grant to Collateral Agent, for the benefit of Lenders, a
Lien on any real, personal or mixed property of that Credit Party as security
for the Obligations.
     “Commitment” means any Revolving Commitment, Term Loan Commitment or Funded
Letter of Credit Commitment.
     “Commitment Fee Rate” means (a) from the Closing Date until the date of
delivery of the Compliance Certificate and the financial statements for the
first full Fiscal Quarter ending after the Closing Date, 0.50% per annum; and
(b) thereafter, a percentage per annum, determined by reference to Leverage
Ratio in effect from time to time as set forth below:

          Leverage Ratio   Commitment Fee Rate
³ 2.75:1.00
    0.375 %
< 2.75:1.00
    0.250 %

     “Commodities Agreement” means any long-term or forward purchase contract or
option contract to buy, sell or exchange commodities or similar agreement or
arrangement to which Company or any of its Restricted Subsidiaries is a party
unless, under the terms of such ordinary course, non-speculative purchase
contract, option contract agreement or arrangement Company expects to make or
take delivery of all of the commodities which are the subject thereof.
     “Company” as defined in the preamble hereto.

9



--------------------------------------------------------------------------------



 



     “Compliance Certificate” means a Compliance Certificate substantially in
the form of Exhibit C.
     “Consolidated Adjusted Debt” means, as at any date of determination, the
aggregate stated balance sheet amount of (x) all Indebtedness of the type
identified in clauses (i) through (iv) of the definition of Indebtedness of
Company and its Restricted Subsidiaries (excluding premiums and discounts) and
(y) Guaranty Indebtedness, determined on a consolidated basis in accordance with
GAAP minus (i) Restricted Project Cash, (ii) all Permitted Subordinated
Indebtedness owing to Holding, and (iii) Indebtedness in respect of the ARC
Notes and the MSW Notes for so long as such is permitted to be outstanding
hereunder. For the avoidance of doubt, Performance Guaranties and undrawn
Letters of Credit shall not constitute Consolidated Adjusted Debt.
     “Consolidated Adjusted EBITDA” means, for any period, an amount determined
for Company and its Restricted Subsidiaries on a consolidated basis in
accordance with GAAP equal to:
     (a) the sum, without duplication, of the amounts for such period of
(i) Consolidated Net Income, (ii) Consolidated Interest Expense,
(iii) provisions for taxes, (iv) total depreciation expense, (v) total
amortization expense, (vi) decreases in unbilled service receivables, (vii)
minority interests, (viii) non-Cash compensation expense from the issuance of
restricted stock and stock options, (ix) Transaction Costs and all legal,
accounting and other expenses incurred in connection with the Transactions or
the Related Transactions or any Permitted Acquisition or Investment to the
extent deducted in determining Consolidated Net Income for such period, (x)
write-offs of deferred financing expenses in connection with repayment of any
Indebtedness (including, without limitation, the Existing Indebtedness) and any
amortization thereof, (xi) extraordinary losses and unusual or non-recurring
charges, severance, relocation costs and curtailments or modifications to
pensions and post-retirement employee benefit plans, (xii) amortization of
deferred financing costs, (xiii) restructuring charges or reserves (including
restructuring costs related to acquisitions after the date hereof and to
closure/consolidation of facilities), (xiv) the amount of net cost savings
projected by Company in good faith to be realized as a result of specified
actions taken during such period (calculated on a pro forma basis as though such
cost savings had been realized on the first day of such period), net of the
amount of actual benefits realized during such period from such actions,
provided that (A) such cost savings are reasonably identifiable and factually
supportable, (B) such actions are taken within 18 months after such actions,
(C) no cost savings shall be added pursuant to this clause (xiv) to the extent
duplicative of any expenses or charges relating to such cost savings that are
included in clause (xiii) above with respect to such period and (D) a
certificate executed by an Authorized Officer of Company shall be delivered to
the Administrative Agent stating that such cost savings are based on reasonable
estimates, information and assumptions and that such Authorized Officer has no
reason to believe that the projected cost savings will not be achieved, (xv)
(A) the Acquired EBITDA of any Person that is designated as a Restricted
Subsidiary, property, business or asset acquired by Company or any Restricted
Subsidiary during such period (but not the Acquired EBITDA of any related
Person, property, business or assets to the extent not so acquired), to the
extent not subsequently sold, transferred or otherwise disposed by Company or
such Restricted Subsidiary (each such Person, property, business or asset
acquired and not subsequently so disposed of, an “Acquired Entity or Business”),
based on the actual Acquired

10



--------------------------------------------------------------------------------



 



EBITDA of such Acquired Entity or Business for such period (including the
portion thereof occurring prior to such acquisition) and (B) for the purposes of
the definition of the term “Permitted Acquisition” and Section 6.7, an
adjustment in respect of each Acquired Entity or Business equal to the amount of
the Pro Forma Adjustment with respect to such Acquired Entity or Business for
such period (including the portion thereof occurring prior to such acquisition)
as specified in a certificate executed by an Authorized Officer of Company and
delivered to the Administrative Agent, and (xvi) other non-Cash items reducing
Consolidated Net Income (excluding any such non-Cash item to the extent that it
represents an accrual or reserve for potential Cash items to be paid within the
next twelve months or amortization of a prepaid Cash item that was paid in a
prior period), minus
     (b) non-Cash items (excluding any non-Cash item to the extent it represents
the reversal of an accrual or reserve for a potential Cash item that reduced
Consolidated Adjusted EBITDA in any prior period) plus increases in unbilled
service receivables;
provided that, to the extent included in Consolidated Net Income,
     (i) there shall be excluded in determining Consolidated Adjusted EBITDA
non-Cash currency translation gains and losses related to currency
remeasurements of Indebtedness (including the net loss or gain resulting from
Hedge Agreements for currency exchange risk), and
     (ii) there shall be excluded in determining Consolidated Adjusted EBITDA
for any period, any adjustments resulting from the application of Statement of
Financial Accounting Standards No. 133,
     (iii) for purposes of determining the Leverage Ratio or Interest Coverage
Ratio only, there shall be excluded in determining Consolidated Adjusted EBITDA
for any period the Disposed EBITDA of any Person, property, business or asset
sold, transferred or otherwise disposed of, closed or classified as discontinued
operations by the Company or any Restricted Subsidiary during such period (each
such Person, property, business or asset so sold or disposed of, a “Sold Entity
or Business”), based on the actual Disposed EBITDA of such Sold Entity or
Business for such period (including the portion thereof occurring prior to such
sale, transfer or disposition);
provided that with respect to any calculation period ending prior to the first
anniversary of the Closing Date, the foregoing shall be subject to adjustment as
set forth in Schedule 1.1(a).
     “Consolidated Capital Expenditures” means, for any period, the aggregate of
all expenditures of Company and its Restricted Subsidiaries during such period
determined on a consolidated basis that, in accordance with GAAP, are or should
be included in “additions to plant, property and equipment” or similar items
reflected in the consolidated statement of cash flows of Company and its
Restricted Subsidiaries. The following expenditures shall not constitute
Consolidated Capital Expenditures: (i) expenditures that are to be reimbursed by
the client (to the extent actually subsequently reimbursed) of a Project under
the principal lease, service or operating agreement relating to such Project
pursuant to a Contractual Obligation on the part of such client to reimburse
such expenditures, (ii) expenditures incurred for the

11



--------------------------------------------------------------------------------



 



development, construction or acquisition of Projects after the Closing Date and
expenditures on Projects existing on the Closing Date for the purpose of
increasing waste through-put, material recovery or power output, in each case,
to the extent financed with the proceeds of Limited Recourse Debt expressly
permitted pursuant to Section 6.1(i) or Investments expressly permitted pursuant
to Section 6.6(j), (iii) expenditures made with Net Asset Sale Proceeds
permitted to be retained by Company and its Subsidiaries for investment in
long-term productive assets under Section 2.14(a) and (iv) expenditures that are
made or committed to be made within three hundred sixty days of receipt of such
proceeds from (or reimbursed through) Net Insurance/Condemnation Proceeds.
     “Consolidated Current Assets” means, as at any date of determination, the
total assets of Holding and its Restricted Subsidiaries on a consolidated basis
that may properly be classified as current assets in conformity with GAAP,
excluding Cash and Cash Equivalents.
     “Consolidated Current Liabilities” means, as at any date of determination,
the total liabilities of Company and its Restricted Subsidiaries on a
consolidated basis that may properly be classified as current liabilities in
conformity with GAAP, excluding the current portion of long term debt.
     “Consolidated Interest Expense” means, for any period, total interest
expense (including that portion attributable to Capital Leases in accordance
with GAAP and capitalized interest) of Company and its Restricted Subsidiaries
on a consolidated basis with respect to all outstanding Indebtedness of Company
and its Restricted Subsidiaries (including all commissions, discounts and other
fees and charges owed with respect to letters of credit and net costs under
Hedge Agreements) plus the amount of any Restricted Junior Payments paid by
Company to Holding pursuant to Section 6.4(c)(i), but excluding (to the extent
otherwise included), however, (v) any amounts referred to in Section 2.11(f) of
this Agreement payable on or before the Closing Date, (w) interest expense in
respect of Permitted Subordinated Indebtedness owing to Holding, (x) interest
that is capitalized in connection with construction financing, (y) all
Transaction Costs and (z) (i) any write-offs of deferred financing expenses in
connection with repayment of Indebtedness (including, without limitation, the
Existing Indebtedness) and (ii) amortization of deferred financing costs.
     “Consolidated Net Income” means, for any period, (i) the net income (or
loss) of Company and its Restricted Subsidiaries on a consolidated basis for
such period taken as a single accounting period determined in conformity with
GAAP, minus, to the extent otherwise included and without duplication, (ii)
(a) any after-tax gains (or losses) attributable to Asset Sales or returned
surplus assets of any Pension Plan, (b) (to the extent not included in clause
(a) above) any net extraordinary gains or (plus) net extraordinary losses and
(c) income of any Unrestricted Subsidiary, provided that Consolidated Net Income
shall be increased by the amount of dividends or other distributions actually
paid to Company or one of the Restricted Subsidiaries by such Unrestricted
Subsidiary during such period in respect of the income earned by such
Unrestricted Subsidiary in such period or in any prior period (to the extent not
previously included in Consolidated Net Income).
     “Consolidated Working Capital” means, as at any date of determination, the
excess of Consolidated Current Assets over Consolidated Current Liabilities.

12



--------------------------------------------------------------------------------



 



     “Contractual Obligation” means, as applied to any Person, any provision of
any Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.
     “Contributing Guarantors” as defined in Section 7.2.
     “Conversion/Continuation Date” means the effective date of a continuation
or conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.
     “Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.
     “Convertible Debenture Indenture” means the Indenture dated as of
January 18, 2007 between Holding and Wells Fargo Bank, National Association, as
trustee, as amended from time to time in accordance with Section 6.12.
     “Convertible Debentures” means the $373,750,000 aggregate principal amount
of 1.00% Senior Convertible Debentures due February 1, 2027, issued pursuant to
the terms of the Convertible Debenture Indenture, including $48,750,000
aggregate principal amount of 1.00% Senior Convertible Debentures due
February 1, 2027 issued pursuant to the exercise in full of the underwriters’
over-allotment option under the terms of the Convertible Debenture Indenture.
     “Corporate Services Reimbursement Agreement” means the corporate services
and expense reimbursement agreement entered into by Holding and Company on
March 10, 2004, as such agreement may be amended, restated, supplemented or
otherwise modified from time to time to the extent permitted under Section 6.12.
     “Counterpart Agreement” means a Counterpart Agreement substantially in the
form of Exhibit H delivered by a Subsidiary of Company pursuant to Section 5.10.
     “Credit Date” means the date of a Credit Extension.
     “Credit Document” means any of this Agreement, the Notes, if any, the
Intercompany Subordination Agreement, the Collateral Documents, any letter of
credit applications or reimbursement agreements or other documents or
certificates requested by an Issuing Bank executed by Company in favor of an
Issuing Bank relating to Letters of Credit, and all other certificates,
instruments or agreements executed and delivered by a Credit Party for the
benefit of any Agent, any Issuing Bank or any Lender in connection herewith.
     “Credit Extension” means and includes the making (but not the conversion or
continuation) of a Loan, the funding of Credit Linked Deposit on the Closing
Date and the issuance, amendment, extension or renewal of a Letter of Credit.
     “Credit Linked Deposit” means with respect to each Funded Letter of Credit
Participant, the payment, if any, made by such Funded Letter of Credit
Participant pursuant to Section 2.4(i) or such Funded Letter of Credit
Participant’s Additional Credit Linked Deposit of any Series, as the same may be
(a) reduced from time to time pursuant to Section 2.4(f) and (h)

13



--------------------------------------------------------------------------------



 



or 2.13(b)(iii) or (b) reduced or increased from time to time pursuant to
assignments by or to such Funded Letter of Credit Participant pursuant to
Section 10.6.
     “Credit Linked Deposit Account” means one or more operating and/or
investment accounts established by Administrative Agent that shall be used for
the purposes set forth in Section 2.4.
     “Credit Party” means Company and each Guarantor and any other Restricted
Subsidiary of Company which is a party to a Credit Document.
     “Cumulative Excess Cash Flow” as defined in Section 6.4.
     “Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk associated with Company’s and its Subsidiaries’ operations
and not for speculative purposes.
     “Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.
     “Default Excess” means, with respect to any Defaulting Lender, the excess,
if any, of such Defaulting Lender’s Pro Rata Share of the aggregate outstanding
principal amount of Loans of all Lenders (calculated as if all Defaulting
Lenders (other than such Defaulting Lender) had funded all of their respective
Defaulted Loans) over the aggregate outstanding principal amount of all Loans of
such Defaulting Lender.
     “Default Period” means, with respect to any Defaulting Lender, the period
commencing on the date of the applicable Funding Default and ending on the
earliest of the following dates: (i) the date on which all Commitments are
cancelled or terminated and/or the Obligations are declared or become
immediately due and payable, (ii) the date on which (a) the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero (whether by
the funding by such Defaulting Lender of any Defaulted Loans of such Defaulting
Lender or by the non-pro rata application of any voluntary or mandatory
prepayments of the Loans in accordance with the terms of Section 2.13 or
Section 2.14 or by a combination thereof) and (b) such Defaulting Lender shall
have delivered to Company and Administrative Agent a written reaffirmation of
its intention to honor its obligations hereunder with respect to its
Commitments, and (iii) the date on which Company, Administrative Agent and
Requisite Lenders waive all Funding Defaults of such Defaulting Lender in
writing.
     “Defaulted Loan” as defined in Section 2.22.
     “Defaulting Lender” as defined in Section 2.22.
     “Deposit Account” means a demand, time, savings, passbook or like account
with a bank, savings and loan association, credit union or like organization,
other than an account evidenced by a negotiable certificate of deposit.

14



--------------------------------------------------------------------------------



 



     “Detroit Letters of Credit” means any Funded Letter of Credit as described
on Schedule 1.1(e) in an aggregate amount no greater than the amount set forth
thereon, requested by Company to be issued hereunder and having an expiration
date no later than the date which is three years and thirty-five days from the
date of issuance.
     “Development Subsidiary” means, solely for the purpose of excluding such
Subsidiary from Company’s obligation to comply with Section 5.10 with respect to
such Subsidiary, a Restricted Subsidiary established by Company or any of its
Restricted Subsidiaries for the sole purpose of bidding on a prospective
Project; provided that (i) any equity Investment in such Subsidiary by Company
or another Subsidiary of Company in aggregate when taken together with all other
equity Investments in Development Subsidiaries shall not exceed $10,000,000 at
any one time outstanding; (ii) such Subsidiary shall have no assets other than
Cash pursuant to clause (i) of this definition and intercompany Indebtedness
permitted hereunder and the agreements to which it is party and which are
entered into in the ordinary course of business and are necessary for it to
develop or bid on prospective Projects and (iii) such Subsidiary’s sole business
shall be limited to those actions necessary to develop or bid on prospective
Projects. At such time, if any, as such Subsidiary shall incur any Indebtedness
(other than intercompany Indebtedness permitted hereunder), grant any Liens or
make any Investment or Restricted Junior Payment or carry on any activity after
then that expressly permitted by sub-clause (iii) above, such Subsidiary shall
cease to be a Development Subsidiary.
     “Disposed EBITDA” means, with respect to any Sold Entity or Business for
any period, the amount for such period of Consolidated Adjusted EBITDA of such
Sold Entity or Business (determined as if references to the Company and the
Restricted Subsidiaries in the definition of Consolidated Adjusted EBITDA were
references to such Sold Entity or Business and its Restricted Subsidiaries), all
as determined on a consolidated basis for such Sold Entity or Business.
     “Disqualified Lender” means each Person identified in writing by Company
prior to the Closing Date to Administrative Agent, unless Company shall
subsequently otherwise agree in writing delivered to the Administrative Agent
(and the Administrative Agent may provide a list of Disqualified Lenders to any
Lender upon its reasonable request).
     “Dollars” and the sign “$” mean the lawful money of the United States of
America.
     “Domestic Subsidiary” means any Subsidiary of Company organized under the
laws of the United States of America, any State thereof or the District of
Columbia.
     “Eligible Assignee” means (i) any Lender, any Affiliate of any Lender and
any Related Fund (any two or more Related Funds being treated as a single
Eligible Assignee for purposes of Section 10.6), and (ii) any commercial bank,
insurance company, investment or mutual fund or other entity that is an
“accredited investor” (as defined in Regulation D under the Securities Act) and
which extends credit or buys loans in the ordinary course; provided, that in the
case of any assignee of any Revolving Commitment, such Person extends credit on
a revolving basis as one of its businesses and provided, further, that no
Disqualified Lender nor Affiliate of Company or Holding shall be an Eligible
Assignee.

15



--------------------------------------------------------------------------------



 



     “Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed to by, Company or any of its Subsidiaries.
     “Environmental Claim” means any investigation, notice of violation, claim,
action, suit, proceeding, demand, abatement order or other order or directive,
by any Governmental Authority or any other Person, arising (i) pursuant to or in
connection with any actual or alleged violation of any Environmental Law;
(ii) in connection with any Release or threatened Release of Hazardous Material;
or (iii) in connection with any actual or alleged damage, injury, threat or harm
to health, safety, natural resources or the environment.
     “Environmental Laws” means any and all current or future foreign or
domestic, federal or state (or any subdivision of either of them), statutes,
ordinances, orders, rules, regulations, judgments, Governmental Authorizations,
or any other requirements of Governmental Authorities relating to
(i) environmental matters, including those relating to any Release or threatened
Release of Hazardous Materials; (ii) the generation, use, storage,
transportation, treatment, processing, removal, remediation or disposal of
Hazardous Materials; or (iii) occupational safety and health, industrial
hygiene, land use or the protection of human, plant or animal health or welfare,
in any manner applicable to Company or any of its Subsidiaries or any Facility.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor thereto.
     “ERISA Affiliate” means, as applied to any Person, (i) any corporation
which is a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of Section
414(c) of the Internal Revenue Code of which that Person is a member; and
(iii) any member of an affiliated service group within the meaning of Section
414(m) or (o) of the Internal Revenue Code of which that Person, any corporation
described in clause (i) above or any trade or business described in clause
(ii) above is a member. Any former ERISA Affiliate of Company or any of its
Subsidiaries shall continue to be considered an ERISA Affiliate of Company or
any such Subsidiary within the meaning of this definition with respect to the
period such entity was an ERISA Affiliate of Company or such Subsidiary and with
respect to liabilities arising after such period for which Company or such
Subsidiary could be liable under the Internal Revenue Code or ERISA.
     “ERISA Event” means (i) a “reportable event” within the meaning of
Section 4043 of ERISA and the regulations issued thereunder with respect to any
Pension Plan (excluding those for which the provision for 30-day notice to the
PBGC has been waived by regulation); (ii) the failure to meet the minimum
funding standard of Section 412 of the Internal Revenue Code or Section 302 of
ERISA with respect to any Pension Plan (whether or not waived in accordance with
Section 412(d) of the Internal Revenue Code or Section 303(d) of ERISA) or the
failure to make by its due date a required installment under Section 412(m) of
the Internal Revenue Code with respect to any Pension Plan or the failure to
make any required contribution to a Multiemployer Plan; (iii) the provision by
the administrator of any Pension Plan pursuant to

16



--------------------------------------------------------------------------------



 



Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the withdrawal
by Company, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in liability to Company, any of its
Subsidiaries or any of their respective Affiliates pursuant to Section 4063 or
4064 of ERISA; (v) the institution by the PBGC of proceedings to terminate any
Pension Plan, or the occurrence of any event or condition which might constitute
grounds under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (vi) the imposition of liability on Company, any
of its Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of Section
4212(c) of ERISA; (vii) the withdrawal of Company, any of its Subsidiaries or
any of their respective ERISA Affiliates in a complete or partial withdrawal
(within the meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer
Plan if there is any potential material liability therefore, or the receipt by
Company, any of its Subsidiaries or any of their respective ERISA Affiliates of
notice from any Multiemployer Plan that it is in reorganization or insolvency
pursuant to Section 4241 or 4245 of ERISA, or that it intends to terminate or
has terminated under Section 4041A or 4042 of ERISA; (viii) the occurrence of an
act or omission which could give rise to the imposition on Company, any of its
Subsidiaries or any of their respective ERISA Affiliates of fines, penalties,
taxes or related charges under Chapter 43 of the Internal Revenue Code or under
Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of
any Employee Benefit Plan; (ix) the assertion of a material claim (other than
routine claims for benefits) against any Employee Benefit Plan other than a
Multiemployer Plan or the assets thereof, or against Company, any of its
Subsidiaries or any of their respective ERISA Affiliates in connection with any
Employee Benefit Plan; (x) receipt from the Internal Revenue Service of notice
of the failure of any Pension Plan (or any other Employee Benefit Plan intended
to be qualified under Section 401(a) of the Internal Revenue Code) to qualify
under Section 401(a) of the Internal Revenue Code, or the failure of any trust
forming part of any Pension Plan to qualify for exemption from taxation under
Section 501(a) of the Internal Revenue Code; or (xi) the imposition of a Lien
pursuant to Section 401(a)(29) or 412(n) of the Internal Revenue Code or
pursuant to ERISA with respect to any Pension Plan.
     “Eurodollar Rate Loan” means a Loan bearing interest at a rate determined
by reference to the Adjusted Eurodollar Rate.
     “Event of Default” means each of the conditions or events set forth in
Section 8.1.
     “Excess Cash Flow” means, for any period, an amount equal to:
     (a) the sum, without duplication, of:
     (i) Consolidated Net Income for such period,
     (ii) an amount equal to the amount of all non-cash charges to the extent
deducted in arriving at such Consolidated Net Income (excluding any such
non-Cash item to the extent that it represents an accrual or reserve for
potential Cash items to be paid within the next twelve months or amortization of
a prepaid Cash item that was paid in a prior period),

17



--------------------------------------------------------------------------------



 



     (iii) decreases in Consolidated Working Capital and long-term account
receivables for such period (other than such decreases arising from acquisitions
by the Company and the Restricted Subsidiaries completed during such period),
     (iv) an amount equal to the aggregate net non-cash loss on Asset Sales by
the Company and the Restricted Subsidiaries during such period to the extent
deducted in arriving at such Consolidated Net Income,
     (v) an amount equal to the loss, if any, of any Person accrued prior to the
date it becomes a Restricted Subsidiary of Company or is merged into or
consolidated with Company or any of its Restricted Subsidiaries or that Person’s
assets are acquired by Company or any of its Restricted Subsidiaries during such
period to the extent deducted in arriving at such Consolidated Net Income,
     (vi) an amount equal to the repayments, interest, returns, profits,
distributions, income and similar amounts actually received in cash from any
Joint Venture in which Company or any of its Restricted Subsidiaries owns a
minority interest or (except with respect to distributions) from any
Unrestricted Subsidiary, and
     (vii) an amount equal to minority interest expense during such period,
     minus
     (b) the sum, without duplication, of:
     (i) an amount equal to the amount of all non-cash credits included in
arriving at such Consolidated Net Income and extraordinary cash charges
included,
     (ii) without duplication of amounts deducted pursuant to clause (xi) below
in prior fiscal years, the amount of Consolidated Capital Expenditures made in
cash or accrued during such period pursuant to Section 6.7(b), except to the
extent that such Consolidated Capital Expenditures were financed with the
proceeds of Indebtedness of the Company or the Restricted Subsidiaries,
     (iii) the aggregate amount of all principal payments of Indebtedness of the
Company and the Restricted Subsidiaries (including (A) the principal component
of payments in respect of Capital Leases and (B) the amount of any mandatory
prepayment of Term Loans pursuant to Section 2.14(a) to the extent required due
to an Asset Sale that resulted in an increase to Consolidated Net Income and not
in excess of the amount of such increase but excluding (X) all other prepayments
of Term Loans and (Y) all prepayments of Revolving Loans and Swing Line Loans)
made during such period (other than in respect of any revolving credit facility
to the extent there is not an equivalent permanent reduction in commitments
thereunder), except to the extent financed with the proceeds of other
Indebtedness of the Company or the Restricted Subsidiaries,

18



--------------------------------------------------------------------------------



 



     (iv) any amount equal to the aggregate net non-cash gain on Asset Sales by
the Company and the Restricted Subsidiaries during such period to the extent
included in arriving at such Consolidated Net Income,
     (v) increases in Consolidated Working Capital and long-term account
receivables for such period (other than any such increases arising from
acquisitions by the Company and the Restricted Subsidiaries during such period),
     (vi) cash payments by Company and the Restricted Subsidiaries during such
period in respect of long-term liabilities of the Company and the Restricted
Subsidiaries other than Indebtedness,
     (vii) without duplication of amounts deducted pursuant to clause (xi) below
in prior fiscal years, the amount of Investments and acquisitions made during
such period pursuant to Section 6.6 (other than Section 6.6(a)) to the extent
that such Investments and acquisitions were financed with internally generated
cash flow of Company and the Restricted Subsidiaries,
     (viii) the amount of Restricted Junior Payments paid during such period
pursuant to Section 6.4(a), 6.4(b), 6.4(c) and 6.4(d) to the extent such
Restricted Junior Payments were financed with internally generated cash flow of
the Company and the Restricted Subsidiaries,
     (ix) the aggregate amount of expenditures actually made by the Company and
the Restricted Subsidiaries in cash during such period (including expenditures
for the payment of financing fees) to the extent that such expenditures are not
expensed during such period,
     (x) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Company and the Restricted Subsidiaries during such
period that are required to be made in connection with any prepayment of
Indebtedness,
     (xi) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Company
or any of the Restricted Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such period relating
to Permitted Acquisitions or Consolidated Capital Expenditures to be consummated
or made during the period of four consecutive fiscal quarters of the Company
following the end of such period, provided that to the extent the aggregate
amount of internally generated cash actually utilized to finance such Permitted
Acquisitions during such period of four consecutive fiscal quarters is less than
the Contract Consideration, the amount of such shortfall shall be added to the
calculation of Excess Cash Flow at the end of such period of four consecutive
fiscal quarters,

19



--------------------------------------------------------------------------------



 



     (xii) the amount of cash taxes paid in such period to the extent they
exceed the amount of tax expense deducted in determining Consolidated Net Income
for such period,
     (xiii) all amounts paid in respect of Transaction Costs and fees, costs and
expenses in connection with the Related Transactions, any Permitted Acquisitions
and Investments permitted under Section 6.6;
     (xiv) an amount equal to the income, if any, of any Person accrued prior to
the date it becomes a Restricted Subsidiary of Company or is merged into or
consolidated with Company or any of its Restricted Subsidiaries or that Person’s
assets are acquired by Company or any of its Restricted Subsidiaries during such
period to the extent included in arriving at such Consolidated Net Income;
     (xv) equity income from any Joint Venture in which Company or any of its
Restricted Subsidiaries owns a minority interest to the extent included in
arriving at such Consolidated Net Income; and
     (xvi) cash payments to minority interests in Subsidiaries.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and any successor statute.
     “Excluded Asset Sales” means the collective reference to (i) any sale or
discount, in each case without recourse, of notes or accounts receivable arising
in the ordinary course of business, but only in connection with the compromise
or collection thereof or to resolve disputes that occur in the ordinary course
of business, (ii) any exchange of specific items of equipment between Company
and any of its Subsidiaries or among any Subsidiaries of Company, so long as the
purpose of each such exchange is to acquire replacement items of equipment which
are the functional equivalent of the item of equipment so exchanged,
(iii) disposals of obsolete, worn out or surplus property in the ordinary course
of business, including, without limitation, Intellectual Property, (iv) the
sale, lease, license, transfer or other disposition of equipment, materials and
other tangible assets by Company or any Subsidiary of Company to any Subsidiary
of Company; provided, however, that the aggregate fair market value of all such
equipment, materials and other tangible assets sold, leased, licensed,
transferred or otherwise disposed of pursuant to this clause (iv) does not
exceed $30,000,000 in the aggregate since the Closing Date, (v) sales of other
assets for aggregate consideration of less than $2,000,000 per Fiscal Year with
respect to any transaction or series of related transactions and less than
$10,000,000 per Fiscal Year in the aggregate and (vi) any license (other than an
exclusive license) of intellectual property owned by Company or its Subsidiaries
in the ordinary course of business.
     “Excluded Subsidiary” means each (i) Domestic Subsidiary of Company or of
any Subsidiary of Company for which becoming a Credit Party would constitute a
violation of (a) a Contractual Obligation existing on the Closing Date or,
thereafter, a bona fide Contractual Obligation (the prohibition contained in
which was not entered into in contemplation of this provision), in favor of a
Person (other than Company or any of its Subsidiaries or Affiliates) for which
the required consents have not been obtained or (b) applicable law affecting
such

20



--------------------------------------------------------------------------------



 



Subsidiary, provided, that any such Subsidiary of Company or of another
Subsidiary shall cease to be covered under this clause at such time as such
Subsidiary’s becoming a Credit Party would no longer constitute a violation of
such Contractual Obligation or applicable law, whether as a result of obtaining
the required consents or otherwise and (ii) each Domestic Subsidiary of Company
identified on Schedule 1.1(b)-1. The Excluded Subsidiaries, as of the Closing
Date, by virtue of clause (i), above, are listed on Schedule 1.1(b)-2.
     “Existing Indebtedness” means the Indebtedness under (i) that certain
Amended and Restated Credit Agreement, dated as of June 24, 2005, as amended and
restated as of May 26, 2006, among Company, Holding, Goldman Sachs Credit
Partners L.P., as Administrative Agent, and other parties thereto, (ii) that
certain Second Lien Credit Agreement dated as of June 24, 2005 among Company,
Holding, Credit Suisse Cayman Islands Branch, as Administrative Agent and the
other parties thereto (as amended by the Amendment to Second Lien Credit
Agreement dated as of May 26, 2006), (iii) the ARC Indenture and (iv) the MSW
Indentures.
     “Existing Indentures Amendments” as defined in Section 3.1(d)(ii).
     “Existing Letters of Credit” means those letters of credit, listed on
Schedule 1.1(c), outstanding on the Closing Date.
     “Expansion” means, with respect to any Project, additions or improvements
to the existing facilities of such Projects.
     “Facility” means any real property (including all buildings, fixtures or
other improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Company or any of its Subsidiaries or any of their
respective predecessors or Affiliates of Company, any of its Subsidiaries, or
any such predecessors.
     “Fair Share Contribution Amount” as defined in Section 7.2.
     “Fair Share” as defined in Section 7.2.
     “Federal Funds Effective Rate” means for any day, the rate per annum
(expressed, as a decimal, rounded upwards, if necessary, to the next higher
1/100 of 1.00%) equal to the weighted average of the rates on overnight Federal
funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers on such day, as published by the Federal Reserve Bank of
New York on the Business Day next succeeding such day; provided, (i) if such day
is not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average of the quotations received by Administrative Agent from three federal
funds broker of recognized standing selected by Administrative Agent.
     “Financial Plan” as defined in Section 5.1(h).
     “First Priority” means, with respect to any Lien purported to be created in
any Collateral pursuant to any Collateral Document, that such Lien is the only
Lien to which such Collateral is subject, other than any Permitted Lien.

21



--------------------------------------------------------------------------------



 



     “Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
     “Fiscal Year” means the fiscal year of Company and its Restricted
Subsidiaries ending on December 31 of each calendar year.
     “Flood Hazard Property” means any Real Estate Asset subject to a Mortgage
in favor of Collateral Agent, for the benefit of the Lenders, and located in an
area designated by the Federal Emergency Management Agency as having special
flood or mud slide hazards.
     “Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary. The Foreign Subsidiaries of Company, as of the Closing Date, are
listed on Schedule 1.1(d).
     “Funded LC Issuing Bank” means initially each of JPMC and UBS and
thereafter with respect to any Funded Letter of Credit, any Lender (including
any Person who is a Lender as of the Closing Date but subsequently, after
agreeing to become a Funded LC Issuing Bank, ceases to be a Lender) which, at
the request of Company, and with the consent of Administrative Agent (not to be
unreasonably withheld), agrees in such Lender’s sole discretion to become a
Funded LC Issuing Bank for the purposes of issuing such Funded Letter of Credit,
together with its permitted successors and assigns in such capacity.
     “Funded LC Participation Interests” means the right of any Funded Letter of
Credit Participant to receive any payments contemplated by this Agreement in
respect of such Funded Letter of Credit Participant’s Pro Rata Share of the
Credit Linked Deposits in accordance with this Agreement.
     “Funded Letter of Credit” as defined in Section 2.4(b) or an Additional
Funded Letter of Credit.
     “Funded Letter of Credit Commitment” means the commitment of a Lender to
make or otherwise fund a Credit Linked Deposit and the Additional Funded Letter
of Credit Commitment of such Lender and “Funded Letter of Credit Commitments”
means such commitments of all Lenders in the aggregate. The amount of each
Lender’s Funded Letter of Credit Commitment, if any, is set forth on Appendix
A-3 or in the applicable Joinder Agreement pursuant to Section 2.24 or in the
applicable Assignment Agreement, subject to any adjustment or reduction pursuant
to the terms and conditions hereof. The aggregate amount of the Funded Letter of
Credit Commitments as of the Closing Date is $320,000,000.
     “Funded Letter of Credit Commitment Period” means the period from the
Closing Date to but excluding the Funded Letter of Credit Termination Date.
     “Funded Letter of Credit Exposure” means with respect to any Lender, at any
time, the sum of (a) the amount of any Unpaid Drawings in respect of which
payments from such Lender’s Credit Linked Deposit have been made (or were
required to be made) to a Funded LC Issuing Bank pursuant to Section 2.4(f) at
such time and (b) such Lender’s Pro Rata Share of the Funded Letters of Credit
Outstanding at such time (excluding the portion thereof consisting of Unpaid
Drawings in respect of which payments from such Lender’s Credit Linked Deposit
have been made (or were required to be made) to a Funded LC Issuing Bank
pursuant to Section 2.4(f)); provided that at any time when the Funded Letters
of Credit Outstanding is zero, the Funded

22



--------------------------------------------------------------------------------



 



Letter of Credit Exposure of any Lender shall be equal to such Lender’s Funded
Letter of Credit Commitment.
     “Funded Letter of Credit Fee” as defined in Section 2.11(b).
     “Funded Letter of Credit Participant” means each Lender having a Funded
Letter of Credit Commitment.
     “Funded Letter of Credit Participation” as defined in Section 2.4(h).
     “Funded Letter of Credit Termination Date” means the earliest to occur of
(i) the seventh anniversary of the Closing Date; (ii) the date on which the
Credit Linked Deposits have been reduced to zero pursuant to
Section 2.13(b)(iii); and (iii) the date of the termination of the Funded Letter
of Credit Commitments pursuant to Section 8.1.
     “Funded Letters of Credit Outstanding” means at any time, the sum of,
without duplication, (a) the aggregate Stated Amount of all outstanding Funded
Letters of Credit and (b) the aggregate amount of all Unpaid Drawings in respect
of all Funded Letters of Credit.
     “Funding Default” as defined in Section 2.22.
     “Funding Guarantors” as defined in Section 7.2.
     “Funding Notice” means a notice substantially in the form of Exhibit A-1.
     “GAAP” means, subject to the limitations on the application thereof set
forth in Section 1.2, United States generally accepted accounting principles in
effect as of the date of determination thereof.
     “Governmental Acts” means any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto government or
Governmental Authority.
     “Governmental Authority” means any federal, state, municipal, national or
other government, governmental department, commission, board, bureau, court,
agency or instrumentality, political subdivision or any entity or officer
thereof exercising executive, legislative, judicial, regulatory or
administrative functions of any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.
     “Governmental Authorization” means any permit, license, authorization,
plan, directive, consent order or consent decree of or from any Governmental
Authority.
     “Grantor” as defined in the Pledge and Security Agreement.
     “GS” means Goldman Sachs Capital Markets, L.P.
     “GS Hedge Agreement” that certain Confirmation, dated August 3, 2005,
between GS and Company relating to the “Swap Transaction” referred to therein.

23



--------------------------------------------------------------------------------



 



     “Guaranteed Obligations” as defined in Section 7.1.
     “Guarantor” means Holding and each Domestic Subsidiary of Company (other
than Excluded Subsidiaries, Development Subsidiaries and Unrestricted
Subsidiaries).
     “Guarantor Subsidiary” means each Guarantor other than Holding.
     “Guaranty” means the guaranty of each Guarantor set forth in Section 7.
     “Guaranty Indebtedness” means with respect to all Indebtedness of the type
identified in clauses (i) through (iv) of the definition of Indebtedness, to the
extent such Indebtedness is owed to any Person other than Holding or any
Subsidiary of Company (x) the direct or indirect guaranty, endorsement
(otherwise than for collection or deposit in the ordinary course of business),
co-making, discounting with recourse or sale with recourse by Company or any of
its Restricted Subsidiaries of such Indebtedness and (y) any obligation of
Company or any of its Restricted Subsidiaries the primary purpose or intent of
which is to provide assurance to an obligee with respect to such Indebtedness
that the obligation of the obligor thereof will be paid or discharged, or any
agreement relating thereto will be complied with, or the holders thereof will be
protected (in whole or in part) against loss in respect thereof.
     “Hazardous Materials” means any chemical, material or substance, exposure
to which is prohibited, limited or regulated by any Governmental Authority or
which may or could pose a hazard to the health and safety of the owners,
occupants or any Persons in the vicinity of any Facility or to the indoor or
outdoor environment.
     “Hedge Agreements” means all interest rate or currency swaps, caps or
collar agreements, foreign exchange agreements, commodity contracts or similar
arrangements entered into by Company or its Subsidiaries providing for
protection against fluctuations in interest rates, currency exchange rates,
commodity prices or the exchange of nominal interest obligations, either
generally or under specific contingencies, including any forward agreement or
arrangement designed to hedge against fluctuation in electricity rates
pertaining to electricity produced by a Project, so long as the contractual
arrangements relating to such Project contemplate that Company or its
Subsidiaries shall deliver such electricity to third parties.
     “Highest Lawful Rate” means the maximum lawful interest rate, if any, that
at any time or from time to time may be contracted for, charged, or received
under the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.
     “Historical Financial Statements” means as of the Closing Date, (i) the
audited financial statements of Holding for Fiscal Years 2003, 2004 and 2005,
the audited financial statements of Company for Fiscal Years 2003 and 2004 and
the unaudited financial statements of Company for Fiscal Year 2005, in each case
consisting of balance sheet and the related consolidated statements of income,
stockholders’ equity and cash flows for such Fiscal Years, and (ii) the
unaudited financial statements of Holding and Company as at the most recently
ended Fiscal Quarter (if any) ending after the date of the most recent financial
statements referenced in clause (i) hereof and more than 45 days prior to the
Closing Date, consisting of a

24



--------------------------------------------------------------------------------



 



balance sheet and the related consolidated statements of income, stockholders’
equity and cash flows for the three-, six-or nine-month period, as applicable,
ending on such date, and, in the case of clauses (i) and (ii), (with respect to
the financial statements of Holding and Company) certified by the chief
financial officer or chief accounting officer of Company that they fairly
present, in all material respects, the financial condition of Holding and
Company at the dates indicated and the results of their operations and their
cash flows for the periods ended as indicated, subject to changes resulting from
audit and year-end adjustments.
     “Holding” as defined in the preamble hereto.
     “Holding Capital Contribution” means (i) any cash capital contribution or
loan made to Company by Holding after the Closing Date (other than with the
proceeds of the Related Transactions to the extent used to defease or repay the
Existing Indebtedness), and (ii) in connection with any Permitted Acquisition or
Investment, any issuance by Holding of its Capital Stock as consideration in
whole or part therefor.
     “Holding Equity Issuance” means the issuance of 5,320,000 shares of common
stock at $23.50 per share by Holding and up to an additional 798,000 shares that
may be issued to cover over-allotments, if any.
     “Holding Pledge Agreement” means the Pledge Agreement executed by Holding
in favor of the Collateral Agent on the Closing Date substantially in the form
of Exhibit I-2, as it may be amended, supplemented or otherwise modified from
time to time.
     “Holding Tax Sharing Agreement” means the tax sharing agreement among
Danielson Holding Corporation (predecessor to Holding), Company and Covanta
Power International Holdings, Inc. dated as of March 10, 2004, as amended by
Amendment No. 1 thereto dated as of June 24, 2005, as such agreement may be
amended, restated, supplemented or otherwise modified from time to time to the
extent permitted under Section 6.12.
     “Increased Amount Date” as defined in Section 2.24.
     “Increased-Cost Lenders” as defined in Section 2.23.
     “Indebtedness”, as applied to any Person, means, without duplication,
(i) all indebtedness for borrowed money; (ii) that portion of obligations with
respect to Capital Leases that is properly classified as a liability on a
balance sheet in conformity with GAAP; (iii) notes payable and drafts accepted
representing extensions of credit whether or not representing obligations for
borrowed money; (iv) any obligation owed for all or any part of the deferred
purchase price of property or services (excluding trade payables incurred in the
ordinary course of business, having a term of less than 12 months and payable in
accordance with customary trade practices), which purchase price is due more
than six months from the date of incurrence of the obligation in respect
thereof; (v) all Indebtedness secured by any Lien on any property or asset owned
or held by that Person regardless of whether the Indebtedness secured thereby
shall have been assumed by that Person or is nonrecourse to the credit of that
Person; (vi) the face amount of any letter of credit issued for the account of
that Person or as to which that Person is otherwise liable for reimbursement of
drawings; (vii) the direct or indirect guaranty,

25



--------------------------------------------------------------------------------



 



endorsement (otherwise than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of the obligation of another; (viii) any obligation of such Person the
primary purpose or intent of which is to provide assurance to an obligee that
the obligation of the obligor thereof will be paid or discharged, or any
agreement relating thereto will be complied with, or the holders thereof will be
protected (in whole or in part) against loss in respect thereof; (ix) any
liability of such Person for an obligation of another through any agreement
(contingent or otherwise) (a) to purchase, repurchase or otherwise acquire such
obligation or any security therefor, or to provide funds for the payment or
discharge of such obligation (whether in the form of loans, advances, stock
purchases, capital contributions or otherwise) or (b) to maintain the solvency
or any balance sheet item, level of income or financial condition of another if,
in the case of any agreement described under subclauses (a) or (b) of this
clause (ix), the primary purpose or intent thereof is as described in clause
(viii) above; and (x) all obligations of such Person in respect of any exchange
traded or over the counter derivative transaction, including, without
limitation, any Interest Rate Agreement and Currency Agreement (and Hedge
Agreements that protect against fluctuations in electricity rates), whether
entered into for hedging or speculative purposes; provided, in no event shall
obligations under any Interest Rate Agreement and any Currency Agreement be
deemed “Indebtedness” for any purpose under Section 6.7.
     “Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), reasonable out-of-pocket costs
(including the costs of any investigation, study, sampling, testing, abatement,
cleanup, removal, remediation or other response action necessary to remove,
remediate, clean up or abate any Release or threatened Release of Hazardous
Materials), and reasonable out-of-pocket expenses of any kind or nature
whatsoever (including the reasonable fees and disbursements of counsel for
Indemnitees in connection with any investigative, administrative or judicial
proceeding commenced or threatened by any Person, whether or not any such
Indemnitee shall be designated as a party or a potential party thereto, and any
fees or expenses incurred by Indemnitees in enforcing this indemnity), whether
direct, indirect or consequential and whether based on any federal, state or
foreign laws, statutes, rules or regulations (including securities and
commercial laws, statutes, rules or regulations and Environmental Laws), on
common law or equitable cause or on contract or otherwise, that may be imposed
on or incurred by any such Indemnitee, in any manner relating to or arising out
of (i) this Agreement or the other Credit Documents or the transactions
contemplated hereby or thereby (including the Lenders’ agreement to make the
Credit Extensions or the use or intended use of the proceeds thereof, or any
enforcement of any of the Credit Documents (including any sale of, collection
from, or other realization upon any of the Collateral or the enforcement of the
Guaranty)); or (ii) any Environmental Claim or any Release or threatened Release
of Hazardous Materials arising from any past or present activity, operation,
land ownership, or practice of Company or any of its Subsidiaries, except to the
extent, in any such case, that any liability, obligation, loss, damage, penalty,
claim, costs, expense or disbursement results from the gross negligence, willful
misconduct or bad faith of such Indemnitee.
     “Indemnitee” as defined in Section 10.3.
     “Installment” as defined in Section 2.12.

26



--------------------------------------------------------------------------------



 



     “Installment Date” as defined in Section 2.12.
     “Insurance Premium Financers” means Persons who are non-Affiliates of
Company that advance insurance premiums for Company and its Subsidiaries
pursuant to Insurance Premium Financing Arrangements.
     “Insurance Premium Financing Arrangements” means, collectively, such
agreements with Insurance Premium Financers pursuant to which such Insurance
Premium Financers advance insurance premiums for Company and its Subsidiaries.
Such Insurance Premium Financing Arrangements (i) shall provide for the benefit
of such Insurance Premium Financers a security interest in no property of
Company or any of its Restricted Subsidiaries other than gross unearned premiums
for the insurance policies and related rights, (ii) shall not purport to
prohibit any portion of the Liens created in favor of Collateral Agent (for the
benefit of Secured Parties) pursuant to the Collateral Documents, and
(iii) shall not contain any provision or contemplate any transaction prohibited
by this Agreement and shall otherwise be in form and substance reasonably
satisfactory to Administrative Agent.
     “Insurance Subsidiaries” means Danielson Indemnity Company and its
Subsidiaries.
     “Intercompany Master Note” means a promissory note evidencing Indebtedness
of Holding, Company and each of its Subsidiaries which (a) to the extent the
Indebtedness evidenced thereby is owed to any Credit Party, is pledged pursuant
to the Collateral Documents, and (b) to the extent the Indebtedness evidenced
thereby is owed by a Subsidiary of Company, is senior Indebtedness of such
Subsidiary (except to the extent that requiring such Indebtedness to be senior
would breach a Contractual Obligation binding on such Subsidiary), except that
any such Indebtedness owed by any Credit Party to any Subsidiary which is not a
Credit Party shall be unsecured and subordinated in right of payment to the
payment in full of the Obligations pursuant to the terms of such note.
     “Intercompany Subordination Agreement” means the Intercompany Subordination
Agreement executed by Holding, Company and each of its Subsidiaries and the
Administrative Agent on the Closing Date substantially in the form of Exhibit L,
as it may be amended, supplemented or otherwise modified from time to time.
     “Interest Coverage Ratio” means the ratio as of the last day of any Fiscal
Quarter of (i) Consolidated Adjusted EBITDA for the four-Fiscal Quarter period
ending on such date to (ii) Consolidated Interest Expense for such period;
provided that with respect to any calculation period ending prior to the first
anniversary of the Closing Date, the foregoing shall be subject to adjustment as
set forth in Schedule 1.1(a).
     “Interest Payment Date” means with respect to (i) any Base Rate Loan, each
March 31, June 30, September 30 and December 31 of each year, commencing on the
first such date to occur after the Closing Date and the final maturity date of
such Loan; and (ii) any Eurodollar Rate Loan, the last day of each Interest
Period applicable to such Loan; provided, in the case of each Interest Period of
longer than three months “Interest Payment Date” shall also include each date
that is three months, or an integral multiple thereof, after the commencement of
such Interest Period.

27



--------------------------------------------------------------------------------



 



     “Interest Period” means, (i) in connection with a Eurodollar Rate Loan, an
interest period of one-, two-, three- or six-months (or nine- or twelve-months,
if consented to by each affected Lender, such consent not to be unreasonably
withheld by any such Lender if such interest period is available to such
Lender), as selected by Company in the applicable Funding Notice or
Conversion/Continuation Notice, (a) initially, commencing on the Credit Date or
Conversion/Continuation Date thereof, as the case may be; and (b) thereafter,
commencing on the day on which the immediately preceding Interest Period expires
and (ii) in connection with a Credit Linked Deposit, each period, the first
commencing on or following the Closing Date in accordance with
Section 2.4(i)(ii) and thereafter commencing on the day on which the immediately
preceding Interest Period expires and ending on the numerically corresponding
day in the calendar month that is three months thereafter; provided that a
single Interest Period shall at all times apply to all Credit Linked Deposits;
provided, in each case (1) if an Interest Period would otherwise expire on a day
that is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day unless no further Business Day occurs in such month, in
which case such Interest Period shall expire on the immediately preceding
Business Day; (2) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clauses (3) and (4) of this definition, end on the last Business Day of a
calendar month; (3) no Interest Period with respect to any portion of Term Loan
shall extend beyond the Term Loan Maturity Date, and (4) no Interest Period with
respect to any portion of the Revolving Loans shall extend beyond the Revolving
Commitment Termination Date.
     “Interest Rate Agreement” means any interest rate swap agreement, interest
rate cap agreement, interest rate collar agreement, interest rate hedging
agreement or other similar agreement or arrangement, each of which is for the
purpose of hedging the interest rate exposure associated with Company’s and its
Subsidiaries’ operations and not for speculative purposes.
     “Interest Rate Determination Date” means, with respect to any Interest
Period, the date that is two Business Days prior to the first day of such
Interest Period.
     “Internal Revenue Code” means the Internal Revenue Code of 1986, as amended
to the Closing Date and from time to time thereafter, and any successor statute.
     “Investment” means (i) any direct or indirect purchase or other acquisition
by Company or any of its Restricted Subsidiaries of, or of a beneficial interest
in, any of the Securities of any other Person (other than a Guarantor
Subsidiary); (ii) any direct or indirect redemption, retirement, purchase or
other acquisition for value, by any Restricted Subsidiary of Company from any
Person (other than Company or any Guarantor Subsidiary), of any Capital Stock of
such Person; (iii) any direct or indirect loan, advance (other than advances to
employees for moving, relocation, business, entertainment and travel expenses,
drawing accounts and similar expenditures in the ordinary course of business) or
capital contribution by Company or any of its Restricted Subsidiaries to any
other Person (other than Company or any Guarantor Subsidiary), including all
Indebtedness and accounts receivable from that other Person but only to the
extent that the same are not current assets or did not arise from sales to that
other Person in the ordinary course of business and (iv) Commodities Agreements
not constituting Hedge Agreements. The amount of any Investment shall be the
original cost of such Investment plus the cost of all

28



--------------------------------------------------------------------------------



 



additions thereto, without any adjustments for increases or decreases in value,
or write-ups, write-downs or write-offs with respect to such Investment.
     “Issuance Notice” means an Issuance Notice substantially in the form of
Exhibit A-3.
     “Issuing Bank” means each of a Funded LC Issuing Bank and a Revolving
Issuing Bank.
     “Joinder Agreement” means an agreement substantially in the form of
Exhibit K.
     “Joint Venture” means a joint venture, partnership or other similar
arrangement, whether in partnership or other legal form.
     “JPMC” as defined in the preamble hereto.
     “LCPI” as defined in the preamble hereto.
     “Lead Arranger” as defined in the preamble hereto.
     “Lender” means each financial institution listed on the signature pages
hereto as a Lender and any other Person that becomes a party hereto pursuant to
an Assignment Agreement or a Joinder Agreement pursuant to Section 2.24.
     “Lender Counterparty” means each Lender or any Affiliate of a Lender
counterparty to a Permitted Hedge Agreement (including any Person who is a
Lender (and any Affiliate thereof) as of the Closing Date but subsequently,
whether before or after entering into a Permitted Hedge Agreement, ceases to be
a Lender) including, without limitation, each such Affiliate that enters into a
joinder agreement with Collateral Agent; provided that, (i) solely with respect
to the GS Hedge Agreement, GS shall be deemed a Lender Counterparty for purposes
of the Credit Documents and (ii) solely with respect to the Calyon Hedge
Agreements, Calyon shall be deemed a Lender Counterparty for purposes of the
Credit Documents.
     “Letter of Credit” means a Revolving Letter of Credit or a Funded Letter of
Credit.
     “Leverage Ratio” means the ratio as of the last day of any Fiscal Quarter
of (i) Consolidated Adjusted Debt as of such day to (ii) Consolidated Adjusted
EBITDA for the four-Fiscal Quarter period ending on such date; provided that
with respect to any calculation period ending prior to the first anniversary of
the Closing Date, the foregoing shall be subject to adjustment as set forth in
Schedule 1.1(a).
     “Lien” means any lien, mortgage, pledge, collateral assignment, security
interest, charge or encumbrance of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, and
any lease in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing.
     “Limited Recourse Debt” means, with respect to any Restricted Subsidiary of
Company, Indebtedness of such Subsidiary with respect to which the recourse of
the holder or obligee of such Indebtedness is limited to (i) assets associated
with the Project (which in any event shall not include assets held by any
Guarantor Subsidiary other than a Guarantor Subsidiary, if any, whose

29



--------------------------------------------------------------------------------



 



sole business is the ownership and/or operation of such Project and
substantially all of whose assets are associated with such Project) in respect
of which such Indebtedness was incurred and/or (ii) such Subsidiary or the
equity interests in such Subsidiary, but in the case of clause (ii) only if such
Subsidiary’s sole business is the ownership and/or operation of such Project and
substantially all of such Subsidiary’s assets are associated with such Project.
For purposes of this Agreement, Indebtedness of a Restricted Subsidiary of
Company shall not fail to be Limited Recourse Debt solely by virtue of the fact
that the holders of such Limited Recourse Debt have recourse to Company or
another Subsidiary of Company pursuant to a contingent obligation supporting
such Limited Recourse Debt or a Performance Guaranty, so long as such contingent
obligation or Performance Guaranty is unsecured and permitted under Section 6.1.
     “Loan” means a Term Loan, a Revolving Loan and a Swing Line Loan.
     “Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.
     “Marketable Securities” means auction rate securities or auction rate
preferred stock having a rate reset frequency of less than ninety (90) days and
having, at the time of the acquisition thereof, a rating of at least A from S&P
or from Moody’s.
     “Material Adverse Effect” means a material adverse effect on (i) the
business, operations, assets, liabilities or financial condition of Holding and
its Subsidiaries taken as a whole; (ii) the ability of the Credit Parties as a
whole to perform their respective Obligations; (iii) the rights, remedies and
benefits available to, or conferred upon, the Secured Parties under any Credit
Document.
     “Material Contract” means any contract or other arrangement to which
Company or any of its Restricted Subsidiaries is a party (other than the Credit
Documents and the principal agreements and instruments entered into in
connection with any refinancing thereof) for which breach, nonperformance,
cancellation or failure to renew could reasonably be expected to have a Material
Adverse Effect.
     “Material Real Estate Asset” means any fee-owned Real Estate Asset having a
fair market value in excess of $10,000,000 as of the date of the acquisition
thereof.
     “Material Restricted Subsidiary” means any Restricted Subsidiary now
existing or hereafter acquired or formed which, on a consolidated basis for
Company and all of its Restricted Subsidiaries, (i) for the most recent Fiscal
Year accounted for more than 5.00% of the consolidated revenues of Company and
its Restricted Subsidiaries, or (ii) as at the end of such Fiscal Year, was the
owner of more than 5.00% of the consolidated assets of Company and its
Restricted Subsidiaries.
     “MLPFS” as defined in the preamble hereto.
     “Moody’s” means Moody’s Investor Services, Inc.
     “Mortgage” means a Mortgage, substantially in the form of Exhibit J, as it
may be amended, supplemented or otherwise modified from time to time.

30



--------------------------------------------------------------------------------



 



     “MSW I Indenture” means that certain Indenture in respect of the Series A
and Series B 81/2% Senior Secured Notes due 2010, dated as of June 25, 2003,
among MSW Energy Holdings LLC, MSW Energy Finance Co., Inc., the guarantors
named therein and Wells Fargo Bank Minnesota, National Association, as trustee,
as such indenture may be further amended, restated, supplemented, refinanced,
replaced or modified from time to time.
     “MSW II Indenture” means that certain Indenture in respect of the Series A
and Series B 73/8% Senior Secured Notes due 2010, dated as of November 24, 2003,
among MSW Energy Holdings II LLC, MSW Energy Finance Co. II, Inc., the
guarantors named therein and Wells Fargo Bank Minnesota, National Association,
as trustee, as such indenture may be further amended, restated, supplemented,
refinanced, replaced or modified from time to time.
     “MSW Indentures” means the MSW I Indenture and the MSW II Indenture.
     “MSW Notes” means the notes issued under the MSW Indentures.
     “Multiemployer Plan” means a “multiemployer plan” as defined in
Section 3(37) of ERISA which is contributed to by Company, any of its
Subsidiaries or their respective ERISA Affiliates.
     “NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.
     “Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount
equal to: (i) Cash payments (including any Cash received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) received by Company or any of its Restricted
Subsidiaries from such Asset Sale, minus (ii) any bona fide direct costs
incurred in connection with such Asset Sale (or if such costs have not then been
incurred or invoiced, Company’s good faith estimate thereof), including
(a) income or gains taxes payable by the seller as a result of any gain
recognized in connection with such Asset Sale, (b) payment of the outstanding
principal amount of, premium or penalty, if any, and interest on any
Indebtedness (other than the Loans) that is secured by a Lien on the stock or
assets in question and that is required to be repaid under the terms thereof as
a result of such Asset Sale, (c) other taxes actually payable (to the extent
actually subsequently so paid) upon or in connection with the closing of such
Asset Sale (including any transfer taxes or taxes on gross receipts), (d) any
taxes payable or reasonably estimated to be payable in connection with any
transactions effected (or deemed effected) to make prepayments (e.g., taxes
payable upon repatriation of funds from Subsidiaries), (e) actual, reasonable
and documented out-of-pocket fees and expenses (including legal fees, fees to
advisors and severance costs that are due (pursuant to a Contractual Obligation,
or pursuant to a written employment policy applicable to terminated employees
generally, of Company or any of its Restricted Subsidiaries in effect prior to
such Asset Sale or pursuant to applicable law) and payable to employees of
Company and its Restricted Subsidiaries that are terminated as a result thereof)
paid to Persons other than Company and its Restricted Subsidiaries and their
respective Affiliates in connection with such Asset Sale (including fees
necessary to obtain any required consents of such Persons to such Asset Sale),
and (f) a reasonable reserve for any indemnification payments (fixed or
contingent) attributable to seller’s indemnities and representations and
warranties to purchaser in respect of

31



--------------------------------------------------------------------------------



 



such Asset Sale undertaken by Company or any of its Restricted Subsidiaries in
connection with such Asset Sale; provided, however, that Net Asset Sale Proceeds
shall be reduced in an amount equal to the amount of proceeds Restricted
Subsidiaries of Company are legally bound or required, pursuant to agreements in
effect on the Closing Date, or which were entered into after the Closing Date
with respect to the financing or acquisition of a Project to use for prepayment
thereunder (including any premium, penalty and interest due in connection with
such prepayment).
     “Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any
Cash payments or proceeds received by Company or any of its Restricted
Subsidiaries (a) under any casualty insurance policy in respect of a covered
loss thereunder (other than payments for business interruption) occurring after
the Closing Date or (b) as a result of the taking of any assets of Company or
any of its Restricted Subsidiaries by any Person pursuant to the power of
eminent domain, condemnation or otherwise, or pursuant to a sale of any such
assets to a purchaser with such power under threat of such a taking, minus (ii)
(a) any actual and reasonable costs incurred by Company or any of its Restricted
Subsidiaries in connection with the adjustment or settlement of any claims of
Company or such Subsidiary in respect thereof, and (b) any bona fide direct
costs incurred in connection with any adjustment or settlement or any such sale
as referred to in clause (i)(b) of this definition, including income taxes
payable as a result of any gain recognized in connection therewith and any
actual, reasonable and documented out-of-pocket fees and expenses (including
legal fees, fees to advisors and severance costs that are due (pursuant to a
Contractual Obligation, or pursuant to a written employment policy applicable to
terminated employees generally, of Company or any of its Restricted Subsidiaries
in effect prior to such event or pursuant to applicable law) and payable to
employees of Company and its Restricted Subsidiaries that are terminated as a
result thereof) paid to Persons other than Company and its Restricted
Subsidiaries and their respective Affiliates in connection with such event;
provided, that if any costs, fees or expenses that may be deducted under this
clause (ii) have not been incurred or invoiced at the time of any determination
of Net Insurance/Condemnation Proceeds, Company may deduct its good faith
estimate thereof to the extent actually subsequently so paid; provided, however,
that Net Insurance/Condemnation Proceeds shall be reduced in an amount equal to
the amount of proceeds Restricted Subsidiaries of Company are legally bound or
required, pursuant to agreements in effect on the Closing Date, or which were
entered into after the Closing Date with respect to the financing or acquisition
of a Project to use for prepayment thereunder (including any premium, penalty
and interest due in connection with such prepayment).
     “New Term Loans” as defined in Section 2.4(f).
     “Non-Consenting Lender” as defined in Section 2.23.
     “Non-US Agent” means (a) each Agent that is a foreign person as defined in
Treasury Regulations section 1.1441-1(c)(2) or (b) each Agent that is a
wholly-owned domestic entity that is disregarded for United States federal tax
purposes under Treasury Regulations section 301.7701-2(c)(2) as an entity
separate from its owner and whose single owner is a foreign person within the
meaning of Treasury Regulations section 1.1441-1(c)(2).

32



--------------------------------------------------------------------------------



 



     “Non-US Lender” means (a) each Lender and each Issuing Bank that is a
foreign person as defined in Treasury Regulations section 1.1441-1(c)(2) or
(b) each Lender and each Issuing Bank that is a wholly-owned domestic entity
that is disregarded for United States federal tax purposes under Treasury
Regulations section 301.7701-2(c)(2) as an entity separate from its owner and
whose single owner is a foreign person within the meaning of Treasury
Regulations section 1.1441-1(c)(2).
     “Nonpublic Information” means information which has not been disseminated
in a manner making it available to investors generally, within the meaning of
Regulation D.
     “Not Otherwise Applied” means, with reference to any amount of Net Asset
Sale Proceeds of any transaction or event or of Excess Cash Flow or any amount
of a Holding Capital Contribution, that such amount (a) was not required to be
applied to prepay the Loans pursuant to Section 2.14, and (b) was not previously
applied in determining the permissibility of a transaction under the Credit
Documents where such permissibility was (or may have been) contingent on receipt
of such amount or utilization of such amount for a specified purpose. The
Company shall promptly notify the Administrative Agent of any application of
such amount as contemplated by (b) above.
     “Note” means a Term Loan Note, a Revolving Loan Note or a Swing Line Note.
     “Notice” means a Funding Notice, an Issuance Notice, or a
Conversion/Continuation Notice.
     “Obligations” means all obligations of every nature of each Credit Party
from time to time owed to the Agents (including former Agents), the Lenders or
any of them, the Issuing Banks and Lender Counterparties, under any Credit
Document or Permitted Hedge Agreement (including, without limitation, with
respect to a Permitted Hedge Agreement, obligations owed thereunder to any
person who was a Lender or an Affiliate of a Lender at the time such Permitted
Hedge Agreement was entered into), whether for principal, interest (including
interest which, but for the filing of a petition in bankruptcy with respect to
such Credit Party, would have accrued on any Obligation, whether or not a claim
is allowed against such Credit Party for such interest in the related bankruptcy
proceeding), reimbursement of amounts drawn under Letters of Credit, payments
for early termination of Permitted Hedge Agreements, fees, expenses,
indemnification or otherwise.
     “Obligee Guarantor” as defined in Section 7.7.
     “Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, and (iv) with respect to any limited liability company,
its articles of organization, as amended, and its operating agreement, as
amended. In the event any term or condition of this Agreement or any other
Credit Document requires any Organizational Document to be certified by a
secretary of state or similar governmental official, the reference to

33



--------------------------------------------------------------------------------



 



any such “Organizational Document” shall only be to a document of a type
customarily certified by such governmental official.
     “Outstanding ARC Notes” means the ARC Notes not tendered pursuant to the
Tender Offer and Consent Solicitation and outstanding as of the Closing Date,
the aggregate principal amount of which shall not exceed $192,000,000.
     “Outstanding MSW Notes” means, collectively, the Outstanding MSW I Notes
and the Outstanding MSW II Notes.
     “Outstanding MSW I Notes” means the MSW Notes under the MSW I Indenture not
tendered pursuant to the Tender Offer and Consent Solicitation and outstanding
as of the Closing Date, the aggregate principal amount of which shall not exceed
$196,000,000.
     “Outstanding MSW II Notes” means the MSW Notes under the MSW I Indenture
not tendered pursuant to the Tender Offer and Consent Solicitation and
outstanding as of the Closing Date, the aggregate principal amount of which
shall not exceed $224,100,000.
     “PBGC” means the Pension Benefit Guaranty Corporation or any successor
thereto.
     “Pension Plan” means any employee benefit plan, other than a Multiemployer
Plan, which is subject to Title IV of ERISA, Section 412 of the Internal Revenue
Code or Section 302 of ERISA which is or was sponsored, maintained or
contributed to by, or required to be contributed to by, Company, any of its
Subsidiaries or any of their respective ERISA Affiliates.
     “Performance Guaranty” means any performance guaranty agreement entered
into by Company or any of its Subsidiaries under which Company or any such
Subsidiary (i) guarantees the performance of a Subsidiary of Company under a
principal lease, service, construction or operating agreement relating to a
Project or (ii) is otherwise obligated to provide support in connection with
Projects.
     “Permitted Acquisition” means any acquisition by Company or any of its
Restricted Subsidiaries, whether by purchase, merger or otherwise, of all or
substantially all of the assets of or a business line or unit or a division of,
any Person, or all or a majority of the Capital Stock of any Person (or the
acquisition of any additional Capital Stock of a Person which is a Subsidiary of
Company (but not then a wholly-owned direct or indirect Subsidiary)); provided,
that
     (i) immediately prior to, and after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing or would result
therefrom;
     (ii) all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable Governmental Authorizations;
     (iii) to the extent a Guarantor Subsidiary is acquired, Company shall have
taken, or caused to be taken, as of the date such Person becomes a Guarantor
Subsidiary of Company, each of the actions set forth in Sections 5.10 and/or
5.11, as applicable,

34



--------------------------------------------------------------------------------



 



unless, following a request by Company, such actions are not required by
Administrative Agent;
     (iv) Company and its Restricted Subsidiaries shall be in compliance with
the financial covenants set forth in Section 6.7 on a Pro Forma Basis after
giving effect to such acquisition as of the last day of the Fiscal Quarter most
recently ended;
     (v) Company shall have delivered to Administrative Agent (A) at least 10
Business Days prior to such proposed acquisition, a Compliance Certificate
evidencing compliance with Section 6.7 as required under clause (iv) above,
together with all relevant financial information with respect to such acquired
assets, including, without limitation, the aggregate consideration for such
acquisition and any other information required to demonstrate compliance with
Section 6.7; and
     (vi) any Person or assets or division as acquired in accordance herewith
shall be in the same business or lines of business in which Company and/or its
Restricted Subsidiaries are engaged as of the Closing Date or in which Company
and/or its Restricted Subsidiaries are expressly permitted hereunder to engage
in.
     “Permitted Hedge Agreement” means each of the GS Hedge Agreement, the
Calyon Hedge Agreements and any Hedge Agreement entered into with a Lender
Counterparty.
     “Permitted Liens” means each of the Liens permitted pursuant to
Section 6.2.
     “Permitted Refinancing” means, with respect to any Person, any refinancing,
replacement, renewal or extension of any Indebtedness of such Person in whole or
in part; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so refinanced, replaced, renewed or extended
except by an amount equal to any reasonable and customary transaction costs and
fees and any premium on the Indebtedness required to be paid in connection with
such refinancing, replacement, renewal or extension unless the increase in the
principal amount of such Indebtedness is permitted under Section 6.1 (provided
that such limitation shall not apply with respect to Indebtedness that a client
of a Project undertakes to service through the lease, service or operating
agreement for such Project), (b) at the time thereof, no Event of Default shall
have occurred and be continuing or would result therefrom, and (c) with respect
to a Permitted Refinancing in respect of Indebtedness permitted pursuant to
Section 6.1(i), 6.1(g) or 6.1(n), (i) such refinancing, replacement, renewal or
extension has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the Indebtedness being refinanced,
replaced, renewed or extended (provided, that such limitation shall not apply
with respect to Indebtedness that a client of a Project undertakes to service
through the lease, service or operating agreement for such Project), (ii) such
refinancing, replacement, renewal or extension shall be at the then prevailing
market rates and the non-economic terms and conditions thereof are not less
favorable to the obligor therein or to the Lenders than the Indebtedness being
refinanced, replaced, renewed or extended, taken as a whole (considering the
economic benefits and disadvantages to Company and its Restricted Subsidiaries
from such refinancing, replacement, renewal or extension, as well as the
economic

35



--------------------------------------------------------------------------------



 



benefits and disadvantages to Company and its Restricted Subsidiaries of the
Project (if any) to which such Indebtedness relates), (iii) to the extent such
Indebtedness being refinanced, replaced, renewed or extended is subordinated in
right of payment to the Obligations, such refinancing, replacement, renewal or
extension is subordinated in right of payment to the Obligations on terms at
least as favorable to the Lenders as those contained in the documentation
governing the Indebtedness being refinanced, replaced, renewed or extended, and
(iv) such refinancing, replacement, renewal or extension is incurred by the
Person who is an obligor under the Indebtedness being refinanced, replaced,
renewed or extended and no other Person is an obligor thereunder.
     “Permitted Subordinated Indebtedness” means all unsecured Indebtedness of
Company or any Guarantor Subsidiary that shall have been subordinated to all
Indebtedness of Company or any Guarantor Subsidiary under this Agreement and
otherwise containing terms and conditions set forth in Schedule 6.1(x)(1) with
respect to Indebtedness of Company or any Guarantor Subsidiary to Affiliates
thereof or in Schedule 6.1(x)(2) with respect to Indebtedness of Company or any
Guarantor Subsidiary to non-Affiliates thereof.
     “Permitted Subordinated Indebtedness Documentation” means any documentation
governing any Permitted Subordinated Indebtedness.
     “Person” means and includes natural persons, corporations, limited
partnerships, general partnerships, limited liability companies, limited
liability partnerships, joint stock companies, Joint Ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.
     “Phase I Environmental Assessment” means, with respect to any Facility, a
report that (i) conforms to the ASTM Standard Practice for Environmental Site
Assessments: Phase I Environmental Site Assessment Process, E 1527-00, or, if
reasonably requested by Administrative Agent, the USEPA’s standards for all
appropriate inquiry, (ii) was conducted no more than six months prior to the
date such report is required to be delivered hereunder, by one or more
environmental consulting firms reasonably satisfactory to Administrative Agent,
and (iii) shall expressly specify, or shall be accompanied by a letter stating,
in form and substance reasonably satisfactory to Administrative Agent, that the
report may be relied on by Administrative Agent and the Lenders or
Administrative Agent shall have received a letter so stating in form and
substance reasonably satisfactory to Administrative Agent.
     “Platform” as defined in Section 5.1(k).
     “Pledge and Security Agreement” means the Pledge and Security Agreement
executed by Company and each Guarantor Subsidiary on the Closing Date
substantially in the form of Exhibit I-1, as it may be amended, supplemented or
otherwise modified from time to time.
     “Post-Acquisition Period” means, with respect to any Permitted Acquisition,
the period beginning on the date such Permitted Acquisition is consummated and
ending on the last day of the sixth full consecutive fiscal quarter immediately
following the date on which such Permitted Acquisition is consummated.

36



--------------------------------------------------------------------------------



 



     “Prime Rate” means the rate of interest quoted in The Wall Street Journal
Money Rates Section as the Prime Rate (currently defined as the base rate on
corporate loans posted by at least 75% of the nation’s thirty (30) largest
banks), as in effect from time to time. The Prime Rate is a reference rate and
does not necessarily represent the lowest or best rate actually charged to any
customer. Administrative Agent or any other Lender may make commercial loans or
other loans at rates of interest at, above or below the Prime Rate.
     “Principal Office” means, for each of Administrative Agent, Swing Line
Lender and the Issuing Banks, such Person’s “Principal Office” as set forth on
Appendix B, or such other office or office of a third party or sub-agent, as
appropriate, as such Person may from time to time designate in writing to
Company, Administrative Agent and each Lender.
     “Pro Forma Adjustment” means, for any Test Period that includes all or any
part of a fiscal quarter included in any Post-Acquisition Period, with respect
to the Acquired EBITDA of the applicable Acquired Entity or Business or the
Consolidated Adjusted EBITDA of Company, the pro forma increase or decrease in
such Acquired EBITDA or such Consolidated Adjusted EBITDA, as the case may be,
projected by Company in good faith as a result of (a) actions taken during such
Post-Acquisition Period for the purposes of realizing reasonably identifiable
and factually supportable cost savings or (b) any additional costs incurred
during such Post-Acquisition Period, in each case in connection with the
combination of the operations of such Acquired Entity or Business with the
operations of Company and the Restricted Subsidiaries; provided that, so long as
such actions are taken during such Post-Acquisition Period or such costs are
incurred during such Post-Acquisition Period, as applicable, the cost savings
related to such actions or such additional costs, as applicable, it may be
assumed, for purposes of projecting such pro forma increase or decrease to such
Acquired EBITDA or such Consolidated Adjusted EBITDA, as the case may be, that
such cost savings will be realizable during the entirety of such Test Period, or
such additional costs, as applicable, will be incurred during the entirety of
such Test Period; provided further, that any such pro forma increase or decrease
to such Acquired EBITDA or such Consolidated Adjusted EBITDA, as the case may
be, shall be without duplication for cost savings or additional costs already
included in such Acquired EBITDA or such Consolidated Adjusted EBITDA, as the
case may be, for such Test Period; provided further, that no Pro Forma
Adjustment may be made unless a certificate executed by an Authorized Officer of
Company is delivered to the Administrative Agent stating that such cost savings
or costs are based on reasonable estimates, information and assumptions and that
such Authorized Officer has no reason to believe that the projected cost savings
or costs will not be achieved.
     “Pro Forma Basis” means, with respect to compliance with any test or
covenant hereunder, that (A) to the extent applicable, the Pro Forma Adjustment
shall have been made and (B) all Specified Transactions and the following
transactions in connection therewith shall be deemed to have occurred as of the
first day of the applicable period of measurement in such test or covenant: (a)
income statement items (whether positive or negative) attributable to the
property or Person subject to such Specified Transaction, (i) in the case of a
disposition of all or substantially all Capital Stock in any Subsidiary of
Company or any division, product line, or facility used for operations of
Company or any of its Subsidiaries, shall be excluded, and (ii) in the case of a
Permitted Acquisition or Investment described in the definition of “Specified
Transaction,” shall be included, (b) any retirement of Indebtedness, and (c) any
Indebtedness

37



--------------------------------------------------------------------------------



 



incurred or assumed by Company or any of the Restricted Subsidiaries in
connection therewith and if such Indebtedness has a floating or formula rate,
shall have an implied rate of interest for the applicable period for purposes of
this definition determined by utilizing the rate which is or would be in effect
with respect to such Indebtedness as at the relevant date of determination;
provided that, without limiting the application of the Pro Forma Adjustment
pursuant to (A) above, the foregoing pro forma adjustments may be applied to any
such test or covenant solely to the extent that such adjustments are consistent
with the definition of Consolidated Adjusted EBITDA and give effect to events
(including operation expense reductions) that are (i) (x) directly attributable
to such transaction, (y) expected to have a continuing impact on Company or the
Restricted Subsidiaries and (z) factually supportable or (ii) otherwise
consistent with the definition of Pro Forma Adjustment.
     “Project” means any waste-to-energy facility, waste disposal, treatment,
transfer, transportation or collection facility and facilities and operations
related or ancillary thereto, electrical generation plant, cogeneration plant,
water treatment facility, renewable energy facility or other facility for the
generation of electricity or other forms of energy (including steam) or engaged
in another line of business in which Company and its Subsidiaries are permitted
to be engaged hereunder for which a Subsidiary or Subsidiaries of Company was,
is or will be (as the case may be) an owner, operator, manager or builder,
provided, however, that a Project shall cease to be a Project of Company and its
Subsidiaries at such time that Company or any of its Subsidiaries ceases to have
any existing or future rights or obligations (whether direct or indirect,
contingent or matured) associated therewith.
     “Projections” as defined in Section 4.8.
     “Pro Rata Share” means (i) with respect to all payments, computations and
other matters relating to the Term Loan of any Lender, the percentage obtained
by dividing (a) the Term Loan Exposure of that Lender by (b) the aggregate Term
Loan Exposure of all Lenders; (ii) with respect to all payments, computations
and other matters relating to the Revolving Commitment or Revolving Loans of any
Lender or any Revolving Letters of Credit issued or participations purchased
therein by any Lender or any participations in any Swing Line Loans purchased by
any Lender, the percentage obtained by dividing (a) the Revolving Exposure of
that Lender by (b) the aggregate Revolving Exposure of all Lenders; (iii) with
respect to all payments, computations and other matters relating to Additional
Term Loans of a particular Series, the percentage obtained by dividing (a) the
Additional Term Loan Exposure of that Lender with respect to that Series by
(b) the aggregate Additional Term Loan Exposure of all Lenders with respect to
that Series; (iv) with respect to all payments, computations and other matters
relating to Funded Letters of Credit or Credit Linked Deposit or Funded Letter
of Credit Participations of any Lender, the percentage obtained by dividing
(a) the Funded Letter of Credit Exposure of that Lender by (b) the aggregate
Funded Letter of Credit Exposure of all Lenders; and (v) with respect to all
payments, computations and other matters relating to Additional Funded Letters
of Credit or Additional Credit Linked Deposit or Additional Funded Letter of
Credit Participations of any Lender of a particular Series, the percentage
obtained by dividing (a) the Additional Funded Letter of Credit Exposure of that
Lender with respect to that Series by (b) the aggregate Additional Funded Letter
of Credit Exposure of all Lenders with respect to that Series. For all other
purposes with respect to each Lender, “Pro Rata Share” means the percentage
obtained by dividing (A) an amount equal to the sum of the Term Loan Exposure,

38



--------------------------------------------------------------------------------



 



Additional Term Loan Exposure, the Revolving Exposure, Funded Letter of Credit
Exposure and Additional Funded Letter of Credit Exposure of that Lender, by
(B) an amount equal to the sum of the aggregate Term Loan Exposure, the
aggregate Additional Term Loan Exposure, the aggregate Revolving Exposure, the
aggregate Funded Letter of Credit Exposure and the aggregate Additional Funded
Letter of Credit Exposure of all Lenders.
     “Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by Company or any Guarantor Subsidiary in any
real property.
     “Reduced Leverage Ratio Amount” means, with respect to the last day of any
Fiscal Quarter, a correlative ratio set forth for such day in Section 6.7(a)
except that 0.5 shall be deducted from the first term in such ratio.
     “Refinancing” as defined in the second recital.
     “Refunded Swing Line Loans” as defined in Section 2.3(b)(iv).
     “Register” as defined in Section 2.7(b).
     “Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
     “Reimbursement Date” as defined in Section 2.4(e).
     “Related Fund” means, with respect to any Lender that is an investment
fund, any other investment fund that invests in commercial loans and that is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.
     “Related Transactions” means each of (i) Holding Equity Issuance and
(ii) Convertible Debentures offering.
     “Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the environment (including the
abandonment or disposal of any barrels, containers or other closed receptacles
containing any Hazardous Material), including the movement of any Hazardous
Material through the air, soil, surface water or groundwater.
     “Relevant Return” as defined in Section 2.4(i)(ii).
     “Remedial Action” means all actions taken to (i) clean up, remove,
remediate, contain, treat, monitor, assess, evaluate or in any other way address
Hazardous Materials in the environment; (ii) perform pre-remedial studies and
investigations and post-remedial operation and maintenance activities; or
(iii) any response actions authorized by 42 U.S.C. 9601 et seq. or applicable
state law.
     “Replacement Lender” as defined in Section 2.23.

39



--------------------------------------------------------------------------------



 



     “Requisite Class Lenders” means, at any time of determination, (i) for the
Class of Lenders having Term Loan Exposure, Lenders holding more than 50% of the
aggregate Term Loan Exposure of all Lenders; (ii) for the Class of Lenders
having Revolving Exposure, Lenders holding more than 50% of the aggregate
Revolving Exposure of all Lenders; (iii) for each Class of Lenders having
Additional Term Loan Exposure, Lenders holding more than 50% of the aggregate
Additional Term Loan Exposure of that Class; (iv) for the Class of Lenders
having Funded Letter of Credit Exposure, Lenders holding more than 50% of the
aggregate Funded Letter of Credit Exposure of all Lenders; and (v) for each
Class of Lenders having Additional Funded Letter of Credit Exposure, Lenders
holding more than 50% of the aggregate Additional Funded Letter of Credit
Exposure of that Class.
     “Requisite Lenders” means one or more Lenders having or holding Term Loan
Exposure, Revolving Exposure, Additional Term Loan Exposure, Funded Letter of
Credit Exposure and Additional Funded Letter of Credit Exposure and representing
more than 50% of the sum of (i) the aggregate Term Loan Exposure of all Lenders,
(ii) the aggregate Revolving Exposure of all Lenders, (iii) the aggregate
Additional Term Loan Exposure of all Lenders, (iv) the aggregate Funded Letter
of Credit Exposure of all Lenders, and (v) the aggregate Additional Funded
Letter of Credit Exposure of all Lenders.
     “Restricted Junior Payment” means (i) any dividend or other distribution,
direct or indirect, on account of any shares of any class of stock of Company
now or hereafter outstanding, except a dividend payable solely in shares of
stock to the holders of that class; (ii) any redemption, retirement, sinking
fund or similar payment, purchase or other acquisition for value, direct or
indirect, of any shares of any class of stock of Company now or hereafter
outstanding; (iii) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire shares of any class
of stock of Company now or hereafter outstanding; (iv) management or similar
fees payable to Holding or any of its Affiliates (other than Company or
Guarantor Subsidiary) or (v) any payment or prepayment of principal of, premium,
if any, or interest on, or any other amount in respect of any Permitted
Subordinated Indebtedness of Company or any Restricted Subsidiary owed to
Holding.
     “Restricted Project Cash” means, as of any date of determination, the sum
of the amounts on deposit in each collateral account specified on
Schedule 6.7(a) that are designated to pay debt service principal or
construction costs, as debt service reserves or to redeem the Indebtedness
secured thereby to the extent excess proceeds remain in the relevant account
after completion of construction of the relevant Project and each other
collateral account identified in writing to the Administrative Agent which is
established after the Closing Date by a Restricted Subsidiary which is not a
Guarantor Subsidiary as a debt service principal account, a debt service reserve
fund or a reserve account (which such reserve account secures the Limited
Recourse Debt that is the source of the amounts therein) so long as the proceeds
in such reserve account are designated to pay construction costs or debt service
during construction or, if excess proceeds remain in such account after
completion of construction of the relevant Project, to redeem the Limited
Recourse Debt secured thereby.
     “Restricted Subsidiary” means any Subsidiary of Company other than an
Unrestricted Subsidiary.

40



--------------------------------------------------------------------------------



 



     “Revolving Commitment” means the commitment of a Lender to make or
otherwise fund any Revolving Loan pursuant to Section 2.2(a) and/or Section 2.24
and to acquire participations in Revolving Letters of Credit and Swing Line
Loans hereunder and “Revolving Commitments” means such commitments of all
Lenders in the aggregate. The amount of each Lender’s Revolving Commitment, if
any, is set forth on Appendix A-2 or in the applicable Joinder Agreement
pursuant to Section 2.24 or in the applicable Assignment Agreement, subject to
any adjustment or reduction pursuant to the terms and conditions hereof. The
aggregate amount of the Revolving Commitments as of the Closing Date is
$300,000,000.
     “Revolving Commitment Period” means the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.
     “Revolving Commitment Termination Date” means the earliest to occur of
(i) the sixth anniversary of the Closing Date, (ii) the date the Revolving
Commitments are permanently reduced to zero pursuant to Section 2.13(b), and
(iii) the date of the termination of the Revolving Commitments pursuant to
Section 8.1.
     “Revolving Exposure” means, with respect to any Lender as of any date of
determination, (i) prior to the termination of the Revolving Commitments, that
Lender’s Revolving Commitment; and (ii) after the termination of the Revolving
Commitments, the sum of (a) the aggregate outstanding principal amount of the
Revolving Loans of that Lender, (b) in the case of any Issuing Bank, the
aggregate Revolving Letter of Credit Usage in respect of all Revolving Letters
of Credit issued by that Lender (net of any participations by Lenders in such
Revolving Letters of Credit), (c) the aggregate amount of all participations by
that Lender in any outstanding Revolving Letters of Credit or any unreimbursed
drawing under any Revolving Letter of Credit, (d) in the case of Swing Line
Lender, the aggregate outstanding principal amount of all Swing Line Loans (net
of any participations therein by other Lenders), and (e) the aggregate amount of
all participations therein by that Lender in any outstanding Swing Line Loans.
     “Revolving Issuing Bank” means with respect to any Revolving Letter of
Credit, any Lender (including any Person who is a Lender as of the Closing Date
but subsequently, after agreeing to become a Revolving Issuing Bank, ceases to
be a Lender) which, at the request of Company, and with the consent of
Administrative Agent (not to be unreasonably withheld), agrees in such Lender’s
sole discretion to become a Revolving Issuing Bank for the purposes of issuing
such Revolving Letter of Credit, together with its permitted successors and
assigns in such capacity. As of the Closing Date, JPMC shall be a Revolving
Issuing Bank.
     “Revolving Lender” means a Lender having a Revolving Commitment.
     “Revolving Letter of Credit” means a commercial or standby letter of credit
issued or to be issued by an Issuing Bank pursuant to Section 2.4(a) of this
Agreement.
     “Revolving Letter of Credit Participant” as defined in Section 2.4(g).
     “Revolving Letter of Credit Sublimit” means the lesser of (i) $200,000,000
and (ii) the aggregate unused amount of the Revolving Commitments then in
effect.

41



--------------------------------------------------------------------------------



 



     “Revolving Letter of Credit Usage” means, as at any date of determination,
the sum of (i) the aggregate Stated Amount of all outstanding Revolving Letters
of Credit, and (ii) the aggregate amount of all drawings under Revolving Letters
of Credit honored by an Issuing Bank and not theretofore reimbursed by or on
behalf of Company.
     “Revolving Loan” means a Loan made by a Lender to Company pursuant to
Section 2.2(a) or any Additional Revolving Loan.
     “Revolving Loan Note” means a promissory note in the form of Exhibit B-2,
as it may be amended, supplemented or otherwise modified from time to time.
     “S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.
     “Secured Parties” has the meaning assigned to that term in the Pledge and
Security Agreement.
     “Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of Indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.
     “Securities Act” means the Securities Act of 1933, as amended from time to
time, and any successor statute.
     “Series” as defined in Section 2.24.
     “Sold Entity or Business” has the meaning set forth in the definition of
the term “Consolidated Adjusted EBITDA”.
     “Solvency Certificate” means a Solvency Certificate of the chief financial
officer of Holding substantially in the form of Exhibit G-2.
     “Solvent” means, with respect to any Credit Party, that as of the date of
determination, both (i) (a) the sum of such Credit Party’s debt (including
contingent liabilities) does not exceed the present fair saleable value of such
Credit Party’s and its Subsidiaries, present assets; (b) such Credit Party’s
capital is not unreasonably small in relation to its business as contemplated on
the Closing Date and reflected in the Projections or with respect to any
transaction contemplated or undertaken after the Closing Date; and (c) such
Person has not incurred and does not intend to incur, or believe that it will
incur, debts beyond its ability to pay such debts as they become due (whether at
maturity or otherwise); and (ii) such Person is “solvent” within the meaning
given that term and similar terms under applicable laws relating to fraudulent
transfers and conveyances. For purposes of this definition, the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured

42



--------------------------------------------------------------------------------



 



liability (irrespective of whether such contingent liabilities meet the criteria
for accrual under Statement of Financial Accounting Standard No. 5).
     “Specified Transaction” means, with respect to any period, any Investment,
incurrence or repayment of Indebtedness, Restricted Junior Payment, Subsidiary
designation, Additional Term Loan, Additional Revolving Commitment or Additional
Funded Letter of Credit Commitment that by the terms of this Agreement requires
a test or covenant hereunder to be calculated on a “Pro Forma Basis.”
     “Stated Amount” of any Letter of Credit shall mean the maximum amount from
time to time available to be drawn thereunder, determined without regard to
whether any conditions to drawing could then be met.
     “Subsidiary” means, with respect to any Person, any corporation,
partnership, limited liability company, association, joint venture or other
business entity of which more than 50% of the total voting power of shares of
stock or other ownership interests entitled (without regard to the occurrence of
any contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
Company.
     “Swing Line Lender” means JPMC in its capacity as Swing Line Lender
hereunder, together with its permitted successors and assigns in such capacity.
     “Swing Line Loan” means a Loan made by the Swing Line Lender to Company
pursuant to Section 2.3.
     “Swing Line Note” means a promissory note in the form of Exhibit B-3, as it
may be amended, supplemented or otherwise modified from time to time.
     “Swing Line Sublimit” means the lesser of (i) $25,000,000, and (ii) the
aggregate unused amount of Revolving Commitments then in effect.
     “Syndication Agent” as defined in the preamble hereto.
     “Tax” means any present or future tax, levy, impost, duty, assessment,
charge, fee, deduction or withholding of any nature and whatever called, by
whomsoever, on whomsoever and wherever imposed, levied, collected, withheld or
assessed; provided, “Tax on the overall net income” of a Person shall be
construed as a reference to a tax imposed by the jurisdiction in which that
Person is organized or in which that Person’s applicable principal office
(and/or, in the case of a Lender, its lending office) is located or in which
that Person (and/or, in the case of a Lender, its lending office) is deemed to
be doing business on all or part of the net income, profits or gains (whether
worldwide, or only insofar as such income, profits or gains are considered to

43



--------------------------------------------------------------------------------



 



arise in or to relate to a particular jurisdiction, or otherwise) of that Person
(and/or, in the case of a Lender, its applicable lending office).
     “Tender Offer and Consent Solicitation” as defined in Section 3.1(d)(ii).
     “Tender Offer and Consent Solicitation Statement” means the Offer to
Purchase and Consent Solicitation Statement, dated January 23, 2007, with
respect to the ARC Notes and the MSW Notes.
     “Term Loan” means (i) a Term Loan made by a Lender to Company on the
Closing Date pursuant to Section 2.1(a), (ii) a New Term Loan subsequently
deemed made pursuant to Section 2.4(f) or (iii) an Additional Term Loan.
     “Term Loan Commitment” means the commitment of a Lender to make or
otherwise fund a Term Loan and the Additional Term Loan Commitment of a Lender;
“Term Loan Commitments” means such commitments of all Lenders in the aggregate.
The amount of each Lender’s Term Loan Commitment, if any, is set forth on
Appendix A-1 or in the applicable Joinder Agreement pursuant to Section 2.24 or
the applicable Assignment Agreement, subject to any adjustment or reduction
pursuant to the terms and conditions hereof. The aggregate amount of the Term
Loan Commitments as of the Closing Date is $650,000,000.
     “Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the Term Loans of such
Lender; provided, at any time prior to the making of the Term Loans, the Term
Loan Exposure of any Lender shall be equal to such Lender’s Term Loan
Commitment.
     “Term Loan Maturity Date” means the earlier of (i) the seventh anniversary
of the Closing Date, and (ii) the date that all the Term Loans, the New Term
Loans and the Additional Term Loans of any Series shall become due and payable
in full hereunder, whether by acceleration or otherwise.
     “Term Loan Note” means a promissory note in the form of Exhibit B-1, as it
may be amended, supplemented or otherwise modified from time to time.
     “Termination Date” means the first date on which (i) each Commitment has
expired or been terminated, (ii) the principal amount of all Loans and all other
Obligations then due and payable have been paid in full, (iii) all Letters of
Credit have been cancelled or have expired or have been cash collateralized or
otherwise secured to the satisfaction of the Issuing Bank thereof and (iv) the
Funded LC Issuing Banks have repurchased all outstanding Funded LC Participation
Interests with the remaining Credit Linked Deposits and deposited such purchase
price with the Administrative Agent to be repaid to the Funded Letter of Credit
Participants according to their Pro Rata Shares of the Credit Linked Deposits.
     “Terminated Lender” as defined in Section 2.23.
     “Test Period” means, for any determination under this Agreement, the four
consecutive Fiscal Quarters of the Company then last ended.

44



--------------------------------------------------------------------------------



 



     “Total Credit Linked Deposit” means, at any time, the sum of all Credit
Linked Deposits at such time.
     “Total Funded Letter of Credit Commitment” means the sum of the Funded
Letter of Credit Commitments of all the Lenders.
     “Total Utilization of Revolving Commitments” means, as at any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Revolving Loans (other than Revolving Loans made for the purpose of repaying any
Refunded Swing Line Loans or reimbursing an Issuing Bank for any amount drawn
under any Revolving Letter of Credit, but not yet so applied), (ii) the
aggregate principal amount of all outstanding Swing Line Loans, and (iii) the
Revolving Letter of Credit Usage.
     “Transaction Costs” means the fees, costs and expenses payable by Company
in connection with the Transactions within 180 days of the Closing Date.
     “Transactions” means the Refinancing, the Tender Offer and Consent
Solicitation and the entering into the Credit Documents.
     “Treasury Regulations” means the final and temporary (but not proposed)
income tax regulations promulgated under the Internal Revenue Code, as such
regulations may be amended from time to time (including corresponding provisions
of succeeding regulations).
     “Type of Loan” means (i) with respect to either Term Loans or Revolving
Loans, a Base Rate Loan or a Eurodollar Rate Loan, and (ii) with respect to
Swing Line Loans, a Base Rate Loan.
     “UBS” as defined in the preamble hereto.
     “UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.
     “Unadjusted Eurodollar Rate Component” means that component of the interest
costs to Company in respect of a Eurodollar Rate Loan that is based upon the
rate obtained pursuant to clause (i) of the definition of Adjusted Eurodollar
Rate.
     “Unpaid Drawing” as defined in Section 2.4(e).
     “Unrestricted Subsidiary” means (i) each Subsidiary of Company listed on
Schedule 4.26 and (ii) any Subsidiary of the Company designated by the board of
directors of Holding as an Unrestricted Subsidiary pursuant to Section 5.14
subsequent to the date hereof, and in each case, any Subsidiary formed or
acquired by an Unrestricted Subsidiary following such Unrestricted Subsidiary’s
designation pursuant to clause (i) or (ii).
     “Weighted Average Life to Maturity” means, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (i) the sum of the
products obtained by multiplying (a) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by

45



--------------------------------------------------------------------------------



 



(b) the number of years (calculated to the nearest one-twelfth) that will elapse
between such date and the making of such payment; by (ii) the then outstanding
principal amount of such Indebtedness.
     1.2 Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP. Financial statements and other information
required to be delivered by Company to Lenders pursuant to Sections 5.1(a) and
5.1(b) shall be prepared in accordance with GAAP (subject, in the case of
Section 5.1(a), to final year-end adjustments and the absence of footnotes) as
in effect at the time of such preparation (and delivered together with the
reconciliation statements provided for in Section 5.1(d), if applicable).
Subject to the foregoing, calculations in connection with the definitions,
covenants and other provisions used in Section 6.7 hereof shall utilize
accounting principles and policies in conformity with those used to prepare the
Historical Financial Statements. If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Credit
Document, and Company or Administrative Agent shall so request, Administrative
Agent and Company shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of Requisite Lenders), provided that, until so
amended, such ratio or requirement shall continue to be computed in accordance
with GAAP prior to such change therein and Company shall provide to
Administrative Agent and Lenders reconciliation statements provided for in
Section 5.1(d).
     1.3 Interpretation, etc. Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. References herein to any Section, Appendix, Schedule or Exhibit
shall be to a Section, an Appendix, a Schedule or an Exhibit, as the case may
be, hereof unless otherwise specifically provided. The use herein of the word
“include” or “including”, when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not no limiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter.
The use herein of the word “issue” or “issuance” with respect to any Letter of
Credit shall be deemed to include any amendment, extension or renewal thereof.
SECTION 2. LOANS AND LETTERS OF CREDIT
     2.1 Term Loans.
          (a) Loan Commitments. Subject to the terms and conditions hereof, each
Lender severally agrees to make, on the Closing Date, a Term Loan to Company in
an amount equal to such Lender’s Term Loan Commitment.
Company may make only one borrowing under the Term Loan Commitment which shall
be on the Closing Date. Any amount borrowed under this Section 2.1 and
subsequently repaid or prepaid may not be reborrowed. Subject to
Sections 2.13(a) and 2.14, all amounts owed hereunder with respect to the Term
Loans shall be paid in full no later than the Term Loan

46



--------------------------------------------------------------------------------



 



Maturity Date. Each Lender’s Term Loan Commitment shall terminate immediately
and without further action on the Closing Date after giving effect to the
funding of such Lender’s Term Loan Commitment on such date.
          (b) Borrowing Mechanics for Term Loans.
          (i) Company shall deliver to Administrative Agent a fully executed
Funding Notice no later than one day prior to the Closing Date. Promptly upon
receipt by Administrative Agent of such Certificate, Administrative Agent shall
notify each Lender of the proposed borrowing.
          (ii) Each Lender shall make its Term Loan available to Administrative
Agent not later than 12:00 p.m. (New York City time) on the Closing Date, by
wire transfer of same day funds in Dollars, at the Principal Office designated
by Administrative Agent. Upon satisfaction or waiver of the conditions precedent
specified herein, Administrative Agent shall make the proceeds of the Term Loans
available to Company on the Closing Date by causing an amount of same day funds
in Dollars equal to the proceeds of all such Loans received by Administrative
Agent from Lenders to be credited to the account of Company at the Principal
Office designated by Administrative Agent or to such other account as may be
designated in writing to Administrative Agent by Company.
     2.2 Revolving Loans.
          (a) Revolving Commitments. During the Revolving Commitment Period,
subject to the terms and conditions hereof, each Lender severally agrees to make
Revolving Loans to Company in an aggregate amount up to but not exceeding such
Lender’s Revolving Commitment; provided, that after giving effect to the making
of any Revolving Loans in no event shall the Total Utilization of Revolving
Commitments exceed the Revolving Commitments then in effect. Amounts borrowed
pursuant to this Section 2.2(a) may be repaid and reborrowed during the
Revolving Commitment Period. Each Lender’s Revolving Commitment shall expire on
the Revolving Commitment Termination Date and all Revolving Loans and all other
amounts owed hereunder with respect to the Revolving Loans and the Revolving
Commitments shall be paid in full no later than such date.
          (b) Borrowing Mechanics for Revolving Loans.
          (i) Except pursuant to Section 2.4(d), Revolving Loans that are Base
Rate Loans shall be made in an aggregate minimum amount of $500,000 and integral
multiples of $250,000 in excess of that amount, and Revolving Loans that are
Eurodollar Rate Loans shall be in an aggregate minimum amount of $500,000 and
integral multiples of $250,000 in excess of that amount.
          (ii) Whenever Company desires that Lenders make Revolving Loans,
Company shall deliver to Administrative Agent a fully executed and delivered
Funding Notice no later than 10:00 a.m. (New York City time) at least three
Business Days in advance of the proposed Credit Date in the case of a Eurodollar
Rate Loan, and at least one Business Day in advance of the proposed Credit Date
in the case of a Revolving

47



--------------------------------------------------------------------------------



 



Loan that is a Base Rate Loan. Except as otherwise provided herein, a Funding
Notice for a Revolving Loan that is a Eurodollar Rate Loan shall be irrevocable
on and after the related Interest Rate Determination Date, and Company shall be
bound to make a borrowing in accordance therewith.
          (iii) Notice of receipt of each Funding Notice in respect of Revolving
Loans, together with the amount of each Lender’s Pro Rata Share thereof, if any,
together with the applicable interest rate, shall be provided by Administrative
Agent to each applicable Lender by telefacsimile or electronic transmission
means with reasonable promptness, but (provided Administrative Agent shall have
received such notice by 10:00 a.m. (New York City time)) not later than 2:00
p.m. (New York City time) on the same day as Administrative Agent’s receipt of
such Notice from Company.
          (iv) Each Lender shall make the amount of its Revolving Loan available
to Administrative Agent not later than 12:00 p.m. (New York City time) on the
applicable Credit Date by wire transfer of same day funds in Dollars, at the
Principal Office designated by Administrative Agent. Except as provided herein,
upon satisfaction or waiver of the conditions precedent specified herein,
Administrative Agent shall make the proceeds of such Revolving Loans available
to Company on the applicable Credit Date by causing an amount of same day funds
in Dollars equal to the proceeds of all such Revolving Loans received by
Administrative Agent from Lenders to be credited to the account of Company as
may be designated in writing to Administrative Agent by Company.
     2.3 Swing Line Loans.
          (a) Swing Line Loans Commitments. During the Revolving Commitment
Period, subject to the terms and conditions hereof, Swing Line Lender hereby
agrees to make Swing Line Loans to Company in the aggregate amount up to but not
exceeding the Swing Line Sublimit; provided, that after giving effect to the
making of any Swing Line Loan, in no event shall the Total Utilization of
Revolving Commitments exceed the Revolving Commitments then in effect. Amounts
borrowed pursuant to this Section 2.3 may be repaid and reborrowed during the
Revolving Commitment Period. Swing Line Lender’s Revolving Commitment shall
expire on the Revolving Commitment Termination Date and all Swing Line Loans and
all other amounts owed hereunder with respect to the Swing Line Loans and the
Revolving Commitments shall be paid in full no later than such date.
          (b) Borrowing Mechanics for Swing Line Loans.
          (i) Swing Line Loans shall be made in an aggregate minimum amount of
$500,000 and integral multiples of $250,000 in excess of that amount.
          (ii) Whenever Company desires that Swing Line Lender make a Swing Line
Loan, Company shall deliver to Administrative Agent a Funding Notice no later
than 12:00 p.m. (New York City time) on the proposed Credit Date.
          (iii) Swing Line Lender shall make the amount of its Swing Line Loan
available to Administrative Agent not later than 2:00 p.m. (New York City time)
on the

48



--------------------------------------------------------------------------------



 



applicable Credit Date by wire transfer of same day funds in Dollars, at
Administrative Agent’s Principal Office. Except as provided herein, upon
satisfaction or waiver of the conditions precedent specified herein,
Administrative Agent shall make the proceeds of such Swing Line Loans available
to Company on the applicable Credit Date by causing an amount of same day funds
in Dollars equal to the proceeds of all such Swing Line Loans received by
Administrative Agent from Swing Line Lender to be credited to the account of
Company as may be designated in writing to Administrative Agent by Company.
          (iv) With respect to any Swing Line Loans which have not been
voluntarily prepaid by Company pursuant to Section 2.13, Swing Line Lender may
at any time in its sole and absolute discretion, deliver to Administrative Agent
(with a copy to Company), no later than 11:00 a.m. (New York City time) at least
one Business Day in advance of the proposed Credit Date, a notice (which shall
be deemed to be a Funding Notice given by Company) requesting that each Lender
holding a Revolving Commitment make Revolving Loans that are Base Rate Loans to
Company on such Credit Date in an amount equal to the amount of such Swing Line
Loans (the “Refunded Swing Line Loans”) outstanding on the date such notice is
given which Swing Line Lender requests Lenders to prepay. Anything contained in
this Agreement to the contrary notwithstanding, (1) the proceeds of such
Revolving Loans made by the Lenders other than Swing Line Lender shall be
immediately delivered by Administrative Agent to Swing Line Lender (and not to
Company) and applied to repay a corresponding portion of the Refunded Swing Line
Loans and (2) on the day such Revolving Loans are made, Swing Line Lender’s Pro
Rata Share of the Refunded Swing Line Loans shall be deemed to be paid with the
proceeds of a Revolving Loan made by Swing Line Lender to Company, and such
portion of the Swing Line Loans deemed to be so paid shall no longer be
outstanding as Swing Line Loans and shall no longer be due under the Swing Line
Note of Swing Line Lender but shall instead constitute part of Swing Line
Lender’s outstanding Revolving Loans to Company and shall be due under the
Revolving Loan Note issued by Company to Swing Line Lender. Company hereby
authorizes Administrative Agent and Swing Line Lender to charge Company’s
accounts with Administrative Agent and Swing Line Lender (up to the amount
available in each such account) in order to immediately pay Swing Line Lender
the amount of the Refunded Swing Line Loans to the extent of the proceeds of
such Revolving Loans made by Lenders, including the Revolving Loans deemed to be
made by Swing Line Lender, are not sufficient to repay in full the Refunded
Swing Line Loans. If any portion of any such amount paid (or deemed to be paid)
to Swing Line Lender should be recovered by or on behalf of Company from Swing
Line Lender in bankruptcy, by assignment for the benefit of creditors or
otherwise, the loss of the amount so recovered shall be ratably shared among all
Lenders in the manner contemplated by Section 2.17.
          (v) If for any reason Revolving Loans are not made pursuant to
Section 2.3(b)(iv) in an amount sufficient to repay any amounts owed to Swing
Line Lender in respect of any outstanding Swing Line Loans on or before the
third Business Day after demand for payment thereof by Swing Line Lender, each
Lender holding a Revolving Commitment shall be deemed to, and hereby agrees to,
have purchased a participation in such outstanding Swing Line Loans, and in an
amount equal to its Pro

49



--------------------------------------------------------------------------------



 



Rata Share of the applicable unpaid amount together with accrued interest
thereon. Upon one Business Day’s notice from Swing Line Lender, each Lender
holding a Revolving Commitment shall deliver to Swing Line Lender an amount
equal to its respective participation in the applicable unpaid amount in same
day funds at the Principal Office of Swing Line Lender. In order to evidence
such participation each Lender holding a Revolving Commitment agrees to enter
into a participation agreement at the request of Swing Line Lender in form and
substance reasonably satisfactory to Swing Line Lender. In the event any Lender
holding a Revolving Commitment fails to make available to Swing Line Lender the
amount of such Lender’s participation as provided in this paragraph, Swing Line
Lender shall be entitled to recover such amount on demand from such Lender
together with interest thereon for three Business Days at the rate customarily
used by Swing Line Lender for the correction of errors among banks and
thereafter at the Base Rate, as applicable.
          (vi) Notwithstanding anything contained herein to the contrary,
(1) each Lender’s obligation to make Revolving Loans for the purpose of repaying
any Refunded Swing Line Loans pursuant to the second preceding paragraph and
each Lender’s obligation to purchase a participation in any unpaid Swing Line
Loans pursuant to the immediately preceding paragraph shall be absolute and
unconditional and shall not be affected by any circumstance, including without
limitation (A) any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against Swing Line Lender, any Credit Party or any
other Person for any reason whatsoever; (B) the occurrence or continuation of a
Default or Event of Default; (C) any adverse change in the business, operations,
properties, assets, condition (financial or otherwise) or prospects of any
Credit Party; (D) any breach of this Agreement or any other Credit Document by
any party thereto; or (E) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing; provided that such obligations
of each Lender are subject to the condition that Swing Line Lender believed in
good faith that all conditions under Section 3.2 to the making of the applicable
Refunded Swing Line Loans or other unpaid Swing Line Loans, were satisfied at
the time such Refunded Swing Line Loans or unpaid Swing Line Loans were made, or
the satisfaction of any such condition not satisfied had been waived by the
Requisite Lenders prior to or at the time such Refunded Swing Line Loans or
other unpaid Swing Line Loans were made; and (2) Swing Line Lender shall not be
obligated to make any Swing Line Loans (A) if it has elected not to do so after
the occurrence and during the continuation of a Default or Event of Default or
(B) at a time when a Funding Default exists unless Swing Line Lender has entered
into arrangements satisfactory to it and Company to eliminate Swing Line
Lender’s risk with respect to the Defaulting Lender’s participation in such
Swing Line Loan, including by cash collateralizing such Defaulting Lender’s Pro
Rata Share of the outstanding Swing Line Loans.
     2.4 Issuance of Letters of Credit and Purchase of Participations Therein.
          (a) Revolving Letters of Credit. During the Revolving Commitment
Period, subject to the terms and conditions hereof, each Revolving Issuing Bank
agrees to issue Revolving Letters of Credit for the account of Company and for
the benefit of Company or any of its Subsidiaries in the aggregate amount up to
but not exceeding the Revolving Letter of

50



--------------------------------------------------------------------------------



 




Credit Sublimit; provided, (i) each Revolving Letter of Credit shall be
denominated in Dollars; (ii) the Stated Amount of each Revolving Letter of
Credit shall not be less than $5,000 or such lesser amount as is acceptable to
the applicable Revolving Issuing Bank; (iii) after giving effect to such
issuance, in no event shall the Total Utilization of Revolving Commitments
exceed the Revolving Commitments then in effect; (iv) after giving effect to
such issuance, in no event shall the Revolving Letter of Credit Usage exceed the
Revolving Letter of Credit Sublimit then in effect; (v) in no event shall any
standby Revolving Letter of Credit have an expiration date later than the
earlier of (1) the date that is five (5) Business Days prior to the Revolving
Commitment Termination Date and (2) the date which is one year from the date of
issuance of such standby Revolving Letter of Credit; (vi) in no event shall any
commercial Revolving Letter of Credit (x) have an expiration date later than the
earlier of (1) the Revolving Commitment Termination Date and (2) the date which
is 180 days from the date of issuance of such commercial Revolving Letter of
Credit or (y) be issued if such commercial Revolving Letter of Credit is
otherwise unacceptable to the applicable Revolving Issuing Bank in its
reasonable discretion, and (vii) regarding Revolving Letters of Credit issued by
JPMC, the same shall be subject to the terms of letter of credit documentation
executed by Company in connection therewith (it being agreed and understood that
in the event of any conflict or inconsistency between the provisions of such
documentation and the provisions of this Agreement, the provisions of this
Agreement shall govern and control in all respects). Subject to the foregoing, a
Revolving Issuing Bank may agree that a standby Revolving Letter of Credit will
automatically be extended for one or more successive periods each not to exceed
one year each, unless such Revolving Issuing Bank elects not to extend for any
such additional period; provided, a Revolving Issuing Bank shall not extend any
such Revolving Letter of Credit if it has received written notice from
Administrative Agent not to do so and that an Event of Default has occurred and
is continuing at the time such Revolving Issuing Bank must elect to allow such
extension; provided, further, in the event a Funding Default exists, a Revolving
Issuing Bank shall not be required to issue any Revolving Letter of Credit
unless Revolving Issuing Bank has entered into arrangements reasonably
satisfactory to it and Company to eliminate such Revolving Issuing Bank’s risk
with respect to the participation in Revolving Letters of Credit of the
Defaulting Lender, including by cash collateralizing such Defaulting Lender’s
Pro Rata Share of the Revolving Letter of Credit Usage.
          (b) Funded Letters of Credit. Subject to and upon the terms and
conditions herein set forth, at any time and from time to time on and after the
Closing Date and during the Funded Letter of Credit Commitment Period, Company
may request that a Funded LC Issuing Bank issue or extend for the account of
Company a commercial or standby letter of credit or letters of credit under the
Funded Letter of Credit Commitment (each, a “Funded Letter of Credit”), provided
that each Funded Letter of Credit shall be used by Company solely to support the
obligations of Company and its Subsidiaries under Projects and other Contractual
Obligations of Company and its Subsidiaries and for other general corporate uses
of Company and its Subsidiaries. Notwithstanding the foregoing, (i) each Funded
Letter of Credit shall be denominated in Dollars; (ii) the Stated Amount of each
Funded Letter of Credit shall not be less than $5,000 or such lesser amount as
is acceptable to such Funded LC Issuing Bank issuing the same; (iii) no Funded
Letter of Credit shall be issued the Stated Amount of which, (x) when added to
all other Funded Letters of Credit Outstanding at such time, would exceed the
Total Funded Letter of Credit Commitment or the Total Credit Linked Deposit then
in effect (with such Funded LC Issuing Bank being entitled to rely on a
certificate from Company as to this item) or (y) when added to all other Funded
Letters of Credit Outstanding at such time issued by

51



--------------------------------------------------------------------------------



 




such Funded LC Issuing Bank, would exceed the amount corresponding to such
Funded LC Issuing Bank that is set forth in Schedule 1.1(c) (as each amount may
be adjusted pursuant to the terms of such Funded Letter of Credit or
Section 2.4(m)) or the amount of the Credit Linked Deposits held by such Funded
LC Issuing Bank at such time; (iv) in no event shall any standby Funded Letter
of Credit have an expiration date later than the earlier of (1) the date that is
five (5) Business Days prior to the Funded Letter of Credit Termination Date and
(2) (other than in respect of Detroit Letters Of Credit, which shall initially
and upon each renewal thereof, each be available for a term of up to three years
and thirty-five days but in no event later than July 1, 2009) the date which is
one year from the date of issuance of such standby Funded Letter of Credit;
(v) in no event shall any commercial Funded Letter of Credit (x) have an
expiration date later than the earlier of (1) the Funded Letter of Credit
Termination Date and (2) the date which is 180 days from the date of issuance of
such commercial Funded Letter of Credit or (y) be issued if such commercial
Funded Letter of Credit is otherwise unacceptable to such Funded LC Issuing Bank
in its reasonable discretion; (vi) the Letters of Credit specified on
Schedule 1.1(c)(1) shall in accordance with Section 2.4(l) be deemed Funded
Letters of Credit issued by JPMC and the Letters of Credit specified on
Schedule 1.1(c)(2) shall be deemed Funded Letters of Credit issued by UBS, each,
in its capacity as Funded LC Issuing Bank hereunder; and (vii) regarding Funded
Letters of Credit issued by JPMC, the same shall be subject to the terms of
letter of credit documentation executed by Company in connection therewith (it
being agreed and understood that in the event of any conflict or inconsistency
between the provisions of such documentation and the provisions of this
Agreement, the provisions of this Agreement shall govern and control in all
respects). Subject to the foregoing, a Funded LC Issuing Bank may (but shall not
be obligated to) agree that a standby Funded Letter of Credit will automatically
be extended for one or more successive periods not to exceed one year each
(other than in respect of Detroit Letters Of Credit), unless such Funded LC
Issuing Bank elects not to extend for any such additional period; provided, a
Funded LC Issuing Bank shall not extend any such Funded Letter of Credit if it
has received written notice that an Event of Default has occurred and is
continuing at the time such Funded LC Issuing Bank must elect to allow such
extension. The Total Funded Letter of Credit Commitment shall terminate on the
Funded Letter of Credit Termination Date.
          (c) Notice of Issuance. Whenever Company desires the issuance of a
Letter of Credit, it shall deliver to Administrative Agent and to the relevant
Issuing Bank, an Issuance Notice no later than 12:00 p.m. (New York City time)
at least three Business Days (in the case of standby letters of credit) or five
Business Days (in the case of commercial letters of credit), or in each case
such shorter period as may be agreed to by an Issuing Bank in any particular
instance, in advance of the proposed date of issuance. Upon satisfaction or
waiver of the conditions set forth in Section 3.2, an Issuing Bank shall issue
the requested Letter of Credit only in accordance with such Issuing Bank’s
standard operating procedures. Upon the issuance of any Revolving Letter of
Credit or amendment or modification to a Revolving Letter of Credit, the
applicable Issuing Bank shall promptly notify each Revolving Lender of such
issuance, which notice shall be accompanied by a copy of such Revolving Letter
of Credit or amendment or modification to a Revolving Letter of Credit and the
amount of such Revolving Lender’s respective participation in such Revolving
Letter of Credit pursuant to Section 2.4(g). Upon the issuance of any Funded
Letter of Credit or amendment or modification to a Funded Letter of Credit, the
applicable Funded LC Issuing Bank shall promptly notify the Administrative Agent
of such issuance and the Administrative Agent shall notify each Funded Letter of
Credit Participant of such issuance, which notice shall be accompanied by a copy
of such Funded Letter of Credit or amendment or

52



--------------------------------------------------------------------------------



 




modification to a Funded Letter of Credit and the amount of such Funded Letter
of Credit Participant’s respective participation in such Funded Letter of Credit
pursuant to Section 2.4(h).
          (d) Responsibility of Issuing Banks With Respect to Requests for
Drawings and Payments. In determining whether to honor any drawing under any
Letter of Credit by the beneficiary thereof, such Issuing Bank shall be
responsible only to examine the documents delivered under such Letter of Credit
with reasonable care so as to ascertain whether they appear on their face to be
in accordance with the terms and conditions of such Letter of Credit. As between
Company and such Issuing Bank, Company assumes all risks of the acts and
omissions of, or misuse of the Letters of Credit issued by such Issuing Bank or
by the respective beneficiaries of such Letters of Credit. In furtherance and
not in limitation of the foregoing, but subject to the first sentence of this
subsection (d), such Issuing Bank shall not be responsible for: (i) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for and issuance of
any such Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) failure of the beneficiary of
any such Letter of Credit to comply fully with any conditions required in order
to draw upon such Letter of Credit; (iv) errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (viii) any consequences arising from causes beyond the
control of such Issuing Bank, including any Governmental Acts; none of the above
shall affect or impair, or prevent the vesting of, any of such Issuing Bank’s
rights or powers hereunder. Without limiting the foregoing and in furtherance
thereof, any action taken or omitted by such Issuing Bank under or in connection
with the Letters of Credit or any documents and certificates delivered
thereunder, if taken or omitted in good faith, shall not give rise to any
liability on the part of such Issuing Bank to Company. Notwithstanding anything
to the contrary contained in this Section 2.4(d), Company shall retain any and
all rights it may have against an Issuing Bank for any liability arising solely
out of the gross negligence or willful misconduct of such Issuing Bank.
          (e) Reimbursement by Company of Amounts Drawn or Paid Under Letters of
Credit. (i) In the event an Issuing Bank has determined to honor a drawing under
a Letter of Credit (each such amount so paid until reimbursed, an “Unpaid
Drawing”), it shall promptly notify Company and Administrative Agent, and
Company may reimburse such Issuing Bank on or before the Business Day
immediately following the date on which such notice of such drawing is provided
(the “Reimbursement Date”) in an amount in Dollars and in same day funds equal
to the amount of such honored drawing; provided, anything contained herein to
the contrary notwithstanding, (i) unless Company shall have notified
Administrative Agent and such Issuing Bank prior to 10:00 a.m. (New York City
time) on or before the Business Day immediately following the date such drawing
is honored that Company intends to reimburse such Issuing Bank for the amount of
such honored drawing with funds other than the proceeds of Revolving Loans with
respect to any Revolving Letter of Credit, Company shall be deemed, in

53



--------------------------------------------------------------------------------



 




the case of any Revolving Letters of Credit, to have given a timely Funding
Notice to Administrative Agent requesting Lenders to make Revolving Loans that
are Base Rate Loans on the Reimbursement Date in an amount in Dollars equal to
the amount of such honored drawing, and (ii) provided no Event of Default under
Sections 8.1(a), (f) or (g) shall have occurred and be continuing, Lenders
shall, on the Reimbursement Date, make Revolving Loans that are Base Rate Loans
in the amount of such honored drawing, the proceeds of which shall be applied
directly by Administrative Agent to reimburse such Revolving Issuing Bank for
the amount of such honored drawing; and provided further, if for any reason
proceeds of Revolving Loans are not received by such Revolving Issuing Bank on
the Reimbursement Date in an amount equal to the amount of such honored drawing,
Company shall reimburse such Revolving Issuing Bank, on demand, in an amount in
same day funds equal to the excess of the amount of such honored drawing over
the aggregate amount of such Revolving Loans, if any, which are so received.
Nothing in this Section 2.4(e) shall be deemed to relieve any Lender from its
obligation to make Revolving Loans on the terms and conditions set forth herein,
and Company shall retain any and all rights it may have against any Lender
resulting from the failure of such Lender to make such Revolving Loans under
this Section 2.4(e).
          (f) Repayment by Funded Letter of Credit Participants of Amounts Drawn
or Paid Under Funded Letters of Credit. In the event that a Funded LC Issuing
Bank makes any payment under any Funded Letter of Credit and Company shall not
have repaid such amount in full to such Funded LC Issuing Bank pursuant to
Section 2.4(e), such Funded LC Issuing Bank shall notify Administrative Agent
and Administrative Agent shall notify each affected Funded Letter of Credit
Participant of such failure, and such Funded LC Issuing Bank shall apply from
the applicable Credit Linked Deposits held by such Funded LC Issuing Bank toward
the reimbursement of such payment each affected Funded Letter of Credit
Participant’s Pro Rata Share of such unreimbursed payment from the applicable
Credit Linked Deposit Account held by such Funded LC Issuing Bank. In the event
a Funded LC Issuing Bank applies the applicable Credit Linked Deposits held by
such Funded LC Issuing Bank to an unreimbursed disbursement under a Funded
Letter of Credit pursuant to the preceding sentence, Company shall have the
right, one time only following the Closing Date (provided no Default or Event of
Default shall have occurred and be continuing), within 5 Business Days of the
Reimbursement Date, to pay over to Administrative Agent in reimbursement thereof
an amount equal to the full amount of such unreimbursed disbursement, and such
payment shall be applied by Administrative Agent in accordance with clause
(ii) of the immediately following sentence. Promptly following receipt by
Administrative Agent of any payment by Company in respect of any disbursement
under a Funded Letter of Credit, Administrative Agent shall distribute such
payment (i) to the Funded LC Issuing Bank that issued such Funded Letters of
Credit or (ii) subject to the immediately preceding sentence, to the extent
payments have been made from the applicable Credit Linked Deposits, to the
applicable Credit Linked Deposit Account with respect to such Funded Letter of
Credit to be added to the applicable Credit Linked Deposits held by such Funded
LC Issuing Bank. Company acknowledges that each payment made pursuant to this
paragraph in respect of any unreimbursed payment is required to be made for the
benefit of the Funded LC Issuing Bank indicated in the immediately preceding
sentence. Provided no Event of Default under Section 8.1(f) or (g) shall have
occurred and be continuing, any payment made from any Credit Linked Deposit
Account (except to the extent of a one-time repayment by Company within 5
Business Days of the Reimbursement Date as expressly permitted above) pursuant
to this paragraph to reimburse a Funded LC Issuing Bank for any unreimbursed
payment shall be deemed an

54



--------------------------------------------------------------------------------



 




extension of Term Loans made on such date by the relevant Funded Letter of
Credit Participants ratably in accordance with their Pro Rata Share of the
relevant Total Credit Linked Deposit, and the amount so funded shall permanently
reduce such Total Credit Linked Deposit; any amount so funded pursuant to this
paragraph shall, on and after the funding date thereof, be deemed to be Term
Loans for all purposes hereunder and have the same terms as other Terms Loans
hereunder (such deemed Term Loan, a “New Term Loan”). Any New Term Loans deemed
made on the same day shall be designated a separate series of New Term Loans for
all purposes of this Agreement. In the event that Company is required to
reimburse a Funded LC Issuing Bank for any disbursement under a Funded Letter of
Credit issued by such Funded LC Issuing Bank, for a period of 91 days following
such reimbursement payment by Company, the Funded Letter of Credit Exposures or
Additional Funded Letter of Credit Exposures, as applicable, shall be deemed to
include (as if such Funded Letter of Credit were still outstanding) for purposes
of determining availability for the issuance of any new Funded Letter of Credit
during such period, the amount of such reimbursement payment until the end of
such 91-day period.
          (g) Lenders’ Purchase of Participations in Revolving Letters of
Credit. Immediately upon the issuance of each Revolving Letter of Credit, each
Lender having a Revolving Commitment (each, a “Revolving Letter of Credit
Participant”) shall be deemed to have purchased, and hereby agrees to
irrevocably purchase, from the applicable Revolving Issuing Bank a participation
in such Revolving Letter of Credit and any drawings honored thereunder in an
amount equal to such Lender’s Pro Rata Share (with respect to the Revolving
Commitments) of the maximum amount which is or at any time may become available
to be drawn thereunder. In the event that Company shall fail for any reason to
reimburse a Revolving Issuing Bank as provided in Section 2.4(e), such Revolving
Issuing Bank shall promptly notify each Revolving Letter of Credit Participant
of the unreimbursed amount of such honored drawing and of such Revolving Letter
of Credit Participant’s respective participation therein based on such Revolving
Letter of Credit Participant’s Pro Rata Share of the Revolving Commitments. Each
Revolving Letter of Credit Participant shall make available to such Revolving
Issuing Bank an amount equal to its respective participation, in Dollars and in
same day funds, at the office of such Revolving Issuing Bank specified in such
notice, not later than 12:00 p.m. (New York City time) on the first business day
(under the laws of the jurisdiction in which such office of such Revolving
Issuing Bank is located) after the date notified by such Revolving Issuing Bank.
In the event that any Revolving Letter of Credit Participant fails to make
available to such Revolving Issuing Bank on such business day the amount of such
Revolving Letter of Credit Participant’s participation in such Revolving Letter
of Credit as provided in this Section 2.4(g), the applicable Revolving Issuing
Bank shall be entitled to recover such amount on demand from such Lender
together with interest thereon for three Business Days at the rate customarily
used by such Revolving Issuing Bank for the correction of errors among banks and
thereafter at the Base Rate. Nothing in this Section 2.4(g) shall be deemed to
prejudice the right of any Revolving Letter of Credit Participant to recover
from a Revolving Issuing Bank any amounts made available by such Revolving
Letter of Credit Participant to a Revolving Issuing Bank pursuant to this
Section in the event that it is determined that the payment with respect to a
Revolving Letter of Credit in respect of which payment was made by such
Revolving Letter of Credit Participant constituted gross negligence or willful
misconduct on the part of such Revolving Issuing Bank. In the event a Revolving
Issuing Bank shall have been reimbursed by other Revolving Letter of Credit
Participants pursuant to this Section 2.4(g) for all or any portion of any
drawing honored by such Revolving Issuing Bank

55



--------------------------------------------------------------------------------



 




under a Revolving Letter of Credit, such Revolving Issuing Bank shall distribute
to each Revolving Letter of Credit Participant which has paid all amounts
payable by it under this Section 2.4(g) with respect to such honored drawing
such Revolving Letter of Credit Participant’s Pro Rata Share of all payments
subsequently received by such Revolving Issuing Bank from Company in
reimbursement of such honored drawing when such payments are received. Any such
distribution shall be made to a Revolving Letter of Credit Participant at its
primary address set forth below its name on Appendix B or at such other address
as such Revolving Letter of Credit Participant may request.
          (h) Funded Letter of Credit Participant’s Purchase of Participations
in Funded Letters of Credit. On the Closing Date, without any further action on
the part of the Funded LC Issuing Banks or the Lenders, the Funded LC Issuing
Banks hereby grant to each Funded Letter of Credit Participant, and each such
Funded Letter of Credit Participant shall be deemed irrevocably and
unconditionally to have purchased and received from each Funded LC Issuing Bank
that has issued any Funded Letter of Credit, without recourse or warranty, an
undivided interest and participation (each, a “Funded Letter of Credit
Participation”), in each Funded Letter of Credit that may be issued pursuant to
Section 2.4(b) or deemed issued pursuant to Section 2.4(l) equal to such Funded
Letter of Credit Participant’s Pro Rata Share of the aggregate amount available
to be drawn under each such Funded Letter of Credit and the Funded LC
Participation Interests in respect thereof together with rights to receive
payments under Section 2.4(i)(iv). The aggregate purchase price for the Funded
Letter of Credit Participations of each Funded Letter of Credit Participant
shall equal the amount of the Funded Letter of Credit Commitment of such Funded
Letter of Credit Participant paid to the Administrative Agent on the Closing
Date pursuant to the next sentence, and, unless and until the Funded Letter of
Credit Termination Date has occurred and all Funded Letters of Credit issued by
a Funded LC Issuing Bank have expired without draw, or to the extent of any
draws, have been reimbursed in full, or are cash collateralized by Company
pursuant to Section 2.4(i)(iv), each such Credit Linked Deposit held by a Funded
LC Issuing Bank shall be the property of such Funded LC Issuing Bank as the
consideration paid by each such Funded Letter of Credit Participant for such
purchase price as it relates to any Funded Letters of Credit issued or deemed
issued by such Funded LC Issuing Bank. Each Funded Letter of Credit Participant
shall pay to Administrative Agent in full on the Closing Date an amount equal to
such Funded Letter of Credit Participant’s Funded Letter of Credit Commitment,
and Administrative Agent shall immediately transfer and allocate such Credit
Linked Deposits to each Funded LC Issuing Bank in the amounts set forth on
Schedule 2.4(f). Each Funded Letter of Credit Participant hereby absolutely and
unconditionally agrees that if a Funded LC Issuing Bank makes a disbursement in
respect of any Funded Letter of Credit issued by such Funded LC Issuing Bank
which is not reimbursed by Company on the date due pursuant to Section 2.4(e),
or is required to refund any reimbursement payment in respect of any Funded
Letter of Credit issued or deemed issued by such Funded LC Issuing Bank to
Company for any reason, the amount of such disbursement shall be satisfied,
ratably as among the Funded Letter of Credit Participants in accordance with
their Pro Rata Share (with the Administrative Agent having the responsibility to
determine and keep record of the Pro Rata Shares of the Funded Letter of Credit
Participants for this purpose and all other purposes hereunder) of the Total
Credit Linked Deposit from the Credit Linked Deposit on deposit with the Funded
LC Issuing Bank. Without limiting the foregoing, each Funded Letter of Credit
Participant irrevocably authorizes the Administrative Agent and each Funded LC

56



--------------------------------------------------------------------------------



 




Issuing Bank, as applicable, to apply amounts of the Credit Linked Deposits as
provided in this paragraph.
     (i) Credit Linked Deposit Accounts.
          (i) Subject to the terms and conditions hereof, each Funded Letter of
Credit Participant severally agrees to make, on the Closing Date, a payment to
Administrative Agent in an amount equal to such Funded Letter of Credit
Participant’s Funded Letter of Credit Commitment and Administrative Agent shall
use such payments to establish a Credit Linked Deposit Account at each Funded LC
Issuing Bank and deposit with each such Funded LC Issuing Bank an amount as set
forth on Schedule 2.4(f). The Credit Linked Deposits paid to a Funded LC Issuing
Bank shall be held by such Funded LC Issuing Bank in its Credit Linked Deposit
Account, and no party other than the Funded LC Issuing Bank shall have a right
of withdrawal from the Credit Linked Deposit Account, or any other right, power
or interest in or with respect to the Credit Linked Deposits, except as
expressly set forth in Sections 2.4(f), (h), (j) and Section 2.13(b)(iii).
Notwithstanding any provision in this Agreement to the contrary, the sole
funding obligation of each Funded Letter of Credit Participant in respect of its
Funded Letter of Credit Commitment and Funded Letter of Credit Participation
shall be satisfied in full upon the payment of its purchase price on the Closing
Date.
          (ii) Each of Company, Administrative Agent, each Funded LC Issuing
Bank and each Funded Letter of Credit Participant hereby acknowledges and agrees
that each Funded Letter of Credit Participant is making its payment on the
Closing Date pursuant to Section 2.4(i)(i) to be paid into the Credit Linked
Deposit Account for application in the manner contemplated by Sections 2.4(f)
and (h). Each Funded LC Issuing Bank hereby agrees (except during periods when
the Credit Linked Deposits held by such Funded LC Issuing Bank, or funds applied
by or on behalf of such Funded LC Issuing Bank against such Credit Linked
Deposits, are used to cover Unpaid Drawings under Funded Letters of Credit) to
invest, or cause to be invested, the Credit Linked Deposit of each Funded Letter
of Credit Participant so as to earn for the account of such Funded Letter of
Credit Participant a return thereon (the “Relevant Return”) at a rate per annum
equal to (1) the three-month Adjusted Eurodollar Rate as determined by such
Funded LC Issuing Bank on the first Business Day of such three-month period (the
“Benchmark Rate”) minus (2) 0.10% per annum (based on a 365/366 day year). The
Benchmark Rate will be reset on the first Business Day of each successive
three-month Interest Period. The Relevant Return accrued through each successive
three-month Interest Period as determined by such Funded LC Issuing Bank in its
reasonable discretion shall be paid by such Funded LC Issuing Bank to the
Administrative Agent on the Business Day immediately following the end of such
period and the Administrative Agent shall in turn pay the Relevant Return on a
pro rata basis to each Funded Letter of Credit Participant on the third Business
Day following receipt thereof from such Funded LC Issuing Bank, commencing on
the first such date to occur after the Closing Date, and on the Funded Letter of
Credit Termination Date or Additional Funded Letter of Credit Termination Date,
as the case may be.

57



--------------------------------------------------------------------------------



 



          (iii) Company shall have no right, title or interest in or to the
Credit Linked Deposits and no obligations with respect thereto (except for the
reimbursement obligations in respect of Funded Letters of Credit provided in
Sections 2.4(f) and (h)), it being acknowledged and agreed by the parties hereto
that the making of the Credit Linked Deposits by the Funded Letter of Credit
Participants, the provisions of this Section 2.4(i)(iii) and the application of
the Credit Linked Deposits in the manner contemplated by Sections 2.4(f) and
(h) constitute agreements among Administrative Agent, the Funded LC Issuing
Banks and the Funded Letter of Credit Participants with respect to payments of
each Funded Letter of Credit Participant in respect of its Funded Letter of
Credit Participation and do not constitute any loan or extension of credit to
Company.
          (iv) Following the occurrence of any of the events identified in
clauses (i), (ii) or (iii) of the definition of Funded Letter of Credit
Termination Date (but solely in the case of clause (i), only to the extent at
such time Company shall have paid all outstanding obligations then due and
payable under this Agreement), and subject to Company’s cash collateralization
to the extent of a Funded LC Issuing Bank’s outstanding Funded Letters of
Credit, in an amount (but in no event greater than 105% of the aggregate undrawn
face amount) and manner reasonably satisfactory to the Collateral Agent and the
Funded LC Issuing Bank that issued such Funded Letters of Credit (which cash
collateralization is hereby expressly required of Company on any Funded Letter
of Credit Termination Date), each Funded LC Issuing Bank shall repurchase the
Funded Letter of Credit Participation Interests from the Funded Letter Credit
Participants with the remaining Credit Linked Deposits held by it at such time
according to each Funded Letter of Credit Participant’s Pro Rata Share
(whereupon such remaining amount that has been so paid shall no longer be
considered the property of the Funded LC Issuing Banks).
          (j) Obligations Absolute. The obligation of Company to reimburse each
Issuing Bank for drawings honored under the Letters of Credit issued by it and
to repay any Revolving Loans made by Lenders pursuant to Section 2.4(e) and the
obligations of Lenders under Sections 2.4(f) and (h) shall be unconditional and
irrevocable and shall be paid strictly in accordance with the terms hereof under
all circumstances including any of the following circumstances: (i) any lack of
validity or enforceability of any Letter of Credit; (ii) the existence of any
claim, set-off, defense or other right which Company or any Lender may have at
any time against a beneficiary or any transferee of any Letter of Credit (or any
Persons for whom any such transferee may be acting), such Issuing Bank, Lender
or any other Person or, in the case of a Lender, against Company, whether in
connection herewith, the transactions contemplated herein or any unrelated
transaction (including any underlying transaction between Company or one of its
Subsidiaries and the beneficiary for which any Letter of Credit was procured);
(iii) any draft or other document presented under any Letter of Credit proving
to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect; (iv) payment by
such Issuing Bank under any Letter of Credit against presentation of a draft or
other document which substantially complies with the terms of such Letter of
Credit; (v) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of Company or any of its
Subsidiaries; (v) any breach hereof or any other Credit Document by any party
thereto; (vi) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing; or (vii) the fact that an Event of Default or a
Default shall

58



--------------------------------------------------------------------------------



 




have occurred and be continuing; provided, in each case, that payment by an
Issuing Bank under the applicable Letter of Credit shall not have constituted
gross negligence or willful misconduct of such Issuing Bank under the
circumstances in question.
          (k) Indemnification. Without duplication of any obligation of Company
under Section 10.2 or 10.3, in addition to amounts payable as provided herein,
Company hereby agrees to protect, indemnify, pay and save harmless each Issuing
Bank from and against any and all claims, demands, liabilities, damages, losses,
reasonable costs, charges and expenses (including reasonable fees, expenses and
disbursements of counsel) which such Issuing Bank may incur or be subject to as
a consequence, direct or indirect, of (i) the issuance of any Letter of Credit
by such Issuing Bank, other than as a result of (1) the gross negligence or
willful misconduct of, such Issuing Bank under the circumstances in question or
(2) the wrongful dishonor by such Issuing Bank of a proper demand for payment
made under any Letter of Credit issued by it, or (ii) the failure of such
Issuing Bank to honor a drawing under any such Letter of Credit as a result of
any Governmental Act.
          (l) Existing Letters of Credit. On the Closing Date, (i) each Existing
Letter of Credit, to the extent outstanding, shall automatically and without
further action by the parties thereto be deemed converted to Funded Letters of
Credit issued pursuant to this Section 2.4 for the account of Company and
subject to the provisions hereof, and for this purpose the fees payable with
respect to such Funded Letters of Credit issued hereunder pursuant to
Section 2.11(b)(i) and 2.11(c) shall be payable (in substitution for any fees
set forth in the applicable letter of credit reimbursement agreements or
applications relating to such letters of credit, except to the extent that such
fees are of the type payable hereunder pursuant to Section 2.11(c)(iii), in
which event such fees shall be payable without duplication) as if such Funded
Letters of Credit had been issued on the Closing Date and (ii) each of the
Issuing Banks listed on Schedule 1.1(c) with respect to its respective Existing
Letter of Credit shall be deemed to be a Funded LC Issuing Bank hereunder with
respect to its Funded Letters of Credit, but UBS shall not be an Issuing Bank
except as to the Detroit Letters of Credit. UBS and Company agree for the sake
of clarity that the references to the “Credit Agreement” in the Detroit Letters
of Credit are intended to mean the Credit Agreement under which the Detroit
Letters of Credit are deemed issued (as such Credit Agreement may be amended or
replaced from time to time).
          (m) Upon the prior written consent of JPMC and at least 3 Business
Days’ prior written notice to Administrative Agent and UBS, Company may request
the transfer of all or a portion of the Credit Linked Deposits held by UBS at
such time from UBS to JPMC (each such institution in its capacity as a Funded LC
Issuing Bank) on the last day of any Interest Period relating to Credit Linked
Deposits (the date of such transfer being a “Transfer Date”) in an amount not to
exceed, at such time, the difference between (i) the Credit Linked Deposits held
by UBS at such time minus (ii) the Funded Letters of Credit Outstanding at such
time in respect of Funded Letters of Credit issued by UBS (or, if greater, the
amount to which such Funded Letters of Credit by their terms permit the Stated
Amount thereof to be increased to) (such difference being the “UBS Excess
Transfer Amount”). No later than 12:00 p.m. (New York City time) on such
Transfer Date, UBS shall transfer to such Credit Linked Deposit Account as JPMC
may designate, an amount equal to the UBS Excess Transfer Amount in immediately
available funds. Upon such transfer (i) the Credit Linked Deposit held by JPMC,
and (without further action) the amount corresponding to JPMC on
Schedule 1.1(c), shall each be increased in

59



--------------------------------------------------------------------------------



 




an amount equal to the UBS Excess Transfer Amount and (ii) the Credit Linked
Deposit held by UBS, and (without further action) the amount corresponding to
UBS on Schedule 1.1(c), shall be reduced by an amount equal to the UBS Excess
Transfer Amount.
     2.5 Pro Rata Shares; Availability of Funds.
          (a) Pro Rata Shares. All Loans and Credit Linked Deposits shall be
made, and all participations purchased, by Lenders simultaneously and
proportionately to their respective Pro Rata Shares, it being understood that no
Lender shall be responsible for any default by any other Lender in such other
Lender’s obligation to make a Loan requested hereunder or purchase a
participation required hereby nor shall any Term Loan Commitment, Funded Letter
of Credit Commitment or any Revolving Commitment of any Lender be increased or
decreased as a result of a default by any other Lender in such other Lender’s
obligation to make a Loan or Credit Linked Deposit requested hereunder or
purchase a participation required hereby.
          (b) Availability of Funds. Unless Administrative Agent shall have been
notified by any Lender prior to the applicable Credit Date that such Lender does
not intend to make available to Administrative Agent the amount of such Lender’s
Loan requested on such Credit Date, Administrative Agent may assume that such
Lender has made such amount available to Administrative Agent on such Credit
Date and Administrative Agent may, in its sole discretion, but shall not be
obligated to, make available to Company a corresponding amount on such Credit
Date. If such corresponding amount is not in fact made available to
Administrative Agent by such Lender, Administrative Agent shall be entitled to
recover such corresponding amount on demand from such Lender together with
interest thereon, for each day from such Credit Date until the date such amount
is paid to Administrative Agent, at the customary rate set by Administrative
Agent for the correction of errors among banks for three Business Days and
thereafter at the Base Rate. If such Lender does not pay such corresponding
amount forthwith upon Administrative Agent’s demand therefor, Administrative
Agent shall promptly notify Company and Company shall immediately pay such
corresponding amount to Administrative Agent together with interest thereon, for
each day from such Credit Date until the date such amount is paid to
Administrative Agent, at the rate payable hereunder for Base Rate Loans for such
Class of Loans. Nothing in this Section 2.5(b) shall be deemed to relieve any
Lender from its obligation to fulfill its Term Loan Commitments and Revolving
Commitments hereunder or to prejudice any rights that Company may have against
any Lender as a result of any default by such Lender hereunder.
     2.6 Use of Proceeds. The proceeds of the Term Loans shall be applied by
Company to (or distributed to Holding for Holding to) fund the Refinancing, to
finance the Tender Offer and Consent Solicitation and to pay the related fees,
commissions, premiums and expenses. The proceeds of the Additional Term Loans,
Revolving Loans and Swing Line Loans made after the Closing Date shall be
applied by Company for working capital and general corporate purposes of Company
and its Subsidiaries, including permitted Consolidated Capital Expenditures,
Permitted Acquisitions and Investments, Restricted Junior Payments or other
purposes expressly permitted under this Agreement. The proceeds of the Funded
Letters of Credit and Revolving Letters of Credit shall be used by Company to
support Company’s and its Subsidiaries’ obligations under the Projects and other
Contractual Obligations of Company and its Subsidiaries and other general

60



--------------------------------------------------------------------------------



 



corporate purposes, but shall in no event be used to make or facilitate any
Investment or Restricted Junior Payment not otherwise permitted hereunder. No
portion of the proceeds of any Credit Extension shall be used in any manner that
causes or might cause such Credit Extension or the application of such proceeds
to violate Regulation U or Regulation X of the Board of Governors of the Federal
Reserve System or any other regulation thereof or to violate the Exchange Act.
     2.7 Evidence of Debt; Register; Lenders’ Books and Records; Notes.
          (a) Lenders’ Evidence of Debt. Each Lender shall maintain on its
internal records an account or accounts evidencing the Obligations of Company to
such Lender, including the amounts of the Loans and the Credit Linked Deposits
made by it and each repayment and prepayment in respect thereof. Any such
recordation shall be conclusive and binding on Company, absent manifest error;
provided, that the failure to make any such recordation, or any error in such
recordation, shall not affect any Lender’s Revolving Commitments or Company’s
Obligations in respect of any applicable Loans or Credit Linked Deposits; and
provided further, in the event of any inconsistency between the Register and any
Lender’s records, the recordations in the Register shall govern.
          (b) Register. Administrative Agent (or its agent or sub-agent
appointed by it) shall maintain at the Principal Office a register for the
recordation of the names and addresses of Lenders and the Revolving Commitments,
Loans and the Credit Linked Deposits of each Lender from time to time (the
“Register”). The Register, as in effect at the close of business on the
preceding Business Day, shall be available for inspection by Company or any
Lender at any reasonable time and from time to time upon reasonable prior
notice. Administrative Agent shall record, or shall cause to be recorded, in the
Register the Revolving Commitments, Loans and the Credit Linked Deposits in
accordance with the provisions of Section 10.6, and each repayment or prepayment
in respect of the principal amount of the Loans or the Credit Linked Deposits,
and any such recordation shall be conclusive and binding on Company and each
Lender, absent manifest error; provided, that the failure to make any such
recordation, or any error in such recordation, shall not affect any Lender’s
Revolving Commitments or Company’s Obligations in respect of any Loan or the
Credit Linked Deposits. The Administrative Agent shall correct any failures to
record or errors in recording in the Register reasonably promptly after
discovery of such failure or error. Company hereby designates JPMC to serve as
Company’s agent solely for purposes of maintaining the Register as provided in
this Section 2.7, and Company hereby agrees that, to the extent JPMC serves in
such capacity, JPMC and its officers, directors, employees, agents, sub-agents
and affiliates shall constitute “Indemnitees.” The Obligations are registered
obligations and the right, title and interest of any Lender or Issuing Bank
and/or its assignees in and to such Obligations shall be transferable only upon
notation of such transfer in the Register. This Section 2.7(b) shall be
construed so that the Obligations are at all times maintained in “registered
form” within the meaning of sections 163(f), 871(h)(2) and 881(c)(2) of the
Internal Revenue Code and any related Treasury Regulations.
          (c) Notes. If so requested by any Lender by written notice to Company
(with a copy to Administrative Agent) at least two Business Days prior to the
Closing Date, or at any time thereafter, Company shall execute and deliver to
such Lender (and/or, if applicable and if so specified in such notice, to any
Person who is an assignee of such Lender pursuant to Section

61



--------------------------------------------------------------------------------



 




10.6) on the Closing Date (or, if such notice is delivered after the Closing
Date, promptly after Company’s receipt of such notice) a Note or Notes to
evidence such Lender’s Term Loan, Revolving Loan or Swing Line Loan, as the case
may be.
     2.8 Interest on Loans.
          (a) Except as otherwise set forth herein, each Class of Loan shall
bear interest on the unpaid principal amount thereof from the date made through
repayment (whether by acceleration or otherwise) thereof as follows:
          (1) if a Base Rate Loan, at the Base Rate plus the Applicable Margin;
or
          (2) if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus
the Applicable Margin.
          (b) The basis for determining the rate of interest with respect to any
Loan (except a Swing Line Loan which can be made and maintained as Base Rate
Loans only), and the Interest Period with respect to any Eurodollar Rate Loan,
shall be selected by Company and notified to Administrative Agent pursuant to
the applicable Funding Notice or Conversion/Continuation Notice, as the case may
be. If on any day a Loan is outstanding with respect to which a Funding Notice
or Conversion/Continuation Notice has not been delivered to Administrative Agent
in accordance with the terms hereof specifying the applicable basis for
determining the rate of interest, then for that day such Loan shall be a Base
Rate Loan.
          (c) In connection with Eurodollar Rate Loans there shall be no more
than eight (8) Interest Periods outstanding at any time. In the event Company
fails to specify between a Base Rate Loan or a Eurodollar Rate Loan in the
applicable Funding Notice or Conversion/Continuation Notice, such Loan (if
outstanding as a Eurodollar Rate Loan) will be automatically converted into a
Base Rate Loan on the last day of the then-current Interest Period for such Loan
(or if outstanding as a Base Rate Loan will remain as, or (if not then
outstanding) will be made as, a Base Rate Loan). In the event Company fails to
specify an Interest Period for any Eurodollar Rate Loan in the applicable
Funding Notice or Conversion/Continuation Notice, Company shall be deemed to
have selected an Interest Period of one month. As soon as practicable after
10:00 a.m. (New York City time) on each Interest Rate Determination Date,
Administrative Agent shall determine (which determination shall, absent manifest
error, be final, conclusive and binding upon all parties) the interest rate that
shall apply to the Eurodollar Rate Loans for which an interest rate is then
being determined for the applicable Interest Period and shall promptly give
notice thereof (in writing or by telephone confirmed in writing) to Company and
each Lender.
          (d) Interest payable pursuant to Section 2.8(a) shall be computed
(i) in the case of Base Rate Loans on the basis of a 365-day or 366-day year, as
the case may be, and (ii) in the case of Eurodollar Rate Loans, on the basis of
a 360-day year, in each case for the actual number of days elapsed in the period
during which it accrues. In computing interest on any Loan, the date of the
making of such Loan or the first day of an Interest Period applicable to such
Loan or, with respect to a Term Loan, the last Interest Payment Date with
respect to such Term

62



--------------------------------------------------------------------------------



 




Loan or, with respect to a Base Rate Loan being converted from a Eurodollar Rate
Loan, the date of conversion of such Eurodollar Rate Loan to such Base Rate
Loan, as the case may be, shall be included, and the date of payment of such
Loan or the expiration date of an Interest Period applicable to such Loan or,
with respect to a Base Rate Loan being converted to a Eurodollar Rate Loan, the
date of conversion of such Base Rate Loan to such Eurodollar Rate Loan, as the
case may be, shall be excluded; provided, if a Loan is repaid on the same day on
which it is made, one day’s interest shall be paid on that Loan.
          (e) Except as otherwise set forth herein, interest on each Loan
(i) shall accrue on a daily basis and shall be payable in arrears on each
Interest Payment Date with respect to interest accrued on and to each such
payment date; (ii) shall accrue on a daily basis and shall be payable in arrears
upon any prepayment of that Loan, whether voluntary or mandatory, to the extent
accrued on the amount being prepaid; and (iii) shall accrue on a daily basis and
shall be payable in arrears at maturity of the Loans, including final maturity
of the Loans; provided, however, with respect to any voluntary prepayment of a
Base Rate Loan, accrued interest shall instead be payable on the applicable
Interest Payment Date.
          (f) Company agrees to pay to each Revolving Issuing Bank, with respect
to drawings honored under any Revolving Letter of Credit issued by such
Revolving Issuing Bank, interest on the amount paid by such Revolving Issuing
Bank in respect of each such honored drawing from the date such drawing is
honored to but excluding the date such amount is reimbursed by or on behalf of
Company (including any such reimbursement out of the proceeds of any Revolving
Loans), at a rate equal to (i) for the period from the date such drawing is
honored to but excluding the applicable Reimbursement Date, the rate of interest
otherwise payable hereunder with respect to Revolving Loans that are Base Rate
Loans, and (ii) thereafter, a rate which is 2.00% per annum in excess of the
rate of interest otherwise payable hereunder with respect to Revolving Loans
that are Base Rate Loans.
          (g) Company agrees to pay to each Funded LC Issuing Bank, with respect
to drawings honored under any Funded Letter of Credit issued by such Funded LC
Issuing Bank, interest on the amount paid by such Funded LC Issuing Bank in
respect of each such honored drawing from the date such drawing is honored to
but excluding the date such amount is reimbursed by or on behalf of Company or
from Credit Linked Deposits at a rate equal to the rate of interest otherwise
payable hereunder with respect to Term Loans that are Base Rate Loans.
          (h) Interest payable pursuant to Sections 2.8(f) or (g) shall be
computed on the basis of a 365/366-day year for the actual number of days
elapsed in the period during which it accrues, and shall be payable on demand
or, if no demand is made, on the date on which the related drawing under a
Letter of Credit is reimbursed in full. Promptly upon receipt by an Issuing Bank
of any payment of interest pursuant to Section 2.8(f) or (g), such Issuing Bank
shall distribute to each Letter of Credit Participant, out of the interest
received by such Issuing Bank in respect of the period from the date such
drawing is honored to but excluding the date on which such Issuing Bank is
reimbursed for the amount of such drawing (including any such reimbursement out
of the proceeds of any Revolving Loans), the amount that such Letter of Credit
Participant would have been entitled to receive in respect of the letter of
credit fee that would have been payable in respect of such Letter of Credit for
such period if no drawing had been honored under such Letter of Credit. In the
event an Issuing Bank shall have been

63



--------------------------------------------------------------------------------



 



reimbursed by Letter of Credit Participants for all or any portion of such
honored drawing, such Issuing Bank shall distribute to each Letter of Credit
Participant which has paid all amounts payable by it under Section 2.4(h) with
respect to such honored drawing such Letter of Credit Participant’s Pro Rata
Share of any interest received by such Issuing Bank in respect of that portion
of such honored drawing so reimbursed by Letter of Credit Participants for the
period from the date on which such Issuing Bank was so reimbursed by Letter of
Credit Participants to but excluding the date on which such portion of such
honored drawing is reimbursed by Company.
     2.9 Conversion/Continuation.
        (a) Subject to Section 2.18 and (with respect to continuations of, or
conversions into, Eurodollar Rate Loans) so long as no Default or Event of
Default shall have occurred and then be continuing, Company shall have the
option:
     (i) to convert at any time all or any part of any Term Loan or Revolving
Loan equal to $500,000 and integral multiples of $250,000 in excess of that
amount from one Type of Loan to another Type of Loan; provided, a Eurodollar
Rate Loan may only be converted on the expiration of the Interest Period
applicable to such Eurodollar Rate Loan unless Company shall pay all amounts due
under Section 2.18 in connection with any such conversion; or
     (ii) upon the expiration of any Interest Period applicable to any
Eurodollar Rate Loan, to continue all or any portion of such Loan equal to
$500,000 and integral multiples of $250,000 in excess of that amount as a
Eurodollar Rate Loan.
        (b) Company shall deliver a Conversion/Continuation Notice to
Administrative Agent no later than 10:00 a.m. (New York City time) at least one
Business Day in advance of the proposed conversion date (in the case of a
conversion to a Base Rate Loan) and at least three Business Days in advance of
the proposed conversion/continuation date (in the case of a conversion to, or a
continuation of, a Eurodollar Rate Loan). Except as otherwise provided herein, a
Conversion/Continuation Notice for conversion to, or continuation of, any
Eurodollar Rate Loans (or telephonic notice in lieu thereof) shall be
irrevocable on and after the related Interest Rate Determination Date, and
Company shall be bound to effect a conversion or continuation in accordance
therewith.
   2.10 Default Interest. The principal amount of all Loans not paid when due
and, to the extent permitted by applicable law, any interest payments on the
Loans or any fees or other amounts owed hereunder but not paid when due, shall
thereafter bear interest (including post-petition interest in any proceeding
under the Bankruptcy Code or other applicable bankruptcy laws) payable on demand
at a rate that is 2.00% per annum in excess of the highest interest rate
otherwise payable hereunder with respect to the applicable Loans (or, in the
case of any such fees and other amounts, at a rate which is 2.00% per annum in
excess of the highest interest rate otherwise then payable hereunder for Base
Rate Loans); provided, in the case of Eurodollar Rate Loans, upon the expiration
of the Interest Period in effect at the time any such increase in interest rate
is effective such Eurodollar Rate Loans shall thereupon become Base Rate Loans
and shall thereafter bear interest payable upon demand at a rate which is 2.00%
per

64



--------------------------------------------------------------------------------



 



annum in excess of the highest interest rate otherwise then payable hereunder
for Base Rate Loans. Payment or acceptance of the increased rates of interest
provided for in this Section 2.10 is not a permitted alternative to timely
payment and shall not constitute a waiver of any Event of Default or otherwise
prejudice or limit any rights or remedies of Administrative Agent or any Lender.
     2.11 Fees.
          (a) Company agrees to pay to Administrative Agent for the ratable
benefit of each Lender having Revolving Exposure:
     (i) commitment fees equal to (1) the average of the daily difference
between (a) the Revolving Commitments, and (b) the Total Utilization of
Revolving Commitments (disregarding item (ii) of the definition thereof), times
(2) the applicable Commitment Fee Rate; and
     (ii) letter of credit fees equal to (1) the Applicable Margin for Revolving
Loans that are Eurodollar Rate Loans, times (2) the average aggregate daily
maximum amount available to be drawn under all such Revolving Letters of Credit
(regardless of whether any conditions for drawing could then be met and
determined as of the close of business on any date of determination).
          (b) (i) Company agrees to pay to Administrative Agent for the ratable
benefit of each Lender having Funded Letter of Credit Exposure, a fee in respect
of such Lender’s Pro Rata Share of the Credit Linked Deposits (the “Funded
Letter of Credit Fee”), for the period from and including the Closing Date to
but excluding the date on which final payment is made to such Lender pursuant to
Section 2.4(i)(iv), computed at the per annum rate for each date equal to
(x) the Applicable Margin for Credit Linked Deposits then in effect for Funded
Letters of Credit times (y) the average daily amount of such Credit Linked
Deposit.
          (ii) In addition, Company agrees to pay to Administrative Agent for
the ratable benefit of each Lender having Funded Letter of Credit Exposure, a
fee in respect of such Lender’s Pro Rata Share of the Credit Linked Deposits,
for the period from and including the Closing Date to but excluding the date on
which final payment is made to such Lender pursuant to Section 2.4(i)(iv),
computed at the per annum rate (based on a 365/366 day year) for each date equal
to (x) 0.10% times (y) the average daily amount of such Credit Linked Deposit.
          (c) Company agrees to pay directly to each Issuing Bank, for its own
account, the following fees:
     (i) a fronting fee equal to 0.125%, per annum, times the average aggregate
daily maximum amount available to be drawn under all Revolving Letters of Credit
issued by such Issuing Bank (determined as of the close of business on any date
of determination);
     (ii) a fronting fee equal to 0.125%, per annum, times the average aggregate
daily maximum amount available to be drawn under all Funded Letters of

65



--------------------------------------------------------------------------------



 



Credit issued by such Issuing Bank (determined as of the close of business on
any date of determination); and
     (iii) such documentary and processing charges for any issuance, amendment,
transfer or payment of a Letter of Credit as are in accordance with such Issuing
Bank’s standard schedule for such charges and as in effect (and delivered to
Company) at the time of such issuance, amendment, transfer or payment, as the
case may be.
          (d) All fees referred to in Sections 2.11(a), (b) and (c) shall be
paid to Administrative Agent at its Principal Office and upon receipt,
Administrative Agent shall promptly distribute to each Lender its Pro Rata Share
thereof.
          (e) All fees referred to in Sections 2.11(a), (b)(i) and (c) shall be
calculated on the basis of a 360-day year and the actual number of days elapsed.
All fees referred to in Sections 2.11(a), (b) and (c) shall be payable by
Company quarterly in arrears on March 31, June 30, September 30 and December 31
of each year during the Revolving Commitment Period or the Funded Letter of
Credit Commitment Period, as applicable, commencing on the first such date to
occur after the Closing Date, and on the Revolving Commitment Termination Date
or the Funded Letter of Credit Termination Date, as applicable, and with respect
to Section 2.11(b) on the date of return to any Funded Letter of Credit
Participant of any of such Funded Letter of Credit Participant’s Credit Linked
Deposits in respect of the amount so returned, as applicable.
          (f) In addition to any of the foregoing fees, Company agrees to pay to
Agents such other fees in the amounts and at the times separately agreed upon.
     2.12 Scheduled Payments. The principal amounts of the Term Loans (other
than New Term Loans, the repayment of which shall be governed by the proviso
below) shall be repaid in consecutive quarterly installments (each, an
“Installment”) in the aggregate amounts set forth below on the last day of each
Fiscal Quarter (each, an “Installment Date”), commencing June 30, 2007:

          Installment Dates   Installments of Term Loans
June 30, 2007
  $ 1,625,000  
September 30, 2007
  $ 1,625,000  
December 31, 2007
  $ 1,625,000  
March 31, 2008
  $ 1,625,000  
June 30, 2008
  $ 1,625,000  
September 30, 2008
  $ 1,625,000  
December 31, 2008
  $ 1,625,000  
March 31, 2009
  $ 1,625,000  
June 30, 2009
  $ 1,625,000  
September 30, 2009
  $ 1,625,000  
December 31, 2009
  $ 1,625,000  
March 31, 2010
  $ 1,625,000  

66



--------------------------------------------------------------------------------



 



          Installment Dates   Installments of Term Loans
June 30, 2010
  $ 1,625,000  
September 30, 2010
  $ 1,625,000  
December 31, 2010
  $ 1,625,000  
March 31, 2011
  $ 1,625,000  
June 30, 2011
  $ 1,625,000  
September 30, 2011
  $ 1,625,000  
December 31, 2011
  $ 1,625,000  
March 31, 2012
  $ 1,625,000  
June 30, 2012
  $ 1,625,000  
September 30, 2012
  $ 1,625,000  
December 31, 2012
  $ 1,625,000  
March 31, 2013
  $ 1,625,000  
June 30, 2013
  $ 1,625,000  
September 30, 2013
  $ 1,625,000  
December 31, 2013
  $ 1,625,000  
February 9, 2014
  $ 606,125,000  

provided, that in the event any Additional Term Loans or New Term Loans are
made, such Additional Term Loans or New Term Loans, as applicable, shall be
repaid on each Installment Date occurring on or after the applicable Increased
Amount Date, in the case of Additional Term Loans, or the date on which any such
New Term Loans are deemed made pursuant to Section 2.4(f), in an amount equal to
(i) the aggregate principal amount of such Additional Term Loans or New Term
Loans, as applicable, times (ii) the ratio (expressed as a percentage) of
(y) the amount of all other Term Loans being repaid on such date and (z) the
total aggregate principal amount of all other Term Loans outstanding on such
Increased Amount Date or the date on which New Term Loans are deemed made, as
applicable.
Notwithstanding the foregoing, (x) such Installments shall be reduced in
connection with any voluntary or mandatory prepayments of the Term Loans in
accordance with Sections 2.13, 2.14 and 2.15, as applicable; and (y) and the
Term Loans, together with all other amounts owed hereunder with respect thereto,
shall, in any event, be paid in full no later than the Term Loan Maturity Date.
     2.13 Voluntary Prepayments/Commitment Reductions.
          (a) Voluntary Prepayments.
     (i) Any time and from time to time:
     (1) with respect to Base Rate Loans, Company may prepay any such Loans on
any Business Day in whole or in part, in an aggregate minimum amount of $500,000
and integral multiples of $250,000 in excess of that amount;

67



--------------------------------------------------------------------------------



 



     (2) with respect to Eurodollar Rate Loans, Company may prepay any such
Loans on any Business Day in whole or in part in an aggregate minimum amount of
$500,000 and integral multiples of $250,000 in excess of that amount; and
     (3) with respect to Swing Line Loans, Company may prepay any such Loans on
any Business Day in whole or in part in an aggregate minimum amount of $250,000,
and in integral multiples of $250,000 in excess of that amount.
     (ii) All such prepayments shall be made:
     (1) upon not less than one Business Day’s prior written or telephonic
notice in the case of Base Rate Loans;
     (2) upon not less than three Business Days’ prior written or telephonic
notice in the case of Eurodollar Rate Loans; and
     (3) upon written or telephonic notice on the date of prepayment, in the
case of Swing Line Loans;
in each case given to Administrative Agent or Swing Line Lender, as the case may
be, by 12:00 p.m. (New York City time) on the date required and, if given by
telephone, promptly confirmed in writing to Administrative Agent (and
Administrative Agent will promptly transmit such telephonic or original notice
for Term Loans or Revolving Loans, as the case may be, by telefacsimile or
telephone to each Lender) or Swing Line Lender, as the case may be. Upon the
giving of any such notice, the principal amount of the Loans specified in such
notice shall become due and payable on the prepayment date specified therein.
Any such voluntary prepayment shall be applied as specified in Section 2.15(a).
          (b) Voluntary Commitment Reductions.
     (i) Company may, upon not less than one Business Day’s prior written or
telephonic notice promptly confirmed in writing to Administrative Agent (which
original written or telephonic notice Administrative Agent will promptly
transmit by telefacsimile or telephone to each applicable Lender), at any time
and from time to time terminate in whole or permanently reduce in part, without
premium or penalty, the Revolving Commitments in an amount up to the amount by
which the Revolving Commitments exceed the Total Utilization of Revolving
Commitments at the time of such proposed termination or reduction; provided, any
such partial reduction of the Revolving Commitments shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $1,000,000 in excess of
that amount.
     (ii) Company’s notice to Administrative Agent shall designate the date
(which shall be a Business Day) of such termination or reduction and the amount
of any partial reduction, and such termination or reduction of the Revolving
Commitments shall be effective on the date specified in Company’s notice and
shall reduce the Revolving Commitment of each Lender proportionately to its Pro
Rata Share thereof.

68



--------------------------------------------------------------------------------



 



     (iii) Upon at least one Business Day’s prior written notice (or telephonic
notice promptly confirmed in writing) to Administrative Agent at Administrative
Agent’s Principal Office (which notice Administrative Agent shall promptly
transmit to each of the Funded LC Issuing Banks and each of the Lenders),
Company shall have the right, without premium or penalty, on any day,
permanently to reduce the Credit Linked Deposits in whole or in part, provided
that (i) any partial reduction pursuant to this Section 2.13(b)(iii) shall be in
an aggregate minimum amount of $1,000,000 and integral multiples of $1,000,000
in excess of that amount, and shall be allocated among the Credit Linked
Deposits held by the Funded LC Issuing Banks on a pro rata basis and (ii) after
giving effect to such reduction and to any cancellation or cash
collateralization of Funded Letters of Credit made on the date thereof in
accordance with this Agreement, the aggregate amount of the Lenders’ Funded
Letter of Credit Exposures and Additional Funded Letter of Credit Exposures
(after giving effect to any required increase in the Stated Amount of any Funded
Letters of Credit) shall not exceed the Total Credit Linked Deposit. In the
event the Credit Linked Deposits shall be reduced as provided in the immediately
preceding sentence, each Funded LC Issuing Bank shall repurchase the Funded LC
Participation Interests in respect of such reduced Credit Linked Deposits held
by the Funded Letter of Credit Participants with the Credit Linked Deposits held
by such Funded LC Issuing Bank in an amount that corresponds to the portion of
such reduction allocable to such Funded LC Issuing Bank (such repurchase price
to be deposited by such Funded LC Issuing Bank with Administrative Agent) and
Administrative Agent shall repay such amount to the Funded Letter of Credit
Participants ratably in accordance with their Pro Rata Shares of the Total
Credit Linked Deposit (as determined immediately prior to such reduction).
     2.14 Mandatory Prepayments.
          (a) Asset Sales. No later than the tenth Business Day following the
date of receipt by Company or any of its Restricted Subsidiaries of any Net
Asset Sale Proceeds (or, in the event such Net Asset Sale Proceeds are subject
to distribution limitations contained in any Project document or any instrument
or agreement governing the terms of any permitted refinancing thereof, no later
than the fifth Business Day after the last of such distribution limitations (as
the same relates to such Net Asset Sale Proceeds) expires), Company shall prepay
the Loans as set forth in Section 2.15(b) in an aggregate amount equal to 100%
of such Net Asset Sale Proceeds; provided, so long as no Default or Event of
Default shall have occurred and be continuing on the date of the related Asset
Sale, and Company shall have the option, directly or through one or more of its
Subsidiaries, to invest or commit to invest such Net Asset Sale Proceeds within
three hundred sixty days of receipt thereof in long-term productive assets of
the general type used in the business of Company and its Subsidiaries.
          (b) Insurance/Condemnation Proceeds. No later than the tenth Business
Day following the date of receipt by Company or any of its Restricted
Subsidiaries, or Collateral Agent or Administrative Agent as loss payee, of any
Net Insurance/Condemnation Proceeds (or, in the event such Net
Insurance/Condemnation Proceeds are subject to distribution limitations
contained in any Project document or any instrument or agreement governing the
terms of any permitted refinancing thereof, no later than the fifth Business Day
after the last of such distribution limitations (as the same relates to such Net
Insurance/Condemnation Proceeds)

69



--------------------------------------------------------------------------------



 



expires), Company shall prepay the Loans as set forth in Section 2.15(b) in an
aggregate amount equal to such Net Insurance/Condemnation Proceeds; provided, so
long as no Default or Event of Default shall have occurred and be continuing on
the date of such receipt, Company shall have the option, directly or through one
or more of its Subsidiaries to invest or commit to reinvest such Net
Insurance/Condemnation Proceeds within three hundred sixty days of receipt
thereof in long term productive assets of the general type used in the business
of Company and its Subsidiaries, which investment may include the repair,
restoration or replacement of the applicable assets thereof (or to reimburse
Company and its Subsidiaries for costs incurred in respect of such loss).
          (c) Issuance of Debt. No later than the tenth Business Day following
the date of receipt by Company or any of its Restricted Subsidiaries of any Cash
proceeds from the incurrence of any Indebtedness for borrowed money of Company
or any of its Restricted Subsidiaries (other than with respect to any
Indebtedness permitted to be incurred pursuant to Section 6.1), Company shall
prepay the Loans as set forth in Section 2.15(b) in an aggregate amount equal to
100% of such proceeds, net of underwriting discounts and commissions and other
reasonable costs and expenses associated therewith, including reasonable legal
fees and expenses; provided, that if any such commissions, costs or expenses
have not been incurred or invoiced at such time, Company may deduct its good
faith estimate thereof to the extent subsequently paid.
          (d) Excess Cash Flow. In the event that there shall be Excess Cash
Flow for any Fiscal Year (commencing with Fiscal Year 2007), Company shall, no
later than 120 days after the end of such Fiscal Year, prepay the Loans as set
forth in Section 2.15(b) in an aggregate amount equal to 50% of such Excess Cash
Flow; provided, that (i) during any period in which the Leverage Ratio
(determined for any such period by reference to the most recent Compliance
Certificate delivered pursuant to Section 5.1(c)(i) calculating the Leverage
Ratio) shall be 3.50:1.00 or less but not equal to or less than 2.50:1:00,
Company shall only be required to make the prepayments and/or reductions
otherwise required hereby in an amount equal to 25% of such Excess Cash Flow and
(ii) during any period in which the Leverage Ratio (determined for any such
period by reference to the most recent Compliance Certificate delivered pursuant
to Section 5.1(c)(i) calculating the Leverage Ratio) shall be 2.50:1:00 or less,
Company shall be required to make the prepayments and/or reductions otherwise
required hereby in an amount equal to 0% of such Excess Cash Flow. In
calculating amounts owing under this clause (d), credit shall be given for any
voluntary prepayments of the Loans (excluding repayments of Revolving Loans or
Swing Line Loans except to the extent the Revolving Commitments are permanently
reduced in connection with such repayments).
          (e) Revolving Loans and Swing Loans. Company shall from time to time
prepay first, the Swing Line Loans, and second, the Revolving Loans to the
extent necessary so that the Total Utilization of Revolving Commitments shall
not at any time exceed the Revolving Commitments then in effect.
          (f) Prepayment Certificate. Concurrently with any prepayment of the
Loans pursuant to Sections 2.14(a) through 2.14(e), Company shall deliver to
Administrative Agent a certificate of an Authorized Officer demonstrating the
calculation of the amount of the applicable net proceeds or Excess Cash Flow, as
the case may be. In the event that Company shall

70



--------------------------------------------------------------------------------



 



subsequently determine that the actual amount received exceeded the amount set
forth in such certificate, Company shall promptly make an additional prepayment
of the Loans in an amount equal to such excess, and Company shall concurrently
therewith deliver to Administrative Agent a certificate of an Authorized Officer
demonstrating the derivation of such excess.
     2.15 Application of Prepayments.
          (a) Application of Voluntary Prepayments by Type of Loans. Any
prepayment of any Loan pursuant to Section 2.13(a) shall be applied as specified
by Company in the applicable notice of prepayment; provided, in the event
Company fails to specify the Loans to which any such prepayment shall be
applied, such prepayment shall be applied as follows:
     first, to repay outstanding Swing Line Loans to the full extent thereof,
without any permanent reduction of the Revolving Commitments;
     second, to repay outstanding Revolving Loans to the full extent thereof,
without any permanent reduction of the Revolving Commitments; and
     third, to reduce the Term Loans, New Term Loans and Additional Term Loans
on a pro rata basis.
          Any prepayment of any Term Loan pursuant to Section 2.13(a) shall be
further applied to reduce the next four scheduled Installments of principal on
such Term Loan and thereafter on a pro rata basis to the remaining scheduled
Installments of principal on the Term Loans.
          (b) Application of Mandatory Prepayments by Type of Loans. Any amount
required to be paid pursuant to Sections 2.14(a) through 2.14(d) shall be
applied as follows:
     first, prepay Term Loans on a pro rata basis (in accordance with the
respective outstanding principal amounts thereof) and shall be further applied
to prepay Term Loans on a pro rata basis to the remaining scheduled Installments
of principal of Term Loans;
     second, to prepay the Swing Line Loans to the full extent thereof;
     third, to prepay the Revolving Loans to the full extent thereof;
     fourth, to prepay outstanding reimbursement obligations with respect to
Revolving Letters of Credit; and
     fifth, to cash collateralize Revolving Letters of Credit.
          (c) Application of Prepayments of Loans to Base Rate Loans and
Eurodollar Rate Loans. Considering each Class of Loans being prepaid separately,
any prepayment thereof shall be applied first to Base Rate Loans to the full
extent thereof before application to Eurodollar Rate Loans, in each case in a
manner which minimizes the amount of any payments required to be made by Company
pursuant to Section 2.18(c).

71



--------------------------------------------------------------------------------



 



     2.16 General Provisions Regarding Payments.
          (a) All payments by Company of principal, interest, fees and other
Obligations shall be made in Dollars in same day funds, without defense, setoff
or counterclaim, free of any restriction or condition, and delivered to
Administrative Agent not later than 12:00 p.m. (New York City time) on the date
due at the Principal Office designated by Administrative Agent for the account
of Lenders; for purposes of computing interest and fees, funds received by
Administrative Agent after that time on such due date shall be deemed to have
been paid by Company on the next succeeding Business Day.
          (b) All payments in respect of the principal amount of any Loan (other
than voluntary prepayments of Revolving Loans) shall be accompanied by payment
of accrued interest on the principal amount being repaid or prepaid.
          (c) Administrative Agent (or its agent or sub-agent appointed by it)
shall promptly distribute to each Lender at such address as such Lender shall
indicate in writing, such Lender’s applicable Pro Rata Share of all payments and
prepayments of principal and interest due hereunder, together with all other
amounts due thereto, including, without limitation, all fees payable with
respect thereto, to the extent received by Administrative Agent.
          (d) Notwithstanding the foregoing provisions hereof, if any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any
Eurodollar Rate Loans, Administrative Agent shall give effect thereto in
apportioning payments received thereafter.
          (e) Subject to the provisos set forth in the definition of “Interest
Period” as they may apply to Revolving Loans, whenever any payment to be made
hereunder with respect to any Loan shall be stated to be due on a day that is
not a Business Day, such payment shall be made on the next succeeding Business
Day and, with respect to Revolving Loans only, such extension of time shall be
included in the computation of the payment of interest hereunder or of the
Revolving Commitment fees hereunder.
          (f) Company hereby authorizes Administrative Agent to charge Company’s
accounts with Administrative Agent in order to cause timely payment to be made
to Administrative Agent of all principal, interest, fees and expenses due
hereunder (subject to sufficient funds being available in its accounts for that
purpose).
          (g) Administrative Agent shall deem any payment by or on behalf of
Company hereunder that is not made in same day funds prior to 12:00 p.m. (New
York City time) to be a non-conforming payment. Any such payment shall not be
deemed to have been received by Administrative Agent until the later of (i) the
time such funds become available funds, and (ii) the applicable next Business
Day. Administrative Agent shall give prompt telephonic notice to Company and
each applicable Lender (confirmed in writing) if any payment is non-conforming.
Any non-conforming payment may constitute or become a Default or Event of
Default in accordance with the terms of Section 8.1(a). Interest shall continue
to accrue on any principal as to which a non-conforming payment is made until
such funds become available funds (but in no event less than the period from the
date of such payment to the next succeeding

72



--------------------------------------------------------------------------------



 



applicable Business Day) at the rate determined pursuant to Section 2.10 from
the date such amount was due and payable until the date such amount is paid in
full.
          (h) If an Event of Default shall have occurred and not otherwise been
cured or waived, and the maturity of the Obligations shall have been accelerated
pursuant to Section 8.1, all payments or proceeds received by Agents hereunder
in respect of any of the Obligations, shall be applied in accordance with the
application arrangements described in Section 7.2 of the Pledge and Security
Agreement.
     2.17 Ratable Sharing. Lenders hereby agree among themselves that, except as
otherwise provided in the Collateral Documents with respect to amounts realized
from the exercise of rights with respect to Liens on the Collateral, if any of
them shall, whether by voluntary payment (other than a voluntary prepayment of
Loans made and applied in accordance with the terms hereof), through the
exercise of any right of set-off or banker’s lien, by counterclaim or cross
action or by the enforcement of any right under the Credit Documents or
otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, amounts payable in respect of Letters
of Credit, fees and other amounts then due and owing to such Lender hereunder or
under the other Credit Documents (collectively, the “Aggregate Amounts Due” to
such Lender) which is greater than the proportion received by any other Lender
in respect of the Aggregate Amounts Due to such other Lender, then the Lender
receiving such proportionately greater payment shall (a) notify Administrative
Agent and each other Lender of the receipt of such payment and (b) apply a
portion of such payment to purchase participations (which it shall be deemed to
have purchased from each seller of a participation simultaneously upon the
receipt by such seller of its portion of such payment) in the Aggregate Amounts
Due to the other Lenders so that all such recoveries of Aggregate Amounts Due
shall be shared by all Lenders in proportion to the Aggregate Amounts Due to
them; provided, if all or part of such proportionately greater payment received
by such purchasing Lender is thereafter recovered from such Lender upon the
bankruptcy or reorganization of Company or otherwise, those purchases shall be
rescinded and the purchase prices paid for such participations shall be returned
to such purchasing Lender ratably to the extent of such recovery, but without
interest. Company expressly consents to the foregoing arrangement and agrees
that any holder of a participation so purchased may exercise any and all rights
of banker’s lien, set-off or counterclaim with respect to any and all monies
owing by Company to that holder with respect thereto as fully as if that holder
were owed the amount of the participation held by that holder.
     2.18 Making or Maintaining Eurodollar Rate Loans.
          (a) Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent shall have determined in good faith (which determination
shall be final and conclusive and binding upon all parties hereto), on any
Interest Rate Determination Date with respect to any Eurodollar Rate Loans, that
by reason of circumstances affecting the London interbank market adequate and
fair means do not exist for ascertaining the interest rate applicable to such
Loans on the basis provided for in the definition of Adjusted Eurodollar Rate,
Administrative Agent shall on such date give notice (by telefacsimile or by
telephone confirmed in writing) to Company and each Lender of such
determination, whereupon (i) no Loans may be

73



--------------------------------------------------------------------------------



 



made as, or converted to, Eurodollar Rate Loans until such time as
Administrative Agent notifies Company and Lenders that the circumstances giving
rise to such notice no longer exist, and (ii) any Funding Notice or
Conversion/Continuation Notice given by Company with respect to the Loans in
respect of which such determination was made shall be deemed to be rescinded by
Company.
          (b) Illegality or Impracticability of Eurodollar Rate Loans. In the
event that on any date any Lender shall have determined in good faith (which
determination shall be final and conclusive and binding upon all parties hereto
but shall be made only after consultation with Company and Administrative Agent)
that the making, maintaining or continuation of its Eurodollar Rate Loans
(i) has become unlawful as a result of compliance by such Lender in good faith
with any law, treaty, governmental rule, regulation, guideline or order (or
would conflict with any such treaty, governmental rule, regulation, guideline or
order not having the force of law even though the failure to comply therewith
would not be unlawful), or (ii) has become impracticable, as a result of
contingencies occurring after the Closing Date which materially and adversely
affect the London interbank market or the position of such Lender in that
market, then, and in any such event, such Lender shall be an “Affected Lender”
and it shall on that day give notice (by telefacsimile or by telephone confirmed
in writing) to Company and Administrative Agent of such determination (which
notice Administrative Agent shall promptly transmit to each other Lender).
Thereafter (1) the obligation of the Affected Lender to make Loans as, or to
convert Loans to, Eurodollar Rate Loans shall be suspended until such notice
shall be withdrawn by the Affected Lender, (2) to the extent such determination
by the Affected Lender relates to a Eurodollar Rate Loan then being requested by
Company pursuant to a Funding Notice or a Conversion/Continuation Notice, the
Affected Lender shall make such Loan as (or continue such Loan as or convert
such Loan to, as the case may be) a Base Rate Loan, (3) the Affected Lender’s
obligation to maintain its outstanding Eurodollar Rate Loans (the “Affected
Loans”) shall be terminated at the earlier to occur of the expiration of the
relevant Interest Periods, then in effect with respect to the Affected Loans or
when required by law, and (4) the Affected Loans shall automatically convert
into Base Rate Loans on the date of such termination. Notwithstanding the
foregoing, to the extent a determination by an Affected Lender as described
above relates to a Eurodollar Rate Loan then being requested by Company pursuant
to a Funding Notice or a Conversion/Continuation Notice, Company shall have the
option, subject to the provisions of Section 2.18(c), to rescind such Funding
Notice or Conversion/Continuation Notice as to all Lenders by giving notice (by
telefacsimile or by telephone confirmed in writing) to Administrative Agent of
such rescission on the date on which the Affected Lender gives notice of its
determination as described above (which notice of rescission Administrative
Agent shall promptly transmit to each other Lender). If Company does not rescind
such Funding Notice or Conversion/Continuation Notice, the Affected Lender’s
Pro-Rata Share of such Loan shall constitute a Base Rate Loan. Except as
provided in the immediately preceding sentence, nothing in this Section 2.18(b)
shall affect the obligation of any Lender other than an Affected Lender to make
or maintain Loans as, or to convert Loans to, Eurodollar Rate Loans in
accordance with the terms hereof.
          (c) Compensation for Breakage or Non-Commencement of Interest Periods.
Company shall compensate each Lender and each Funded LC Issuing Bank, upon
written request by such Lender or such Funded LC Issuing Bank, as the case may
be (which request shall set forth the basis for requesting such amounts), for
all reasonable losses, expenses and liabilities

74



--------------------------------------------------------------------------------



 



(including (x) the difference between any interest paid by such Lender to
lenders of funds borrowed by it to make or carry its Eurodollar Rate Loans or
make its Credit Linked Deposits and the Adjusted Eurodollar Rate such Lender
would receive in connection with the liquidation or re-employment of such funds
and (y) amounts received by such Lender in connection with the liquidation or
re-employment of such funds and any expense or liability incurred in connection
therewith) which such Lender or such Funded LC Issuing Bank may actually
sustain: (i) if for any reason (other than a default by any such Lender or
Funded LC Issuing Bank) a borrowing of any Eurodollar Rate Loan does not occur
on a date specified therefor in a Funding Notice or a telephonic request for
borrowing, or a conversion to or continuation of any Eurodollar Rate Loan does
not occur on a date specified therefor in a Conversion/Continuation Notice or a
telephonic request for conversion or continuation; (ii) if any prepayment or
other principal payment (other than a mandatory prepayment under Section 2.14)
of, or any conversion of, any of its Eurodollar Rate Loans occurs on a date
prior to the last day of an Interest Period applicable to that Loan; (iii) if
any prepayment of any of its Eurodollar Rate Loans is not made on any date
specified in a notice of prepayment given by Company; (iv) if any Credit Linked
Deposit is reduced prior to the last day of the Interest Period applicable
thereto (including as a result of an Event of Default) or any Credit Linked
Deposit is not reduced on the date specified in any notice delivered pursuant
hereto or (v) if any Credit Linked Deposit held by such Funded LC Issuing Bank
is reduced in order to reimburse such Funded LC Issuing Bank pursuant to
Sections 2.4(f) or 2.4(h); provided, Company shall not be obligated to
compensate any Lender or Funded LC Issuing Bank for any such losses, expenses or
liabilities attributable to any such circumstance occurring prior to the date
that is 30 days prior to the date on which such Lender or Funded LC Issuing Bank
requested such compensation from Company.
          (d) Booking of Eurodollar Rate Loans. Any Lender may make, carry or
transfer Eurodollar Rate Loans at, to, or for the account of any of its branch
offices or the office of an Affiliate of such Lender.
          (e) Assumptions Concerning Funding of Eurodollar Rate Loans.
Calculation of all amounts payable to a Lender under Section 2.18(c) shall be
made as though such Lender had actually funded each of its relevant Eurodollar
Rate Loans through the purchase of a Eurodollar deposit bearing interest at the
rate obtained pursuant to clause (i) of the definition of Adjusted Eurodollar
Rate in an amount equal to the amount of such Eurodollar Rate Loan and having a
maturity comparable to the relevant Interest Period and through the transfer of
such Eurodollar deposit from an offshore office of such Lender to a domestic
office of such Lender in the United States of America; provided, however, each
Lender may fund each of its Eurodollar Rate Loans in any manner it sees fit and
the foregoing assumptions shall be utilized only for the purposes of calculating
amounts payable under Section 2.18(c).
     2.19 Increased Costs; Capital Adequacy.
          (a) Compensation For Increased Costs and Taxes. Subject to the
provisions of Section 2.20 (which shall be controlling with respect to the
matters covered thereby), in the event that any Lender (which term shall include
each Issuing Bank for purposes of this Section 2.19(a)) shall determine (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto) that any law, treaty or governmental rule, regulation
or order, or any change therein or in the interpretation, administration or
application

75



--------------------------------------------------------------------------------



 



thereof (including the introduction of any new law, treaty or governmental rule,
regulation or order), or any determination of a court or governmental authority,
in each case that becomes effective after the Closing Date, or compliance by
such Lender with any guideline, request or directive issued or made after the
Closing Date by any central bank or other governmental or quasi-governmental
authority (whether or not having the force of law): (i) subjects such Lender (or
its applicable lending office) to any additional Tax (other than any Tax on the
overall net income of such Lender) with respect to this Agreement or any of the
other Credit Documents or any of its obligations hereunder or thereunder or any
payments to such Lender (or its applicable lending office) of principal,
interest, fees or any other amount payable hereunder; (ii) imposes, modifies or
holds applicable any reserve (including any marginal, emergency, supplemental,
special or other reserve), special deposit, compulsory loan, FDIC insurance or
similar requirement against assets held by, or deposits or other liabilities in
or for the account of, or advances or loans by, or other credit extended by, or
any other acquisition of funds by, any office of such Lender (other than any
such reserve or other requirements with respect to Eurodollar Rate Loans or
Credit Linked Deposits that are reflected in the definition of Adjusted
Eurodollar Rate, or (iii) imposes any other condition (other than with respect
to a Tax matter) on or affecting such Lender (or its applicable lending office)
or its obligations hereunder or the London interbank market; and the result of
any of the foregoing is to increase the cost to such Lender of agreeing to make,
making or maintaining Loans or Credit Linked Deposits hereunder or to reduce any
amount received or receivable by such Lender (or its applicable lending office)
with respect thereto; then (A) as necessary, the Credit Linked Deposits shall be
invested so as to earn a return equal to the greater of the Federal Funds
Effective Rate and a rate determined by Administrative Agent in accordance with
banking industry rules in interbank compensation and (B) in any such case,
Company shall promptly pay to such Lender, upon receipt of the statement
referred to in the next sentence, such additional amount or amounts (in the form
of an increased rate of, or a different method of calculating, interest or
otherwise as such Lender in its sole discretion shall determine) as may be
necessary to compensate such Lender for any such increased cost or reduction in
amounts received or receivable hereunder; provided, Company shall not be
obligated to pay such Lender any compensation attributable to any period prior
to the date that is 180 days prior to the date on which such Lender gave notice
to Company of the circumstances entitling such Lender to compensation. Such
Lender shall deliver to Company (with a copy to Administrative Agent) a written
statement, setting forth in reasonable detail the basis for calculating the
additional amounts owed to such Lender under this Section 2.19(a) and in the
calculation thereof, which statement shall be conclusive and binding upon all
parties hereto absent manifest error.
          (b) Capital Adequacy Adjustment. In the event that any Lender (which
term shall include each Issuing Bank for purposes of this Section 2.19(b)) shall
have determined that the adoption, effectiveness, phase-in or change in
applicability after the Closing Date of any law, rule or regulation (or any
provision thereof) regarding capital adequacy, or any change therein or in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Lender (or its applicable lending office) with any
guideline, request or directive regarding capital adequacy (whether or not
having the force of law) of any such Governmental Authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on the capital of such Lender or any corporation controlling such Lender as a
consequence of, or with reference to, such Lender’s Loans, Revolving
Commitments, Letters of Credit or Credit

76



--------------------------------------------------------------------------------



 



Linked Deposits, or participations therein or other obligations hereunder with
respect to the Loans or the Letters of Credit to a level below that which such
Lender or such controlling corporation could have achieved but for such
adoption, effectiveness, phase-in, change in applicability, change or compliance
(taking into consideration the policies of such Lender or such controlling
corporation with regard to capital adequacy), then from time to time, within
five Business Days after receipt by Company from such Lender of the statement
referred to in the next sentence, Company shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such controlling
corporation on an after-tax basis for such reduction; provided, Company shall
not be obligated to pay such Lender any compensation attributable to any period
prior to the date that is 180 days prior to the date on which such Lender gave
notice to Company of the circumstances entitling such Lender to compensation.
Such Lender shall deliver to Company (with a copy to Administrative Agent) a
written statement, setting forth in reasonable detail the basis for calculating
the additional amounts owed to Lender under this Section 2.19(b) and in the
calculation thereof, which statement shall be conclusive and binding upon all
parties hereto absent manifest error.
     2.20 Taxes; Withholding, etc.
          (a) Payments to Be Free and Clear. All sums payable by any Credit
Party hereunder and under the other Credit Documents shall (except to the extent
required by law) be paid free and clear of, and without any deduction or
withholding on account of, any Tax (other than a Tax on the overall net income
of any Agent or any Lender (which term shall include each Issuing Bank for
purposes of this Section 2.20(a)) imposed, levied, collected, withheld or
assessed by or within the United States of America or any political subdivision
in or of the United States of America or any other jurisdiction from or to which
a payment is made by or on behalf of any Credit Party.
          (b) Withholding of Taxes. If any Credit Party or any other Person is
required by law to make any deduction or withholding on account of any such Tax
from any sum paid or payable by any Credit Party to Administrative Agent or any
Lender (which term shall include each Issuing Bank for purposes of this
Section 2.20(b)) under any of the Credit Documents: (i) Company shall notify
Administrative Agent of any such requirement or any change in any such
requirement reasonably promptly after Company becomes aware of it; (ii) Company
shall pay or cause to be paid any such Tax before the date on which penalties
attach thereto; (iii) the sum payable by such Credit Party in respect of which
the relevant deduction, withholding or payment is required shall be increased to
the extent necessary to ensure that, after the making of that deduction,
withholding or payment, Administrative Agent or such Lender, as the case may be,
receives on the due date a net sum equal to what it would have received had no
such deduction, withholding or payment been required or made; and (iv) within
thirty days after paying any sum from which it is required by law to make any
deduction or withholding, and within thirty days after the due date of payment
of any Tax which it is required by clause (ii) above to pay, Company shall
deliver to Administrative Agent evidence reasonably satisfactory to the other
affected parties of such deduction, withholding or payment and of the remittance
thereof to the relevant taxing or other authority; provided, no such additional
amount shall be required to be paid to any Agent or any Lender under clause
(iii) above except to the extent that any change in any applicable law, treaty
or governmental rule, regulation, or order or, or any change in the
interpretation, administration or application thereof, after the Closing Date
(in the

77



--------------------------------------------------------------------------------



 



case of any Agent or each Lender listed on the signature pages hereof on the
Closing Date) or after a successor Agent becomes a party under any of the Credit
Documents (in the case of a successor Agent) or after the effective date of the
Assignment Agreement pursuant to which such Lender became a Lender (in the case
of each other Lender) in any such requirement for a deduction, withholding or
payment as is mentioned therein shall result in an increase in the rate of such
deduction, withholding or payment from that in effect at the Closing Date or at
the date such successor Agent becomes a party under any of the Credit Documents
or at the date of such Assignment Agreement, as the case may be, in respect of
payments to such Agent or such Lender.
          (c) Evidence of Exemption From U.S. Withholding Tax. Each Non-US Agent
and each Non-US Lender shall deliver to Administrative Agent and Company, on or
prior to the Closing Date (in the case of each Agent and Lender (which term
shall include each Issuing Bank for purposes of this Section 2.20(c)) party
hereto on the Closing Date) or on or prior to the date a successor Agent becomes
a party under any of the Credit Documents (in the case of a successor Agent) or
on or prior to the date of the Assignment Agreement pursuant to which it becomes
a Lender (in the case of each other Lender), and at such other times as may be
necessary in the determination of Company or Administrative Agent (each in the
reasonable exercise of its discretion), (i) two original copies of Internal
Revenue Service Form W-8BEN, W-8ECI or W-8IMY (including therewith any
withholding certificates and withholding statements required under applicable
Treasury Regulations) (or any successor forms), properly completed and duly
executed by such Agent or Lender, and such other documentation required under
the Internal Revenue Code and the applicable Treasury Regulations and reasonably
requested by Company to establish that such Agent or Lender is not subject to
deduction or withholding or is subject to a reduced rate of deduction or
withholding of United States federal income tax with respect to any payments to
such Agent or Lender of principal, interest, fees or other amounts payable under
any of the Credit Documents, or (ii) in the case of a Lender, if such Lender is
not a “bank” or other Person described in Section 881(c)(3) of the Internal
Revenue Code and cannot deliver Internal Revenue Service Form W-8ECI pursuant to
clause (i) above, a Certificate re Non-Bank Status together with two original
copies of Internal Revenue Service Form W-8BEN (or any successor form), properly
completed and duly executed by such Lender, and such other documentation
required under the Internal Revenue Code and the applicable Treasury Regulations
and reasonably requested by

78



--------------------------------------------------------------------------------



 



Company to establish that such Lender is not subject to deduction or withholding
of United States federal income tax with respect to any payments to such Lender
of interest payable under any of the Credit Documents. Each Agent and Lender
required to deliver any forms, certificates or other evidence with respect to
United States federal income tax withholding matters pursuant to this
Section 2.20(c) hereby agrees, from time to time after the initial delivery by
such Agent or Lender of such forms, certificates or other evidence, whenever a
lapse in time or change in circumstances renders such forms, certificates or
other evidence obsolete or inaccurate in any material respect, that such Agent
or Lender shall promptly deliver to Administrative Agent and Company two new
original copies of Internal Revenue Service Form W-8BEN, W-8ECI or W-8IMY
(including therewith any withholding certificates and withholding statements
required under applicable Treasury Regulations), or a Certificate re Non-Bank
Status and two original copies of Internal Revenue Service Form W-8BEN (or any
successor form), as the case may be, properly completed and duly executed by
such Agent or Lender, and such other documentation required under the Internal
Revenue Code and the applicable Treasury Regulations and reasonably requested by
Company to confirm or establish that such Agent or Lender is not subject to
deduction or withholding of United States federal income tax with respect to
payments to such Agent or Lender under the Credit Documents, or notify
Administrative Agent and Company of its inability to deliver any such forms,
certificates or other evidence. Each Agent and Lender that is organized under
the laws of the United States or any State or political subdivision thereof and
that is not an “exempt recipient” (as defined in Treasury Regulations section
1.6049-4(c)) with respect to which no backup withholding is required shall, on
or prior to the Closing Date (in the case of each Agent and Lender listed on the
signature pages hereof on the Closing Date), or on or prior to the date a
successor Agent becomes a party under any of the Credit Documents (in the case
of a successor Agent) or on or prior to the date of the Assignment Agreement
pursuant to which it becomes a Lender (in the case of each other Lender) provide
Administrative Agent and Company with two original copies of Internal Revenue
Service Form W-9 (certifying that such Person is entitled to an exemption from
United States backup withholding tax) or any successor form, and each such Agent
or Lender shall thereafter provide Administrative Agent and Company with such
supplements and amendments thereto and such additional forms, certificates,
statements or documents as may from time to time be required by applicable law.
Company shall not be required to pay any additional amount to any Agent or
Lender under Section 2.20(b)(iii) if such Agent or Lender shall have failed
(1) to deliver the forms, certificates or other evidence referred to in this
Section 2.20(c), or (2) to notify Administrative Agent and Company of its
inability to deliver any such forms, certificates or other evidence, as the case
may be; provided, if such Agent or Lender shall have satisfied the requirements
of the first sentence or third sentence, as applicable, of this Section 2.20(c)
on the Closing Date or on or prior to the date a successor Agent becomes a party
under any of the Credit Documents (in the case of a successor Agent) or on the
date of the Assignment Agreement pursuant to which it became a Lender, as
applicable, nothing in this last sentence of this Section 2.20(c) shall relieve
Company of its obligation to pay any additional amounts pursuant to
Section 2.20(b)(iii) in the event that, as a result of any change in any
applicable law, treaty or governmental rule, regulation or order, or any change
in the interpretation, administration or application thereof, such Agent or
Lender is no longer legally entitled to deliver forms, certificates or other
evidence at a subsequent date establishing the fact that such Agent or Lender is
not subject to withholding as described herein.
          (d) If any Lender (which term shall include each Issuing Bank for
purposes of this Section 2.20(d)) or Agent shall become aware that it is
entitled to receive a refund in respect of Taxes paid by Company or as to which
it has received additional amounts under Section 2.20(b)(iii), it shall promptly
notify Company of the availability of such refund and shall, within ninety days
after receipt of a request by Company, apply for such refund at Company’s
expense. If any Lender or Agent actually receives a refund in respect of any
Taxes paid by Company or as to which it has received additional amounts under
Section 2.20(b)(iii), it shall promptly notify Company of such refund and shall,
within ninety days after receipt of a request by Company (or promptly upon
receipt, if Company has requested application for such refund pursuant hereto),
repay such refund to Company (to the extent of amounts that have been paid by
Company under Section 2.20(b)(iii) with respect to such refund plus interest
that is received by such Lender or Agent as part of the refund), net of all
reasonable out-of-pocket expenses of such Lender or Agent and without additional
interest thereon; provided, that Company, upon the request of such Lender or
Agent, agrees to return such refund to such Lender or Agent in the event such
Lender or Agent is required to repay such refund. Nothing contained in this
Section 2.20(d) shall require

79



--------------------------------------------------------------------------------



 



any Lender or Agent to make available any of its tax returns (or any other
information relating to its taxes that it deems to be confidential).
     2.21 Obligation to Mitigate. Each Lender (which term shall include each
Issuing Bank for purposes of this Section 2.21) agrees that, as promptly as
practicable after the officer of such Lender responsible for administering its
Loans or Letters of Credit, as the case may be, becomes aware of the occurrence
of an event or the existence of a condition that would cause such Lender to
become an Affected Lender or that would entitle such Lender to receive payments
under Section 2.18, 2.19 or 2.20, it will, to the extent not inconsistent with
the internal policies of such Lender and any applicable legal or regulatory
restrictions, use reasonable efforts to (a) make, issue, fund or maintain its
Credit Extensions, including any Affected Loans, through another office of such
Lender, or (b) take such other measures as such Lender may in good faith deem
reasonable, if as a result thereof the circumstances which would cause such
Lender to be an Affected Lender would cease to exist or the additional amounts
which would otherwise be required to be paid to such Lender pursuant to
Section 2.18, 2.19 or 2.20 would be materially reduced and if, as determined by
such Lender in its sole discretion, the making, issuing, funding or maintaining
of such Revolving Commitments or Letters of Credit through such other office or
in accordance with such other measures, as the case may be, would not otherwise
adversely affect such Revolving Commitments, Loans or Letters of Credit or the
interests of such Lender; provided, such Lender will not be obligated to utilize
such other office pursuant to this Section 2.21 unless Company agrees to pay all
incremental expenses incurred by such Lender as a result of utilizing such other
office as described in clause (i) above. A certificate as to the amount of any
such expenses payable by Company pursuant to this Section 2.21 (setting forth in
reasonable detail the basis for requesting such amount) submitted by such Lender
to Company (with a copy to Administrative Agent) shall be conclusive absent
manifest error.
     2.22 Defaulting Lenders. Anything contained herein to the contrary
notwithstanding, in the event that any Lender, other than at the direction or
request of any regulatory agency or authority, defaults (a “Defaulting Lender”)
in its obligation to fund (a “Funding Default”) any Revolving Loan or its
portion of any unreimbursed payment under Section 2.3(b)(iv) or 2.4(e) or to
fund its Credit Linked Deposit (in each case, a “Defaulted Loan”), then
(a) during any Default Period with respect to such Defaulting Lender, such
Defaulting Lender shall be deemed not to be a “Lender” for purposes of voting on
any matters (including the granting of any consents or waivers) with respect to
any of the Credit Documents; (b) to the extent permitted by applicable law,
until such time as the Default Excess with respect to such Defaulting Lender
shall have been reduced to zero, (i) any voluntary prepayment of the Revolving
Loans shall, if Company so directs at the time of making such voluntary
prepayment, be applied to the Revolving Loans of other Lenders as if such
Defaulting Lender had no Revolving Loans outstanding and the Revolving Exposure
of such Defaulting Lender were zero, and (ii) any mandatory prepayment of the
Revolving Loans shall, if Company so directs at the time of making such
mandatory prepayment, be applied to the Revolving Loans of other Lenders (but
not to the Revolving Loans of such Defaulting Lender) as if such Defaulting
Lender had funded all Defaulted Loans of such Defaulting Lender, it being
understood and agreed that Company shall be entitled to retain any portion of
any mandatory prepayment of the Revolving Loans that is not paid to such
Defaulting Lender solely as a result of the operation of the provisions of this
clause (b); (c)(i) such Defaulting Lender’s Revolving Commitment and outstanding
Revolving Loans and such Defaulting Lender’s Pro Rata Share of the Revolving
Letter of Credit Usage

80



--------------------------------------------------------------------------------



 



shall be excluded for purposes of calculating the Revolving Commitment fee
payable to Lenders in respect of any day during any Default Period with respect
to such Defaulting Lender, and such Defaulting Lender shall not be entitled to
receive any Revolving Commitment fee pursuant to Section 2.11 with respect to
such Defaulting Lender’s Revolving Commitment in respect of any Default Period
with respect to such Defaulting Lender and (ii) such Defaulting Lender shall not
be entitled to receive any Funded Letter of Credit Fees pursuant to Section 2.11
with respect to such Lenders’ Credit Linked Deposit in respect of any Default
Period with respect to such Default under; and (d) the Total Utilization of
Revolving Commitments as at any date of determination shall be calculated as if
such Defaulting Lender had funded all Defaulted Loans of such Defaulting Lender.
No Revolving Commitment or Credit Linked Deposit of any Lender shall be
increased or otherwise affected, and, except as otherwise expressly provided in
this Section 2.22, performance by Company of its obligations hereunder and the
other Credit Documents shall not be excused or otherwise modified as a result of
any Funding Default or the operation of this Section 2.22. The rights and
remedies against a Defaulting Lender under this Section 2.22 are in addition to
other rights and remedies which Company may have against such Defaulting Lender
with respect to any Funding Default and which Administrative Agent or any Lender
may have against such Defaulting Lender with respect to any Funding Default.
     2.23 Removal or Replacement of a Lender. Anything contained herein to the
contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased-Cost Lender”) shall give notice to Company that such Lender is an
Affected Lender or that such Lender is entitled to receive payments under
Section 2.18, 2.19 or 2.20, (ii) the circumstances which have caused such Lender
to be an Affected Lender or which entitle such Lender to receive such payments
shall remain in effect, and (iii) such Lender shall fail to withdraw such notice
within five Business Days after Company’s request for such withdrawal; or (b)
(i) any Lender shall become a Defaulting Lender (or any Lender at the direction
or request or any regulatory agency or authority shall default in its obligation
to fund, for the purposes of this Section 2.23 only, such Lender also a
“Defaulting Lender”), (ii) the Default Period for such Defaulting Lender shall
remain in effect, and (iii) such Defaulting Lender shall fail to cure the
default as a result of which it has become a Defaulting Lender within five
Business Days after Company’s request that it cure such default; or (c) in
connection with any proposed amendment, modification, termination, waiver or
consent with respect to any of the provisions hereof as contemplated by
Section 10.5(b), the consent of Requisite Lenders shall have been obtained, but
the consent of one or more of such other Lenders (each a “Non-Consenting
Lender”) whose consent is required shall not have been obtained; then, with
respect to each such Increased-Cost Lender, Defaulting Lender or Non-Consenting
Lender (the “Terminated Lender”), Company may, by giving written notice to
Administrative Agent and any Terminated Lender of its election to do so, elect
to cause such Terminated Lender (and such Terminated Lender hereby irrevocably
agrees) to assign all or any part of its outstanding Loans, its Revolving
Commitments and Credit Linked Deposits, if any, in full to one or more Eligible
Assignees (each a “Replacement Lender”) in accordance with the provisions of
Section 10.6 and Terminated Lender shall pay any fees payable thereunder in
connection with such assignment; provided, (1) on the date of such assignment,
the Replacement Lender shall pay to Terminated Lender an amount equal to the sum
of (A) an amount equal to the principal of, and all accrued interest on, all
outstanding Loans and Credit Linked Deposits of the Terminated Lender, (B) an
amount equal to all unreimbursed drawings that have been funded by such
Terminated Lender, together with all then unpaid interest with respect thereto
at such time and (C) an amount equal to all accrued, but theretofore

81



--------------------------------------------------------------------------------



 



unpaid fees owing to such Terminated Lender pursuant to Section 2.11; (2) on the
date of such assignment, Company shall pay any amounts payable to such
Terminated Lender pursuant to Section 2.18(c), 2.19 or 2.20; and (3) in the
event such Terminated Lender is a Non-Consenting Lender, each Replacement Lender
shall consent, at the time of such assignment, to each matter in respect of
which such Terminated Lender was a Non-Consenting Lender; provided, Company may
not make such election with respect to any Terminated Lender that is also an
Issuing Bank unless, prior to the effectiveness of such election, Company shall
have caused each outstanding Letter of Credit issued thereby to be cancelled,
fully cash collateralized or supported by a “back-to-back” Letter of Credit
reasonably satisfactory to such Terminated Lender. In connection with any such
replacement, if the replaced Lender does not execute and deliver to the
Administrative Agent a duly completed Assignment and Acceptance reflecting such
replacement within a period of time deemed reasonable by the Administrative
Agent, then such replaced Lender shall be deemed to have executed and delivered
such Assignment and Acceptance. Upon the prepayment of all amounts owing to any
Terminated Lender and the termination of such Terminated Lender’s Revolving
Commitments and Credit Linked Deposits, if any, such Terminated Lender shall no
longer constitute a “Lender” for purposes hereof; provided, any rights of such
Terminated Lender to indemnification hereunder shall survive as to such
Terminated Lender.
     2.24 Incremental Facilities. (a) Company may by written notice to
Administrative Agent elect to request (A) prior to the Revolving Commitment
Termination Date, an increase to the existing Revolving Commitments (such
increase, the “Additional Revolving Commitments”) and/or (B) prior to the Term
Loan Maturity Date the establishment of one or more new term loan commitments
(the “Additional Term Loan Commitments”), in an amount, with respect to clauses
(A) and (B) collectively, not in excess of $400,000,000 in the aggregate and not
less than $10,000,000 individually (or such lesser amount which shall be
approved by Administrative Agent or such lesser amount that shall constitute the
difference between $400,000,000 and all such Additional Term Loan Commitments
and Additional Revolving Commitments obtained prior to such date), and integral
multiples of $10,000,000 in excess of that amount and/or (C) prior to the Funded
Letter of Credit Termination Date, the establishment of one or more new funded
letter of credit commitments (the “Additional Funded Letter of Credit
Commitments” and the Letters of Credit issued thereunder, the “Additional Funded
Letters of Credit”) in an amount in the aggregate not in excess of $400,000,000
less the then aggregate amount of Funded Letter of Credit Commitments and not
less than $10,000,000 individually (or such lesser amount which shall be
approved by Administrative Agent), and integral multiples of $10,000,000 in
excess of that amount. Each such notice shall specify (A) the date (each, an
“Increased Amount Date”) on which Company proposes that the Additional Term Loan
Commitments, Additional Revolving Commitments or Additional Funded Letter of
Credit Commitments, as applicable, shall be effective, which shall be a date not
less than 10 Business Days after the date on which such notice is delivered to
Administrative Agent and (B) the identity of each Lender or other Person that is
an Eligible Assignee (each, an “Additional Term Loan Lender”, “Additional
Revolving Lender” or “Additional Funded Letter of Credit Participant”, as
applicable) to whom Company proposes any portion of such Additional Term Loan
Commitments, Additional Revolving Commitments or Additional Funded Letter of
Credit Commitments, as applicable, be allocated and the amounts of such
allocations and, with respect to any Additional Funded Letter of Credit
Commitments, the identity of the Funded LC Issuing Bank; provided that any
Lender approached to provide all or a portion of the Additional Term Loan
Commitments, Additional Revolving Commitments or Additional Funded Letter of

82



--------------------------------------------------------------------------------



 



Credit Commitments, as applicable, or the Funded LC Issuing Bank may elect or
decline, in its sole discretion, to provide such commitment. Such Additional
Term Loan Commitments, Additional Revolving Commitments or Additional Funded
Letter of Credit Commitments shall become effective, as of such Increased Amount
Date; provided that (1) no Default or Event of Default shall exist on such
Increased Amount Date before or after giving effect to such Additional Term Loan
Commitments, Additional Revolving Commitments Additional Funded Letter of Credit
Commitments, as applicable; (2) both before and after giving effect to the
making of any Additional Revolving Loan, Series of Additional Term Loans or
Series of Additional Credit Linked Deposits, each of the conditions set forth in
Section 3.2 shall be satisfied; (3) with respect to any request for Additional
Funded Letter of Credit Commitments, Company and its Restricted Subsidiaries
shall be in compliance with each of the covenants set forth in Section 6.7 as of
the last day of the most recently ended Fiscal Quarter (after giving effect to
all Additional Term Loan Commitments, Additional Revolving Commitments and
Additional Funded Letters of Credit Commitments requested at such time);
(4) with respect to any request for Additional Term Loan Commitments or
Additional Revolving Commitments, as applicable, (A) the Leverage Ratio as of
the last day of the most recently ended Fiscal Quarter (after giving effect to
all Additional Term Loan Commitments, Additional Revolving Commitments and
Additional Funded Letters of Credit Commitments requested at such time) shall
not exceed the Reduced Leverage Ratio Amount applicable as of such day, and
(B) Company and its Restricted Subsidiaries shall be in compliance with the
covenants set forth in Section 6.7 as of the last day of the most recently ended
Fiscal Quarter (after giving effect to all Additional Term Loan Commitments,
Additional Revolving Commitments and Additional Funded Letters of Credit
Commitments requested at such time); (5) the Additional Term Loan Commitments,
Additional Revolving Commitments or Additional Funded Letter of Credit
Commitments, as applicable, shall be effected pursuant to one or more Joinder
Agreements executed and delivered by the relevant Additional Term Loan Lender,
Additional Revolving Lender and/or Additional Funded Letter of Credit
Participant, each Credit Party and Administrative Agent, and each of which shall
be recorded in the Register and shall be subject to the requirements set forth
in Section 2.20(c); (6) Company shall make any payments required pursuant to
Section 2.18(c) in connection with the Additional Term Loan Commitments,
Additional Revolving Commitments or Additional Funded Letter of Credit
Commitments, as applicable; and (7) Company shall deliver or cause to be
delivered any legal opinions or other documents reasonably requested by
Administrative Agent in connection with any such transaction. Any Additional
Term Loans or Additional Credit Linked Deposits made on an Increased Amount Date
shall be designated a separate series (a “Series”) of Additional Term Loans or
Additional Credit Linked Deposits, as the case may be, for all purposes of this
Agreement.
          (b) On any Increased Amount Date on which any Additional Term Loan
Commitments of any Series are effective, subject to the satisfaction of the
foregoing terms and conditions, (i) each Additional Term Loan Lender of any
Series shall make a Loan to Company (an “Additional Term Loan”) in an amount
equal to its Additional Term Loan Commitment of such Series, and (ii) each
Additional Term Loan Lender of any Series shall become a Lender hereunder with
respect to the Additional Term Loan Commitment of such Series and the Additional
Term Loans of such Series made pursuant thereto.

83



--------------------------------------------------------------------------------



 



          (c) On any Increased Amount Date on which Additional Revolving
Commitments are effected, subject to the satisfaction of the foregoing terms and
conditions, each of the Revolving Lenders shall assign to each of the Additional
Revolving Lenders, and each of the Additional Revolving Lenders shall purchase
from each of the Revolving Lenders, at the principal amount thereof (together
with accrued interest), such interests in the Revolving Loans outstanding on
such Increased Amount Date as shall be necessary in order that, after giving
effect to all such assignments and purchases, such Revolving Loans will be held
by the existing Revolving Lenders and Additional Revolving Lenders ratably in
accordance with their Revolving Commitments after giving effect to the addition
of such Additional Revolving Commitments to the Revolving Commitments, (ii) each
Additional Revolving Commitment shall be deemed for all purposes a Revolving
Commitment and each Loan made thereunder (an “Additional Revolving Loan”) shall
be deemed, for all purposes, a Revolving Loan and (iii) each Additional
Revolving Lender shall become a Lender with respect to the Additional Revolving
Commitment and all matters relating thereto.
          (d) On any Increased Amount Date on which any Additional Funded Letter
of Credit Commitments of any Series are effective, subject to the satisfaction
of the foregoing terms and conditions, (i) each Additional Funded Letter of
Credit Participant of any Series shall make a Credit Linked Deposit to the
Administrative Agent (an “Additional Credit Linked Deposit”) in an amount equal
to its Additional Funded Letter of Credit Commitment of such Series, and
(ii) each Additional Funded Letter of Credit Participant of any Series shall
become a Lender and a Funded Letter of Credit Participant hereunder with respect
to the Additional Funded Letter of Credit Commitment of such Series and the
Additional Credit Linked Deposits of such Series made pursuant thereto.
          (e) Administrative Agent shall notify Lenders promptly upon receipt of
Company’s notice of each Increased Amount Date and in respect thereof (i) the
Additional Revolving Commitments and Additional Revolving Lenders, the Series of
Additional Term Loan Commitments and the Additional Term Loan Lenders of such
Series or the Series of Additional Funded Letter of Credit Commitments and the
Additional Funded Letter of Credit Participants of such Series, as applicable,
and (ii) in the case of each notice to any Revolving Lender, the respective
interests in such Revolving Lender’s Revolving Loans, in each case subject to
the assignments contemplated by this Section 2.24.
          (f) The terms and provisions of the Additional Term Loans and
Additional Term Loan Commitments of any Series shall be, except as otherwise set
forth herein or in the Joinder Agreement, identical to the Term Loans and Term
Loan Commitments. The terms and provisions of the Additional Revolving Loans
shall be identical to the Revolving Loans. The terms and provisions of the
Additional Credit Linked Deposits, Additional Funded Letters of Credit and
Additional Funded Letter of Credit Commitments of any Series shall be, except as
otherwise set forth herein or in the Joinder Agreement, identical to the then
existing Credit Linked Deposits, Funded Letters of Credit and Funded Letter of
Credit Commitments. In any event (i) the Weighted Average Life to Maturity of
all Additional Term Loans of any Series shall be no shorter than the Weighted
Average Life to Maturity of Term Loans, (ii) the applicable Additional Term Loan
Maturity Date of each Series shall be no shorter than the final maturity date of
the Term Loans, (iii) the rate of interest applicable to the Additional Term
Loans of each Series shall be determined by Company and the applicable new
Lenders and shall be set forth in

84



--------------------------------------------------------------------------------



 



each applicable Joinder Agreement and (iv) the final maturity date of any
Additional Credit Linked Deposits and Additional Funded Letter of Credit
Commitments of any Series shall be no earlier than the final maturity of the
existing Credit Linked Deposits outstanding on the Increased Amount Date with
respect to such Additional Credit Linked Deposits. Each Joinder Agreement may,
without consent of any other Lenders, effect such amendments to this Agreement
and the other Credit Documents as may be necessary or appropriate, in the
opinion of the Administrative Agent, to effect the provision of this
Section 2.24.
SECTION 3. CONDITIONS PRECEDENT
     3.1 Closing Date. The obligation of any Lender to make a Credit Extension
on the Closing Date is subject to the satisfaction, or waiver in accordance with
Section 10.5, of the following conditions on or before the Closing Date:
          (a) Credit Documents. Administrative Agent shall have received
sufficient copies of each Credit Document originally executed and delivered by
Holding, Company and each of its Subsidiaries, as applicable, for each Lender.
          (b) Organizational Documents; Incumbency. Administrative Agent shall
have received (i) sufficient copies of each Organizational Document of Holding,
Company and each Guarantor Subsidiary, as applicable, and, to the extent
applicable, certified as of a recent date by the appropriate governmental
official, for each Lender, each dated the Closing Date or a recent date prior
thereto; (ii) signature and incumbency certificates of the officers of such
Person executing the Credit Documents to which it is a party; (iii) resolutions
of the board of directors or similar governing body of Holding, Company and each
Guarantor Subsidiary approving and authorizing the execution, delivery and
performance of this Agreement and the other Credit Documents to which it is a
party or by which it or its assets may be bound as of the Closing Date,
certified as of the Closing Date by its secretary or an assistant secretary as
being in full force and effect without modification or amendment; and (iv) a
good standing certificate from the applicable Governmental Authority (A) of the
jurisdiction of incorporation, organization or formation of Holding, Company and
each Guarantor Subsidiary, (B), with respect to Company, of each jurisdiction in
which it is qualified as a foreign corporation or other entity to do business
and (C), with respect to Holding and each Guarantor Subsidiary, of each
jurisdiction in which each such entity has its principal assets, each dated a
recent date prior to the Closing Date.
          (c) Organizational and Capital Structure. The organizational structure
and capital structure of Holding, Company and its Restricted Subsidiaries, both
before and after giving effect to the Transactions, shall be as set forth on
Schedule 4.2.
          (d) Consummation of Transactions.
     (i) Holding shall have received at least $450,000,000 in gross proceeds
from the Related Transactions.
     (ii) Company shall have delivered to the Administrative Agent a complete
and correct copy of the Tender Offer and Consent Solicitation Statement. The
Administrative Agent shall have received evidence, in form and substance
reasonably satisfactory to it, that the following matters have been satisfied as
of the Closing Date:

85



--------------------------------------------------------------------------------



 



(A) Holding shall have initiated a tender offer and consent solicitation with
respect to the ARC Notes and MSW Notes (the “Tender Offer and Consent
Solicitation”), pursuant to which (1) Holding shall have offered, subject to the
terms and conditions contained in the Tender Offer and Consent Solicitation
Statement, to purchase all of the Outstanding ARC Notes and Outstanding MSW
Notes and (2) consents shall have been solicited to the proposed amendments to
the ARC Indenture and MSW Indentures (the “Existing Indentures Amendments”) on
terms and conditions set forth in the Tender Offer and Consent Solicitation
Statement, (B) Holding shall have received sufficient consents to authorize the
execution and delivery of the Existing Indentures Amendments, and (C) the
relevant Restricted Subsidiaries and the relevant trustees under the ARC
Indenture and the MSW Indentures shall have duly executed and delivered the
Existing Indentures Amendments and the same shall have become effective in
accordance with its terms and the terms of the ARC Indenture and the MSW
Indentures.
     (iii) There shall not exist, after giving effect to the Transactions, any
default or potential event of default under (A) any Credit Document or (B)
(except to the extent expressly described as Schedule 3.1(d)) any material
Indebtedness of Holding and its Subsidiaries.
          (e) Existing Indebtedness. On the Closing Date, Company and its
Restricted Subsidiaries shall have (i) repaid in full all Existing Indebtedness
other than any Outstanding ARC Notes and Outstanding MSW Notes, (ii) terminated
any commitments to lend or make other extensions of credit under Existing
Indebtedness, (iii) delivered to Administrative Agent all documents or
instruments necessary to release all Liens securing Existing Indebtedness
referred to in items (i) and (ii) of such definition or other obligations of
Company and its Restricted Subsidiaries thereunder being repaid on the Closing
Date or otherwise made arrangements reasonably satisfactory to Administrative
Agent with respect thereto, and (iv) made arrangements reasonably satisfactory
to Administrative Agent with respect to the cancellation of any letters of
credit outstanding thereunder or the deemed issuance of such letters of credit
as Funded Letters of Credit under Section 2.4(l) or the issuance of Letters of
Credit to support the obligations of Company and its Subsidiaries with respect
thereto.
          (f) Transaction Costs. On or prior to the Closing Date, Company shall
have delivered to Administrative Agent Company’s estimate of the Transactions
Costs.
          (g) [Intentionally omitted.]
          (h) Personal Property Collateral. In order to create in favor of
Collateral Agent, for the benefit of Secured Parties, a valid, perfected First
Priority security interest in the personal property Collateral, Collateral Agent
shall, except to the extent required to be delivered after the Closing Date
pursuant to Section 5.13, have received:
     (i) evidence satisfactory to Collateral Agent of the compliance by Holding
with the Holding Pledge Agreement and by Company or each Guarantor Subsidiary of
their obligations under the Pledge and Security Agreement and the other
Collateral Documents (including, without limitation, their obligations to
execute and/or deliver UCC financing statements, originals of securities,
instruments and chattel paper);

86



--------------------------------------------------------------------------------



 



     (ii) (A) the results of a recent search, by a Person reasonably
satisfactory to Collateral Agent, of the UCC filing offices in the jurisdictions
specified by Company, together with copies of all such filings disclosed by such
search, and (B) UCC termination statements (or similar documents) duly
authorized by all applicable Persons for filing in all applicable jurisdictions
as may be necessary to terminate any effective UCC financing statements (or
equivalent filings) disclosed in such search (other than any such financing
statements in respect of Permitted Liens);
     (iii) opinions of counsel (which counsel shall be reasonably satisfactory
to Collateral Agent) with respect to the creation and perfection of the security
interests in favor of Collateral Agent in such Collateral and such other matters
governed by the laws of each jurisdiction in which Company or any Guarantor
Subsidiary is located as Collateral Agent may reasonably request, in each case
in form and substance reasonably satisfactory to Collateral Agent; and
     (iv) evidence that Company or each Guarantor Subsidiary shall have taken or
caused to be taken any other action, executed and delivered or caused to be
executed and delivered any other agreement, document and instrument (including
without limitation, any intercompany notes evidencing Indebtedness permitted to
be incurred pursuant to Section 6.1(b) including, without limitation, the
Intercompany Master Note) and made or caused to be made any other filing and
recording (other than as set forth herein) reasonably required by Collateral
Agent to create or perfect a First Priority Lien on the personal property
Collateral, in each case except for matters contemplated in Section 5.13.
          (i) Environmental Reports. Upon request, Administrative Agent shall
have received reports and other information, in form and substance satisfactory
to Administrative Agent, regarding environmental matters relating to the
Facilities.
          (j) Financial Statements; Projections. Administrative Agent shall have
received from Holding and Company (i) the Historical Financial Statements,
(ii) pro forma consolidated balance sheets of Holding and Company as at
September 30, 2006, and reflecting the consummation of the Transactions which
pro forma financial statements shall be in form and substance reasonably
satisfactory to Administrative Agent, and (iii) the Projections.
          (k) Evidence of Insurance. Collateral Agent shall have received a
certificate from Company’s insurance broker or other evidence reasonably
satisfactory to it that all insurance required to be maintained pursuant to
Section 5.5 is in full force and effect, together with endorsements naming the
Collateral Agent, for the benefit of Lenders, as additional insured and loss
payee thereunder to the extent required under Section 5.5.
          (l) Opinions of Counsel to Credit Parties. Lenders and their
respective counsel shall have received originally executed copies of the
favorable written opinions of (i) Latham & Watkins LLP, counsel for Credit
Parties, (ii) Timothy Simpson as general counsel to Company, and (iii) LeBoeuf,
Lamb, Greene & MacRae LLP, special regulatory counsel for Credit Parties, in the
form of Exhibits D-1, D-2 and D-3, respectively, dated as of the Closing

87



--------------------------------------------------------------------------------



 



Date and otherwise in form and substance reasonably satisfactory to
Administrative Agent (and each Credit Party hereby instructs such counsel to
deliver such opinions to Agents and Lenders).
          (m) Fees. Company shall have paid to the Lead Arrangers,
Administrative Agent and Syndication Agents, the fees payable on the Closing
Date referred to in Section 2.11(f).
          (n) Solvency Certificate. On the Closing Date, Administrative Agent
shall have received a Solvency Certificate from Holding dated the Closing Date
and addressed to Administrative Agent and Lenders, and in the form of
Exhibit G-2 hereto demonstrating that after giving effect to the Refinancing,
and the borrowings under this Agreement, Holding and its Subsidiaries on a
consolidated basis are Solvent.
          (o) Closing Date Certificate. Holding and Company shall have delivered
to Administrative Agent an originally executed Closing Date Certificate,
together with all attachments thereto.
          (p) Credit Rating. The credit facilities provided for under this
Agreement shall have been assigned a credit rating by each of S&P and Moody’s.
          (q) Closing Date. Lenders shall have made the Term Loans to Company.
          (r) No Litigation. There shall not exist any action, suit,
investigation, litigation or proceeding or other legal or regulatory
developments, pending or threatened in any court or before any arbitrator or
Governmental Authority, singly or in the aggregate, that seeks to prohibit the
Transactions, the financing thereof or any of the other transactions
contemplated by the Credit Documents or that has had or could reasonably be
expected to have a Material Adverse Effect.
          (s) Completion of Proceedings. All partnership, corporate and other
similar proceedings taken or to be taken in connection with the transactions
contemplated hereby and all documents incidental thereto shall be reasonably
satisfactory in form and substance to Administrative Agent, and Administrative
Agent shall have received all such counterpart originals or certified copies of
such documents as Administrative Agent may reasonably request.
          (t) Pledged Stock; Stock Powers; Acknowledgment and Consent; Pledged
Notes. Except with respect to matters contemplated in Section 5.13, the
Collateral Agent shall have received (i) the certificates representing the
shares of Capital Stock pledged pursuant to the Pledge and Security Agreement
and Holding Pledge Agreement, together with an undated stock power for each such
certificate executed in blank by a duly authorized officer of the pledgor
thereof, and (ii) each promissory note pledged pursuant to the Pledge and
Security Agreement endorsed (without recourse) in blank (or accompanied by an
executed transfer form in blank satisfactory to the Collateral Agent) by the
pledgor thereof.
Each Lender, by delivering its signature page to this Agreement and funding a
Loan or funding a Credit Linked Deposit on the Closing Date, shall be deemed to
have acknowledged receipt of, and consented to and approved, each Credit
Document and each other document required to be approved by any Agent, Requisite
Lenders or Lenders, as applicable on the Closing Date.

88



--------------------------------------------------------------------------------



 



     3.2 Conditions to Each Credit Extension.
          (a) Conditions Precedent. The obligation of each Lender to make any
Loan on any Credit Date or fund its Credit Linked Deposit on the Closing Date,
or any Issuing Bank to issue any Letter of Credit, on any Credit Date, including
the Closing Date, are subject to the satisfaction, or waiver in accordance with
Section 10.5, of the following conditions precedent:
     (i) Administrative Agent shall have received a fully executed and delivered
Funding Notice or Issuance Notice, as the case may be;
     (ii) after making the Credit Extensions requested on such Credit Date, the
Total Utilization of Revolving Commitments shall not exceed the Revolving
Commitments then in effect;
     (iii) as of such Credit Date, the representations and warranties contained
herein and in the other Credit Documents shall be true and correct in all
material respects on and as of that Credit Date to the same extent as though
made on and as of that date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date;
     (iv) as of such Credit Date, no event shall have occurred and be continuing
or would result from the consummation of the applicable Credit Extension that
would constitute an Event of Default or a Default; and
     (v) on or before the date of issuance of any Letter of Credit,
Administrative Agent shall have received all other information required by the
applicable Issuance Notice, and such other documents or information as the
Issuing Bank may reasonably require in connection with the issuance of such
Letter of Credit.
          (b) Notices. Any Notice shall be executed by an Authorized Officer in
a writing delivered to Administrative Agent. In lieu of delivering a Notice,
Company may give Administrative Agent telephonic notice by the required time of
any proposed borrowing, conversion/continuation or issuance of a Letter of
Credit, as the case may be; provided each such notice shall be promptly
confirmed in writing by delivery of the applicable Notice to Administrative
Agent on or before the applicable date of borrowing, continuation/conversion or
issuance. Neither Administrative Agent nor any Lender shall incur any liability
to Company in acting upon any telephonic notice referred to above that
Administrative Agent believes in good faith to have been given by a duly
authorized officer or other person authorized on behalf of Company or for
otherwise acting in good faith.
SECTION 4. REPRESENTATIONS AND WARRANTIES
     In order to induce Lenders and Issuing Banks to enter into this Agreement
and to make each Credit Extension to be made thereby, Company represents and
warrants to each Lender and each Issuing Bank, on the Closing Date and on each
Credit Date, that the following statements are true and correct (it being
understood and agreed that the representations and warranties made

89



--------------------------------------------------------------------------------



 



on the Closing Date are deemed to be made concurrently with the consummation of
the Transactions contemplated hereby):
     4.1 Organization; Requisite Power and Authority; Qualification. Each of
Holding, Company and its Restricted Subsidiaries (a) is duly organized, validly
existing and in good standing under the laws of its jurisdiction of organization
as identified in Schedule 4.1, (b) has all requisite power and authority to own
and operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into the Credit Documents, if any, to which
it is a party and to carry out the transactions contemplated thereby, and (c) is
qualified to do business and in good standing in every jurisdiction where its
assets are located and wherever necessary to carry out its business and
operations, except in jurisdictions where the failure to be so qualified or in
good standing has not had, and could not be reasonably expected to have, a
Material Adverse Effect.
     4.2 Subsidiaries; Capital Stock and Ownership. The Subsidiaries listed on
Schedule 4.2 constitute all the Subsidiaries of Company at the date hereof.
Schedule 4.2 sets forth as of the Closing Date the name and jurisdiction of
incorporation of each Subsidiary and, as to each Subsidiary, the percentage of
each class of Capital Stock owned by each Credit Party. The Capital Stock of
each of Company and its Subsidiaries the shares of which are pledged under the
Pledge and Security Agreement has been duly authorized and validly issued and is
fully paid and non-assessable. Except as set forth on Schedule 4.2, as of the
date hereof, there is no existing option, warrant, call, right, commitment or
other agreement to which, Company or any of its Restricted Subsidiaries is a
party requiring, and there is no membership interest or other Capital Stock of
Company or any of its Restricted Subsidiaries outstanding which upon conversion
or exchange would require, the issuance by Company or any of its Restricted
Subsidiaries of any additional membership interests or other Capital Stock of
Company or any of its Restricted Subsidiaries or other Securities convertible
into, exchangeable for or evidencing the right to subscribe for or purchase, a
membership interest or other Capital Stock of Company or any of its Restricted
Subsidiaries. Schedule 4.2 correctly sets forth the ownership interest of
Holding, Company and each of its Restricted Subsidiaries in their respective
Subsidiaries as of the Closing Date. Each Domestic Subsidiary of Company which
is not identified on Schedule 1.1(b)-1, Schedule 1.1(b)-2 or Schedule 4.26 is a
Guarantor as of the Closing Date.
     4.3 Due Authorization. The execution, delivery and performance of the
Credit Documents have been duly authorized by all necessary action on the part
of each Credit Party that is a party thereto.
     4.4 No Conflict. The execution, delivery and performance by Credit Parties
of the Credit Documents to which they are parties and the consummation of the
transactions contemplated by the Credit Documents do not and will not
(a) violate any provision of any law or any governmental rule or regulation
applicable to Holding, Company or any of its Restricted Subsidiaries, any of the
Organizational Documents of Holding, Company or any of its Restricted
Subsidiaries, or any order, judgment (other than de minimis judgments) or decree
of any court or other agency of government binding on Holding, Company or any of
its Restricted Subsidiaries; (b) conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any
Contractual Obligation of Holding, Company or any of its Restricted
Subsidiaries; (c) result in or require the creation or imposition of any Lien
upon any of the

90



--------------------------------------------------------------------------------



 



properties or assets of Holding, Company or any of its Restricted Subsidiaries
(other than any Liens created under any of the Credit Documents in favor of
Collateral Agent, on behalf of Secured Parties); or (d) require any material
approval of stockholders, members or partners or any approval or material
consent of any Person under any material Contractual Obligation of Holding,
Company or any of its Restricted Subsidiaries, except for such approvals or
consents which will be obtained on or before the Closing Date and disclosed to
Administrative Agent.
     4.5 Governmental Consents. Each of Holding, Company and its Restricted
Subsidiaries is in compliance with (a) and has obtained each Governmental
Authorization applicable to it in respect of this Agreement and the other Credit
Documents, the conduct of its business and the ownership of its property, each
of which (i) is in full force and effect, (ii) is sufficient for its purpose
without any material restraint or adverse condition and (iii) is not subject to
any waiting period, further action on the part of any Governmental Authority or
other Person, or stay or injunction, (b) all applicable laws relating to its
business and (c) each indenture, agreement or other instrument to which it is a
party or by which it or any of its property is or may be bound that is material
to the conduct of its business, except in each such case for noncompliances
which, and Governmental Authorizations the failure to possess which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
     4.6 Binding Obligation. Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles (whether
enforcement is sought in equity or at law).
     4.7 Historical Financial Statements. The Historical Financial Statements
were prepared in conformity with GAAP and fairly present, in all material
respects, the financial position, on a consolidated basis, of the Persons
described in such financial statements as at the respective dates thereof and
the results of operations and cash flows, on a consolidated basis, of the
entities described therein for each of the periods then ended, subject, in the
case of any such unaudited financial statements, to changes resulting from audit
and normal year-end adjustments and the absence of foot notes. As of the Closing
Date, none of Holding, Company or any of Company’s Subsidiaries has any
contingent liability or liability for taxes, long-term lease or unusual forward
or long-term commitment that is not reflected in the Historical Financial
Statements or the notes thereto and which in any such case is material in
relation to the business, operations, assets, liabilities or financial condition
of Holding, Company and its Subsidiaries taken as a whole.
     4.8 Projections. On and as of the Closing Date, the projections of Company
and its Restricted Subsidiaries for the period Fiscal Year 2007 through and
including Fiscal Year 2014 (the “Projections”) are based on good faith estimates
and assumptions made by the management of Company believed by management to have
been reasonable at the time made; provided, the Projections are not to be viewed
as facts and that actual results during the period or periods covered by the
Projections may differ from such Projections and that the differences may be
material.

91



--------------------------------------------------------------------------------



 



     4.9 No Material Adverse Change. Since December 31, 2005, no event,
circumstance or change has occurred that has caused a Material Adverse Effect.
     4.10 Adverse Proceedings, etc. There are no Adverse Proceedings,
individually or in the aggregate, that could reasonably be expected to have a
Material Adverse Effect. Neither Company nor any of its Restricted Subsidiaries
(a) is in violation of any applicable laws (including Environmental Laws) that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, or (b) is subject to or in default with respect to any
final judgments, writs, injunctions, decrees, rules or regulations of any court
or any federal, state, municipal or other governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
     4.11 Payment of Taxes. Except as otherwise permitted under Section 5.3, all
income and other material tax returns and reports of Holding and its Restricted
Subsidiaries required to be filed by any of them have been timely filed, and all
taxes shown on such tax returns to be due and payable and all material
assessments, fees and other governmental charges upon Holding and its Restricted
Subsidiaries and upon their respective properties, assets, income, businesses
and franchises which are due and payable have been paid when due and payable.
Holding knows of no material tax assessment that has been proposed in writing
against Holding or any of its Restricted Subsidiaries as of the Closing Date
which is not being actively contested by Holding or such Subsidiary in good
faith and by appropriate proceedings; provided, such reserves or other
appropriate provisions, if any, as shall be required in conformity with GAAP
shall have been made or provided therefor.
     4.12 Properties
          (a) Title. Each of Company and its Restricted Subsidiaries has
(i) good, sufficient and legal title to (in the case of fee interests in real
property), (ii) valid leasehold interests in (in the case of leased personal
property), and (iii) good title to or rights in (in the case of all other
personal property), all of their respective properties and assets reflected in
their respective Historical Financial Statements referred to in Section 4.7 and
in the most recent financial statements delivered pursuant to Section 5.1, in
each case except for assets disposed of since the date of such financial
statements in the ordinary course of business or as otherwise permitted under
Section 6.8. Except as permitted by this Agreement, all such properties and
assets are free and clear of Liens.
          (b) Real Estate. As of the Closing Date, Schedule 4.12 contains a
true, accurate and complete list of (i) all Real Estate Assets, and (ii) all
leases, subleases or assignments of leases (together with all amendments,
modifications, supplements, renewals or extensions of any thereof) affecting
each Real Estate Asset of Company or any of its Guarantor Subsidiaries,
regardless of whether Company or such Guarantor Subsidiary is the landlord or
tenant (whether directly or as an assignee or successor in interest) under such
lease, sublease or assignment.
     4.13 Environmental Matters. Neither Company nor any of its Restricted
Subsidiaries nor any of their respective Facilities or operations are subject to
any outstanding written order,

92



--------------------------------------------------------------------------------



 



consent decree or settlement agreement with any Person relating to any
Environmental Law, any Environmental Claim, or any Release or threatened Release
of Hazardous Materials that, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect. Neither Company nor any of its
Restricted Subsidiaries has received any letter or request for information under
Section 104 of the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. § 9604) or any comparable state law, except, with
respect to matters that either have been fully resolved or matters that
individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect. To Company’s and its Restricted Subsidiaries’
knowledge, there are and have been, no conditions or occurrences, including any
Release, threatened Release, use, generation, storage, treatment,
transportation, processing, disposal, removal or remediation of Hazardous
Materials, which could reasonably be expected to form the basis of an
Environmental Claim against Company or any of its Restricted Subsidiaries that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Neither Holding nor any Restricted Subsidiary has been
issued or required to obtain a permit for the treatment, storage or disposal of
hazardous waste for any of its currently owned or operated Facilities, pursuant
to the federal Resource Conservation and Recovery Act, 42 U.S.C. § 6901, et.
seq. and its implementing regulations (“RCRA”), or any equivalent State law, nor
are any such Facilities regulated as “interim status” facilities required to
undergo corrective action pursuant to RCRA, except in either case to the extent
that such Facilities’ obligations pursuant to RCRA, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
Compliance with all current requirements of Environmental Law or, to Company’s
and its Restricted Subsidiaries’ knowledge reasonably likely future requirements
arising from (i) existing environmental regulations or (ii) environmental
regulations that have been formally proposed but have not been finalized could
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
     4.14 No Defaults. Neither Company nor any of its Restricted Subsidiaries is
in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any of its Contractual
Obligations, and no condition exists which, with the giving of notice or the
lapse of time or both, could constitute such a default, except where the
consequences, direct or indirect, of such default or defaults, if any, could not
reasonably be expected to have a Material Adverse Effect.
     4.15 Material Contracts. Schedule 4.15 contains a true, correct and
complete list of all the Material Contracts in effect on the Closing Date, and
except as described thereon, and to the knowledge of Company as of the Closing
Date all such Material Contracts are in full force and effect and no defaults
currently exist thereunder by Company and/or its Restricted Subsidiaries party
thereto, except where the consequences, direct or indirect, of such default or
defaults, if any, could not reasonably be expected to have a Material Adverse
Effect.
     4.16 Governmental Regulation. Neither Company nor any of its Restricted
Subsidiaries is subject to regulation under the Federal Power Act or the
Investment Company Act of 1940 or under any other federal or state statute or
regulation which may limit its ability to incur Indebtedness or which may
otherwise render all or any portion of the Obligations unenforceable. Neither
Company nor any of its Subsidiaries is a “registered investment company” or a
company “controlled” by a “registered investment company” as such terms are
defined in the Investment Company Act of 1940.

93



--------------------------------------------------------------------------------



 



     4.17 Margin Stock. Neither Company nor any of its Restricted Subsidiaries
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose of purchasing or carrying any Margin Stock.
No part of the proceeds of the Loans or the Credit Linked Deposits made to such
Credit Party will be used to purchase or carry any such Margin Stock or to
extend credit to others for the purpose of purchasing or carrying any such
Margin Stock or for any purpose that violates, or is inconsistent with, the
provisions of Regulation U or X of said Board of Governors.
     4.18 Employee Matters. Neither Company nor any of its Subsidiaries is
engaged in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect. Except as could not reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect, there is
(a) no unfair labor practice complaint pending against Company or any of its
Subsidiaries, or to the best knowledge of Company, threatened against any of
them before the National Labor Relations Board and no grievance or arbitration
proceeding arising out of or under any collective bargaining agreement that is
so pending against Company or any of its Subsidiaries or to the best knowledge
of Company, threatened against any of them, (b) no strike or work stoppage in
existence or threatened involving Company or any of its Subsidiaries, and (c) to
the best knowledge of Company, no union representation question existing with
respect to the employees of Company or any of its Subsidiaries and, to the best
knowledge of Company, no union organization activity that is taking place.
     4.19 Employee Benefit Plans. Except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, (i) Company
and each of its Subsidiaries (and in the case of a Pension Plan or a
Multiemployer Plan, each of their respective ERISA Affiliates) are in compliance
with all applicable provisions and requirements of ERISA and the Internal
Revenue Code and the regulations and published interpretations thereunder with
respect to each Employee Benefit Plan, Pension Plan and Multiemployer Plan, and
have performed all their obligations under each Employee Benefit Plan, Pension
Plan and Multiemployer Plan, (ii) each Employee Benefit Plan, Pension Plan or
Multiemployer Plan which is intended to qualify under Section 401(a) of the
Internal Revenue Code has received a favorable determination letter from the
Internal Revenue Service indicating that such Employee Benefit Plan, Pension
Plan or Multiemployer Plan is so qualified and, to the knowledge of Company,
nothing has occurred subsequent to the issuance of such determination letter
which would cause such Employee Benefit Plan, Pension Plan or Multiemployer Plan
to lose its qualified status, (iii) no liability to the PBGC (other than
required premium payments), the Internal Revenue Service, any Employee Benefit
Plan, Pension Plan and Multiemployer Plan or any trust established under Title
IV of ERISA has been or is expected to be incurred by Company, any of its
Subsidiaries or any of their ERISA Affiliates, (iv) no ERISA Event has occurred
or is reasonably expected to occur, and (v) Company, each of its Subsidiaries
and each of their ERISA Affiliates have complied with the requirements of
Section 515 of ERISA with respect to each Multiemployer Plan and are not in
“default” (as defined in Section 4219(c)(5) of ERISA) with respect to payments
to a Multiemployer Plan, (vi) the present value of the aggregate benefit
liabilities under each Pension Plan sponsored, maintained or contributed to by
Holding, any of its Subsidiaries or any of their ERISA Affiliates, (determined
as of the end of the most recent plan year on the basis of the actuarial
assumptions specified for funding purposes in the most recent actuarial
valuation for such Pension Plan), did not exceed the aggregate current value of
the assets of such Pension Plan, and (vii) as of the most recent valuation date
for each

94



--------------------------------------------------------------------------------



 



Multiemployer Plan for which the actuarial report is available, none of Holding,
its Subsidiaries or their respective ERISA Affiliates has any potential
liability for a complete withdrawal from such Multiemployer Plan (within the
meaning of Section 4203 of ERISA), when aggregated with such potential liability
for a complete withdrawal from all Multiemployer Plans, based on information
available pursuant to Section 4221(e) of ERISA.
     4.20 Certain Fees. Except as disclosed to Administrative Agent, no broker’s
or finder’s fee or commission will be payable with respect hereto or any of the
transactions contemplated hereby.
     4.21 Solvency. Each Credit Party and its Subsidiaries on a consolidated
basis, are Solvent on the Closing Date.
     4.22 Disclosure. No representation or warranty of any Credit Party
contained in any Credit Document or in any other documents, certificates or
written statements furnished to Lenders by or on behalf of any Credit Party for
use in connection with the transactions contemplated hereby contains, when taken
as a whole with other representations, warranties, documents, certificates and
statements, any untrue statement of a material fact or omits to state a material
fact (known to the Credit Parties, in the case of any document not furnished by
either of them) necessary in order to make the statements contained herein or
therein not misleading in light of the circumstances in which the same were
made. Any projections and pro forma financial information contained in such
materials are based upon good faith estimates and assumptions believed by the
Credit Parties to be reasonable at the time made, it being recognized by Lenders
that such projections as to future events are not to be viewed as facts and that
actual results during the period or periods covered by any such projections may
differ from the projected results and that such differences may be material.
There are no facts known to the Credit Parties (other than matters of a general
economic nature) as of the Closing Date that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect and that
have not been disclosed herein or in such other documents, certificates and
statements furnished to Lenders for use in connection with the transactions
contemplated hereby.
     4.23 Patriot Act. To the extent applicable, each Credit Party is in
compliance, in all material respects, with the (i) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (ii) Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (USA Patriot Act of 2001) (the “Act”). No part of the
proceeds of the Loans or Credit Linked Deposits will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.
     4.24 Financing Statements. Other than the financing statements filed in
favor of the Collateral Agent, no effective UCC financing statement, fixture
filing or other instrument similar in effect under any applicable law which is
effective to perfect a security interest under the UCC as in effect on the
Closing Date in all or any part of the Collateral is on file in any filing or

95



--------------------------------------------------------------------------------



 



recording office on the Closing Date or has been authorized by any Credit Party
at any time thereafter except for (x) financing statements or other instruments
similar in effect for which proper termination statements or releases have been
delivered to the Collateral Agent for filing and (y) financing statements or
other instruments similar in effect filed in connection with Permitted Liens.
     4.25 Regulation H. No Mortgage encumbers improved real property which is
located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards and in which flood
insurance has been made available under the National Flood Insurance Act of 1968
(except any Flood Hazard Property as to which such flood insurance as required
by Regulation H has been obtained and is in full force and effect as required by
this Agreement).
     4.26 Unrestricted Subsidiaries. All Unrestricted Subsidiaries designated as
such on the Closing Date are identified on Schedule 4.26.
SECTION 5. AFFIRMATIVE COVENANTS
     Each of Company and each Guarantor Subsidiary covenants and agrees that
until the Termination Date each of Company and each Guarantor Subsidiary shall
perform, and shall cause each of its Restricted Subsidiaries (and, to the extent
expressly required pursuant to this Section 5, its Unrestricted Subsidiaries) to
perform, all covenants in this Section.
     5.1 Financial Statements and Other Reports. Company will deliver to
Administrative Agent and Lenders (which delivery to Lenders may be satisfied by
the posting of relevant documents to Intralinks or other similar service
reasonably satisfactory to Administrative Agent):
          (a) Quarterly Financial Statements. As soon as available, and in any
event within forty-five (45) days after the end of each of the first three
Fiscal Quarters of each Fiscal Year (commencing in respect of the second Fiscal
Quarter of 2007), the unaudited consolidated balance sheets of Company and its
Restricted Subsidiaries as at the end of such Fiscal Quarter and the related
unaudited consolidated statements of income and cash flows of Company and its
Restricted Subsidiaries for such Fiscal Quarter and for the period from the
beginning of the then current Fiscal Year to the end of such Fiscal Quarter, (in
each case, without footnotes) setting forth in each case, in comparative form
the corresponding figures for the corresponding periods of the previous Fiscal
Year all in reasonable detail, together with a copy of Holding’s Form 10-Q for
such period;
          (b) Annual Financial Statements. As soon as available, and in any
event within one hundred twenty (120) days after the end of each Fiscal Year,
(i) the consolidated balance sheets of Company and its Restricted Subsidiaries
as at the end of such Fiscal Year and the related consolidated statements of
income and cash flows of Company and its Restricted Subsidiaries for such Fiscal
Year, setting forth in each case, in comparative form the corresponding figures
for the previous Fiscal Year in reasonable detail; and (ii) a copy of Holding’s
Form 10-K for such Fiscal Year, which shall include the audited consolidated
balance sheets of Holding as at the end of such Fiscal Year and the related
consolidated statements of

96



--------------------------------------------------------------------------------



 



income and cash flows of Holding for such Fiscal Year, setting forth in each
case, the corresponding figures for the previous Fiscal Year in reasonable
detail, and a report thereon of Ernst & Young LLP or other independent certified
public accountants of recognized national standing selected by Company or
Holding, and reasonably satisfactory to Administrative Agent (which report shall
be unqualified as to going concern and scope of audit) with a written statement
by the independent certified public accountants stating that in connection with
their audit of Holding, nothing came to their attention that caused them to
believe that Company failed to comply with the terms and provisions of
Section 6.7, insofar as they relate to accounting matters, or, if such a failure
to comply has come to their attention, specifying the nature and, if readily
discernable from the information gathered during the audit, period of existence
thereof (it being understood that their audit is not directed primarily toward
obtaining knowledge of non-compliance and that such accountants shall not be
liable by reason of any failure to obtain knowledge of any such non-compliance
that would not be disclosed in the course of their audit);
          (c) Compliance Certificate and Other Information. (i) Together with
each delivery of financial statements of Holding or Company pursuant to
Sections 5.1(a) and 5.1(b), a duly executed and completed Compliance
Certificate;
          (ii) Together with the delivery of each Compliance Certificate
pursuant to clause (i) above, (A) a description of each event, condition or
circumstance during the last Fiscal Quarter covered by such Compliance
Certificate requiring a mandatory prepayment under Section 2.14(a), 2.14(b) or
2.14(c), and (B) a list of each Subsidiary that identifies each Subsidiary as a
Restricted or an Unrestricted Subsidiary as of the date of delivery of such
Compliance Certificate;
          (d) Statements of Reconciliation after Change in Accounting
Principles. If, as a result of any change in accounting principles and policies
from those used in the preparation of the Historical Financial Statements, the
consolidated financial statements of Holding delivered pursuant to
Section 5.1(a) or 5.1(b) will differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statement after
such change, one or more statements of reconciliation for all such prior
financial statements in form and substance satisfactory to Administrative Agent;
          (e) Notice of Default. Promptly upon any Authorized Officer of Company
obtaining knowledge (i) of any condition or event that constitutes a Default or
an Event of Default or that notice has been given to Company with respect
thereto; (ii) that any Person has given any notice to Company or any of its
Restricted Subsidiaries or taken any other action with respect to any event or
condition set forth in Section 8.1(b); or (iii) of the occurrence of any event
or change that has caused or evidences, either in any case or in the aggregate,
a Material Adverse Effect, a certificate of its Authorized Officers specifying
the nature and period of existence of such condition, event or change, or
specifying the notice given and action taken by any such Person and the nature
of such claimed Event of Default, Default, default, event or condition, and what
action Company has taken, is taking and proposes to take with respect thereto;

97



--------------------------------------------------------------------------------



 



          (f) Notice of Litigation. Promptly upon any Authorized Officer of
Company obtaining knowledge of (i) the institution of, or non-frivolous threat
of, any Adverse Proceeding not previously disclosed in writing by Company to
Lenders, or (ii) any material development in any Adverse Proceeding that, in the
case of either (i) or (ii) could be reasonably expected to have a Material
Adverse Effect, or seeks to enjoin or otherwise prevent the consummation of, or
to recover any damages or obtain relief as a result of, the transactions
contemplated hereby, written notice thereof together with such other
non-privileged information as may be reasonably available to Company to enable
Lenders and their counsel to evaluate such matters;
          (g) ERISA. (i) Promptly upon becoming aware of the occurrence of or
forthcoming occurrence of any ERISA Event, a written notice specifying the
nature thereof, what action Company, any of its Subsidiaries or any of their
respective ERISA Affiliates has taken, is taking or proposes to take with
respect thereto and, when known, any action taken or threatened by the Internal
Revenue Service, the Department of Labor or the PBGC with respect thereto; and
(ii) with reasonable promptness, upon the Administrative Agent’s request, copies
of (1) each Schedule B (Actuarial Information) to the annual report (Form 5500
Series) filed by Company, any of its Subsidiaries or any of their respective
ERISA Affiliates with the Internal Revenue Service with respect to each Pension
Plan; (2) all notices received by Company, any of its Subsidiaries or any of
their respective ERISA Affiliates from a Multiemployer Plan sponsor concerning
an ERISA Event; and (3) copies of such other documents or governmental reports
or filings relating to any Employee Benefit Plan as Administrative Agent shall
reasonably request;
          (h) Financial Plan. As soon as practicable and in any event no later
than 30 days after the beginning of each Fiscal Year, the following projections
(the “Financial Plan”) a consolidated plan and financial forecast consisting of
(i) a forecasted consolidated balance sheet and forecasted consolidated
statements of income and cash flows of Company and its Restricted Subsidiaries
for the then current Fiscal Year, together with an explanation of the
assumptions on which such forecasts are based, (ii) a forecasted consolidated
statement of income of Company and its Restricted Subsidiaries for each quarter
of such Fiscal Year, and (iii) forecasted consolidated annual statements of
income and cash flows of Company and its Restricted Subsidiaries for each Fiscal
Year (or portion thereof) after the current Fiscal Year through the final
maturity date of the Loans, which information shall be accompanied by a
certificate from the chief financial officer of Company certifying that the
projections contained therein are based upon good faith estimates and
assumptions believed by Company to be reasonable at the time made;
          (i) Insurance Report. As soon as practicable and in any event by the
thirtieth day of each Fiscal Year, a report in form and substance reasonably
satisfactory to Administrative Agent outlining all material insurance coverage
maintained for such Fiscal Year by Company and its Restricted Subsidiaries; and
          (j) Other Information. (A) Promptly upon their becoming available,
copies of (i) all financial statements, reports, notices and proxy statements
sent or made available generally by Holding to its security holders acting in
such capacity or by any Restricted Subsidiary of Holding to its security holders
other than Holding or another Subsidiary of Holding (other than Project specific
information delivered to holders of Limited Recourse Debt or other Project
participants), (ii) all regular and periodic reports and all registration
statements (other than on

98



--------------------------------------------------------------------------------



 



Form S-8 or similar forms) and prospectuses, if any, filed by Holding or any of
its Subsidiaries (other than Project specific information) with any securities
exchange or with the Securities and Exchange Commission or any governmental or
private regulatory authority, (iii) all press releases and other statements made
available generally by Holding or any of its Subsidiaries to the public
concerning material developments in the business of Holding or any of its
Subsidiaries, and (B) such other information and data promptly upon request with
respect to Holding or any of its Restricted Subsidiaries (including, without
limitation, with respect to compliance with Sections 5.13 and 6.1) as from time
to time may be reasonably requested by Administrative Agent or any Lender.
          (k) Certification of Public Information. Concurrently with the
delivery of any document or notice required to be delivered pursuant to this
Section 5.1 or otherwise delivered to any Agent, Company or Holding shall
indicate in writing whether such document or notice contains Nonpublic
Information. Any document or notice required to be delivered pursuant to this
Section 5.1 or is otherwise delivered to any Agent shall be deemed to contain
Nonpublic Information unless Holding specifies otherwise. Company, Holding and
each Lender acknowledge that certain of the Lenders may be “public-side” Lenders
(Lenders that do not wish to receive material non-public information with
respect to Holding, its Subsidiaries or their securities) and, if documents or
notices required to be delivered pursuant to this Section 5.1 or otherwise are
being distributed through IntraLinks/IntraAgency or another relevant website
(the “Platform”), any document or notice which contains Nonpublic Information
(or is deemed to contain Nonpublic Information) shall not be posted on that
portion of the Platform designated for such public side Lenders.
     5.2 Existence. Except as otherwise permitted under Section 6.8, each of
Holding, Company and its Restricted Subsidiaries will at all times preserve and
keep in full force and effect its existence and all rights and franchises,
licenses and permits material to its business; provided, neither Company nor any
Subsidiary of Company shall be required to preserve (a) any such existence of
any Subsidiary of Company if such Persons board of directors (or similar
governing body) shall determine that the preservation thereof is no longer
desirable in the conduct of the business of such Person, and that the loss
thereof is not disadvantageous in any material respect to such Person or to
Lenders or (b) any such rights franchises, licenses or permits except to the
extent that failure to do so could reasonably be expected to have a Material
Adverse Effect, individually or in the aggregate.
     5.3 Payment of Taxes and Claims . Each Credit Party will, and will cause
each of its Restricted Subsidiaries to pay all income and other material Taxes
imposed upon it or any of its properties or assets or in respect of any of its
income, businesses or franchises before any penalty or fine accrues thereon, and
all claims (including claims for labor, services, materials and supplies) for
material sums that have become due and payable and that by law have or may
become a Lien (other than a Permitted Lien) upon any of its properties or
assets, prior to the time when any penalty or fine shall be incurred with
respect thereto; provided, no such Tax or claim need be paid if it is being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted, so long as (a) adequate reserve or other appropriate
provision, as shall be required in conformity with GAAP, shall have been made
therefor, and (b) in the case of a Tax or claim which has or may become a Lien
against any of the Collateral, such contest proceedings conclusively operate to
stay the sale of any portion of the Collateral (other than a de

99



--------------------------------------------------------------------------------



 



minimis portion of the Collateral) to satisfy such Tax or claim. No Credit Party
will, nor will it permit any of its Restricted Subsidiaries to, file or consent
to the filing of any consolidated income tax return with any Person (other than
Holding or any of its Restricted Subsidiaries).
     5.4 Maintenance of Properties. Each of Company and its Restricted
Subsidiaries will, and will cause each of their Restricted Subsidiaries to
maintain or cause to be maintained in good repair, working order and condition,
ordinary wear and tear excepted, all material properties used or useful in the
business of Company and its Restricted Subsidiaries and from time to time will
make or cause to be made all appropriate repairs, renewals and replacements
thereof except that Company and its Subsidiaries shall not be required to
perform the foregoing obligations (i) with respect to Subsidiaries or assets to
which Persons other than Company and its Restricted Subsidiaries have recourse
under Limited Recourse Debt owed to such Persons where the amount of such
Limited Recourse Debt exceeds the fair market value of such property (ii) to the
extent that failure to perform such obligations, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
     5.5 Insurance. Company will maintain or cause to be maintained, with
financially sound and reputable insurers, such public liability insurance, third
party property damage insurance, business interruption insurance and casualty
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of Company and its Restricted Subsidiaries as
may customarily be carried or maintained under similar circumstances by Persons
of established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self-insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for such
Persons except, in the case of Projects owned by Foreign Subsidiaries, to the
extent not commercially available at a reasonable cost. Without limiting the
generality of the foregoing, Company will maintain or cause to be maintained
(a) flood insurance with respect to each Flood Hazard Property that is located
in a community that participates in the National Flood Insurance Program, in
each case in compliance with any applicable regulations of the Board of
Governors of the Federal Reserve System, and (b) replacement value casualty
insurance on the Collateral under such policies of insurance, with such
insurance companies, in such amounts, with such deductibles, and covering such
risks as are at all times carried or maintained under similar circumstances by
Persons of established reputation engaged in similar businesses. Each such
policy of insurance (other than business interruption insurance) shall with
respect to Company and each Guarantor Subsidiary (i) in the case of liability
insurance name Collateral Agent, on behalf of Lenders as an additional insured
thereunder as its interests may appear, (ii) in the case of each casualty
insurance policy, contain a loss payable clause or endorsement, reasonably
satisfactory in form and substance to Collateral Agent, that names Collateral
Agent, on behalf of Lenders as the loss payee thereunder, and (iii) provides for
at least thirty days’ prior written notice to Collateral Agent of any
cancellation or non-renewal of such policy except as the result of non-payment
of premiums, in which case ten days’ prior written notice will be provided.
     5.6 Inspections. Each of Company and its Restricted Subsidiaries will, and
will cause each of their Restricted Subsidiaries to permit any authorized
representatives designated by (i) Administrative Agent (prior to an Event of
Default at Administrative Agent’s expense to the extent Administrative Agent
visits more than once per year) or (ii) any Lender (at such Lender’s expense) to
visit and inspect any of the properties of any of Company and its Restricted

100



--------------------------------------------------------------------------------



 



Subsidiaries and any of its respective Restricted Subsidiaries, to inspect, copy
and take extracts from its and their financial and accounting records, and to
discuss its and their affairs, finances and accounts with its and their officers
and independent public accountants (provided, that Company may, if it so
chooses, be present and participate in any such discussion), in each case all
upon reasonable notice and at such reasonable times during normal business hours
and as often as may reasonably be requested and, with respect to any Lender,
provided that it coordinates its efforts with the Administrative Agent and so
long as no Event of Default has occurred and is continuing, such visit by such
Lender shall be limited to once per year.
     5.7 Lenders Meetings. Company will, upon the request of Administrative
Agent or Requisite Lenders, participate in a meeting of Administrative Agent and
Lenders once during each Fiscal Year to be held at Company’s corporate offices
(or at such other location as may be agreed to by Company and Administrative
Agent) at such time as may be agreed to by Company and Administrative Agent.
     5.8 Compliance with Laws. Each Credit Party will comply, and shall use all
reasonable efforts to cause each of its Subsidiaries and all other Persons, if
any, on or occupying any Facilities to comply, with the requirements of all
applicable laws, rules, regulations and orders of any Governmental Authority
(including all Environmental Laws), noncompliance with which could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
     5.9 Environmental
          (a) Hazardous Materials Activities, Etc. Each of Company and its
Restricted Subsidiaries shall promptly take, and shall cause each of its
Restricted Subsidiaries promptly to take, any and all actions necessary to
(i) cure any violation of applicable Environmental Laws by Company or its
Restricted Subsidiaries that could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect, and (ii) make an appropriate
response to any Environmental Claim against Company or any of its Restricted
Subsidiaries and discharge any obligations it may have to any Person thereunder
where failure to do so could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.
          (b) Environmental Disclosure. Company will deliver to Administrative
Agent:
               (i) Promptly upon the occurrence thereof, written notice
describing in reasonable detail (1) any Release that individually could
reasonably be expected to require a Remedial Action or give rise to
Environmental Claims resulting in Company or its Restricted Subsidiaries
incurring liability or expenses in excess of $5,000,000 or that Company has
determined could, in aggregate with all other Releases, reasonably be expected
to result in a Material Adverse Effect, (2) any Remedial Action taken by
Company, its Restricted Subsidiaries or any other Person in response to any
Release or threatened Release of Hazardous Materials that individually could
reasonably be expected to result in liability of Company or its Restricted
Subsidiaries in excess of $5,000,000 or that Company has determined could, in
aggregate with all other Remedial Actions, reasonably be expected to result in a
Material Adverse Effect, (3) any

101



--------------------------------------------------------------------------------



 



Environmental Claim (including any request for information by a Governmental
Authority) that individually could reasonably be expected to result in liability
of Company or its Restricted Subsidiaries in excess of $5,000,000 or that
Company has determined could, in aggregate with all other Environmental Claims,
reasonably be expected to result in a Material Adverse Effect, (4) Company’s or
its Restricted Subsidiaries’ discovery of any occurrence or condition at any
Facility, or on any real property adjoining or in the vicinity of any Facility,
that could reasonably be expected to cause such Facility or any part thereof to
be subject to any material restrictions on the ownership, occupancy,
transferability or use thereof under any Environmental Laws, (5) any proposed
acquisition of stock, assets, or property by Company or any of its Restricted
Subsidiaries that could reasonably be expected to expose Company or any of its
Restricted Subsidiaries to, or result in, Environmental Claims that could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, and (6) any proposed action to be taken by Company or any of its
Restricted Subsidiaries to modify current operations in a manner that could
reasonably be expected to subject Company or any of its Restricted Subsidiaries
to any additional obligations or requirements under Environmental Laws that
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect;
               (ii) Company shall submit to the Administrative Agent an annual
written report on the status of (A) any matter for which written notice was
provided pursuant to Subsection (b)(i) and (B) if reasonably requested by the
Administrative Agent, other matters related to non-compliance with Environmental
Law, pending or threatened Environmental Claims or Remedial Actions that could
reasonably be expected to give rise to liability of or expenditures by Company
or its Restricted Subsidiaries in excess of $5,000,000. Such report shall
specify in reasonable detail (1) the status of the matter including any
significant developments since the date of the prior report, (2) any technical
reports or material correspondence prepared or received relating to the matter,
(3) the proposed plan for resolution or completion of the matter, and (4) the
anticipated cost to achieve such resolution or completion of the matter. Reports
shall be submitted annually (commencing on February 1, 2008) for any year in
which notifications were submitted to the Administrative Agent pursuant to
Subsection (b)(i) (or for which the Administrative Agent has specifically
requested information pursuant to (B) above) and for succeeding years until such
matters have been resolved or determined not to be reasonably expected to give
rise to liability of or expenditures by Company or its Restricted Subsidiaries
in excess of $5,000,000 or, in aggregate, result in a Material Adverse Effect;
and
               (iii) Subject to 5.9(d) below, Company shall also deliver to
Administrative Agent with reasonable promptness, such other documents and
information as from time to time may be reasonably requested by Administrative
Agent in relation to any matters addressed by this Section 5.9.
          (c) Right of Access and Inspection. With respect to any event
described in Section 5.9(b), or if an Event of Default has occurred and is
continuing, or if Administrative Agent reasonably believes that Company or any
Restricted Subsidiary has breached any

102



--------------------------------------------------------------------------------



 



representation, warranty or covenant related to environmental matters (including
those contained in Sections 4.10, 4.13, 5.8 or 5.9):
               (i) Administrative Agent and its representatives shall have the
right, but not the obligation or duty, to enter the Facilities at reasonable
times and after reasonable notice for the purposes of observing the condition
and operation of Facilities. Such access shall include, at the reasonable
request of Administrative Agent, access to relevant documents and employees of
Company and its Restricted Subsidiaries and to their outside representatives, to
the extent necessary to obtain necessary information related to the event at
issue. If an Event of Default has occurred and is continuing, the Credit Parties
shall conduct such tests and investigations on the Facilities or relevant
portion thereof, as reasonably requested by Administrative Agent, including the
preparation of a Phase I Environmental Assessment or such other sampling or
analysis as determined by a qualified environmental engineer or consultant to be
commercially reasonable and necessary to evaluate the condition of the property.
If an Event of Default has occurred and is continuing, and if a Credit Party
does not undertake such tests and investigations in a reasonably timely manner
following the request of Administrative Agent, Administrative Agent may, after
reasonable advance notice, hire an independent engineer, at the Credit Parties’
expense, to conduct such tests and investigations. Administrative Agent will
make all reasonable efforts to conduct any such tests and investigations so as
to avoid interfering with the operation of the Facility. Prior to entry onto any
Facility, any such independent engineer shall provide Company with evidence of
reasonable and customary insurance coverage, including general liability and
professional liability policies; and
               (ii) Any observations, tests or investigations of the Facilities
by or on behalf of Administrative Agent shall be solely for the purpose of
protecting the Lenders’ security interests and rights under the Credit
Documents. The exercise of Administrative Agent’s rights under this subsection
(c) shall not constitute a waiver of any default of any Credit Party or impose
any liability on Administrative Agent or any of the Lenders. In no event will
any observation, test or investigation by or on behalf of Administrative Agent
be a representation that Hazardous Materials are or are not present in, on or
under any of the Facilities, or that there has been or will be compliance with
any Environmental Law and Administrative Agent shall not be deemed to have made
any representation or warranty to any party regarding the truth, accuracy or
completeness of any report or findings with regard thereto. Neither any Credit
Party nor any other party is entitled to rely on any observation, test or
investigation by or on behalf of Administrative Agent. Administrative Agent and
the Lenders owe no duty of care to protect any Credit Party or any other party
against, or to inform any Credit Party or any other party of, any Hazardous
Materials or any other adverse condition affecting any of the Facilities.
Administrative Agent may, in its sole discretion, disclose to the applicable
Credit Party, or to any other party if so required by law, any report or
findings made as a result of, or in connection with, its observations, tests or
investigations. If a request is made of Administrative Agent to disclose any
such report or finding to any third party, then Administrative Agent shall
endeavor to give the applicable Credit Party prior notice of such disclosure and
afford such Credit Party the opportunity to object or defend against such
disclosure at its own and sole cost; provided, that the failure of
Administrative

103



--------------------------------------------------------------------------------



 



Agent to give any such notice or afford such Credit Party the opportunity to
object or defend against such disclosure shall not result in any liability to
Administrative Agent. Each Credit Party acknowledges that it may be obligated to
notify relevant Governmental Authorities regarding the results of any
observation, test or investigation disclosed to such Credit Party, and that such
reporting requirements are site and fact-specific and are to be evaluated by
such Credit Party without advice or assistance from Administrative Agent.
          (d) If counsel to Company or any of its Subsidiaries reasonably
determines that provision to Administrative Agent of a document otherwise
required to be provided pursuant to this Section 5.9 (or any other provision of
this Agreement or any other Credit Document relating to environmental matters)
would jeopardize an applicable attorney-client or work-product privilege
pertaining to such document, then Company or its Restricted Subsidiary shall not
be obligated to deliver such document to Administrative Agent but shall provide
Administrative Agent with a notice identifying the author and recipient of such
document and generally describing the contents of the document. Upon request of
Administrative Agent, Company and its Restricted Subsidiaries shall take all
reasonable steps necessary to provide Administrative Agent with the factual
information contained in any such privileged document.
     5.10 Subsidiaries. In the event that any Person becomes a Domestic
Subsidiary of Company (other than an Unrestricted Subsidiary, Excluded
Subsidiary or a Development Subsidiary) or any Domestic Subsidiary of Company
ceases to be an Unrestricted Subsidiary, Excluded Subsidiary or a Development
Subsidiary, then in each case, Company shall, within twenty days of such event
(a) cause such Domestic Subsidiary to become a Guarantor hereunder and a Grantor
under the Pledge and Security Agreement by executing and delivering to
Administrative Agent and Collateral Agent a Counterpart Agreement, and (b) take
all such actions and execute and deliver, or cause to be executed and delivered,
all such documents, instruments, agreements, and certificates as are similar to
those described in Sections 3.1(b), 3.1(h), 3.1(l) and 3.1(t). In the event that
any Person becomes a Foreign Subsidiary of Company (other than an Unrestricted
Subsidiary), and the ownership interests of such Foreign Subsidiary are directly
owned by Company or by any Domestic Subsidiary thereof (other than an Excluded
Subsidiary or an Unrestricted Subsidiary), Company shall or shall cause such
Domestic Subsidiary to, deliver all such documents, instruments, agreements, and
certificates as are similar to those described in Sections 3.1(b), and Company
shall take, or shall cause such Domestic Subsidiary to take, all of the actions
referred to in Section 3.1(h)(i) and 3.1(t) necessary to grant and to perfect a
First Priority Lien in favor of Collateral Agent, for the benefit of Secured
Parties, under the Pledge and Security Agreement in 65% of such ownership
interests. With respect to each such Subsidiary, Company shall promptly send to
Administrative Agent written notice setting forth with respect to such Person
(i) the date on which such Person became a Subsidiary of Company, and (ii) all
of the data required to be set forth in Schedule 4.1 and Schedule 4.2 with
respect to all Subsidiaries of Company; provided, such written notice shall be
deemed to supplement Schedule 4.1 and Schedule 4.2 for all purposes hereof. Any
Person that becomes a Subsidiary of Company or any Subsidiary thereof and
becomes a party to the Intercompany Master Note shall execute and deliver its
counterpart signature page to the Intercompany Subordination Agreement.

104



--------------------------------------------------------------------------------



 



     5.11 Additional Material Real Estate Assets. . In the event that Company or
any Guarantor Subsidiary acquires a Material Real Estate Asset and such interest
has not otherwise been made subject to the Lien of the Collateral Documents in
favor of Collateral Agent, for the benefit of Secured Parties, then Company or
such Guarantor Subsidiary, as soon as practicable after acquiring such Material
Real Estate Asset, shall take all such actions and execute and deliver, or cause
to be executed and delivered, all such mortgages, documents, instruments,
agreements, opinions and certificates similar to those described in
Sections 3.1(h) and 3.1(i) and a Phase I Environmental Assessment with respect
to each such Material Real Estate Asset that Collateral Agent shall reasonably
request to create in favor of Collateral Agent, for the benefit of Secured
Parties, a valid and, subject to any filing and/or recording referred to herein,
First Priority Lien in such Material Real Estate Assets (subject to any
Permitted Liens). In addition to the foregoing, Company shall, at the request of
Requisite Lenders, deliver, from time to time, to Administrative Agent such
appraisals as are required by law or regulation of Real Estate Assets with
respect to which Collateral Agent has been granted a lien.
     5.12 Further Assurances. At any time or from time to time at the request of
Administrative Agent, each Credit Party will, at its expense, promptly execute,
acknowledge and deliver such further documents and do such other acts and
things, as Administrative Agent or Collateral Agent may reasonably request in
order to effect fully the purposes of the Credit Documents that do not involve
material expansion of any Credit Party’s obligations or duties under the Credit
Documents from those originally mutually intended or contemplated. In
furtherance and not in limitation of the foregoing, each Credit Party shall take
such actions as Administrative Agent or Collateral Agent may reasonably request
from time to time to ensure that the Obligations are guarantied by the
Guarantors and are secured by the Collateral (subject to limitations contained
in the Credit Documents).
     5.13 Post-Closing Matters. (a) Holding and Company shall, and shall cause
each of its Restricted Subsidiaries to, satisfy the requirements set forth on
Schedule 5.13 on or before the date specified for such requirement or such later
date to be determined by Administrative Agent.
          (b) Company shall provide the Administrative Agent evidence, in form
and substance reasonably satisfactory to it, that the following matters have
been satisfied: (i) Holding shall have consummated the Tender Offer and Consent
Solicitation with respect to the MSW Notes, pursuant to which (A) the period of
time for tendering the MSW Notes pursuant to the Tender Offer and Consent
Solicitation shall have terminated on or prior to February 28, 2007, (B) the
relevant Restricted Subsidiaries shall have purchased all of the Outstanding MSW
Notes validly tendered, and not theretofore withdrawn, pursuant to the Tender
Offer and Consent Solicitation on or prior to February 28, 2007, and (C) the
relevant Restricted Subsidiaries shall have issued irrevocable redemption
notices in accordance with the MSW Indentures to redeem all of the Outstanding
MSW Notes not purchased as contemplated in clause (B) on or prior to September
15, 2007, which redemption shall occur on a date not later than 60 days after
the issuance of such notices, and (ii) the Indebtedness owing in respect of the
Outstanding MSW Notes shall have been satisfied or discharged in full on or
prior to November 14, 2007.
          (c) Company shall provide the Administrative Agent evidence, in form
and substance reasonably satisfactory to it, that the following matters have
been satisfied: (i) Holding shall have consummated the Tender Offer and Consent
Solicitation with respect to the ARC

105



--------------------------------------------------------------------------------



 



Notes, pursuant to which (A) the period of time for tendering the ARC Notes
pursuant to the Tender Offer and Consent Solicitation shall have terminated on
or prior to February 28, 2007, (B) the relevant Restricted Subsidiary shall have
purchased all of the Outstanding ARC Notes validly tendered, and not theretofore
withdrawn, pursuant to the Tender Offer and Consent Solicitation on or prior to
February 28, 2007, and (C) the relevant Restricted Subsidiary shall have issued
irrevocable redemption notices in accordance with the ARC Indenture to redeem
all of the Outstanding ARC Notes not purchased as contemplated in clause (B) on
or prior to March 15, 2007, which redemption shall occur on a date not later
than 60 days after the issuance of such notices, and (ii) the Indebtedness owing
in respect of the Outstanding ARC Notes shall have been satisfied or discharged
in full on or prior to May 14, 2007.
          (d) On or prior to the payment date set forth in the Tender Offer and
Consent Solicitation with respect to the Outstanding ARC Notes and Outstanding
MSW Notes validly tendered pursuant thereto, Holding shall provide, as a cash
capital contribution or a loan permitted under Section 6.1(d)(ii), to Company an
amount sufficient to consummate the Tender Offer and Consent Solicitation and
such amount shall be provided as an intercompany loan permitted under
Section 6.1(w)(iii) to the relevant Restricted Subsidiaries to consummate the
Tender Offer and Consent Solicitation.
     5.14 Designation of Subsidiaries. Company may at any time designate any
Restricted Subsidiary as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary; provided that (i) immediately before and
after such designation, no Default or Event of Default shall have occurred and
be continuing or shall be caused thereby, (ii) immediately after giving effect
to such designation, Company and the Restricted Subsidiaries shall be in
compliance with the financial covenants set forth in Section 6.7 on a Pro Forma
Basis, (iii) with respect to any Subsidiary to be designated as an Unrestricted
Subsidiary, such Subsidiary or any of its Subsidiaries does not own any Capital
Stock or Indebtedness of or have any Investment in, or own or hold any Lien on
any property of, any other Subsidiary of Company which is not a Subsidiary of
the Subsidiary to be so designated or otherwise an Unrestricted Subsidiary, and
(iv) no Restricted Subsidiary may be designated as an Unrestricted Subsidiary if
it was previously designated as an Unrestricted Subsidiary except any
acquisition vehicle formed for the purpose of making acquisitions and initially
designated as an Unrestricted Subsidiary.
SECTION 6. NEGATIVE COVENANTS
     Each of Company and Guarantor Subsidiaries covenants and agrees that, until
the Termination Date, Company and its Guarantor Subsidiaries shall perform, and
shall cause each of its Restricted Subsidiaries to perform, all covenants in
this Section 6.
     6.1 Indebtedness. Neither Company nor any Guarantor Subsidiary shall, nor
shall it permit any of its Restricted Subsidiaries to, directly or indirectly,
create, incur, assume or guaranty, or otherwise become or remain directly or
indirectly liable with respect to any Indebtedness, except:
          (a) the Obligations;

106



--------------------------------------------------------------------------------



 



          (b) Indebtedness of any Guarantor Subsidiary to Company or to any
other Guarantor Subsidiary, or of Company to any Guarantor Subsidiary; provided,
(x) all such Indebtedness shall be evidenced by the Intercompany Master Note and
(y) any payment by any such Guarantor Subsidiary under any guaranty of the
Obligations shall result in a pro tanto reduction of the amount of any
Indebtedness owed by such Guarantor Subsidiary to Company or to any of its
Guarantor Subsidiaries for whose benefit such payment is made;
          (c) Indebtedness of any Restricted Subsidiary of Company (other than
any Guarantor Subsidiary) to Company or any Guarantor Subsidiary so long as the
proceeds of such Indebtedness are applied (i) to current requirements in respect
of working capital, maintenance capital expenditures, operation or payroll in
the ordinary course of business of such Subsidiary incurring such Indebtedness
or (ii) to make payments of debt service in connection with the Alexandria,
Virginia and Fairfax, Virginia facilities to the extent that such obligor with
respect to such debt service does not otherwise have funds available to make
such payments or (iii) to make lease payments in connection with the Delaware
County, Pennsylvania facility, in each case to the extent that the obligor with
respect to such debt service or lease payments is required to make such
payments; provided, that following the occurrence of and continuance of an Event
of Default (without prejudicing or impairing any of the Secured Parties’ rights,
privileges, powers and remedies with respect thereto, which rights, privileges,
powers and remedies are reserved in full) no such Indebtedness may be incurred
to make maintenance capital expenditures other than those that, if not made,
would materially compromise the ability of a Subsidiary to operate and maintain
one or more of the Projects in compliance with law or good industry practice,
all such Indebtedness permitted under this clause (c) shall be evidenced by the
Intercompany Master Note;
          (d) (i) Indebtedness of any Restricted Subsidiary of Company (other
than any Guarantor Subsidiary) to Company or any other Restricted Subsidiary of
Company, so long as the proceeds are used to fund capital expenditures relating
to the modifications to Projects, to the extent required by applicable legal
requirements; provided that (x) if and to the extent that such additional
capital expenditures are estimated by Company to exceed $500,000,000 in the
aggregate during the term of this Agreement, and are not otherwise reimbursable
by third parties, Company shall provide such estimate to Administrative Agent
for its review, and shall not incur such capital expenditures in an individual
amount of more than $50,000,000 or in the aggregate in excess of $250,000,000
until Administrative Agent has had an opportunity to review and provide its
comments, except to the extent failure to incur such capital expenditures would
in Company’s reasonable judgment either (i) materially compromise its present
ability to continue to operate and maintain one or more of its Projects in
compliance with law or (ii) expose it or its Affiliates to material liability
and (y) all Indebtedness under this clause (d) shall be evidenced by the
Intercompany Master Note;
               (ii) Permitted Subordinated Indebtedness owed to Holding or any
Unrestricted Subsidiary; provided that (i) the maturity date of such Permitted
Subordinated Indebtedness shall be later by at least six months than the final
maturity date of the Term Loans and (ii) all such Indebtedness shall be
evidenced by the Intercompany Master Note;
          (e) Indebtedness of any Restricted Subsidiary of Company (other than
any Guarantor Subsidiary) to Company or any Guarantor Subsidiary, the proceeds
of which are used

107



--------------------------------------------------------------------------------



 



solely to fund Investments by such Restricted Subsidiary but only to the extent
the proceeds of each such Investment are used by the Restricted Subsidiary
ultimately receiving the proceeds of such Investments to make further
Investments which are expressly permitted under Section 6.6(e), (f), (j), (l),
(m) or (o); provided, that such Indebtedness shall be evidenced by the
Intercompany Master Note;
          (f) Indebtedness of Foreign Subsidiaries of Company to Company or any
Guarantor Subsidiary in an amount not to exceed (A) $50,000,000 in the aggregate
incurred in any Fiscal Year (with any unused amounts accumulating on a
cumulative basis to each subsequent Fiscal Year) or (B) $150,000,000 in the
aggregate at any one time outstanding which is incurred after the Closing Date
(plus the principal amount of any Indebtedness repaid by a Foreign Subsidiary to
Company or any Guarantor Subsidiary after the Closing Date), provided, that all
such Indebtedness permitted under this clause (f) shall be evidenced by the
Intercompany Master Note;
          (g) Indebtedness of Foreign Subsidiaries or Domestic Subsidiaries that
are not Guarantor Subsidiaries (i) assumed in connection with any Permitted
Acquisition or (ii) incurred to finance any Permitted Acquisitions, in each case
under clauses (i) and (ii), that is secured only by the assets or business
acquired in the applicable Permitted Acquisition (including any acquired Capital
Stock)and so long as both immediately prior to and after giving effect thereto,
(A) no Event of Default shall have occurred and be continuing or would result
therefrom, and (B) the Company will be in compliance with the financial
maintenance covenants set forth in Section 6.7 on a Pro Forma Basis after giving
effect to such Indebtedness as of the last day of the Fiscal Quarter most
recently ended, (iii) for current requirements in respect of working capital,
maintenance capital expenditures, operation or payroll in the ordinary course of
business of such Subsidiary incurring such Indebtedness in an aggregate amount
not to exceed $25,000,000 at any time outstanding or (iv) any Permitted
Refinancing of Indebtedness referred to in clause (i) or (ii) of this
Section 6.1(g);
          (h) (i) Indebtedness of Company and the Guarantor Subsidiaries
(A) assumed in connection with any Permitted Acquisition; provided that such
Indebtedness is not incurred in contemplation of such Permitted Acquisition or
(B) incurred to finance a Permitted Acquisition and (ii) any Permitted
Refinancing of the foregoing; provided, that in each case of clause (i) and
(ii), both immediately before and after giving effect to incurrence of such
Indebtedness and, with respect to clause (i), both immediately before and after
the consummation of the relevant Permitted Acquisition (x) no Event of Default
shall have occurred and be continuing or would result therefrom and (y) the
Company will be in compliance with the financial maintenance covenants set forth
in Section 6.7 on a Pro Forma Basis as of the last day of the Fiscal Quarter
most recently ended;
          (i) (i) Limited Recourse Debt of any Restricted Subsidiary of the
Company so long as the proceeds of which are applied to (1) make Expansions
after the Closing Date or (2) to develop or construct any new Project and
(ii) any Permitted Refinancing of the foregoing; provided that, in each case,
both immediately prior to and after giving effect thereto, (x) no Default or
Event of Default shall have occurred and be continuing or would result
therefrom, and (y) the Company will be in compliance with the covenants set
forth in Section 6.7 on a Pro

108



--------------------------------------------------------------------------------



 



Forma Basis after giving effect to such Indebtedness as of the last day of the
Fiscal Quarter most recently ended;
          (j) Indebtedness of any Excluded Subsidiary to another Excluded
Subsidiary and Indebtedness of any Foreign Subsidiary to another Foreign
Subsidiary; provided, that all such Indebtedness shall be evidenced by the
Intercompany Master Note;
          (k) Indebtedness incurred by Company or any of its Restricted
Subsidiaries arising from agreements providing for indemnification, adjustment
of purchase price or similar obligations incurred in connection with Permitted
Acquisitions;
          (l) Indebtedness which may be deemed to exist pursuant to any
guaranties, performance, surety, statutory, appeal, bid, payment (other than
payment of Indebtedness) or similar obligations (including any bonds or Letters
of Credit issued with respect thereto and all reimbursement and indemnity
agreements entered into in connection therewith) incurred in the ordinary course
of business;
          (m) Indebtedness in respect of netting services, overdraft protections
and otherwise in connection with deposit accounts;
          (n) (i) Indebtedness outstanding on the date hereof and listed on
Schedule 6.1 and any Permitted Refinancing thereof and (ii) Indebtedness of any
Restricted Subsidiary which was previously an Unrestricted Subsidiary, to the
extent outstanding on its date of redesignation as a Restricted Subsidiary in
compliance with Section 5.14; provided that the recourse of the holder or
obligee of such Indebtedness is limited to the assets and Capital Stock of such
Restricted Subsidiary and its Subsidiaries;
          (o) (i) Indebtedness of Company or its Restricted Subsidiaries with
respect to Capital Leases entered into after the Closing Date and (ii) purchase
money Indebtedness of Restricted Subsidiaries of Company (excluding any
Indebtedness acquired in connection with a Permitted Acquisition) in an
aggregate amount in the case of (i) and (ii) together not to exceed $75,000,000
at any time outstanding; provided, in each case, that any purchase money
Indebtedness (A) shall be secured only by the asset acquired in connection with
the incurrence of such Indebtedness, and (B) shall constitute not less than 75%
of the aggregate consideration paid with respect to such asset;
          (p) Company and its Restricted Subsidiaries may become and remain
liable with respect to their obligations to pay for services rendered by Holding
to them under and in accordance with the Corporate Services Reimbursement
Agreement;
          (q) Company and its Restricted Subsidiaries may become and remain
liable with respect to usual and customary contingent obligations incurred in
connection with insurance deductibles or self-insurance retentions required by
third party insurers in connection with insurance arrangements entered into by
Company and its Restricted Subsidiaries with such insurers in compliance with
Section 5.5;
          (r) Company and its Restricted Subsidiaries may become and remain
liable with respect to Performance Guaranties supporting Projects, provided,
that (a) the terms of any

109



--------------------------------------------------------------------------------



 



such Performance Guaranty shall be generally consistent with past practice of
Company and its Restricted Subsidiaries, and (b) in no event shall any such
Performance Guaranty be secured by collateral;
          (s) Company may become and remain liable with respect to Indebtedness
consisting solely of its obligations under Insurance Premium Financing
Arrangements, which obligations shall not exceed at any time $50,000,000 in the
aggregate;
          (t) Company and its Restricted Subsidiaries may become and remain
liable with respect to Permitted Hedge Agreements and with respect to long-term
or forward purchase contracts and option contracts to buy, sell or exchange
commodities and similar agreements or arrangements;
          (u) Company and its Restricted Subsidiaries may become and remain
liable with respect to contingent obligations incurred in exchange (or in
consideration) for (i) the release of cash collateral pledged by Company or its
Restricted Subsidiaries or (ii) the return and cancellation of undrawn letters
of credit for which Company or its Restricted Subsidiaries are liable for
reimbursement;
          (v) Indebtedness of any Restricted Subsidiary of Company to Company
reflecting non-cash intercompany allocations of overhead and other parent-level
costs in accordance with its customary allocation practices;
          (w) (i) Indebtedness under the Outstanding ARC Notes and Outstanding
MSW Notes, (ii) Indebtedness with respect to any unpaid consent fee payable in
connection with the Tender Offer and Consent Solicitation and (iii) intercompany
Indebtedness owed by any of the issuers of the Outstanding ARC Notes and
Outstanding MSW Notes or their respective parent Restricted Subsidiaries to its
parent Restricted Subsidiary or Company arising in connection with the
downstreaming of proceeds to enable the issuers to repay the Outstanding ARC
Notes and Outstanding MSW Notes and pay Transaction Costs; provided that all
such Indebtedness under this clause (iii) shall be evidenced by the Intercompany
Master Note;
          (x) Permitted Subordinated Indebtedness (other than to Holding or any
Unrestricted Subsidiary), provided that (x) both immediately prior to and after
giving effect thereto, (1) no Default or Event of Default shall have occurred
and be continuing or would result therefrom, and (2) the Company will be in
compliance with the covenants set forth in Section 6.7 on a Pro Forma Basis
after giving effect to such Indebtedness as of the last day of the Fiscal
Quarter most recently ended, (y) the Weighted Average Life to Maturity of such
Permitted Subordinated Indebtedness shall be no shorter than the Weighted
Average Life to Maturity of the Term Loans, and (z) the maturity date of such
Permitted Subordinated Indebtedness shall be later by at least six months than
the final maturity date of the Term Loans;
          (y) Additional unsecured Indebtedness of Company or any Guarantor
Subsidiary, provided that (w) the Leverage Ratio as of the last day of the
Fiscal Quarter immediately preceding the date of incurrence of such Indebtedness
(determined on a Pro Forma Basis after giving effect to such additional
Indebtedness) shall not exceed the Reduced Leverage Ratio Amount applicable as
of such day, (x) both immediately prior to and after giving effect

110



--------------------------------------------------------------------------------



 



thereto, (1) no Default or Event of Default shall have occurred and be
continuing or would result therefrom, and (2) the Company will be in compliance
with the covenants set forth in Section 6.7 on a Pro Forma Basis after giving
effect to such Indebtedness as of the last day of the Fiscal Quarter most
recently ended, (y) the Weighted Average Life to Maturity of such additional
Indebtedness shall be no shorter than the Weighted Average Life to Maturity of
the Term Loans, and (z) the maturity date of such additional Indebtedness shall
be later by at least six months than the final maturity date of the Term Loans;
and
          (z) Additional Indebtedness of Company and its Restricted Subsidiaries
in an amount not to exceed $100,000,000 in the aggregate at any time
outstanding.
     To the extent that the creation, incurrence or assumption of any
Indebtedness could be attributable to more than one subsection of this
Section 6.1, Company may allocate such Indebtedness to any one or more of such
subsections and in no event shall the same portion of Indebtedness be deemed to
utilize or be attributable to more than one item.
     6.2 Liens. Neither Company nor any Guarantor Subsidiary shall, and shall
not permit any of its Restricted Subsidiaries to, directly or indirectly,
create, incur, assume or permit to exist any Lien on or with respect to any
property or asset of any kind (including any document or instrument in respect
of goods or accounts receivable) of Company or any of its Restricted
Subsidiaries, whether now owned or hereafter acquired, or any income or profits
therefrom, except:
          (a) Liens in favor of Collateral Agent for the benefit of Secured
Parties granted pursuant to any Credit Document;
          (b) Liens for Taxes not yet due and payable or Taxes if obligations
with respect to such Taxes are being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted;
          (c) statutory Liens of landlords, banks (and rights of set-off), of
carriers, warehousemen, mechanics, repairmen, workmen and materialmen, and other
Liens imposed by law (other than any such Lien imposed pursuant to Section 401
(a)(29) or 412(n) of the Internal Revenue Code or by ERISA), in each case
incurred in the ordinary course of business (i) for amounts not yet overdue or
(ii) for amounts that are overdue and that (in the case of any such amounts
overdue for a period in excess of ten days) are being diligently contested in
good faith by appropriate proceedings, so long as such reserves or other
appropriate provisions, if any, as shall be required by GAAP shall have been
made for any such contested amounts;
          (d) Liens incurred and deposits made in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other types of social security, or to secure the performance of tenders,
statutory obligations, surety, performance, bid, payment and appeal bonds, bids,
leases, government contracts, trade contracts, performance and return-of-money
bonds and other similar obligations (exclusive of obligations for the payment of
borrowed money) so long as no foreclosure, sale or similar proceedings have been
commenced with respect to any portion of the Collateral on account thereof and
Liens securing, or arising in connection with the establishment of, required
debt service reserve funds, provided that in the

111



--------------------------------------------------------------------------------



 



case of Liens securing debt service reserve funds, completion obligations and
similar accounts and obligations (other than Indebtedness) of Restricted
Subsidiaries of Company to Persons other than Company and its Restricted
Subsidiaries and their respective Affiliates, so long as (a) each such
obligation is associated with a Project, (b) such Lien is limited to (1) assets
associated with such Project (which in any event shall not include assets held
by Company or any of its Restricted Subsidiaries other than a Subsidiary whose
sole business is the ownership and/or operation of such Project and
substantially all of whose assets are associated with such Project) and/or
(2) the equity interests in such Subsidiary, but in the case of clause (2) only
if such Subsidiary’s sole business is the ownership and/or operation of such
Project and substantially all of such Subsidiary’s assets are associated with
such Project, and (c) such obligation is otherwise permitted under this
Agreement;
          (e) easements, rights-of-way, restrictions, encroachments, and other
minor defects or irregularities in title, in each case which do not and will not
interfere with the ordinary conduct of the business of Company or any of its
Restricted Subsidiaries;
          (f) any interest or title of a lessor or sublessor under any lease of
real estate permitted hereunder;
          (g) Liens solely on any cash earnest money deposits made by Company or
any of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;
          (h) purported Liens evidenced by the filing of precautionary UCC
financing statements relating solely to operating leases of personal property
entered into in the ordinary course of business;
          (i) Lien on Cash or Cash Equivalents to the extent used to secure
principal and interest payments to the extent required pursuant to indentures
otherwise permitted hereunder and funded with the proceeds of the issuance of
notes thereunder;
          (j) Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;
          (k) any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property, in each case which do not and will not interfere with or affect in any
material respect the use, value or operations of any Material Real Estate Asset
or the ordinary conduct of the business of Company or any of its Restricted
Subsidiaries;
          (l) licenses of patents, trademarks and other intellectual property
rights granted by Company or any of its Restricted Subsidiaries in the ordinary
course of business;
          (m) Liens described in Schedule 6.2;
          (n) Liens (i) arising under Capital Leases entered into after the
Closing Date and (ii) securing purchase money Indebtedness in an aggregate
amount in the case of (i) and (ii) together not to exceed at any time
$75,000,000 at any time outstanding; provided, in each case,

112



--------------------------------------------------------------------------------



 



any such Lien shall encumber only the asset acquired in connection with the
incurrence of such Indebtedness;
          (o) Liens on assets of any Restricted Subsidiary of Company and/or on
the stock or other equity interests of such Subsidiary, in each case to the
extent such Liens secure Limited Recourse Debt of such Subsidiary permitted by
Section 6.1(i) and Liens on assets of any Foreign Subsidiary of Company
constituting equity interests in a Joint Venture to the extent such Liens secure
Indebtedness of such Joint Venture in respect of a Project;
          (p) Liens created pursuant to Insurance Premium Financing Arrangements
otherwise permitted under this Agreement, so long as such Liens attach only to
gross unearned premiums for the insurance policies and related rights;
          (q) Liens securing Indebtedness permitted by Section 6.1(n), provided
that in each case the Liens securing any refinancing Indebtedness shall attach
only to the assets that were subject to Liens securing the Indebtedness so
refinanced;
          (r) Liens securing Indebtedness permitted by Section 6.1(g) but only
to the extent such Liens are contemplated by Section 6.1(g);
          (s) rights and claims of creditors of Company and its Restricted
Subsidiaries to the bankruptcy reserve funds established in connection with the
plan of reorganization in the bankruptcy cases of Company and its Restricted
Subsidiaries that became effective on March 10, 2004 and held in a designated
account and paid into such account prior to the Closing Date pursuant to such
plan of reorganizations);
          (t) Liens on cash collateral of Company and its Restricted
Subsidiaries securing insurance deductibles or self-insurance retentions
required by third party insurers in connection with (i) workers’ compensation
insurance arrangements entered into by Company and its Restricted Subsidiaries
with such insurers and (ii) other insurance arrangements entered into by Company
and its Restricted Subsidiaries with such insurers in an amount not to exceed
$20,000,000 in the aggregate;
          (u) Liens securing Indebtedness permitted by Section 6.1(h) on assets
acquired (or on the assets of Persons acquired) in the Permitted Acquisition
financed with such Indebtedness but only if such Liens existed at the time of
such acquisition and were not created in contemplation of such acquisition;
          (v) Liens securing Indebtedness permitted by Section 6.1(w)(i); and
          (w) other Liens on assets other than the Collateral securing
Indebtedness in an aggregate amount not to exceed $75,000,000 at any time
outstanding and other Liens securing Indebtedness in an aggregate amount not to
exceed $5,000,000 at any time outstanding.
     6.3 No Further Negative Pledges. Except with respect to (a) property
encumbered to secure payment of particular Indebtedness or to be sold pursuant
to an executed agreement with respect to an asset sale permitted hereunder,
(b) restrictions contained in leases and licenses that relate only to the
property or rights leased or licensed thereunder, (c) restrictions contained

113



--------------------------------------------------------------------------------



 



in any instrument, document or agreement to which any Person acquired by Company
or a Restricted Subsidiary in a Permitted Acquisition is a party, provided that
such restrictions (A) were not created in contemplation of such acquisition and
(B) are not applicable to any Person, property or assets other than the Persons
so acquired (and its Subsidiaries), (d) restrictions by reason of customary
provisions restricting assignments, subletting or other transfers contained in
leases, licenses and similar agreements entered into in the ordinary course of
business (provided that such restrictions are limited to the property or assets
secured by such Liens or the property or assets subject to such leases, licenses
or similar agreements, as the case may be), (e) restrictions that are binding on
a Restricted Subsidiary at the time such Restricted Subsidiary first becomes a
Restricted Subsidiary, so long as such restrictions were not entered into solely
in contemplation of such Person becoming a Restricted Subsidiary,
(f) restrictions in agreements evidencing Indebtedness permitted by
Section 6.1(x), 6.1(y) or 6.1(z) to the extent such restrictions are usual or
customary in agreements evidencing Indebtedness of such types and do not impair
the Lien granted pursuant to the Credit Documents and the provisions of
Sections 5.10, 5.11 and 5.12 of this Agreement and Section 5 of the Pledge and
Security Agreement and the Holding Pledge Agreement, and (g) provisions in the
principal lease, service and operating agreements pertaining to Projects or the
partnership and financing agreements relating to Projects, or any extension,
renewal or replacement thereof so long as in each case such lease, service,
operating, partnership or financing agreement is in effect as of the Closing
Date, is otherwise permitted to be entered into hereunder and, in the case of
any extension, renewal or replacement, such agreement contains no more
restrictive provisions relating to prohibiting the creation or assumption of any
Lien upon the properties or assets of the relevant Subsidiary than the lease,
service, operating, partnership or financing agreement so extended, renewed or
replaced, Company and its Restricted Subsidiaries shall not, and shall not
permit any of their Restricted Subsidiaries to, enter into any agreement
prohibiting the creation or assumption of any Lien upon any of its properties or
assets, whether now owned or hereafter acquired.
     6.4 Restricted Junior Payments. Neither Company nor any Guarantor
Subsidiary shall, nor shall it permit any of its Restricted Subsidiaries to,
directly or indirectly, declare or make any Restricted Junior Payment except
that:
          (a) so long as no Event of Default pursuant to Section 8.1(a) shall
have occurred and be continuing, Company may make payments to Holding to the
extent required under the Corporate Services Reimbursement Agreement and Company
may reimburse Holding for the fees and reasonable costs and expenses paid or
payable by Holding within 180 days of the Closing Date in connection with the
Transactions and Company may reimburse Holding for the fees and reasonable costs
and expenses paid or payable by Holding related to any unsuccessful equity or
debt offering of Holding or unsuccessful proposed Permitted Acquisition or
Investment;
          (b) Company and its Restricted Subsidiaries may make payments required
under the Holding Tax Sharing Agreement; provided, that in no event shall the
amount paid by Company and its Subsidiaries exceed the consolidated tax
liabilities that would be payable if Company and its Subsidiaries filed a
consolidated tax return with Company as the parent company;

114



--------------------------------------------------------------------------------



 



          (c) Company may make Restricted Junior Payments to Holding in order to
allow Holding to (i) make regularly scheduled payments of interest in respect of
(A) the Convertible Debentures and (B) Indebtedness of Holding incurred after
the Closing Date the proceeds of which are used to make a Holding Capital
Contribution, and (ii) make mandatory prepayments or redemptions (including
payment of premium) of, make payments in connection with the exercise by holders
of conversion rights with respect to, or repay at maturity the Convertible
Debentures or any Indebtedness referred to in clause (i)(B) above; provided that
the amounts used to make such payments referred to in this Section 6.4(c)(ii)
are paid solely from the proceeds of Indebtedness incurred pursuant to
Section 6.1(x) or Section 6.1(y) or Additional Term Loans;
          (d) Company may make Restricted Junior Payments to Holding in order to
allow Holding to fund regulatory capital or other requirements relating to the
Insurance Subsidiaries of Holding in an aggregate amount not to exceed
$10,000,000 in any Fiscal Year; provided that (i) no Default or Event of Default
shall have occurred and be continuing or shall be caused thereby and (ii)
Company and its Restricted Subsidiaries shall be in compliance with the
financial covenants set forth in Section 6.7 on a Pro Forma Basis after giving
effect to such payment as of the last day of the Fiscal Quarter most recently
ended; and
          (e) so long as no Default or Event of Default shall have occurred and
be continuing or would be caused thereby, Company may make additional Restricted
Junior Payments to Holding, the proceeds of which may be utilized by Holding to
make additional Restricted Junior Payments or otherwise, in an aggregate amount
not to exceed the sum of (i) $100,000,000 in any Fiscal Year (with any unused
amounts accumulating on a cumulative basis to each subsequent Fiscal Year),
(ii) the aggregate amount of Holding Capital Contributions that are Not
Otherwise Applied, and (iii) if the Leverage Ratio as of the last day of the
immediately preceding Fiscal Quarter (determined on a Pro Forma Basis after
giving effect to such additional Restricted Junior Payments) does not exceed
Reduced Leverage Ratio Amount applicable as of such day, the amount of
Cumulative Excess Cash Flow that is Not Otherwise Applied, provided that for the
purposes of this Agreement, “Cumulative Excess Cash Flow” means the sum of
Excess Cash Flow (but not less than zero in any period) for the Fiscal Year
ending on December 31, 2007, and Excess Cash Flow for each succeeding and
completed Fiscal Year.
     6.5 Restrictions on Subsidiary Distributions. Except as provided herein or
any document, instrument or agreement entered into in connection with a
replacement or refinancing of any of the foregoing permitted hereunder, neither
Company nor any Guarantor Subsidiary shall, nor shall it permit any of its
Restricted Subsidiaries to, create or otherwise cause or suffer to exist or
become effective any consensual encumbrance or restriction of any kind on the
ability of any Restricted Subsidiary of Company to (a) pay dividends or make any
other distributions on any of such Subsidiary’s Capital Stock owned by Company
or any other Restricted Subsidiary of Company, (b) repay or prepay any
Indebtedness owed by such Subsidiary to Company or any other Restricted
Subsidiary of Company, (c) make loans or advances to Company or any other
Restricted Subsidiary of Company, or (d) transfer any of its property or assets
to Company or any other Restricted Subsidiary of Company other than restrictions
that are of the type set forth in clauses (a) through (d) above (i) in
agreements evidencing Indebtedness (A) solely with respect to Indebtedness
incurred by Company, permitted by Section 6.1(x), 6.1(y) or 6.1(z) to the

115



--------------------------------------------------------------------------------



 



extent such restrictions are usual or customary in agreements evidencing
Indebtedness of such type or (B) permitted by Section 6.1(i), 6.1(n) or 6.1(o)
that impose restrictions on the property so acquired, (ii) by reason of
customary provisions restricting assignments, subletting or other transfers
contained in leases, licenses, joint venture agreements and similar agreements,
(iii) by reason of provisions in the principal lease, service or operating
agreements, partnership agreements and financing agreements pertaining to
Projects, so long as such lease, service or operating agreements, partnership
agreements and financing agreements are extensions, renewals or replacements of
such agreements are in effect as of the Closing Date, are otherwise permitted to
be entered into hereunder and, in each case of any extensions, renewals or
replacements, contain no more restrictive provisions relating to the ability of
the relevant Subsidiary to take the actions described in clauses (a) through
(d) than the agreement so extended, renewed or replaced, (iv) that are or were
created by virtue of any transfer of, agreement to transfer or option or right
with respect to any property, assets or Capital Stock not otherwise prohibited
under this Agreement, (v) contained in agreements relating to an asset sale
permitted hereunder (or to which Requisite Lenders have consented) (provided
that such restrictions only apply to the assets that are the subject of such a
sale), (vi) contained in agreements relating the sale or disposition of all of
the equity interests of a Subsidiary permitted hereunder (or to which the
Requisite Lenders have consented) (provided that such restrictions only apply to
the Subsidiary being sold or disposed of and its Subsidiaries), (vii) until such
time as all the ARC Notes have been successfully redeemed or covenant defeased,
under the ARC Indenture, (viii) until such time as all the MSW Notes have been
successfully redeemed or covenant defeased, under the MSW Indentures, (ix) that
are binding on a Restricted Subsidiary at the time such Restricted Subsidiary
first becomes a Restricted Subsidiary, so long as such restrictions were not
entered into solely in contemplation of such Person becoming a Restricted
Subsidiary, or (x) by reason of provisions in any instrument, document or
agreement to which any Person acquired by Company or a Restricted Subsidiary in
a Permitted Acquisition is a party, provided that such restrictions (A) were not
created in contemplation of such acquisition and (B) are not applicable to any
Person, property or assets other than the Person (and such Person’s
Subsidiaries) so acquired and their respective properties and assets. No Credit
Party shall, nor shall it permit any of its Restricted Subsidiaries, to enter
into any immaterial Contractual Obligation on or after the Closing Date which
would prohibit a Subsidiary of Company becoming a Credit Party.
     6.6 Investments. Neither Company nor any Guarantor Subsidiary shall, nor
shall it permit any of its Restricted Subsidiaries to, directly or indirectly,
make or own any Investment in any Person, including without limitation any Joint
Venture, except:
          (a) Investments in Cash and Cash Equivalents (determined when such
Investment was made) and, to the extent made in connection therewith,
Investments permitted or imposed under the terms of any cash collateral or debt
service reserve agreement (including pursuant to the terms of any Project bond
indenture) permitted hereunder;
          (b) equity Investments owned as of the Closing Date in any Restricted
Subsidiary (and any modification, renewal, reinvestment or extension thereof;
provided that the amount of the original Investment is not increased except
pursuant to the terms of such original Investment) and Investments made after
the Closing Date in any Guarantor Subsidiaries of Company;

116



--------------------------------------------------------------------------------



 



          (c) Investments (i) in any Securities or instruments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors, (ii) received in settlement of disputes or as consideration in any
asset sale or other disposition permitted hereunder and (iii) constituting
deposits, prepayments and other credits to suppliers made in the ordinary course
of business consistent with the past practices of Company and its Restricted
Subsidiaries;
          (d) intercompany loans and advances to the extent permitted under
Section 6.1(b), 6.1(c), 6.1(d)(i), 6.1(f), 6.1(j) or 6.1(w)(iii);
          (e) (i) Investments by a Restricted Subsidiary of Company constituting
Consolidated Capital Expenditures by such Subsidiary permitted by Section 6.7(b)
and (ii) Investments by Company or any Guarantor Subsidiary in any Restricted
Subsidiary (other than any Guarantor Subsidiary), which are used solely to fund
Investments by such Restricted Subsidiary, but only to the extent the proceeds
of each such Investment are used by the Restricted Subsidiary ultimately
receiving the proceeds of such Investments to make further Investments which are
expressly permitted under clause (e), (f), (j), (l), (m) or (o) of this
Section 6.6;
          (f) Investments made in connection with Permitted Acquisitions
permitted pursuant to Section 6.8;
          (g) (i) Investments described in Schedule 6.6(g) (and any
modification, renewal, reinvestment or extension thereof; provided that the
amount of the original Investment is not increased except pursuant to the terms
of such original Investment) and (ii) Investments by a Restricted Subsidiary
which was formerly an Unrestricted Subsidiary to the extent owned by it as of
its date of redesignation in compliance with Section 5.14;
          (h) Company and its Restricted Subsidiaries may become and remain
liable with respect to contingent obligations consisting of long-term or forward
purchase contracts and option contracts to buy, sell or exchange commodities and
similar agreements or arrangements, so long as such contracts, agreements or
arrangements do not constitute Commodities Agreements;
          (i) Foreign Subsidiaries may make equity Investments in other Foreign
Subsidiaries and Excluded Subsidiaries may make equity Investments in other
Excluded Subsidiaries which are their direct or indirect Subsidiaries;
          (j) to the extent no Default or Event of Default shall have occurred
and be continuing at the time the same are made or shall be caused thereby,
(i) equity Investments in Foreign Subsidiaries and Excluded Subsidiaries by
Company or any Guarantor Subsidiary to provide such Subsidiary with equity
capitalization necessary or advisable in connection with a Project (or any
Expansion thereof) of such Subsidiary in an amount not to exceed 30% of the
amount of Limited Recourse Debt that such Subsidiary is permitted to incur under
(or has already incurred in reliance on) Section 6.1(i), (ii) equity Investments
in Restricted Subsidiaries by Company or any Subsidiary to provide such
Subsidiary with equity capitalization necessary or advisable in connection with
the making of Permitted Acquisitions and (iii) equity Investments in
Unrestricted Subsidiaries by Company or any Restricted Subsidiary in an

117



--------------------------------------------------------------------------------



 



aggregate amount not to exceed $50,000,000 in any Fiscal Year (with any unused
amounts accumulating on a cumulative basis to each subsequent Fiscal Year);
          (k) Investments of Persons acquired in a Permitted Acquisition that
existed at the time of such acquisition;
          (l) Investments in any Joint Venture (in its Capital Stock or
otherwise) not to exceed $200,000,000 at any time outstanding; provided that if
any Investment pursuant to this clause (l) is made in any Person that is not a
Subsidiary of Company at the date of the making of such Investment and such
Person becomes a Subsidiary of Company after such date, such Investment shall,
only to the extent such Investment may be made pursuant to clause (f) of this
Section 6.6 at the time such Person becomes a Subsidiary, thereafter be deemed
to have been made pursuant to clause (f) of this Section 6.6 and shall cease to
have been made pursuant to this clause (l) for so long as such Person continues
to be a Subsidiary of Company;
          (m) Investments described on Schedule 6.6(m) (and any modification,
renewal, reinvestment or extension thereof; provided that the amount of the
original Investment is not increased except pursuant to the terms of such
original Investment or in accordance with the other provisions of this
Section 6.6);
          (n) redemptions, repurchases, acquisitions or other retirement for
value of the Outstanding ARC Notes and Outstanding MSW Notes; and
          (o) other Investments in an aggregate amount not to exceed (net of any
cash return of capital received by Company or Restricted Subsidiary in respect
of any such Investments) in any Fiscal Year $75,000,000 plus the aggregate
amount of (i) Holding Capital Contribution that are Not Otherwise Applied and
(ii) Cumulative Excess Cash Flow that is Not Otherwise Applied; provided, that
such amount for any Fiscal Year shall be increased by an amount equal to the
excess, if any, of such amount for the previous Fiscal Year (after giving effect
to any adjustment in accordance with this proviso for such Fiscal Year) over the
actual amount of Investments made during such previous Fiscal Year pursuant to
this clause (o).
     Notwithstanding the foregoing, in no event shall any of Company or any of
its Restricted Subsidiaries make any Investment which results in or facilitates
in any manner any Restricted Junior Payment not otherwise permitted under the
terms of Section 6.4.
     To the extent that the making of any Investment could be deemed a use of
more than one subsection of this Section 6.6, Company may select the subsection
to which such Investment will be deemed a use and in no event shall the same
portion of an Investment be deemed a use of more than one subsection.
     6.7 Financial Covenants.
          (a) Leverage Ratio. Company shall not permit the Leverage Ratio as of
the last day of any Fiscal Quarter, beginning with the Fiscal Quarter ending
June 30, 2007, to exceed the correlative ratio indicated:

118



--------------------------------------------------------------------------------



 



      Fiscal Quarter   Leverage Ratio June 30, 2007   4.50:1.00      
September 30, 2007   4.50:1.00       December 31, 2007   4.25:1.00      
March 31, 2008   4.25:1.00       June 30, 2008   4.25:1.00       September 30,
2008   4.25:1.00       December 31, 2008   4.00:1.00       March 31, 2009  
4.00:1.00       June 30, 2009   4.00:1.00       September 30, 2009   4.00:1.00  
    December 31, 2009   3.75:1.00       March 31, 2010   3.75:1.00      
June 30, 2010   3.75:1.00       September 30, 2010   3.75:1.00       Thereafter
  3.50:1.00

          (b) Maximum Consolidated Capital Expenditures. Company shall not make
or incur, and shall not permit its Restricted Subsidiaries to make or incur, any
Consolidated Capital Expenditures in an aggregate amount in excess of
$100,000,000 in any Fiscal Year; provided, (i) such amount for any Fiscal Year
shall be increased by an amount equal to the excess, if any, of such amount for
the previous Fiscal Year (after giving effect to any adjustment in accordance
with this proviso) over the actual amount of Consolidated Capital Expenditures
for such previous Fiscal Year; (ii) the Company may increase such amount by an
amount equal to the aggregate amount of (1) Holding Capital Contribution that
are Not Otherwise Applied and (2) Cumulative Excess Cash Flow that is Not
Otherwise Applied; and (iii) the Company may increase such amount for any Fiscal
Year by an amount equal to 50% of the total amount of Consolidated Capital
Expenditures permitted to be made during the succeeding Fiscal Year to the
extent that the amount of such excess is deducted from the amount available in
the succeeding Fiscal Year (without giving effect to prior adjustments);
provided that the amount of Consolidated Capital Expenditures permitted to be
made in respect of any Fiscal Year shall be

119



--------------------------------------------------------------------------------



 



increased after the consummation of any Permitted Acquisition in an amount equal
to 10% of the pro forma aggregate consolidated revenues of the acquired Person
so acquired during the fiscal year of such Person beginning after such Permitted
Acquisition.
          (c) Interest Coverage Ratio. Company shall not permit the Interest
Coverage Ratio as of the last day of any Fiscal Quarter, beginning with the
Fiscal Quarter ending June 30, 2007, to be less than 3.00:1.00.
     6.8 Fundamental Changes; Disposition of Assets; Acquisitions. Neither
Company nor any Guarantor Subsidiary shall, nor shall it permit any of its
Restricted Subsidiaries to, enter into any transaction of merger or
consolidation, or liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease or sub-lease (as lessor or
sublessor), exchange, transfer or otherwise dispose of, in one transaction or a
series of transactions, all or any part of its business, assets or property of
any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, or acquire by purchase or
otherwise (other than purchases or other acquisitions of inventory, materials
and equipment and Consolidated Capital Expenditures in the ordinary course of
business) the business, or stock or other evidence of beneficial ownership of,
any Person or business unit of any Person, except:
          (a) any Restricted Subsidiary of Company may be merged with or into
Company or any Guarantor Subsidiary, or be liquidated, wound up or dissolved, or
all or any part of its business, property or assets may be conveyed, sold,
leased, transferred or otherwise disposed of, in one transaction or a series of
transactions, to Company or any Guarantor Subsidiary; provided, in the case of
such a merger, Company or such Guarantor Subsidiary, as applicable shall be the
continuing or surviving Person. In addition, any Restricted Subsidiary of
Company that is not a Guarantor may be merged with or into any other Restricted
Subsidiary of Company that is not a Guarantor which is its direct parent or
Subsidiary, or all or any part of its business, property or assets may be
conveyed, sold, leased, transferred or otherwise disposed of, in one transaction
or a series of transactions, to any other Restricted Subsidiary of Company that
is not a Guarantor and which is its direct parent or Subsidiary;
          (b) sales or other dispositions of assets that do not constitute Asset
Sales; and
          (c) Asset Sales, the Net Asset Sale Proceeds of which when aggregated
with the proceeds of all other Asset Sales made within the same Fiscal Year, do
not exceed $50,000,000 and the sale or other dispositions of those assets
identified on Schedule 6.8; provided (1) the consideration received for such
assets shall be in an amount at least equal to the fair market value thereof,
(2) no less than 80% thereof shall be paid in Cash (which limitation shall not
apply to the sale or offer disposition of assets identified on Schedule 6.8-A),
and (3) the Net Asset Sale Proceeds thereof shall be applied as required by
Section 2.14(a) to the extent required thereby;
          (d) Excluded Asset Sales;
          (e) (i) Permitted Acquisitions by Company or by any Guarantor
Subsidiary of a Person which becomes a Guarantor Subsidiary; (ii) Permitted
Acquisition by Company or by

120



--------------------------------------------------------------------------------



 



any Restricted Subsidiary of a Person which does not become a Guarantor
Subsidiary to the extent the consideration does not exceed $500,000,000 in the
aggregate plus the aggregate amount of (A) Holding Capital Contribution that are
Not Otherwise Applied and (B) Cumulative Excess Cash Flow that is Not Otherwise
Applied and (iii) acquisitions by Company of assets contributed to it by Holding
as equity capital contributions;
          (f) acquisitions of real property that is contiguous to real property
owned by Company or its Restricted Subsidiaries at such time; so long as such
acquisition is either (i) by Company or any Guarantor Subsidiary, or (ii) if not
within clause (i) of this provision, is either (A) financed with the proceeds of
Limited Recourse Debt and/or the proceeds of an Investment pursuant to Section
6.6(j) or (B) consummated for consideration in an aggregate amount (together
with any other acquisitions made in reliance on this Section 6.8(f)(ii)(B)
following the Closing Date) not to exceed $90,000,000;
          (g) the Foreign Subsidiary restructuring described on Schedule 6.8-B;
and
          (h) Investments permitted under Section 6.6.
     6.9 Disposal of Subsidiary Interests. Except for any sale of all of its
interests in the Capital Stock of any of its Restricted Subsidiaries in
compliance with the provisions of Section 6.8, neither Company nor any Guarantor
Subsidiary shall, nor shall it permit any of its Restricted Subsidiaries to,
(a) directly or indirectly sell, assign, pledge or otherwise encumber or dispose
of any Capital Stock of any of its Guarantor Subsidiaries, except to qualify
directors if required by applicable law; or (b) directly or indirectly to sell
or otherwise dispose of any Capital Stock of any of its Restricted Subsidiaries,
except to Company or Guarantor Subsidiary (subject to the restrictions on such
disposition otherwise imposed hereunder), or to qualify directors if required by
applicable law. Notwithstanding the foregoing, (a) Excluded Subsidiaries may
transfer Capital Stock in any of its Subsidiaries to other wholly-owned Excluded
Subsidiaries and (b) Foreign Subsidiaries may transfer Capital Stock in any of
its Subsidiaries to other wholly-owned Foreign Subsidiaries.
     6.10 Transactions with Shareholders and Affiliates. Neither Company nor any
Guarantor Subsidiary shall, nor shall it permit any of its Restricted
Subsidiaries to, directly or indirectly, enter into or permit to exist any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate, on terms that are less
favorable to Company or such Restricted Subsidiary, as the case may be, than
those that might be obtained at the time from a Person who is not an Affiliate;
provided, the foregoing restriction shall not apply to (a) any transaction among
Credit Parties or any Restricted Subsidiary or any entity that becomes a
Restricted Subsidiary as a result of such transaction; (b) reasonable and
customary fees paid to members of the board of directors (or similar governing
body) of Company and its Restricted Subsidiaries; (c) compensation arrangements
for officers and other employees of Company and its Subsidiaries entered into in
the ordinary course of business; (d) payments (and other transactions) (i) made
in accordance with the terms of the Holding Tax Sharing Agreement, and the
Corporate Services Reimbursement Agreement or (ii) otherwise expressly permitted
under Section 6; (e) transactions described in Schedule 6.10 and (f) reasonable
and customary indemnifications and insurance arrangements for the benefit of
Persons that are officers or members of the boards of directors (or similar
governing bodies) of

121



--------------------------------------------------------------------------------



 



Company and its Restricted Subsidiaries, whether such Persons are current or
former officers or members at the time such indemnifications or arrangements are
entered into, provided that such indemnifications and arrangements are entered
into at arms’ length and on terms that are no less favorable to Company or such
Subsidiary, as the case may be, than those that would have been obtained at the
relevant time from Persons who are not Affiliates.
     6.11 Conduct of Business. From and after the Closing Date, neither Holding
nor Company nor any Guarantor Subsidiary shall, nor shall it permit any of its
Restricted Subsidiaries to, engage in any business other than (i) the businesses
engaged in by Holding, Company or any Restricted Subsidiary on the Closing Date
and similar or related businesses (including the establishment, construction,
acquisition and operation of Projects and ash recycling, scrap metal processing,
waste haulings, transportation, collection and landfills) and (ii) such other
lines of business as may be consented to by Requisite Lenders.
     6.12 Amendments or Waivers of Certain Agreements. (a) Neither Company nor
any Guarantor Subsidiary shall, nor shall it permit any of its Restricted
Subsidiaries to, agree to any material amendment, restatement, supplement or
other modification to, or waiver of, any of its material rights under any of the
principal documents relating to Limited Recourse Debt with respect to a Project
after the Closing Date if such amendment, restatement, modification or waiver,
together with all other amendments, restatements, modifications and waivers
made, would reasonably be expected to have a Material Adverse Effect; without
obtaining the prior written consent of Requisite Lenders to such amendment,
restatement, supplement or other modification or waiver.
          (b) Holding shall not amend or otherwise change the terms of the
Convertible Debentures if the effect of such amendment or change is to increase
the interest rate on such Convertible Debentures, change (to earlier dates) any
dates upon which payments in respect of principal or interest are due thereon,
change the redemption, prepayment or defeasance provisions thereof (including
changing the cash settled portion, but expressly not any net share settled
portion), change any event of default or condition to an event of default with
respect thereto (other than to eliminate any such event of default, increase any
grace period related thereto or otherwise make such event of default or
condition less restrictive or burdensome on Holding) or if the effect of such
amendment or change, together with all other amendments or changes made, is to
increase materially the obligations of Holding thereunder or to confer any
additional rights on the holders of such Convertible Debentures (or a trustee or
other representative on their behalf) which would be materially adverse to
Lenders; provided however, that for the avoidance of doubt this Section 6.12
shall not prohibit any payment of the Convertible Debentures permitted by
Section 6.4(c).
          (c) Neither Company nor any Guarantor Subsidiary shall amend, modify
or change in any manner materially adverse to the interests of the Lenders any
term or condition of the Holding Tax Sharing Agreement and the Corporate
Services Reimbursement Agreement without obtaining the prior written consent of
Requisite Lenders.
     6.13 Fiscal Year. No Credit Party shall, nor shall it permit any of its
Restricted Subsidiaries to change its Fiscal Year-end from December 31.

122



--------------------------------------------------------------------------------



 



     6.14 Hedge Agreements. Neither Company nor any Guarantor Subsidiary shall,
nor shall it permit any of its Restricted Subsidiaries to, enter into any Hedge
Agreement other than Permitted Hedge Agreements entered into in the ordinary
course of business, and not for speculative purposes, to protect against changes
in interest rates, commodity prices or foreign exchange rates.
SECTION 7. GUARANTY
     7.1 Guaranty of the Obligations. Subject to the provisions of Section 7.2,
Guarantors jointly and severally hereby irrevocably and unconditionally guaranty
to Administrative Agent for the ratable benefit of the Beneficiaries the due and
punctual payment in full of all Obligations when the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code, 11
U.S.C. § 362(a)) (collectively, the “Guaranteed Obligations”).
     7.2 Contribution by Guarantors. All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor shall be entitled
to a contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the obligations Guaranteed. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any comparable applicable provisions of state law; provided, solely for
purposes of calculating the “Fair Share Contribution Amount” with respect to any
Contributing Guarantor for purposes of this Section 7.2, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(1) the aggregate amount of all payments and distributions made on or before
such date by such Contributing Guarantor in respect of this Guaranty (including,
without limitation, in respect of this Section 7.2), minus (2) the aggregate
amount of all payments received on or before such date by such Contributing
Guarantor from the other Contributing Guarantors as contributions under this
Section 7.2. The amounts payable as contributions hereunder shall be determined
as of the date on which the related payment or distribution is made by the
applicable Funding Guarantor. The allocation among Contributing Guarantors of
their obligations as set forth in this Section 7.2 shall not be construed in any
way to limit the liability

123



--------------------------------------------------------------------------------



 



of any Contributing Guarantor hereunder. Each Guarantor is a third party
beneficiary to the contribution agreement set forth in this Section 7.2.
     7.3 Payment by Guarantors. Subject to Section 7.2, Guarantors hereby
jointly and severally agree, in furtherance of the foregoing and not in
limitation of any other right which any Beneficiary may have at law or in equity
against any Guarantor by virtue hereof, that upon the failure of Company to pay
any of the Guaranteed Obligations when and as the same shall become due, whether
at stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
Guarantors will upon demand pay, or cause to be paid, in Cash, to Administrative
Agent for the ratable benefit of Beneficiaries, an amount equal to the sum of
the unpaid principal amount of all Guaranteed Obligations then due as aforesaid,
accrued and unpaid interest on such Guaranteed Obligations (including interest
which, but for Company’s becoming the subject of a case under the Bankruptcy
Code, would have accrued on such Guaranteed Obligations, whether or not a claim
is allowed against Company for such interest in the related bankruptcy case) and
all other Guaranteed Obligations then owed to Beneficiaries as aforesaid.
     7.4 Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:
          (a) this Guaranty is a guaranty of payment when due and not of
collectibility. This Guaranty is a primary obligation of each Guarantor and not
merely a contract of surety;
          (b) Administrative Agent may enforce this Guaranty upon the occurrence
and during the continuance of an Event of Default notwithstanding the existence
of any dispute between Company and any Beneficiary with respect to the existence
of such Event of Default;
          (c) the obligations of each Guarantor hereunder are independent of the
obligations of Company and the obligations of any other guarantor (including any
other Guarantor) of the obligations of Company, and a separate action or actions
may be brought and prosecuted against such Guarantor whether or not any action
is brought against Company or any of such other guarantors and whether or not
Company is joined in any such action or actions;
          (d) payment by any Guarantor of a portion, but not all, of the
Guaranteed Obligations shall in no way limit, affect, modify or abridge any
Guarantor’s liability for any portion of the Guaranteed Obligations which has
not been paid. Without limiting the generality of the foregoing, if
Administrative Agent is awarded a judgment in any suit brought to enforce any
Guarantor’s covenant to pay a portion of the Guaranteed Obligations, such
judgment shall not be deemed to release such Guarantor from its covenant to pay
the portion of the Guaranteed Obligations that is not the subject of such suit,
and such judgment shall not, except to the extent satisfied by such Guarantor,
limit, affect, modify or abridge any other Guarantor’s liability hereunder in
respect of the Guaranteed Obligations;

124



--------------------------------------------------------------------------------



 



          (e) any Beneficiary, upon such terms as it deems appropriate, without
notice or demand and without affecting the validity or enforceability hereof or
giving rise to any reduction, limitation, impairment, discharge or termination
of any Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith or the
applicable Permitted Hedge Agreement and any applicable security agreement,
including foreclosure on any such security pursuant to one or more judicial or
nonjudicial sales, whether or not every aspect of any such sale is commercially
reasonable, and even though such action operates to impair or extinguish any
right of reimbursement or subrogation or other right or remedy of any Guarantor
against Company or any security for the Guaranteed Obligations; and
(vi) exercise any other rights available to it under the Credit Documents or the
Permitted Hedge Agreements; and
          (f) this Guaranty and the obligations of Guarantors hereunder shall be
valid and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than payment in full
of the Guaranteed Obligations), including the occurrence of any of the
following, whether or not any Guarantor shall have had notice or knowledge of
any of them: (i) any failure or omission to assert or enforce or agreement or
election not to assert or enforce, or the stay or enjoining, by order of court,
by operation of law or otherwise, of the exercise or enforcement of, any claim
or demand or any right, power or remedy (whether arising under the Credit
Documents or the Permitted Hedge Agreements, at law, in equity or otherwise)
with respect to the Guaranteed Obligations or any agreement relating thereto, or
with respect to any other guaranty of or security for the payment of the
Guaranteed Obligations; (ii) any rescission, waiver, amendment or modification
of, or any consent to departure from, any of the terms or provisions (including
provisions relating to events of default) hereof, any of the other Credit
Documents, any of the Permitted Hedge Agreements or any agreement or instrument
executed pursuant thereto, or of any other guaranty or security for the
Guaranteed Obligations, in each case whether or not in accordance with the terms
hereof or such Credit Document, such Permitted Hedge Agreement or any agreement
relating to such other guaranty or security; (iii) the Guaranteed Obligations,
or any agreement relating thereto, at any time being found to be illegal,
invalid or unenforceable in any respect; (iv) the application of payments
received from any source (other than payments received pursuant to the Credit
Documents or any of the Permitted Hedge Agreements or from the proceeds of any
security for the Guaranteed Obligations, except to the extent such security also
serves as collateral for Indebtedness other than the Guaranteed Obligations) to
the payment of Indebtedness other than

125



--------------------------------------------------------------------------------



 



the Guaranteed Obligations, even though any Beneficiary might have elected to
apply such payment to any part or all of the Guaranteed Obligations; (v) any
Beneficiary’s consent to the change, reorganization or termination of the
corporate structure or existence of Holding or any of its Subsidiaries and to
any corresponding restructuring of the Guaranteed Obligations; (vi) any failure
to perfect or continue perfection of a security interest in any collateral which
secures any of the Guaranteed Obligations; (vii) any defenses, set-offs or
counterclaims which Company may allege or assert against any Beneficiary in
respect of the Guaranteed Obligations, including failure of consideration,
breach of warranty, payment, statute of frauds, statute of limitations, accord
and satisfaction and usury; and (viii) any other act or thing or omission, or
delay to do any other act or thing, which may or might in any manner or to any
extent vary the risk of any Guarantor as an obligor in respect of the Guaranteed
Obligations.
     7.5 Waivers by Guarantors. Each Guarantor hereby waives, for the benefit of
Beneficiaries: (a) any right to require any Beneficiary, as a condition of
payment or performance by such Guarantor, to (i) proceed against Company, any
other guarantor (including any other Guarantor) of the Guaranteed Obligations or
any other Person, (ii) proceed against or exhaust any security held from
Company, any such other guarantor or any other Person, (iii) proceed against or
have resort to any balance of any Deposit Account or credit on the books of any
Beneficiary in favor of Company or any other Person, or (iv) pursue any other
remedy in the power of any Beneficiary whatsoever; (b) any defense arising by
reason of the incapacity, lack of authority or any disability or other defense
of Company or any other Guarantor including any defense based on or arising out
of the lack of validity or the unenforceability of the Guaranteed Obligations or
any agreement or instrument relating thereto or by reason of the cessation of
the liability of Company or any other Guarantor from any cause other than
payment in full of the Guaranteed Obligations; (c) any defense based upon any
statute or rule of law which provides that the obligation of a surety must be
neither larger in amount nor in other respects more burdensome than that of the
principal; (d) any defense based upon any Beneficiary’s errors or omissions in
the administration of the Guaranteed Obligations, except behavior which amounts
to bad faith; (e) (i) any principles or provisions of law, statutory or
otherwise, which are or might be in conflict with the terms hereof and any legal
or equitable discharge of such Guarantor’s obligations hereunder, (ii) the
benefit of any statute of limitations affecting such Guarantor’s liability
hereunder or the enforcement hereof, (iii) any rights to set-offs, recoupments
and counterclaims, and (iv) promptness, diligence and any requirement that any
Beneficiary protect, secure, perfect or insure any security interest or lien or
any property subject thereto; (f) notices, demands, presentments, protests,
notices of protest, notices of dishonor and notices of any action or inaction,
including acceptance hereof, notices of default hereunder, the Permitted Hedge
Agreements or any agreement or instrument related thereto, notices of any
renewal, extension or modification of the Guaranteed Obligations or any
agreement related thereto, notices of any extension of credit to Company and
notices of any of the matters referred to in Section 7.4 and any right to
consent to any thereof; and (g) any defenses or benefits that may be derived
from or afforded by law which limit the liability of or exonerate guarantors or
sureties, or which may conflict with the terms hereof.
     7.6 Guarantors’ Rights of Subrogation, Contribution, etc. Until the
Guaranteed Obligations shall have been indefeasibly paid in full and the
Revolving Commitments shall have terminated and all Letters of Credit shall have
expired or been cancelled, each Guarantor hereby waives any claim, right or
remedy, direct or indirect, that such Guarantor now has or may

126



--------------------------------------------------------------------------------



 



hereafter have against Company or any other Guarantor or any of its assets in
connection with this Guaranty or the performance by such Guarantor of its
obligations hereunder, in each case whether such claim, right or remedy arises
in equity, under contract, by statute, under common law or otherwise and
including without limitation (a) any right of subrogation, reimbursement or
indemnification that such Guarantor now has or may hereafter have against
Company with respect to the Guaranteed Obligations, (b) any right to enforce, or
to participate in, any claim, right or remedy that any Beneficiary now has or
may hereafter have against Company, and (c) any benefit of, and any right to
participate in, any collateral or security now or hereafter held by any
Beneficiary. In addition, until the Guaranteed Obligations shall have been
indefeasibly paid in full and the Revolving Commitments shall have terminated
and all Letters of Credit shall have expired or been cancelled, each Guarantor
shall withhold exercise of any right of contribution such Guarantor may have
against any other guarantor (including any other Guarantor) of the Guaranteed
Obligations, including, without limitation, any such right of contribution as
contemplated by Section 7.2. Each Guarantor further agrees that, to the extent
the waiver or agreement to withhold the exercise of its rights of subrogation,
reimbursement, indemnification and contribution as set forth herein is found by
a court of competent jurisdiction to be void or voidable for any reason, any
rights of subrogation, reimbursement or indemnification such Guarantor may have
against Company or against any collateral or security, and any rights of
contribution such Guarantor may have against any such other guarantor, shall be
junior and subordinate to any rights any Beneficiary may have against Company,
to all right, title and interest any Beneficiary may have in any such collateral
or security, and to any right any Beneficiary may have against such other
guarantor. If any amount shall be paid to any Guarantor on account of any such
subrogation, reimbursement, indemnification or contribution rights at any time
when all Guaranteed Obligations shall not have been finally and indefeasibly
paid in full, such amount shall be held in trust for Administrative Agent on
behalf of Beneficiaries and shall forthwith be paid over to Administrative Agent
for the benefit of Beneficiaries to be credited and applied against the
Guaranteed Obligations, whether matured or unmatured, in accordance with the
terms hereof.
     7.7 Subordination of Other Obligations. Any Indebtedness of Company or any
Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”) is
hereby subordinated in right of payment to the Guaranteed Obligations, and any
such Indebtedness collected or received by the Obligee Guarantor after receipt
of notice of an Event of Default (which has occurred and is continuing) by
Administrative Agent shall be held in trust for Administrative Agent on behalf
of Beneficiaries and shall forthwith be paid over to Administrative Agent for
the benefit of Beneficiaries to be credited and applied against the Guaranteed
Obligations but without affecting, impairing or limiting in any manner the
liability of the Obligee Guarantor under any other provision hereof.
     7.8 Continuing Guaranty. This Guaranty is a continuing guaranty and shall
remain in effect until all of the Guaranteed Obligations shall have been paid in
full and the Revolving Commitments shall have terminated and all Letters of
Credit shall have expired or been cancelled. Each Guarantor hereby irrevocably
waives any right to revoke this Guaranty as to future transactions giving rise
to any Guaranteed Obligations.

127



--------------------------------------------------------------------------------



 



     7.9 Authority of Guarantors or Company. It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or Company
or the officers, directors or any agents acting or purporting to act on behalf
of any of them.
     7.10 Financial Condition of Company. Any Credit Extension may be made to
Company or continued from time to time, and any Permitted Hedge Agreements may
be entered into from time to time, in each case without notice to or
authorization from any Guarantor regardless of the financial or other condition
of Company at the time of any such grant or continuation or at the time such
Permitted Hedge Agreement is entered into, as the case may be. No Beneficiary
shall have any obligation to disclose or discuss with any Guarantor its
assessment, or any Guarantor’s assessment, of the financial condition of
Company. Each Guarantor has adequate means to obtain information from Company on
a continuing basis concerning the financial condition of Company and its ability
to perform its obligations under the Credit Documents and the Permitted Hedge
Agreements, and each Guarantor assumes the responsibility for being and keeping
informed of the financial condition of Company and of all circumstances bearing
upon the risk of nonpayment of the Guaranteed Obligations. Each Guarantor hereby
waives and relinquishes any duty on the part of any Beneficiary to disclose any
matter, fact or thing relating to the business, operations or conditions of
Company now known or hereafter known by any Beneficiary.
     7.11 Bankruptcy, etc. (a) So long as any Guaranteed Obligations remain
outstanding, no Guarantor shall, without the prior written consent of
Administrative Agent acting pursuant to the instructions of Requisite Lenders,
commence or join with any other Person in commencing any involuntary bankruptcy,
reorganization or insolvency case or proceeding of or against Company or any
other Guarantor. The obligations of Guarantors hereunder shall not be reduced,
limited, impaired, discharged, deferred, suspended or terminated by any case or
proceeding, voluntary or involuntary, involving the bankruptcy, insolvency,
receivership, reorganization, liquidation or arrangement of Company or any other
Guarantor or by any defense which Company or any other Guarantor may have by
reason of the order, decree or decision of any court or administrative body
resulting from any such proceeding.
          (b) Each Guarantor acknowledges and agrees that any interest on any
portion of the Guaranteed Obligations which accrues after the commencement of
any case or proceeding referred to in clause (a) above against Company (or, if
interest on any portion of the Guaranteed Obligations ceases to accrue by
operation of law by reason of the commencement of such case or proceeding, such
interest as would have accrued on such portion of the Guaranteed Obligations if
such case or proceeding had not been commenced) shall be included in the
Guaranteed Obligations because it is the intention of Guarantors and
Beneficiaries that the Guaranteed Obligations which are guaranteed by Guarantors
pursuant hereto should be determined without regard to any rule of law or order
which may relieve Company of any portion of such Guaranteed Obligations.
Guarantors will permit any trustee in bankruptcy, receiver, debtor in
possession, assignee for the benefit of creditors or similar person to pay
Administrative Agent, or allow the claim of Administrative Agent in respect of,
any such interest accruing after the date on which such case or proceeding is
commenced.
          (c) In the event that all or any portion of the Guaranteed Obligations
are paid by Company, the obligations of Guarantors hereunder shall continue and
remain in full force and

128



--------------------------------------------------------------------------------



 



effect or be reinstated, as the case may be, in the event that all or any part
of such payment(s) are rescinded or recovered directly or indirectly from any
Beneficiary as a preference, fraudulent transfer or otherwise, and any such
payments which are so rescinded or recovered shall constitute Guaranteed
Obligations for all purposes hereunder.
     7.12 Discharge of Guaranty Upon Sale of Guarantor. If all of the Capital
Stock of any Guarantor or any of its successors in interest hereunder shall be
sold or otherwise disposed of (including by merger or consolidation) in
accordance with the terms and conditions hereof, the Guaranty of such Guarantor
or such successor in interest, as the case may be, hereunder shall automatically
be discharged and released without any further action by any Beneficiary or any
other Person effective as of the time of such sale or disposition.
SECTION 8. EVENTS OF DEFAULT
     8.1 Events of Default. If any one or more of the following conditions or
events shall occur:
          (a) Failure to Make Payments When Due. Failure by Company to pay
(i) when due any installment of principal of any Loan, whether at stated
maturity, by acceleration, by notice of voluntary prepayment, by mandatory
prepayment or otherwise; (ii) when due any amount payable to an Issuing Bank in
reimbursement of any drawing under a Letter of Credit; or (iii) any interest on
any Loan or any fee or any other amount due hereunder within five days after the
date due; or
          (b) Default in Other Agreements. (i) Failure of any of Company or its
Restricted Subsidiaries or Holding to pay when due any principal of or interest
on or any other amount payable in respect of one or more items of Indebtedness
(other than Indebtedness referred to in Section 8.1(a) and other than Limited
Recourse Debt permitted to be incurred hereunder and incurred in connection with
one or more Projects to which less than $30,000,000 in the aggregate of the
operating income of Company and its Restricted Subsidiaries (on a consolidated
basis) is attributable for the 12-month period immediately preceding the failure
to pay such interest, principal or other amounts) in an individual principal
amount or with an aggregate principal amount of $30,000,000 or more, in each
case beyond the grace period, if any, provided therefor; or (ii) breach or
default by any of Company or its Restricted Subsidiaries with respect to any
other material term of (1) one or more items of Indebtedness in the individual
or aggregate principal amounts referred to in clause (i) above, or (2) any loan
agreement, mortgage, indenture or other agreement relating to such item(s) of
Indebtedness, in each case beyond the grace period, if any, provided therefor,
if the effect of such breach or default is to cause, or to permit the holder or
holders of that Indebtedness (or a trustee on behalf of such holder or holders),
to cause, that Indebtedness to become or be declared due and payable (or
redeemable), or to require the prepayment, redemption, repurchase or defeasance
of, or to cause Company or any of its Restricted Subsidiaries to make any offer
to prepay, redeem, repurchase or defease that Indebtedness prior to its stated
maturity or the stated maturity of any underlying obligation, as the case may
be; or
          (c) Breach of Certain Covenants. Failure of any Credit Party to
perform or comply with any term or condition contained in Section 2.6,
Section 5.2 or Section 6; or

129



--------------------------------------------------------------------------------



 



          (d) Breach of Representations, etc. Any representation, warranty,
certification or other statement made or deemed made by any Credit Party in any
Credit Document or in any statement or certificate at any time given by any
Credit Party or any of its Restricted Subsidiaries in writing pursuant hereto or
thereto or in connection herewith or therewith shall be false in any material
respect as of the date made or deemed made; or
          (e) Other Defaults Under Credit Documents. Any Credit Party shall
default in the performance of or compliance with any term contained herein or
any of the other Credit Documents, other than any such term referred to in any
other provision of this Section 8.1, and such default shall not have been
remedied or waived within thirty days after the earlier of (i) an Authorized
Officer becoming aware of such default or (ii) receipt by Company of notice from
Administrative Agent or any Lender of such default; or
          (f) Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court
of competent jurisdiction shall enter a decree or order for relief in respect of
Holding, Company, any Aggregatable Restricted Subsidiaries or any Material
Restricted Subsidiary in an involuntary case under the Bankruptcy Code or under
any other applicable bankruptcy, insolvency or similar law now or hereafter in
effect, which decree or order is not stayed; or any other similar relief shall
be granted under any applicable federal or state law; or (ii) an involuntary
case shall be commenced against Holding, Company, any Aggregatable Restricted
Subsidiaries or any Material Restricted Subsidiary under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect; or a decree or order of a court having jurisdiction in the
premises for the appointment of a receiver, liquidator, sequestrator, trustee,
custodian or other officer having similar powers over Holding, Company, any
Aggregatable Restricted Subsidiaries or any Material Restricted Subsidiary, or
over all or a substantial part of its property, shall have been entered; or
there shall have occurred the involuntary appointment of an interim receiver,
trustee or other custodian of Holding, Company, any Aggregatable Restricted
Subsidiaries or any Material Restricted Subsidiary for all or a substantial part
of its property; or a warrant of attachment, execution or similar process shall
have been issued against any substantial part of the property of Holding,
Company, any Aggregatable Restricted Subsidiaries or any Material Restricted
Subsidiary, and any such event described in this clause (ii) shall continue for
sixty days without having been dismissed, bonded or discharged; or
          (g) Voluntary Bankruptcy; Appointment of Receiver, etc.. (i) Holding,
any Company, any Aggregatable Restricted Subsidiaries or any Material Restricted
Subsidiary shall have an order for relief entered with respect to it or shall
commence a voluntary case under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect, or
shall consent to the entry of an order for relief in an involuntary case, or to
the conversion of an involuntary case to a voluntary case, under any such law,
or shall consent to the appointment of or taking possession by a receiver,
trustee or other custodian for all or a substantial part of its property; or
Holding, Company, any Aggregatable Restricted Subsidiaries or any Material
Restricted Subsidiary shall make any assignment for the benefit of creditors; or
(ii) Holding, Company, any Aggregatable Restricted Subsidiaries or any Material
Restricted Subsidiary shall be unable, or shall fail generally, or shall admit
in writing its inability, to pay its debts as such debts become due; or the
board of directors (or similar governing body of Holding, Company, any
Aggregatable Restricted Subsidiaries or any Material Restricted Subsidiary (or

130



--------------------------------------------------------------------------------



 



any committee thereof) shall adopt any resolution or otherwise authorize any
action to approve any of the actions referred to herein or in Section 8.1(f); or
          (h) Judgments and Attachments. Any money judgment, writ or warrant of
attachment or similar process involving in any individual case or in the
aggregate at any time an amount in excess of $30,000,000 (in either case to the
extent not adequately covered by insurance as to which a solvent and
unaffiliated insurance company has not denied coverage) shall be entered or
filed against Company or any of its Restricted Subsidiaries or any of their
respective assets and shall remain undischarged, unvacated, unbonded or unstayed
for a period of sixty days (or in any event later than five days prior to the
date of any proposed sale thereunder); or
          (i) Dissolution. Any order, judgment or decree shall be entered
against any Aggregatable Restricted Subsidiaries or any Material Restricted
Subsidiary of Company decreeing the dissolution or split up of such Aggregatable
Restricted Subsidiaries or Material Restricted Subsidiary, as the case may be,
and such order shall remain undischarged or unstayed for a period in excess of
thirty days; or
          (j) Employee Benefit Plans. (i) There shall occur one or more ERISA
Events which individually or in the aggregate results in or could reasonably be
expected to result in a Material Adverse Effect during the term hereof; or
          (k) Change of Control. A Change of Control shall occur; or
          (l) Failure of Subordination. (i) Any of the Obligations of the Credit
Parties under the Credit Documents for any reason shall cease to be “Senior
Indebtedness” (or any comparable term) or “Senior Secured Financing” (or any
comparable term) under, and as defined in any Permitted Subordinated
Indebtedness Documentation or (ii) the subordination provisions set forth in any
Permitted Subordinated Indebtedness Documentation shall, in whole or in part,
cease to be effective or cease to be legally valid, binding and enforceable
against the holders of any Permitted Subordinated Indebtedness, if applicable;
or
          (m) Guaranties, Collateral Documents and other Credit Documents. At
any time after the execution and delivery thereof, (i) the Guaranty for any
reason, other than the satisfaction in full of all Obligations, shall cease to
be in full force and effect (other than in accordance with its terms) or shall
be declared to be null and void or any Guarantor shall repudiate its obligations
thereunder, (ii) this Agreement or any Collateral Document ceases to be in full
force and effect (other than by reason of a release of Collateral in accordance
with the terms hereof or thereof or the satisfaction in full of the Obligations
in accordance with the terms hereof) or shall be declared null and void, or
Collateral Agent shall not have or shall cease to have a valid and perfected
Lien in any portion of the Collateral purported to be covered and to the extent
required by the Collateral Documents with the priority required by the relevant
Collateral Document, in each case for any reason other than the failure of
Collateral Agent or any Secured Party to take any action within its control, or
(iii) any Credit Party shall contest the validity or enforceability of any
Credit Document in writing or deny in writing that it has any further liability,
including with respect to future advances by Lenders, under any Credit Document
to which it is a party;

131



--------------------------------------------------------------------------------



 



THEN, (1) upon the occurrence of any Event of Default described in
Section 8.1(f) or 8.1(g), automatically, and (2) upon the occurrence and
continuance of any other Event of Default, at the request of (or with the
consent of) Requisite Lenders, upon notice to Company by Administrative Agent,
(A) the Revolving Commitments, if any, of each Lender having such Revolving
Commitments, the obligation of an Issuing Bank to issue any Revolving Letter of
Credit or Funded Letter of Credit shall immediately terminate; (B) each of the
following shall immediately become due and payable, in each case without
presentment, demand, protest or other requirements of any kind, all of which are
hereby expressly waived by each Credit Party: (I) the unpaid principal amount of
and accrued interest on the Loans, (II) an amount equal to the maximum amount
that may at any time be drawn under all Letters of Credit then outstanding
(regardless of whether any beneficiary under any such Letter of Credit shall
have presented, or shall be entitled at such time to present, the drafts or
other documents or certificates required to draw under such Letters of Credit),
and (III) all other Obligations; provided, the foregoing shall not affect in any
way the obligations of Lenders under Section 2.3(b)(iv) or Section 2.4(e);
(C) Administrative Agent may cause Collateral Agent to enforce any and all Liens
and security interests created pursuant to Collateral Documents; and (D)
Administrative Agent shall direct Company to pay (and Company hereby agrees upon
receipt of such notice, or upon the occurrence and continuance of any Event of
Default specified in Section 8.1(f) and (g) to pay) to Administrative Agent such
additional amounts of cash, to be held as security for Company’s reimbursement
Obligations in respect of Revolving Letters of Credit then outstanding, equal to
the Revolving Letter of Credit Usage at such time.
SECTION 9. AGENTS
     9.1 Appointment of Agents. LCPI and MLPFS are hereby appointed Syndication
Agents, and each Lender hereby authorizes Syndication Agents to act as its
agents in accordance with the terms hereof and the other Credit Documents. JPMC
is hereby appointed Administrative Agent hereunder and under the other Credit
Documents and each Lender hereby authorizes Administrative Agent to act as its
agent in accordance with the terms hereof and the other Credit Documents. JPMC
is hereby appointed Collateral Agent hereunder and under the other Credit
Documents and each Lender hereby authorizes Collateral Agent to act as its agent
in accordance with the terms hereof and the other Credit Documents. BA and
Barclays are hereby appointed Documentation Agents hereunder, and each Lender
hereby authorizes Documentation Agents to act as its agents in accordance with
the terms hereof and the other Credit Documents. Each Agent hereby agrees to act
upon the express conditions contained herein and the other Credit Documents, as
applicable. The provisions of this Section 9 are solely for the benefit of
Agents and Lenders and no Credit Party shall have any rights as a third party
beneficiary of any of the provisions thereof. In performing its functions and
duties hereunder, each Agent shall act solely as an agent of Lenders and does
not assume and shall not be deemed to have assumed any obligation towards or
relationship of agency or trust with or for the Credit Parties. The Syndication
Agents and the Documentation Agents, without consent of or notice to any party
hereto, may assign any and all of its rights or obligations hereunder to any of
its Affiliates. As of the Closing Date, each of LCPI and MLPFS in their capacity
as Syndication Agents and each of BA and Barclays in their capacity as
Documentation Agents, shall not have any obligations but shall be entitled to
all benefits of this Section 9.

132



--------------------------------------------------------------------------------



 



     9.2 Powers and Duties. Each Lender irrevocably authorizes each Agent to
take such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Credit Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. Each
Agent shall have only those duties and responsibilities that are expressly
specified herein and the other Credit Documents. Each Agent may exercise such
powers, rights and remedies and perform such duties by or through its agents or
employees. No Agent shall have, by reason hereof or any of the other Credit
Documents, a fiduciary relationship in respect of any Lender; and nothing herein
or any of the other Credit Documents, expressed or implied, is intended to or
shall be so construed as to impose upon any Agent any obligations in respect
hereof or any of the other Credit Documents except as expressly set forth herein
or therein.
     9.3 General Immunity.
          (a) No Responsibility for Certain Matters. No Agent shall be
responsible to any Lender for the execution, effectiveness, genuineness,
validity, enforceability, collectibility or sufficiency hereof or any other
Credit Document or for any representations, warranties, recitals or statements
made herein or therein or made in any written or oral statements or in any
financial or other statements, instruments, reports or certificates or any other
documents furnished or made by any Agent to Lenders or by or on behalf of any
Credit Party, to any Agent or any Lender in connection with the Credit Documents
and the transactions contemplated thereby or for the financial condition or
business affairs of any Credit Party or any other Person liable for the payment
of any Obligations, nor shall any Agent be required to ascertain or inquire as
to the performance or observance of any of the terms, conditions, provisions,
covenants or agreements contained in any of the Credit Documents or as to the
use of the proceeds of the Loans or as to the existence or possible existence of
any Event of Default or Default or to make any disclosures with respect to the
foregoing. Anything contained herein to the contrary notwithstanding,
Administrative Agent shall not have any liability arising from confirmations of
the amount of outstanding Loans or Letters of Credit or the component amounts
thereof.
          (b) Exculpatory Provisions. No Agent nor any of its officers,
partners, directors, employees or agents shall be liable to Lenders for any
action taken or omitted by any Agent under or in connection with any of the
Credit Documents except to the extent caused by such Agent’s gross negligence or
willful misconduct. Each Agent shall be entitled to refrain from any act or the
taking of any action (including the failure to take an action) in connection
herewith or any of the other Credit Documents or from the exercise of any power,
discretion or authority vested in it hereunder or thereunder unless and until
such Agent, in the case of any Agent other than Collateral Agent, shall have
received instructions in respect thereof from Requisite Lenders (or such other
Lenders as may be required to give such instructions under Section 10.5) or, in
the case of Collateral Agent, in accordance with the Pledge and Security
Agreement or other applicable Collateral Document, and, upon receipt of such
instructions from Requisite Lenders (or such other Lenders, as the case may be),
or in accordance with the Pledge and Security Agreement or other applicable
Collateral Document, as the case may be, such Agent shall be entitled to act or
(where so instructed) refrain from acting, or to exercise such power, discretion
or authority, in accordance with such instructions. Without prejudice to the
generality of the foregoing, (i) each Agent shall be entitled to rely, and shall
be fully protected in relying, upon any communication, instrument or document
believed by it to be genuine and

133



--------------------------------------------------------------------------------



 



correct and to have been signed or sent by the proper Person or Persons, and
shall be entitled to rely and shall be protected in relying on opinions and
judgments of attorneys (who may be attorneys for the Credit Parties),
accountants, experts and other professional advisors selected by it; and (ii) no
Lender shall have any right of action whatsoever against any Agent as a result
of such Agent acting or (where so instructed) refraining from acting hereunder
or any of the other Credit Documents, in the case of any Agent other than
Collateral Agent, in accordance with the instructions of Requisite Lenders (or
such other Lenders as may be required to give such instructions under
Section 10.5) or, in the case of the Collateral Agent, in accordance with the
Pledge and Security Agreement or other applicable Collateral Document.
          (c) Delegation of Duties. Each of Administrative Agent and Collateral
Agent may perform any and all of its duties and exercise its rights and powers
under this Agreement or under any other Credit Document by or through any one or
more sub-agents appointed by it. Each of Administrative Agent, Collateral Agent
and any such sub-agent may perform any and all of its duties and exercise its
rights and powers by or through their respective Affiliates. The exculpatory,
indemnification and other provisions of this Section 9.3 and of Section 9.6
shall apply to any the Affiliates of Administrative Agent or Collateral Agent
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent or Collateral Agent. All of the rights, benefits, and
privileges (including the exculpatory and indemnification provisions) of this
Section 9.3 and of Section 9.6 shall apply to any such sub-agent and to the
Affiliates of any such sub-agent, and shall apply to their respective activities
as sub-agent as if such sub-agent and Affiliates were named herein.
Notwithstanding anything herein to the contrary, with respect to each sub-agent
appointed by Administrative Agent or Collateral Agent, (i) such sub-agent shall
be a third party beneficiary under this Agreement with respect to all such
rights, benefits and privileges (including exculpatory rights and rights to
indemnification) and shall have all of the rights and benefits of a third party
beneficiary, including an independent right of action to enforce such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of the Credit Parties and the Lenders, (ii) such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) shall not be modified or amended without the consent of such
sub-agent, and (iii) such sub-agent shall only have obligations to
Administrative Agent or Collateral Agent, as the case maybe, and not to any
Credit Party, Lender or any other Person and no Credit Party, Lender or any
other Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent.
     9.4 Agents Entitled to Act as Lender. The agency hereby created shall in no
way impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans and the Letters of Credit, each
Agent shall have the same rights and powers hereunder as any other Lender and
may exercise the same as if it were not performing the duties and functions
delegated to it hereunder, and the term “Lender” shall, unless the context
clearly otherwise indicates, include each Agent in its individual capacity. Any
Agent and its Affiliates may accept deposits from, lend money to, own securities
of, and generally engage in any kind of banking, trust, financial advisory or
other business with the Credit Parties or any of their Affiliates as if it were
not performing the duties specified herein, and may accept fees and other
consideration

134



--------------------------------------------------------------------------------



 



from Company for services in connection herewith and otherwise without having to
account for the same to Lenders.
     9.5 Lenders’ Representations, Warranties and Acknowledgment
          (a) Each Lender represents and warrants that it has made its own
independent investigation of the financial condition and affairs of the Credit
Parties in connection with Credit Extensions hereunder and that it has made and
shall continue to make its own appraisal of the creditworthiness of the Credit
Parties. No Agent shall have any duty or responsibility, either initially or on
a continuing basis, to make any such investigation or any such appraisal on
behalf of Lenders or to provide any Lender with any credit or other information
with respect thereto, whether coming into its possession before the making of
the Loans or at any time or times thereafter, and no Agent shall have any
responsibility with respect to the accuracy of or the completeness of any
information provided to Lenders.
          (b) Each Lender, by delivering its signature page to this Agreement
(and funding its Term Loan or Credit Linked Deposit on the Closing Date) shall
be deemed to have acknowledged receipt of, and consented to and approved, each
Credit Document and each other document required to be approved by any Agent,
Requisite Lenders or Lenders, as applicable on the Closing Date.
     9.6 Right to Indemnity. Each Lender, in proportion to its Pro Rata Share,
severally agrees to indemnify each Agent, to the extent that such Agent shall
not have been reimbursed by any Credit Party, for and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including counsel fees and disbursements) or disbursements of
any kind or nature whatsoever which may be imposed on, incurred by or asserted
against such Agent in exercising its powers, rights and remedies or performing
its duties hereunder or under the other Credit Documents or otherwise in its
capacity as such Agent in any way relating to or arising out of this Agreement
or the other Credit Documents; provided, no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Agent’s
gross negligence or willful misconduct. If any indemnity furnished to any Agent
for any purpose shall, in the opinion of such Agent, be insufficient or become
impaired, such Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished; provided, in no event shall this sentence require any Lender to
indemnify any Agent against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement in excess of such Lender’s
Pro Rata Share thereof; and provided further, this sentence shall not be deemed
to require any Lender to indemnify any Agent against any liability, obligation,
loss, damage, penalty, action, judgment, suit, cost, expense or disbursement
described in the proviso in the immediately preceding sentence.
     9.7 Successor Agent and Swing Line Lender. Administrative Agent or
Collateral Agent may resign at any time by giving thirty days’ prior written
notice thereof to Lenders and Company, and Administrative Agent or Collateral
Agent may be removed at any time with or without cause by an instrument or
concurrent instruments in writing delivered to Company and Administrative Agent
or Collateral Agent, as the case may be, and signed by Requisite Lenders. Upon
any such notice of resignation or any such removal, Requisite Lenders shall have
the right,

135



--------------------------------------------------------------------------------



 



upon five Business Days’ notice to Company; provided that Company shall have the
right to approve (such approval not to be unreasonably withheld) any such
successor Agent or Collateral Agent, to appoint a successor Agent. Upon the
acceptance of any appointment as Administrative Agent or Collateral Agent, as
the case may be, hereunder by a successor Administrative Agent or Collateral
Agent, as the case may be, that successor Agent shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
or removed Agent and the retiring or removed Agent shall promptly (i) transfer
to such successor Agent all sums, Securities and other items of Collateral held
under the Collateral Documents, together with all records and other documents
necessary or appropriate in connection with the performance of the duties of the
successor Agent under the Credit Documents, and (ii) execute and deliver to such
successor Agent such amendments to financing statements, and take such other
actions, as may be necessary or appropriate in connection with the assignment to
such successor Agent of the security interests created under the Collateral
Documents, whereupon such retiring or removed Agent shall be discharged from its
duties and obligations hereunder. After any retiring or removed Agent’s
resignation or removal hereunder as Administrative Agent or Collateral Agent, as
the case may be, the provisions of this Section 9 shall inure to its benefit as
to any actions taken or omitted to be taken by it while it was Agent hereunder.
Any resignation or removal of JPMC or its successor as Administrative Agent
pursuant to this Section shall also constitute the resignation or removal of
JPMC or its successor as Collateral Agent and Swing Line Lender, and any
successor Administrative Agent appointed pursuant to this Section shall, upon
its acceptance of such appointment, become the successor Collateral Agent and
Swing Line Lender for all purposes hereunder. In such event (a) Company shall
prepay any outstanding Swing Line Loans made by the retiring or removed
Administrative Agent in its capacity as Swing Line Lender, (b) upon such
prepayment, the retiring or removed Administrative Agent and Swing Line Lender
shall surrender any Swing Line Note held by it to Company for cancellation, and
(c) Company shall issue, if so requested by successor Administrative Agent and
Swing Line Loan Lender, a new Swing Line Note to the successor Administrative
Agent and Swing Line Lender, in the principal amount of the Swing Line Sublimit
then in effect and with other appropriate insertions.
     9.8 Collateral Documents and Guaranty.
          (a) Agents under Collateral Documents and Guaranty. Each Lender hereby
further authorizes Administrative Agent or Collateral Agent, as applicable, on
behalf of and for the benefit of Lenders, to be the agent for and representative
of Lenders with respect to the Guaranty, the Collateral and the Collateral
Documents. Subject to Section 10.5, without further written consent or
authorization from Lenders, Administrative Agent or Collateral Agent, as
applicable may execute any documents or instruments necessary to (i) release any
Lien encumbering any item of Collateral that is the subject of a sale or other
disposition of assets permitted hereby or to which Requisite Lenders (or such
other Lenders as may be required to give such consent under Section 10.5) have
otherwise consented or (ii) release any Guarantor from the Guaranty pursuant to
Section 7.12 or with respect to which Requisite Lenders (or such other Lenders
as may be required to give such consent under Section 10.5) have otherwise
consented.
          (b) Right to Realize on Collateral and Enforce Guaranty. Anything
contained in any of the Credit Documents to the contrary notwithstanding,
Company, Administrative Agent, Collateral Agent and each Lender hereby agree
that (i) no Lender shall have any right

136



--------------------------------------------------------------------------------



 



individually to realize upon any of the Collateral or to enforce the Guaranty,
it being understood and agreed that all powers, rights and remedies hereunder
may be exercised solely by Administrative Agent, on behalf of Lenders in
accordance with the terms hereof and all powers, rights and remedies under the
Collateral Documents may be exercised solely by Collateral Agent, and (ii) in
the event of a foreclosure by Collateral Agent on any of the Collateral pursuant
to a public or private sale, Collateral Agent or any Lender may be the purchaser
of any or all of such Collateral at any such sale and Collateral Agent, as agent
for and representative of Secured Parties (but not any Lender or Lenders in its
or their respective individual capacities unless Requisite Lenders shall
otherwise agree in writing) shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by
Collateral Agent at such sale.
SECTION 10. MISCELLANEOUS
     10.1 Notices.
          (a) Generally. Unless otherwise specifically provided herein, any
notice or other communication herein required or permitted to be given to a
Credit Party, the Syndication Agents, Collateral Agent, Administrative Agent,
Swing Line Lender, or an Issuing Bank, shall be sent to such Person’s address as
set forth on Appendix B or in the other relevant Credit Document, and in the
case of any Lender, the address as indicated on Appendix B or otherwise
indicated to Administrative Agent in writing. Each notice hereunder shall be in
writing (which, in the case of any Notice, shall include notice by electronic
mail or other electronic means agreed to between Company and Administrative
Agent) and may be personally served, telexed or sent by telefacsimile or United
States mail or courier service and shall be deemed to have been given when
delivered in person or by courier service and signed for against receipt
thereof, upon receipt of telefacsimile or telex, or three Business Days after
depositing it in the United States mail with postage prepaid and properly
addressed; provided, no notice to any Agent shall be effective until received by
such Agent; provided further, any such notice or other communication shall at
the request of Administrative Agent be provided to any sub-agent appointed
pursuant to Section 9.3(c) hereto as designated by Administrative Agent from
time to time.
          (b) Electronic Communications. Notices and other communications to the
Lenders and the Issuing Banks hereunder may be delivered or furnished by
electronic communication (including e mail and Internet or intranet websites)
pursuant to procedures approved by Administrative Agent and the Issuing Banks,
provided that the foregoing shall not apply to notices to any Lender or the
Issuing Banks pursuant to Section 2 if such Lender or the Issuing Banks, as
applicable, has notified Administrative Agent that it is incapable of receiving
notices under such Section by electronic communication. Administrative Agent or
Company may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it, provided that approval of such procedures may be limited to particular
notices or communications. Unless Administrative Agent otherwise prescribes, (i)
notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent

137



--------------------------------------------------------------------------------



 



during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient, and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor.
     10.2 Expenses. Whether or not the transactions contemplated hereby shall be
consummated, Company agrees to pay promptly (a) all the actual and reasonable
costs and expenses incurred by each Agent of preparation of the Credit Documents
and any consents, amendments, waivers or other modifications thereto; (b) all
the costs of furnishing all opinions by counsel for Company and the other Credit
Parties; (c) the reasonable fees, expenses and disbursements of one counsel to
Administrative Agent and Collateral Agent, and JPMC in its capacity as a Funded
LC Issuing Bank and a Lender, in connection with the negotiation, preparation,
execution and administration of the Credit Documents and any consents,
amendments, waivers or other modifications thereto and any other documents or
matters requested by Company; (d) all the actual costs and reasonable expenses
of creating and perfecting Liens in favor of Collateral Agent, for the benefit
of Secured Parties, including filing and recording fees, expenses and taxes,
stamp or documentary taxes, search fees, title insurance premiums and reasonable
fees, expenses and disbursements of one counsel to Administrative Agent and
Collateral Agent and of counsel providing any opinions required hereunder;
(e) all the actual costs and reasonable fees, expenses and disbursements of any
auditors, accountants, consultants or appraisers (prior to any Default or Event
of Default subject to the consent of Company); (f) all the actual costs and
reasonable expenses (including the reasonable fees, expenses and disbursements
of any agents employed or retained by Collateral Agent and its counsel) in
connection with the custody or preservation of any of the Collateral; (g) all
other actual and reasonable costs and expenses (other than counsel’s fees)
incurred by each Agent in connection with the syndication of the Loans and
Commitments; and (h) after the occurrence of an Event of Default and during its
continuance, all costs and expenses, including reasonable attorneys’ fees of a
single counsel to the Agents and the Lenders taken as a whole (and in the case
of a conflict of interest, one additional counsel for the affected Agents or
Lenders), provided that the Agents and the Lenders taken as a whole may engage
one local counsel in each jurisdiction where any action to realize upon any part
of the Collateral is necessary, and costs of settlement, incurred by
Administrative Agent and Collateral Agent and any Lender in enforcing any
Obligations of or in collecting any payments due from any Credit Party hereunder
or under the other Credit Documents by reason of such Event of Default
(including in connection with the sale of, collection from, or other realization
upon any of the Collateral or the enforcement of the Guaranty) or in connection
with any refinancing or restructuring of the credit arrangements provided
hereunder in the nature of a “work-out” or pursuant to any insolvency or
bankruptcy cases or proceedings. The agreements in this Section 10.2 shall
survive repayment of the Loans and all other amounts payable hereunder and the
return of the Credit Linked Deposits to the applicable Lenders.
     10.3 Indemnity.
          (a) In addition to the payment of expenses pursuant to Section 10.2,
whether or not the transactions contemplated hereby shall be consummated, each
Credit Party agrees to defend (subject to Indemnitees’ selection of a single
counsel to the Indemnitees taken as a whole

138



--------------------------------------------------------------------------------



 



(and, in the case of a conflict of interest, one additional counsel for the
affected Indemnitees, taken as a whole)), indemnify, pay and hold harmless, each
Agent, Lender and Issuing Bank and the officers, partners, directors, trustees,
employees, agents, sub-agents and Affiliates of each Agent, each Lender and each
Issuing Bank (each, an “Indemnitee”), from and against any and all Indemnified
Liabilities; provided, no Credit Party shall have any obligation to any
Indemnitee hereunder with respect to any Indemnified Liabilities to the extent
(i) such Indemnified Liabilities are found by a final, non-appealable judgment
of a court to arise from the gross negligence, bad faith or willful misconduct
of that Indemnitee or (ii) such Indemnified Liabilities arise out of any dispute
solely among Indemnitees that are Lenders (but solely in their capacities as
such) and not involving Holding or any of its Subsidiaries, including any
dispute between a Lender and the assignee or purchaser of its Loan. To the
extent that the undertakings to defend, indemnify, pay and hold harmless set
forth in this Section 10.3 may be unenforceable in whole or in part because they
are violative of any law or public policy, the applicable Credit Party shall
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them.
          (b) To the extent permitted by applicable law, no Credit Party shall
assert, and each Credit Party hereby waives, any claim against Lenders, Agents,
Issuing Banks and their respective Affiliates, directors, employees, attorneys,
agents or sub-agents, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
(whether or not the claim therefor is based on contract, tort or duty imposed by
any applicable legal requirement) arising out of, in connection with, arising
out of, as a result of, or in any way related to, this Agreement or any Credit
Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof or any act or omission or event
occurring in connection therewith, and each Credit Party hereby waives, releases
and agrees not to sue upon any such claim or any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor.
     The agreements in this Section 10.3 shall survive repayment of the Loans
and all other amounts payable hereunder and the return of the Credit Linked
Deposits to the applicable Lenders.
     10.4 Set-Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence and during the continuance of any Event of Default each Lender and
each Funded LC Issuing Bank is hereby authorized by each Credit Party at any
time or from time to time subject to the consent of Administrative Agent (such
consent not to be unreasonably withheld or delayed), without notice to any
Credit Party or to any other Person (other than Administrative Agent), any such
notice being hereby expressly waived, to set off and to appropriate and to apply
any and all deposits (general or special, including Indebtedness evidenced by
certificates of deposit, whether matured or unmatured, but not including trust
accounts) and any other Indebtedness at any time held or owing by such Lender or
Funded LC Issuing Bank to or for the credit or the account of any Credit Party
(other than Holding) against and on account of the obligations and liabilities
of any Credit Party to such Lender or Funded LC Issuing Bank hereunder, the
Letters of Credit and participations therein and under the other Credit
Documents, including all claims of any nature or description arising out of or
connected hereto, the Letters of Credit and participations therein or with any
other

139



--------------------------------------------------------------------------------



 



Credit Document, irrespective of whether or not (a) such Lender or Funded LC
Issuing Bank shall have made any demand hereunder or (b) the principal of or the
interest on the Loans or any amounts in respect of the Letters of Credit or any
other amounts due hereunder shall have become due and payable pursuant to
Section 2 and although such obligations and liabilities, or any of them, may be
contingent or unmatured. The Funded LC Issuing Banks agree that payments from
the Credit Linked Deposits shall be made only to the extent expressly provided
for under this Agreement.
     10.5 Amendments and Waivers.
          (a) Requisite Lenders’ Consent. Subject to Section 10.5(b) and
10.5(c), no amendment, modification, termination or waiver of any provision of
the Credit Documents, or consent to any departure by any Credit Party therefrom,
shall in any event be effective without the written concurrence of the Requisite
Lenders.
          (b) Affected Lenders’ Consent. Without the written consent of each
Lender (other than a Defaulting Lender) that would be directly affected thereby,
no amendment, modification, termination, or consent shall be effective if the
effect thereof would:
               (i) extend the scheduled final maturity of any Loan or Note of
such Lender;
               (ii) extend the date on which the Funded LC Participation
Interests must be repurchased in full from such Lender or any Lender’s Pro Rate
Share of the Credit Linked Deposits is required to be paid to such Lender in
full (it being acknowledged that any such repurchase or payment is subject to
the express provisions of Section 2.4);
               (iii) waive, reduce or postpone any scheduled repayment of
principal on the Term Loans under Section 2.12 due such Lender (but not
prepayment);
               (iv) extend the stated expiration date of any Revolving Letter of
Credit beyond the Revolving Commitment Termination Date;
               (v) extend the stated expiration date of any Funded Letter of
Credit beyond the Funded Letter of Credit Termination Date;
               (vi) reduce the rate of interest on any Loan of such Lender
(other than any waiver of any increase in the interest rate applicable to any
Loan pursuant to Section 2.10) or any fee or other payment obligations
(including without limitation with respect to Funded LC Participation Interests)
payable hereunder to such Lender; provided that any amendment or other
modification of any financial covenant definition in this Agreement shall not
constitute a reduction in the rate of interest for the purpose of this clause
(vi);
               (vii) extend the time for payment of any such interest or fees to
such Lender;

140



--------------------------------------------------------------------------------



 



               (viii) reduce the principal amount of any Loan or any
reimbursement obligation in respect of any Letter of Credit due to such Lender
or (except as expressly provided for herein) any Credit Linked Deposit funded by
such Lender;
               (ix) amend, modify, terminate or waive any provision of this
Section 10.5(b) or Section 10.5(c);
               (x) amend the definition of “Requisite Lenders” or “Pro Rata
Share”; provided, with the consent of Requisite Lenders additional extensions of
credit pursuant hereto may be included in the determination of “Requisite
Lenders” or “Pro Rata Share” on substantially the same basis as the Term Loan
Commitments, the Term Loan, the Revolving Commitments, the Revolving Loans, the
Funded Letter of Credit Commitments, the Funded Letters of Credit are included
on the Closing Date;
               (xi) release all or substantially all of the Collateral or all or
substantially all of the Guarantors from the Guaranty except as expressly
provided in the Credit Documents;
               (xii) consent to the assignment or transfer by any Credit Party
of any of its rights and obligations under any Credit Document; or
               (xiii) amend or modify the provisions regarding Company’s ability
to select Interest Periods longer than six months.
          (c) Other Consents. No amendment, modification, termination or waiver
of any provision of the Credit Documents, or consent to any departure by any
Credit Party therefrom, shall:
               (i) increase any Commitment of any Lender over the amount thereof
then in effect without the consent of such Lender; provided, no amendment,
modification or waiver of any condition precedent, covenant, Default or Event of
Default shall constitute an increase in any Commitment of any Lender;
               (ii) amend, modify, terminate or waive any provision hereof
relating to the Swing Line Sublimit or the Swing Line Loans without the consent
of Swing Line Lender;
               (iii) amend the definition of “Requisite Class Lenders” without
the consent of Requisite Class Lenders of each Class; provided, with the consent
of the Requisite Lenders, additional extensions of credit pursuant hereto may be
included in the determination of such “Requisite Class Lenders” on substantially
the same basis as the Term Loan Commitments, the Term Loans, the Revolving
Commitments, the Revolving Loans, the Funded Letter of Credit Commitments, the
Funded Letters of Credit are included on the Closing Date;
               (iv) alter the required application of any repayments or
prepayments as between Classes pursuant to Section 2.15 without the consent of
Requisite Class Lenders of each Class which is being allocated a lesser
repayment or prepayment as a result

141



--------------------------------------------------------------------------------



 



thereof; provided, Requisite Lenders may waive, in whole or in part, any
prepayment so long as the application, as between Classes, of any portion of
such prepayment which is still required to be made is not altered;
               (v) amend, modify, terminate or waive any obligation of Lenders
or Company (as the same applies to its obligation to any Funded LC Issuing Bank)
or any Funded LC Issuing Bank as provided in Section 2.4 directly relating to
Funded Letters of Credit and the Credit Linked Deposits (and definitions used in
Section 2.4 that relate specifically to Funded Letters of Credit and Credit
Linked Deposits) without the written consent of Company, Administrative Agent
and each Funded LC Issuing Bank; or
               (vi) amend, modify, terminate or waive any provision of Section 9
as the same applies to any Agent, or any other provision hereof as the same
applies to the rights or obligations of any Agent, in each case without the
consent of such Agent.
          (d) Execution of Amendments, etc. Administrative Agent may, but shall
have no obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party.
          Notwithstanding the foregoing, this Agreement may be amended (or
amended and restated) in accordance with Section 2.24.
     10.6 Successors and Assigns; Participations.
          (a) Generally. This Agreement shall be binding upon the parties hereto
and their respective successors and assigns and shall inure to the benefit of
the parties hereto and the successors and assigns of Lenders. No Credit Party’s
rights or obligations hereunder nor any interest therein may be assigned or
delegated by any Credit Party without the prior written consent of all Lenders.
No Lender may assign, sell, participate or otherwise transfer any of its rights
under the Credit Documents except as set forth in this Section 10.6 and the
penultimate sentence of Section 2.23. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, Affiliates of each of the Agents and
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
          (b) Register. Company, Administrative Agent and Lenders shall deem and
treat the Persons listed as Lenders in the Register as the holders and owners of
the corresponding Commitments, Loans and Funded Letter of Credit Participations
listed therein for all purposes hereof, and no assignment or transfer of any
such Commitment or Loan shall be effective, in each case, unless and until
recorded in the Register following receipt of an Assignment Agreement effecting
the assignment or transfer thereof, in each case, as provided in Section

142



--------------------------------------------------------------------------------



 



10.6(d). Each assignment shall be recorded in the Register on the Business Day
the Assignment Agreement is received by Administrative Agent, if received by
12:00 p.m. (New York City time), and on the following Business Day if received
after such time, prompt notice thereof shall be provided to Company and a copy
of such Assignment Agreement shall be maintained, as applicable. The date of
such recordation of a transfer shall be referred to herein as the “Assignment
Effective Date.” Any request, authority or consent of any Person who, at the
time of making such request or giving such authority or consent, is listed in
the Register as a Lender shall be conclusive and binding on any subsequent
holder, assignee or transferee of the corresponding Commitments or Loans.
          (c) Right to Assign. Each Lender shall have the right at any time to
sell, assign or transfer all or a portion of its rights and obligations under
this Agreement, including, without limitation, all or a portion of its
Commitment, Funded Letter of Credit Participations or Loans owing to it or other
Obligation (provided, however, that each such assignment shall be of a uniform,
and not varying, percentage of all rights and obligations under and in respect
of any Funded Letter of Credit Participations, Loan and any related
Commitments):
               (i) to any Person meeting the criteria of clause (i) of the
definition of the term of “Eligible Assignee” upon the giving of notice to
Company and Administrative Agent; and
               (ii) to any Person meeting the criteria of clause (ii) of the
definition of the term of “Eligible Assignee”, consented to by each of Company
and Administrative Agent (such consent not to be (x) unreasonably withheld or
delayed or, (y) in the case of Company, required at any time an Event of Default
shall have occurred and then be continuing); provided, further each such
assignment pursuant to this Section 10.6(c)(ii) shall be in an aggregate amount
of not less than (A) $5,000,000 (or such lesser amount as may be agreed to by
Company and Administrative Agent or as shall constitute the aggregate amount of
the Revolving Commitments and Revolving Loans of the assigning Lender) with
respect to the assignment of the Revolving Commitments and Revolving Loans, (B)
$1,000,000 (or such lesser amount as may be agreed to by Company and
Administrative Agent or as shall constitute the aggregate amount of the Funded
Letter of Credit Commitments and Funded Letter of Credit Participations of the
assigning Lender) with respect to the assignment of the Funded Letter of Credit
Commitments and Funded Letter of Credit Participations, and (C) $1,000,000 (or
such lesser amount as may be agreed to by Company and Administrative Agent or as
shall constitute the aggregate amount of the Term Loan of the assigning Lender)
with respect to the assignment of Term Loans.
               (iii) Anything in the foregoing to the contrary notwithstanding,
no assignment of any Revolving Commitment (except in the case of an assignment
to a Revolving Lender or an Affiliate thereof) shall be effective unless and
until consented to in writing by the Revolving Issuing Bank (such consent not to
be unreasonably withheld)
          (d) Mechanics. Assignments and assumptions of Loans, Commitments and
Credit Linked Deposits shall only be effected by execution and delivery to
Administrative Agent of an Assignment Agreement. Assignments made pursuant to
the foregoing provision shall be

143



--------------------------------------------------------------------------------



 



effective as of the Assignment Effective Date. Any assignee of any Lender under
Section 10.6(c) (an “Assignee”) shall, if not already a Lender, deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about Company and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
Assignee’s compliance procedures and applicable laws, including Federal and
state securities laws. In connection with all assignments there shall also be
delivered to Administrative Agent and Company such forms, certificates or other
evidence, if any, with respect to United States federal income tax withholding
matters as the assignee under such Assignment Agreement may be required to
deliver pursuant to Section 2.20(c). Without the consent of Company (which
consent shall not be unreasonably withheld), each Funded LC Issuing Bank and
Administrative Agent, no Credit Linked Deposit shall be released in connection
with any assignment by a Funded Letter of Credit Participant, but the Funded LC
Participation Interests shall instead be purchased by the relevant assignee and
the Credit Linked Deposits continue to be held by the Funded LC Issuing Banks
for application (to the extent not already applied) in accordance with
Sections 2.4(f) and (h).
          (e) Representations and Warranties of Assignee. Each Lender, upon
execution and delivery hereof or upon succeeding to an interest in the
Commitments and Loans, as the case may be, represents and warrants as of the
Closing Date or as of the Assignment Effective Date that (i) it is an Eligible
Assignee; (ii) it has experience and expertise in the making of or investing in
commitments or loans such as the applicable Commitments, Credit Linked Deposits
or Loans, as the case may be; and (iii) it will make or invest in, as the case
may be, its Commitments, Funded Letter of Credit Participations or Loans for its
own account in the ordinary course and without a view to distribution of such
Commitments, Funded Letter of Credit Participations or Loans within the meaning
of the Securities Act or the Exchange Act or other federal securities laws (it
being understood that, subject to the provisions of this Section 10.6, the
disposition of such Revolving Commitments, Funded Letter of Credit
Participations or Loans or any interests therein shall at all times remain
within its exclusive control).
          (f) Effect of Assignment. Subject to the terms and conditions of this
Section 10.6, as of the “Assignment Effective Date” (i) the assignee thereunder
shall have the rights and obligations of a “Lender” hereunder to the extent of
its interest in the Loans and Commitments as reflected in the Register and shall
thereafter be a party hereto and a “Lender” for all purposes hereof; (ii) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned to the assignee, relinquish its rights (other than
any rights which survive the termination hereof under Section 10.8) and be
released from its obligations hereunder (and, in the case of an assignment
covering all or the remaining portion of an assigning Lender’s rights and
obligations hereunder, such Lender shall cease to be a party hereto on the
Assignment Effective Date; provided, anything contained in any of the Credit
Documents to the contrary notwithstanding, (y) an assigning Issuing Bank shall
continue to have all rights and obligations thereof with respect to such Letters
of Credit until the cancellation or expiration of such Letters of Credit and the
reimbursement of any amounts drawn thereunder and (z) such assigning Lender
shall continue to be entitled to the benefit of all indemnities hereunder as
specified herein with respect to matters arising out of the prior involvement of
such assigning Lender as a Lender hereunder to the extent provided hereunder);
(iii) the Commitments shall be modified to reflect the Commitment of such
assignee and any Revolving Commitment of such assigning Lender, if

144



--------------------------------------------------------------------------------



 



any; and (iv) if any such assignment occurs after the issuance of any Note
hereunder, the assigning Lender shall, upon the effectiveness of such assignment
or as promptly thereafter as practicable, surrender its applicable Notes to
Administrative Agent for cancellation, and thereupon Company, at its expense,
shall issue and deliver new Notes, if so requested by the assignee and/or
assigning Lender, to such assignee and/or to such assigning Lender, with
appropriate insertions, to reflect the new Revolving Commitments and/or
outstanding Loans of the assignee and/or the assigning Lender.
          (g) Participations. Each Lender shall have the right at any time to
sell one or more participations to any Person (other than Holding, any of its
Subsidiaries or any of its Affiliates) in all or any part of its Commitments,
Funded Letter of Credit Participations, Loans or in any other Obligation. The
holder of any such participation, other than an Affiliate of the Lender granting
such participation, shall not be entitled to require such Lender to take or omit
to take any action hereunder except with respect to any amendment, modification
or waiver that would (i) extend the final scheduled maturity of any Loan, Note
or Letter of Credit (unless such Letter of Credit is not extended beyond the
Revolving Commitment Termination Date or the Funded Letter of Credit Termination
Date, as applicable) in which such participant is participating, or reduce the
rate or extend the time of payment of interest or fees thereon (except in
connection with a waiver of applicability of any post-default increase in
interest rates) or reduce the principal amount thereof, or increase the amount
of the participant’s participation over the amount thereof then in effect (it
being understood that a waiver of any Default or Event of Default or of a
mandatory reduction in the Commitment shall not constitute a change in the terms
of such participation, and that an increase in any Commitment, Funded Letter of
Credit Participations or Loan shall be permitted without the consent of any
participant if the participant’s participation is not increased as a result
thereof), (ii) consent to the assignment or transfer by any Credit Party of any
of its rights and obligations under this Agreement or (iii) release all or
substantially all of the Collateral under the Collateral Documents (except as
expressly provided in the Credit Documents) supporting the Loans and Funded
Letter of Credit Participations hereunder in which such participant is
participating. Company agrees that each participant shall be entitled to the
benefits of Sections 2.18(c), 2.19 and 2.20 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (c) of
this Section; provided, (i) a participant shall not be entitled to receive any
greater payment under Sections 2.18(c), 2.19 or 2.20 than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such participant, unless the sale of the participation to such participant is
made with Company’s prior written consent and (ii) a participant that would be a
Non-US Lender (or that would otherwise be required to deliver a form referred to
in Section 2.20(c) to avoid deduction or withholding of United States federal
income tax with respect to payments made by a Credit Party under any of the
Credit Documents) if it were a Lender shall not be entitled to the benefits of
Section 2.20 unless Company is notified of the participation sold to such
participant and such participant agrees, for the benefit of Company, to be
subject to Section 2.20 as though it were a Lender. To the extent permitted by
law, each participant also shall be entitled to the benefits of Section 10.4 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.17 as though it were a Lender.
          (h) Certain Other Assignments. In addition to any other assignment
permitted pursuant to this Section 10.6, any Lender may assign and/or pledge all
or any portion of its Loans, Funded Letter of Credit Participations, the other
Obligations owed by or to such Lender,

145



--------------------------------------------------------------------------------



 



and its Notes (excluding in all instances the Credit Linked Deposits, which
shall be held as the property of the Funded LC Issuing Banks as provided for in
Section 2.4), if any, to secure obligations of such Lender including, without
limitation, any Federal Reserve Bank or any pledge or assignment to any holders
of obligations owed, or securities issued, by such Lender as collateral security
for such obligations or securities, or to any trustee for, or any other
representative of, such holders as collateral security pursuant to Regulation A
of the Board of Governors of the Federal Reserve System and any operating
circular issued by such Federal Reserve Bank; provided, no Lender, as between
Company and such Lender, shall be relieved of any of its obligations hereunder
as a result of any such assignment and pledge, and provided further, in no event
shall the applicable Federal Reserve Bank, pledgee or trustee be considered to
be a “Lender” or be entitled to require the assigning Lender to take or omit to
take any action hereunder.
     10.7 Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.
     10.8 Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Sections 2.18(c), 2.19, 2.20, 10.2,
10.3 and 10.4 and the agreements of Lenders set forth in Sections 2.17, 9.3(b)
and 9.6 shall survive the payment of the Loans, the cancellation or expiration
of the Letters of Credit, the reimbursement of any amounts drawn thereunder, the
final payment made to Lenders pursuant to Section 2.4(i)(iv), and the
termination hereof.
     10.9 No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent or any Lender in the exercise of any power, right or privilege hereunder
or under any other Credit Document shall impair such power, right or privilege
or be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other power, right or privilege. The
rights, powers and remedies given to each Agent and each Lender hereby are
cumulative and shall be in addition to and independent of all rights, powers and
remedies existing by virtue of any statute or rule of law or in any of the other
Credit Documents. Any forbearance or failure to exercise, and any delay in
exercising, any right, power or remedy hereunder shall not impair any such
right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.
     10.10 Marshalling; Payments Set Aside. Neither any Agent nor any Lender
shall be under any obligation to marshal any assets in favor of any Credit Party
or any other Person or against or in payment of any or all of the Obligations.
To the extent that any Credit Party makes a payment or payments to
Administrative Agent or Lenders (or to Administrative Agent, on behalf of
Lenders), or Administrative Agent or Lenders enforce any security interests or
exercise their rights of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential,

146



--------------------------------------------------------------------------------



 



set aside and/or required to be repaid to a trustee, receiver or any other party
under any bankruptcy law, any other state or federal law, common law or any
equitable cause, then, to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied, and all Liens, rights and remedies
therefor or related thereto, shall be revived and continued in full force and
effect as if such payment or payments had not been made or such enforcement or
setoff had not occurred.
     10.11 Severability. In case any provision in or obligation hereunder or any
Note shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.
     10.12 Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Commitment of any other Lender hereunder. Nothing
contained herein or in any other Credit Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and, subject to Section 9.8(b), each Lender shall be entitled
to protect and enforce its rights arising out hereof and it shall not be
necessary for any other Lender to be joined as an additional party in any
proceeding for such purpose.
     10.13 Headings . Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.
     10.14 APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
     10.15 CONSENT TO JURISDICTION. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY
CREDIT PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER CREDIT DOCUMENT, OR
ANY OF THE OBLIGATIONS, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING
AND DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF AND IN CONNECTION
WITH ITS PROPERTIES, IRREVOCABLY (a) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (b) WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS; (c) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS PROVIDED IN
ACCORDANCE WITH SECTION 10.1; (d) AGREES THAT SERVICE AS PROVIDED IN CLAUSE
(c) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE
CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND

147



--------------------------------------------------------------------------------



 



OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND
(e) AGREES AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE
COURTS OF ANY OTHER JURISDICTION.
     10.16 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR
ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN
TRANSACTION OR THE LENDER/COMPANY RELATIONSHIP THAT IS BEING ESTABLISHED. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT
EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT
EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH
PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION
10.16 AND EXECUTED BY THE PARTY AGAINST WHICH ENFORCEMENT IS SOUGHT), AND THIS
WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER
DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.
     10.17 Confidentiality. Each Lender shall hold all non-public information
regarding Company and its Subsidiaries and their businesses identified as such
by Company and obtained by such Lender pursuant to the requirements hereof in
accordance with such Lender’s customary procedures for handling confidential
information of such nature and in accordance with sound industry practice, it
being understood and agreed by Company that, in any event, a Lender may make
(i) disclosures of such information to Affiliates of such Lender and to their
agents, employees, officers, directors, trustees, attorneys, accountants and
advisors (and to other persons authorized by a Lender or Agent to organize,
present or disseminate such information in connection with disclosures otherwise
made in accordance with this Section 10.17), (ii) disclosures of such
information reasonably required by any bona fide or potential assignee,
transferee or participant in connection with the contemplated assignment,
transfer or

148



--------------------------------------------------------------------------------



 



participation by such Lender of any Loans or any participations therein or by
any direct or indirect contractual counterparties (or the professional advisors
thereto) in Permitted Hedge Agreements (provided, such bona fide or potential
assignee, transferee or participant and counterparties and advisors are advised
of and agree to be bound by the provisions of this Section 10.17),
(iii) disclosure to any rating agency when required by it, provided that, prior
to any disclosure, such rating agency shall undertake in writing to preserve the
confidentiality of any confidential information relating to the Credit Parties
received by it from any of the Agents or any Lender, and (iv) disclosures
required or requested by any governmental agency or representative thereof or by
the NAIC or pursuant to legal or judicial process; provided, unless specifically
prohibited by applicable law or court order, each Lender shall make reasonable
efforts to notify Company of any request by any governmental agency or
representative thereof (other than any such request in connection with any
examination of the financial condition or other routine examination of such
Lender by such governmental agency) for disclosure of any such non-public
information prior to disclosure of such information. Notwithstanding anything to
the contrary set forth herein, each party (and each of their respective
employees, representatives or other agents) may disclose to any and all persons,
without limitations of any kind, the tax treatment and tax structure of the
transactions contemplated by this Agreement and all materials of any kind
(including opinions and other tax analyses) that are provided to any such party
relating to such tax treatment and tax structure. However, any information
relating to the tax treatment or tax structure shall remain subject to the
confidentiality provisions hereof (and the foregoing sentence shall not apply)
to the extent reasonably necessary to enable the parties hereto, their
respective Affiliates, and their and their respective Affiliates’ directors and
employees to comply with applicable securities laws. For this purpose, “tax
structure” means any facts relevant to the federal income tax treatment of the
transactions contemplated by this Agreement but does not include information
relating to the identity of any of the parties hereto or any of their respective
Affiliates. Each Lender acknowledges that information furnished to it pursuant
to this Agreement or the other Credit Documents may include material non-public
information concerning Company and its Affiliates and their related parties or
their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws. All
information, including requests for waivers and amendments, furnished by Company
or the Administrative Agent pursuant to, or in the course of administering, this
Agreement or the other Credit Documents will be syndicate-level information,
which may contain material non-public information about Company and its
Affiliates and their related parties or their respective securities.
Accordingly, each Lender represents to Company and the Administrative Agent that
it has identified in its administrative questionnaire a credit contact who may
receive information that may contain material non-public information in
accordance with its compliance procedures and applicable law, including Federal
and state securities laws.
     10.18 Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest which would have

149



--------------------------------------------------------------------------------



 



been due hereunder if the stated rates of interest set forth in this Agreement
had at all times been in effect, then to the extent permitted by law, Company
shall pay to Administrative Agent an amount equal to the difference between the
amount of interest paid and the amount of interest which would have been paid if
the Highest Lawful Rate had at all times been in effect. Notwithstanding the
foregoing, it is the intention of Lenders and Company to conform strictly to any
applicable usury laws. Accordingly, if any Lender contracts for, charges, or
receives any consideration which constitutes interest in excess of the Highest
Lawful Rate, then any such excess shall be cancelled automatically and, if
previously paid, shall at such Lender’s option be applied to the outstanding
amount of the Loans made hereunder or be refunded to Company.
     10.19 Counterparts . This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.
     10.20 Effectiveness. This Agreement shall become effective upon the
execution of a counterpart hereof by each of the parties hereto and receipt by
Company and Administrative Agent of written, electronic or telephonic
notification of such execution and authorization of delivery thereof.
     10.21 Patriot Act. Each Lender and Administrative Agent (for itself and not
on behalf of any Lender) hereby notifies Company that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies Company, which information includes the name and address of
Company and other information that will allow such Lender or Administrative
Agent, as applicable, to identify Company in accordance with the Act.
     10.22 Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment Agreement shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
[Remainder of page intentionally left blank]

150



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

            COVANTA ENERGY CORPORATION, A DELAWARE CORPORATION, AND EACH OF ITS
SUBSIDIARIES LISTED ON ANNEX A HERETO
      By:   /s/ Anthony J. Orlando       Name:   Anthony J. Orlando       
Title:   Authorized Officer    

            COVANTA HOLDING CORPORATION, A DELAWARE CORPORATION
      By:   /s/ Anthony J. Orlando       Name:   Anthony J. Orlando       
Title:   Chief Executive Officer and President     

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Collateral Agent, Revolving
Issuing Bank and a Funded LC Issuing Bank
      By:   /s/ Robert Anastasio       Name:   Robert Anastasio       Title:  
Vice President    

 



--------------------------------------------------------------------------------



 



            LEHMAN COMMERCIAL PAPER INC., as a Syndication Agent
      By:   /s/ Laurie Perper       Name:   Laurie Perper       Title:   Senior
Vice President    

 



--------------------------------------------------------------------------------



 



            MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as a Syndication
Agent
      By:   /s/ John C. Rowland       Name:   John C. Rowland       Title:  
Vice President    

 



--------------------------------------------------------------------------------



 



            UBS AG, STAMFORD BRANCH, as a Funded LC Issuing Bank
      By:   /s/ Irja R. Otsa       Name:   Irja R. Otsa       Title:   Associate
Director
Banking Products Services, US       By:   /s/ Mary E. Evans       Name:   Mary
E. Evans       Title:   Associate Director
Banking Products Services, US  

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.,
as a Documentation Agent
      By:   /s/ Richard D. Hill, Jr.       Name:   Richard D. Hill, Jr.      
Title:   Managing Director    

 



--------------------------------------------------------------------------------



 



            BARCLAYS BANK PLC,
as a Documentation Agent       By:   /s/ Douglas Bernegger       Name:   Douglas
Bernegger       Title:   Director    

 



--------------------------------------------------------------------------------



 



LEHMAN BROTHERS COMMERCIAL BANK,
as a Lender
 


  By: 
/s/  Brian McNany


Name: Brian McNany
Title:   Authorized Signatory





--------------------------------------------------------------------------------



 



MERRILL LYNCH CAPITAL CORPORATION,
as a Lender
 


  By: 
/s/  Don Burkitt


Name: Don Burkitt
Title:   Vice President





--------------------------------------------------------------------------------



 



TD BANKNORTH, N.A.,
as a Lender
 


  By: 
/s/  James R. Riley


Name: James R. Riley
Title:   Senior Vice President





--------------------------------------------------------------------------------



 



CATERPILLAR FINANCIAL SERVICES CORPORATION
as a lender
 


  By: 
/s/  Christopher C. Patterson


Name: Christopher C. Patterson
Title:   Global Operations Manager-Capital Markets





--------------------------------------------------------------------------------



 



BARCLAYS BANK PLC,
as a Lender
 


  By: 
/s/  Douglas Bernegger


Name: Douglas Bernegger
Title:   Director





--------------------------------------------------------------------------------



 



            UNION BANK OF CALIFORNIA, N.A., as a Lender
      By:   /s/ Kristin Isleib       Name:   Kristin Isleib       Title:  
Assistant Vice President    

 



--------------------------------------------------------------------------------



 



CALYON NEW YORK BRANCH,
as a Lender
 


  By: 
/s/  Anne Le Goulven


Name: Anne Le Goulven
Title:   Director  
 
 
  By: 
/s/  Alex Averbukh


Name: Alex Averbukh
Title:   Director





--------------------------------------------------------------------------------



 



BANK OF AMERICA, N.A.,
as a Lender
 

  By: 
/s/  Richard D. Hill, Jr.


Name: Richard D. Hill, Jr.
Title:   Managing Director





--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.,
as a Lender
      By:   /s/ Robert Anastasio       Name:   Robert Anastasio       Title:  
Vice President    

 



--------------------------------------------------------------------------------



 



ANNEX A
Subsidiaries

                  Name 1.   8309 Tujunga Avenue Corp., a California corporation
2.   Amor 14 Corporation, a Delaware corporation 3.   Burney Mountain Power, a
California corporation 4.   Covanta Acquisition, Inc., a Delaware corporation 5.
  Covanta ARC Holdings, Inc., a Delaware corporation 6.   Covanta Bessemer,
Inc., a Delaware corporation 7.   Covanta Cunningham Environmental Support,
Inc., a New York corporation 8.   Covanta Energy Americas, Inc., a Delaware
corporation 9.   Covanta Energy Construction, Inc., a Delaware corporation 10.  
Covanta Energy Group, Inc., a Delaware corporation 11.   Covanta Energy
International, Inc., a Delaware corporation 12.   Covanta Energy Resource Corp.,
a Delaware corporation 13.   Covanta Energy Services, Inc., a Delaware
corporation 14.   Covanta Energy West, Inc., a Delaware corporation 15.  
Covanta Engineering Services, Inc., a New Jersey corporation 16.   Covanta
Geothermal Operations Holdings, Inc., a Delaware corporation 17.   Covanta
Geothermal Operations, Inc., a Delaware corporation 18.   Covanta Haverhill
Properties, Inc., a Massachusetts corporation 19.   Covanta Heber Field Energy,
Inc., a Delaware corporation 20.   Covanta Hennepin Energy Resource Co., Limited
Partnership, a Delaware limited partnership
 
  By:   Covanta Energy Resource Corp., its General Partner     21.   Covanta
Hillsborough, Inc., a Florida corporation
22.   Covanta Honolulu Resource Recovery Venture, a Hawaii General Partnership
 
  By:   Covanta Oahu Waste Energy Recovery, Inc., its General Partner    
 
  By:   Covanta Projects of Hawaii, Inc., its General Partner     23.   Covanta
Huntsville, Inc., an Alabama corporation 24.   Covanta Hydro Energy, Inc., a
Delaware corporation 25.   Covanta Hydro Operations West, Inc., Delaware
corporation 26.   Covanta Hydro Operations, Inc., a Tennessee corporation 27.  
Covanta Imperial Power Services, Inc., a California corporation 28.   Covanta
Kent, Inc., a Michigan corporation 29.   Covanta Lancaster, Inc., a Pennsylvania
corporation 30.   Covanta Lee, Inc., a Florida corporation 31.   Covanta Long
Island, Inc., a Delaware corporation 32.   Covanta Marion Land Corp., an Oregon
corporation 33.   Covanta Marion, Inc., an Oregon corporation 34.   Covanta
Mid-Conn., Inc., a Connecticut corporation

Annex A -1



--------------------------------------------------------------------------------



 



     
35.
  Covanta Montgomery, Inc., Maryland corporation
36.
  Covanta New Martinsville Hydroelectric Corporation, a Delaware corporation
37.
  Covanta New Martinsville Hydro-Operations Corporation, a West Virginia
corporation
38.
  Covanta Oahu Waste Energy Recovery, Inc., a California corporation
39.
  Covanta Onondaga Operations, Inc., a Delaware corporation
40.
  Covanta Operations of Union LLC, a New Jersey limited liability company
41.
  Covanta OPW Associates, Inc., a Connecticut corporation
42.
  Covanta OPWH, Inc., a Delaware corporation
43.
  Covanta Otay 3 Company, a California corporation
44.
  Covanta Pasco, Inc., a Florida corporation
45.
  Covanta Pinellas, Inc., a Florida corporation
46.
  Covanta Plant Services of New Jersey, Inc., a New Jersey corporation
47.
  Covanta Power Development of Mauritius, Inc., a Delaware corporation
48.
  Covanta Power Development, Inc., a Delaware corporation
49.
  Covanta Power Equity Corporation, a Delaware corporation
50.
  Covanta Power International Holdings, Inc., a Delaware corporation
51.
  Covanta Power Pacific, Inc., a California corporation
52.
  Covanta Power Plant Operations, a California corporation
53.
  Covanta Projects of Hawaii, Inc., a Hawaii corporation
54.
  Covanta Projects, Inc., a Delaware corporation
55.
  Covanta Ref-Fuel Finance LLC (f/k/a Ref-Fuel Corp.), a Delaware limited
liability company
56.
  Covanta Ref-Fuel LLC (f/k/a Ref-Fuel LLC), a Delaware limited liability
company
57.
  Covanta RRS Holdings, Inc., a Delaware corporation
58.
  Covanta Secure Services, LLC, a Delaware limited liability company
59.
  Covanta SIGC Energy II, Inc., a California corporation
60.
  Covanta SIGC Energy, Inc., a Delaware corporation
61.
  Covanta SIGC Geothermal Operations, Inc., a California corporation
62.
  Covanta Systems, LLC, a Delaware limited liability company
63.
  Covanta Tampa Bay, Inc., a Florida corporation
64.
  Covanta Tampa Construction, Inc., a Delaware corporation
65.
  Covanta Wallingford Associates, Inc., a Connecticut corporation
66.
  Covanta Warren Energy Resources Co., Limited Partnership, a Delaware limited
partnership
67.
  Covanta Warren Holdings I, Inc., a Virginia corporation
68.
  Covanta Warren Holdings II, Inc., a California corporation
69.
  Covanta Waste to Energy, LLC, a Delaware limited liability company
70.
  Covanta Water Holdings, Inc., a Delaware corporation
71.
  Covanta Water Systems, Inc., a Delaware corporation
72.
  Covanta Water Treatment Services, Inc., a Delaware corporation
73.
  DSS Environmental, Inc., a New York corporation
74.
  ERC Energy II, Inc., a Delaware corporation
75.
  ERC Energy, Inc., a Delaware corporation
76.
  Generating Resource Recovery Partners L.P., a California limited partnership
77.
  Heber Field Energy II, Inc., a Delaware corporation

Annex A -2



--------------------------------------------------------------------------------



 



     
78.
  Heber Loan Partners, a California general partnership
 
  By:    ERC Energy, Inc., its General Partner
By:   ERC Energy II, Inc., its General Partner
79.
  LMI, Inc., a Massachusetts corporation
80.
  Mammoth Geothermal Company, a California corporation
81.
  Mammoth Power Company, a California corporation
82.
  Michigan Waste Energy, Inc., a Delaware corporation
83.
  MSW I Sub, LLC, a Delaware limited liability company
84.
  Mt. Lassen Power, a California corporation
85.
  Pacific Energy Operating Group, L.P., a California limited partnership
86.
  Pacific Geothermal Company, a California corporation
87.
  Pacific Oroville Power, Inc., a California corporation
88.
  Pacific Recovery Corporation, a California corporation
89.
  Pacific Wood Fuels Company, a California corporation
90.
  Three Mountain Operations, Inc., a Delaware corporation
91.
  Three Mountain Power, LLC, a Delaware corporation
92.
  UAH Management Corp., a New York corporation

Annex A -3



--------------------------------------------------------------------------------



 



APPENDIX A-1
TO CREDIT AND GUARANTY AGREEMENT
Term Loan Commitments

                              Pro   Lender   Term Loan Commitment     Rata Share
 
JPMorgan Chase Bank, N.A.
  $ 650,000,000       100 %
 
           
Total
  $ 650,000,000       100 %
 
           

Appendix A-1-1



--------------------------------------------------------------------------------



 



APPENDIX A-2
TO CREDIT AND GUARANTY AGREEMENT
Revolving Commitments

                              Pro   Lender   Revolving Commitment     Rata Share
 
JPMorgan Chase Bank, N.A.
  $ 48,333,333.34       16.1112 %
Lehman Brothers Commercial Bank
  $ 48,333,333.33       16.1111 %
Merrill Lynch Capital Corporation
  $ 48,333,333.33       16.1111 %
Bank of America, N.A.
  $ 40,000,000.00       13.3333 %
Barclays Bank PLC
  $ 40,000,000.00       13.3333 %
Union Bank of California, N.A.
  $ 30,000,000.00       10.0000 %
TD Banknorth, N.A.
  $ 30,000,000.00       10.0000 %
Calyon New York Branch
  $ 10,000,000.00       3.3333 %
Caterpillar Financial Services Corporation
  $ 5,000,000.00       1.6667 %
 
           
Total
  $ 300,000,000.00       100.0000 %
 
           

Appendix A-2-1



--------------------------------------------------------------------------------



 



APPENDIX A-3
TO CREDIT AND GUARANTY AGREEMENT
Funded Letters of Credit

                      Funded Letter of Credit     Pro   Participant   Commitment
    Rata Share  
JPMorgan Chase Bank, N.A.
  $ 320,000,000       100 %
 
           
Total
  $ 320,000,000       100 %
 
           

Appendix A-3-1



--------------------------------------------------------------------------------



 



APPENDIX B
TO CREDIT AND GUARANTY AGREEMENT
Notice Addresses
CREDIT PARTIES:

      COVANTA ENERGY CORPORATION
 
  40 Lane Road
 
  Fairfield, NJ 07004
 
  Attention: Chief Financial Officer
 
  CC: General Counsel
 
  Telecopier: (973) 882-7357
 
    COVANTA HOLDING CORPORATION
 
  40 Lane Road
 
  Fairfield, NJ 07004
 
  Attention: Chief Financial Officer
 
  CC: General Counsel
 
  Telecopier: (973) 882-7357
 
    CERTAIN SUBSIDIARIES OF COVANTA ENERGY
CORPORATION AS SET FORTH IN ANNEX A, AS GUARANTORS:
 
  Care of: Covanta Energy Corporation
 
  40 Lane Road
 
  Fairfield, NJ 07004
 
  Attention: Chief Financial Officer
 
  CC: General Counsel
 
  Telecopier: (973) 882-7357

AGENTS AND ISSUING BANKS:

      JPMORGAN CHASE BANK, N.A. as Administrative Agent, Collateral Agent,
Revolving Issuing Bank and a Funded LC Issuing Bank
 
  JPMorgan Chase Bank
 
  120 S. LaSalle
 
  Chicago, IL 60603
 
  Attention: Douglas P. Boersma
 
  Telecopier: (312) 661-3566

Appendix B-1

 



--------------------------------------------------------------------------------



 



with a copy to:

     
 
  JPMorgan Chase Bank, N.A.
 
  120 S. LaSalle
 
  Chicago, IL 60603
 
  Attention: Curtis Reed
 
  Telecopier: (312) 661-3566
 
   
 
  JPMorgan Chase Bank, N.A.
 
  10 South Dearborn, 7th Floor
 
  Chicago, IL 60603
 
  Attention: Ernest M. Misiora/Irma Yanez
 
  Telecopier: (312) 385-7107
 
    LEHMAN COMMERCIAL PAPER INC. as Syndication Agent
 
  c/o Lehman Brothers Commercial Bank
 
  745 Seventh Avenue
 
  New York, NY 10019
 
  Attention: Ritam Bhalla/Wendy Lau
 
  Telecopier: (646) 758-2774/(212) 220-9606
 
    MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
as Syndication Agent
 
  c/o Merrill Lynch Capital Corporation
 
  4 World Financial Center
 
  New York, NY 10080
 
  Attention: Don Burkitt/Gillian Prince
 
  Telecopier: (212) 738-1186/(212) 449-9435
 
    BANK OF AMERICA, N.A.
as Documentation Agent
 
  Bank of America, N.A.
 
  100 Federal Street
 
  Boston, MA 02110
 
  Attention: Richard D. Hill, Jr./Dori J. Aleksandrowicz/Wun Wong
 
  Telecopier: (617) 434-2160/(617) 434-1955/(617) 310-2353

Appendix B-2

 



--------------------------------------------------------------------------------



 



      BARCLAYS BANK PLC as Documentation Agent
 
  Barclays Bank PLC
 
  200 Park Avenue
 
  New York, NY 10166
 
  Attention: Nicholas Bell
 
  Telecopier: (212) 412-7600
 
    UBS AG, STAMFORD BRANCH as a Funded LC Issuing Branch
 
  UBS AG, Stamford Branch
 
  677 Washington Boulevard
 
  Stamford, CT 06901
 
  Attention: Marie Haddad
 
  Telecopier (203) 719 3888

LENDERS:

      BANK OF AMERICA, N.A. 100 Federal Street Boston, MA 02110 Attention:
Richard D. Hill, Jr./Dori J. Aleksandrowicz/Wun Wong Telecopier:
(617) 434-2160/(617) 434-1955/(617) 310-2353
 
    BARCLAYS BANK PLC 200 Park Avenue New York, NY 10166 Attention: Nicholas
Bell Telecopier: (212) 412-7600
 
   
 
  with a copy to:
 
   
 
  BARCLAYS CAPITAL SERVICES LLC
 
  200 Cedar Knolls Road
 
  Whippany, NJ 07981
 
  Attention: Gemma Dizon
 
  Telecopier: (973) 576-3014
 
    CALYON NEW YORK BRANCH 1301 Avenue of the Americas New York, NY 10019
Attention: Yuri Muzichenko/Marie-Lyrvold Bosse-Doleyres Telecopier:
(212) 459-3179/(212) 261-7696

Appendix B-3

 



--------------------------------------------------------------------------------



 



      CATERPILLAR FINANCIAL SERVICES CORPORATION 2120 West End Avenue Nashville,
TN 37203 Attention: Max Cavallini/Chris Patterson Telecopier:
(615) 341-1629/(615) 341-1828
 
    JPMORGAN CHASE BANK, N.A. 120 S. LaSalle Chicago, IL 60603 Attention:
Douglas P. Boersma/Curtis Reed Telecopier: (312) 661-3566
 
   
 
  with a copy to:
 
   
 
  JPMORGAN CHASE BANK, N.A.
 
  10 South Dearborn, 7th Floor
 
  Chicago, IL 60603
 
  Attention: Ernest M. Misiora/Irma Yanez
 
  Telecopier: (312) 385-7107
 
    LEHMAN BROTHERS COMMERCIAL BANK 745 Seventh Avenue New York, NY 10019
Attention: Ritam Bhalla/Wendy Lau Telecopier: (646) 758-2774/(212) 220-9606
 
    MERRILL LYNCH CAPITAL CORPORATION 4 World Financial Center New York, NY
10080 Attention: Don Burkitt/Gillian Prince Telecopier: (212) 738-1186/(212)
449-9435
 
    TD BANKNORTH, N.A. 31 West 52nd Street, 19th Floor New York, NY 10019
Attention: James R. Riley Telecopier: (212) 827-7239
 
   
 
  with a copy to:
 
   
 
  TD BANKNORTH, N.A.
 
  5 Commerce Park North
 
  Bedford, NH 03110
 
  Attention: Vicky Trueworthy
 
  Telecopier: (603) 623-6472

Appendix B-4

 



--------------------------------------------------------------------------------



 



UNION BANK OF CALIFORNIA, N.A.
Energy Capital Services
445 S. Figueroa Street, 15th Floor
Los Angeles, CA 90071
Attention: Kevin Sitar/Silvia Cruz/Ruby Gonzales
Telecopier: (213) 236-4096/(323) 720-2252
Appendix B-5

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(a)
TO CREDIT AGREEMENT
CERTAIN ADJUSTMENTS TO FINANCIAL COVENANT DEFINITIONS
     In determining the Interest Coverage Ratio, Leverage Ratio and Consolidated
Adjusted EBITDA with respect to any calculation period ending prior to the first
anniversary of the Closing Date, Consolidated Adjusted EBITDA and Consolidated
Interest Expense for each Fiscal Quarter ending on the dates set forth below
shall be the amounts identified under such period:

                              Fiscal Quarter     Fiscal Quarter     Fiscal
Quarter       ending on     ending on     ending on       September 30, 2006    
December 31, 2006     March 31, 2007  
Consolidated Adjusted EBITDA
  $ 147,361,000     $ 117,545,000     $ 107,949,000  
Consolidated Interest Expense
  $ 28,395,000     $ 27,675,000     $ 27,879,000  

SCHEDULE 1.1(a)-1



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(b)
TO CREDIT AGREEMENT
CLOSING DATE EXCLUDED SUBSIDIARIES
     Schedule 1.1(b) — 1:
Pacific Energy Resources Incorporated
Pacific Hydropower Company
Penstock Power Company
     Schedule 1.1(b) — 2:
Covanta ARC LLC f/k/a American Ref-Fuel Company LLC
Covanta Ref-Fuel Management LLC f/k/a ARC Ref-Fuel Management LLC
Covanta Ref-Fuel Management II, LLC f/k/a Covanta Ref-Fuel Management II, Inc.
f/k/a ARC Ref-Fuel Management II, Inc.
Covanta ARC Company f/k/a American Ref-Fuel Company (a general partnership)
Covanta Hempstead LLC f/k/a ARC Hempstead LLC
Covanta Hempstead II, LLC f/k/a Covanta Hempstead, Inc. f/k/a ARC Hempstead II,
Inc.
Covanta Hempstead Company f/k/a American Ref-Fuel Company of Hempstead
Covanta Essex LLC f/k/a ARC Essex LLC
Covanta Essex II, LLC f/k/a Covanta Essex II, Inc. f/k/a ARC Essex II, Inc.
Covanta Essex Company f/k/a American Ref-Fuel Company of Essex County
Covanta SECONN LLC f/k/a ARC SECONN LLC
Covanta Connecticut (S.E.), LLC f/k/a Covanta Connecticut (S.E.), Inc. f/k/a ARC
of Connecticut (S.E.), Inc.
Covanta Southeastern Connecticut, L.P. f/k/a ARC of Southeastern Connecticut,
L.P.
Covanta Southeastern Connecticut Company f/k/a American Ref-Fuel Company of
Southeastern Connecticut
Covanta Niagara LLC f/k/a ARC Niagara LLC
Covanta Niagara II, LLC f/k/a Covanta Niagara II, Inc. f/k/a ARC Niagara II,
Inc.
Covanta Niagara, L.P. f/k/a American Ref-Fuel Company of Niagara, L.P.
Covanta Operations of SEMASS LLC f/k/a ARC Operations of SEMASS LLC
Covanta Operations of SEMASS II, LLC f/k/a ARC Operations of SEMASS II, Inc.
Covanta SEMASS, L.P. f/k/a American Ref-Fuel Operations of SEMASS, L.P.
Covanta Company of SEMASS, L.P. f/k/a American Ref-Fuel Company of SEMASS, L.P.

SCHEDULE 1.1(b)-1



--------------------------------------------------------------------------------



 



Covanta SEMASS LLC f/k/a ARC SEMASS LLC
Covanta SEMASS II, LLC f/k/a ARC SEMASS II, Inc.
SEMASS Partnership
Covanta Delaware Valley LLC f/k/a ARC Delaware Valley LLC
Covanta Delaware Valley II, LLC f/k/a ARC Delaware Valley II, Inc.
Covanta Delaware Valley, L.P. f/k/a American Ref-Fuel Company of Delaware
Valley, L.P.
TransRiver LLC f/k/a ARC TransRiver LLC
TransRiver II, LLC f/k/a TransRiver II, Inc. f/k/a ARC TransRiver II, Inc.
TransRiver Marketing Company, L.P.
TransRiver Portsmouth LLC
TransRiver Transfer Systems LLC f/k/a ARC Transfer Systems LLC
TransRiver Waste LLC f/k/a ARC Waste LLC
Covanta Capital District LLC f/k/a ARC Capital District LLC
Covanta Capital District II LLC f/k/a ARC Capital District II LLC
Covanta Capital District, L.P. f/k/a American Ref-Fuel Company of the Capital
District, L.P.
Covanta Ref-Fuel II LLC (f/k/a Covanta Ref-Fuel II Corp.)
Covanta Ref-Fuel Holdings LLC f/k/a Ref-Fuel Holdings LLC
MSW Energy Holdings LLC
MSW Energy Holdings II LLC
MSW Energy Finance Co., Inc.
MSW Energy Finance Co. II, Inc.
MSW Energy Hudson LLC
MSW Energy Erie LLC
Covanta Development Company LLC f/k/a American Ref-Fuel Company of Camden LLC
Covanta Alexandria/Arlington, Inc.
Covanta Babylon, Inc.
Covanta Bristol, Inc.
Covanta Fairfax, Inc.
Covanta Haverhill, Inc.
Covanta Haverhill Associates
Covanta Huntington Limited Partnership
Covanta Huntington Resource Recovery One Corp.
Covanta Huntington Resource Recovery Seven Corp.
Covanta Indianapolis, Inc.
Covanta Lake II, Inc.
Covanta Omega Lease, Inc.
Covanta Onondaga Five Corp.
Covanta Onondaga Four Corp.
Covanta Onondaga Three Corp.
Covanta Onondaga Two Corp.
Covanta Onondaga, Inc.
Covanta Onondaga, LP
Covanta Projects of Wallingford, LP
Covanta SBR Associates
Covanta Stanislaus, Inc.

SCHEDULE 1.1(b)-2



--------------------------------------------------------------------------------



 



Covanta Union, Inc.
Covanta Waste to Energy of Italy, Inc.
Haverhill Power, LLC
OPI Quezon, LLC

SCHEDULE 1.1(b)-3



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(c)
TO CREDIT AGREEMENT
EXISTING LETTERS OF CREDIT

                                                  Req'd                        
Extension Project   Type   LC Number   Amount   Maturity   Issuing Bank   Date
Hennepin
  Standby   CTCS 634324   $17,000,000.00   03/31/07   JPMorgan Chase   01/30/07
Quezon DSRF
  Standby   CTCS 634323   $11,439,000.00   04/01/07   JPMorgan Chase   03/02/07
Fairfax
  Performance   CTCS 634325   $900,000.00   04/01/07   JPMorgan Chase   03/02/07
Haripur
  Standby   CTCS 270436   $676,500.00   09/04/07   JPMorgan Chase   08/20/07
Montgomery
  Standby   CTCS 634322   $25,000,000.00   04/01/07   JPMorgan Chase   03/02/07
SEMASS
  Standby   CTCS 642330   $6,554,753.00   06/24/07   JPMorgan Chase   02/24/07
ARC LLC
  Standby   CTCS-642334   $50,000,000   6/24/07   JPMorgan Chase   3/26/07
ARC LLC
  Standby   CTCS-642329   $50,000,000   6/24/07   JPMorgan Chase   3/26/07
Delaware Valley
  Standby   CTCS 642327   $1,457,017.00   06/24/07   JPMorgan Chase   03/26/07
Delaware Valley
  Standby   CTCS 642328   $25,000,000.00   06/24/07   JPMorgan Chase   04/25/07
TransRiver
  Performance   CTCS 212474   $3,000,000.00   11/05/07   JPMorgan Chase  
10/02/07
Detroit (PMCC)
  Standby   F034044   $62,919,416.00   03/10/07   UBS AG   02/23/07
Detroit (GECC)
  Standby   F034045   $26,855,621.00   03/10/07   UBS AG   02/23/07
Otay 3
  Performance   CTCS 239616   $240,000.00   03/31/07   JPMorgan Chase   12/31/06
Hillsborough Expansion
  Performance   CTCS 296414   $10,700,000.00   10/01/07   JPMorgan Chase  
08/1/07
Haverhill
  Standby   CTCS 302777   $14,658,716.00   10/01/07   JPMorgan Chase   09/16/07

SCHEDULE 1.1(c)-1



--------------------------------------------------------------------------------



 



                                                  Req'd                        
Extension Project   Type   LC Number   Amount   Maturity   Issuing Bank   Date
Haverhill
  Standby   CTCS 302775   $1,500,000.00   10/01/07   JPMorgan Chase   09/16/07
Haverhill
  Standby   CTCS 302858   $1,000,000.00   10/01/07   JPMorgan Chase   09/16/07
CEC (National Union Fire)
  Standby   CTCS 642337   $100,000.00   06/24/07   JPMorgan Chase   05/25/07
CEC — Workers Compensation (ACE)
  Standby   CTCS 634327   $5,000,000.00   03/31/07   JPMorgan Chase   01/30/07
CEC — Workers Compensation (AIG)
  Standby   CTCS 634326   $2,100,000.00   03/31/07   JPMorgan Chase   03/01/07
CEC — Workers Compensation (Zurich)
  Standby   CTCS 642332   $650,000.00   06/24/07   JPMorgan Chase   04/25/07
CEC — Workers Compensation (Liberty)
  Standby   CTCS 642333   $700,000.00   06/24/07   JPMorgan Chase   04/25/07

SCHEDULE 1.1(c)-2



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(d)
TO CREDIT AGREEMENT
CLOSING DATE FOREIGN SUBSIDIARIES
1. Covanta Bangladesh Operating Ltd. (Bangladesh)
2. Olmec Insurance Ltd. (Bermuda)
3. Power Operations and Maintenance Ltd. (Bermuda)
4. Ogden Power Development-Cayman, Inc.(Cayman Islands)
5. Covanta Philippines Operating, Inc.(Cayman Islands)
6. Covanta Cayman (Sahacogen) Ltd. (Cayman Islands)
7. Covanta Cayman (Rojana) Ltd. (Cayman Islands)
8. Covanta Mauritius O&M Ltd. f/k/a OPDB, Ltd. (Cayman Islands)
9. Linan Ogden-Jinjiang Cogeneration Co. Ltd. (China)
10. Taixing Ogden-Yanjiang Cogeneration Co. Ltd. (China)
11. Hidro Operaciones Pedro S.A. (Costa Rica)
12. Covanta Energy Asia Pacific Ltd. (Hong Kong)
13. Madurai Power Corporation Pvt. Ltd. (India)
14. Covanta Samalpatti Operating Pvt. Ltd. (India)
15. Covanta Madurai Operating Pvt. Ltd. (India)
16. Covanta Energy India Pvt. Ltd. (India)
17. Covanta India Operating Pvt. Ltd. (India)
18. Covanta Italy Holding, S.r.l (Italy)
19. Covanta Italy I S.r.l. (Italy)
20. Covanta Italy II S.r.l. (Italy)
21. Covanta Energy India (Balaji) Limited (Mauritius)
22. Covanta Energy International Investments Limited (f/k/a Covanta Energy India
Investments, Ltd.) (Mauritius)

SCHEDULE 1.1(d)-1



--------------------------------------------------------------------------------



 



23. Covanta Energy India (Samalpatti) Ltd.(Mauritius)
24. Covanta Energy Asia Holdings Ltd. (f/k/a Covanta Chinese Investments Ltd.)
(Mauritius)
25. Covanta Energy China (Alpha) Ltd. (Mauritius)
26. Covanta Waste to Energy Asia Ltd. (f/k/a Covanta Energy China (Beta) Ltd.)
(Mauritius)
27. Covanta Energy China (Delta) Ltd. (Mauritius)
28. Covanta Energy China (Gamma) Ltd. (Mauritius)
29. Covanta One Ltd. (Mauritius)
30. Covanta Five Ltd. (Mauritius)
31. Goa Holdings Ltd.(Mauritius)
32. Ogden Energy (Gulf) Limited (Mauritius)
33. Ogden Energy India (Bakreshwar) Ltd. (Mauritius)
34. Bal-Sam India Holdings, Ltd. (Mauritius)
35. Covanta Energy India (CBM) Ltd. (Mauritius)
36. Covanta Two Ltd. (Mauritius)
37. Covanta Waste to Energy Asia Investments (Mauritius)
38. Covanta Four Ltd. (Mauritius)
39. Ogden Taiwan Investments Ltd. (Mauritius)
40. Covanta Three Ltd. (Mauritius)
41. Enereurope Holdings III, B.V. (Netherlands)
42. Magellan Cogeneration, Inc. (Philippines)
43. Edison (Bataan) Cogeneration Corporation (Philippines)
44. Covanta Energy Philippine Holdings, Inc.(Philippines)
45. Covanta Energy (Thailand) Ltd. (Thailand)
46. Covanta Energy Limited (UK)

SCHEDULE 1.1(d)-2



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(e)
TO CREDIT AGREEMENT
DETROIT LETTERS OF CREDIT

                                                  Req'd                        
Extension Project   Type   LC Number   Amount1   Maturity   Issuing Lender  
Date
Detroit (PMCC)
  Standby   F034044   $62,919,416.00   03/10/07   UBS AG   02/23/07
Detroit (GECC)
  Standby   F034045   $26,855,621.00   03/10/07   UBS AG   02/23/07

 

1   Amounts reduced semi-annually through July 2009.

SCHEDULE 1.1(e)-1



--------------------------------------------------------------------------------



 



SCHEDULE 2.4(f)
TO CREDIT AGREEMENT
ALLOCATION OF CREDIT LINKED DEPOSITS

         
UBS AG
  $ 90,917,580.48  
JPMorgan Chase Bank, N.A.
  $ 229,082,419.52  
TOTAL
  $ 320,000,000.00  

SCHEDULE 2.14(f)-1



--------------------------------------------------------------------------------



 



SCHEDULE 3.1(d)
TO CREDIT AGREEMENT
CERTAIN CLOSING DATE INDEBTEDNESS EVENTS
• Madurai Project (India): Madurai Power Corporation Pvt. Ltd., a Subsidiary, is
currently in technical default on its limited recourse project debt due to the
failure of the project power purchase agreement off-taker to fund a required
escrow account and post a required letter of credit.


SCHEDULE 3.1(d)-1



--------------------------------------------------------------------------------



 



SCHEDULE 4.1
TO CREDIT AGREEMENT
JURISDICTIONS OF ORGANIZATION
COVANTA ENERGY GROUP, INC. AND ITS SUBSIDIARIES

          Jurisdiction of Company Name   Incorporation
8309 Tujunga Avenue Corp.
  California
Amor 14 Corporation
  Delaware
Burney Mountain Power
  California
Covanta Acquisition, Inc.
  Delaware
Covanta Alexandria /Arlington, Inc.
  Virginia
Covanta Babylon, Inc.
  New York
Covanta Bessemer, Inc.
  Delaware
Covanta Bristol, Inc.
  Connecticut
Covanta Cunningham Environmental Support, Inc.
  New York
Covanta Energy Americas, Inc.
  Delaware
Covanta Energy Construction, Inc.
  Delaware
Covanta Energy Corporation
  Delaware
Covanta Energy Group, Inc.
  Delaware
Covanta Energy International, Inc.
  Delaware
Covanta Energy Resource Corp.
  Delaware
Covanta Energy Services, Inc.
  Delaware
Covanta Energy West, Inc.
  Delaware
Covanta Engineering Services, Inc.
  New Jersey
Covanta Fairfax, Inc.
  Virginia
Covanta Geothermal Operations Holdings, Inc.
  Delaware
Covanta Geothermal Operations, Inc.
  Delaware
Covanta Haverhill Associates
  Massachusetts
Covanta Haverhill Properties, Inc.
  Massachusetts
Covanta Haverhill, Inc.
  Massachusetts
Covanta Heber Field Energy, Inc.
  Delaware
Covanta Hennepin Energy Resource Co., Limited Partnership
  Delaware
Covanta Hillsborough, Inc.
  Florida
Covanta Holding Corporation
  Delaware
Covanta Honolulu Resource Recovery Venture
  Hawaii
Covanta Huntington Limited Partnership
  Delaware
Covanta Huntington Resource Recovery One Corp.
  Delaware
Covanta Huntington Resource Recovery Seven Corp.
  Delaware
Covanta Huntsville, Inc.
  Alabama
Covanta Hydro Energy, Inc.
  Delaware
Covanta Hydro Operations West, Inc.
  Delaware
Covanta Hydro Operations, Inc.
  Tennessee
Covanta Imperial Power Services, Inc.
  California
Covanta Indianapolis, Inc.
  Indiana

SCHEDULE 4.1-1



--------------------------------------------------------------------------------



 



          Jurisdiction of Company Name   Incorporation
Covanta Kent, Inc.
  Michigan
Covanta Lake II, Inc.
  Florida
Covanta Lancaster, Inc.
  Pennsylvania
Covanta Lee, Inc.
  Florida
Covanta Long Island, Inc.
  Delaware
Covanta Marion Land Corp.
  Oregon
Covanta Marion, Inc.
  Oregon
Covanta Mid-Conn., Inc.
  Connecticut
Covanta Montgomery, Inc.
  Maryland
Covanta New Martinsville Hydroelectric Corporation
  Delaware
Covanta New Martinsville Hydro-Operations Corporation
  West Virginia
Covanta Oahu Waste Energy Recovery, Inc.
  California
Covanta Omega Lease, Inc.
  Delaware
Covanta Onondaga Five Corp.
  Delaware
Covanta Onondaga Four Corp.
  Delaware
Covanta Onondaga Limited Partnership
  Delaware
Covanta Onondaga Operations, Inc.
  Delaware
Covanta Onondaga Three Corp.
  Delaware
Covanta Onondaga Two Corp.
  Delaware
Covanta Onondaga, Inc.
  New York
Covanta Operations of Union, LLC
  New Jersey
Covanta OPW Associates, Inc.
  Connecticut
Covanta OPWH, Inc.
  Delaware
Covanta Pasco, Inc.
  Florida
Covanta Pinellas, Inc.
  Florida
Covanta Plant Services of New Jersey, Inc.
  New Jersey
Covanta Power Equity Corporation
  Delaware
Covanta Power International Holdings, Inc.
  Delaware
Covanta Power Pacific, Inc.
  California
Covanta Power Plant Operations
  California
Covanta Projects of Hawaii, Inc.
  Hawaii
Covanta Projects of Wallingford, L.P.
  Delaware
Covanta Projects, Inc.
  Delaware
Covanta RRS Holdings, Inc.
  Delaware
Covanta SBR Associates
  Massachusetts
Covanta Secure Services, LLC
  Delaware
Covanta SIGC Energy II, Inc.
  California
Covanta SIGC Energy, Inc.
  Delaware
Covanta SIGC Geothermal Operations, Inc.
  California
Covanta Stanislaus, Inc.
  California
Covanta Systems, LLC
  Delaware
Covanta Tampa Bay, Inc.
  Florida
Covanta Tampa Construction, Inc.
  Delaware

SCHEDULE 4.1-2



--------------------------------------------------------------------------------



 



          Jurisdiction of Company Name   Incorporation
Covanta Union, Inc.
  New Jersey
Covanta Wallingford Associates, Inc.
  Connecticut
Covanta Warren Energy Resource Co., Limited Partnership
  Delaware
Covanta Warren Holdings I, Inc.
  Virginia
Covanta Warren Holdings II, Inc.
  California
Covanta Waste to Energy Asia Investments
  Mauritius
Covanta Waste to Energy, LLC
  Delaware
Covanta Water Holdings, Inc.
  Delaware
Covanta Water Systems, Inc.
  Delaware
Covanta Water Treatment Services, Inc.
  Delaware
DSS Environmental, Inc.
  New York
ERC Energy II, Inc.
  Delaware
ERC Energy, Inc.
  Delaware
Generating Resource Recovery Partners L.P.
  California
Haverhill Power, LLC
  Massachusetts
Heber Field Energy II, Inc.
  Delaware
Heber Loan Partners
  California
LMI, Inc.
  Massachusetts
Mammoth Geothermal Company
  California
Mammoth Power Company
  California
Michigan Waste Energy, Inc.
  Delaware
Mt. Lassen Power
  California
Olmec Insurance Ltd.
  Bermuda
Pacific Energy Operating Group, L.P.
  California
Pacific Energy Resources Incorporated
  California
Pacific Geothermal Company
  California
Pacific Hydropower Company
  California
Pacific Oroville Power, Inc.
  California
Pacific Recovery Corporation
  California
Pacific Wood Fuels Company
  California
Covanta Otay 3 Company
  California
Penstock Power Company
  California
Three Mountain Operations, Inc.
  Delaware
Three Mountain Power, LLC
  Delaware

SCHEDULE 4.1-3



--------------------------------------------------------------------------------



 



COVANTA ARC HOLDINGS, INC. AND ITS SUBSIDIARIES

     
Covanta ARC Holdings, Inc. (formerly known as American Ref-Fuel Holdings Corp.)
  Delaware
Covanta ARC LLC (formerly known as American Ref-Fuel Company LLC)
  Delaware
Covanta Ref-Fuel Management LLC (formerly known as ARC Ref-Fuel Management LLC)
  Delaware
Covanta Ref-Fuel Management II, LLC (formerly known as Covanta Ref-Fuel
Management II, Inc. formerly known as ARC Ref-Fuel Management II, Inc.)
  Delaware
Covanta ARC Company (formerly known as American Ref-Fuel Company (a general
partnership))
  Delaware
Covanta Hempstead LLC (formerly known as ARC Hempstead LLC)
  Delaware
Covanta Hempstead II, LLC (formerly known as Covanta Hempstead, Inc. formerly
known as ARC Hempstead II, Inc.)
  Delaware
Covanta Hempstead Company (formerly known as American Ref-Fuel Company of
Hempstead)
  New York
Covanta Essex LLC (formerly known as ARC Essex LLC)
  Delaware
Covanta Essex II, LLC (formerly known as Covanta Essex II, Inc. formerly known
as ARC Essex II, Inc.)
  Delaware
Covanta Essex Company (formerly known as American Ref-Fuel Company of Essex
County)
  New Jersey
Covanta SECONN LLC (formerly knwn as ARC SECONN LLC)
  Delaware
Covanta Connecticut (S.E.), LLC (formerly known as Covanta Connecticut (S.E.),
Inc. formerly known as ARC of Connecticut (S.E.), Inc.)
  Delaware
Covanta Southeastern Connecticut, L.P. (formerly known as ARC of Southeastern
Connecticut, L.P.)
  Delaware
Covanta Southeastern Connecticut Company (formerly known as American Ref-Fuel
Company of Southeastern Connecticut)
  Connecticut
Covanta Niagara, LLC (formerly known as ARC Niagara LLC)
  Delaware
Covanta Niagara II, LLC (formerly known as Covanta Niagara II, Inc. formerly
known as ARC Niagara II, Inc.)
  Delaware
Covanta Niagara, L.P. (formerly known as American Ref-Fuel Company of Niagara,
L.P.)
  Delaware
Covanta Operations of SEMASS LLC (formerly known as ARC Operations of SEMASS
LLC)
  Delaware

SCHEDULE 4.1-4



--------------------------------------------------------------------------------



 



     
Covanta Operations of SEMASS II, LLC (formerly known as ARC Operations of SEMASS
II, Inc.)
  Delaware
Covanta SEMASS, L.P. (formerly known as American Ref-Fuel Operations of SEMASS,
L.P.)
  Delaware
Covanta Company of SEMASS, L.P. (formerly known as American Ref-Fuel Company of
SEMASS, L.P.)
  Delaware
Covanta SEMASS LLC (formerly ARC SEMASS LLC)
  Delaware
Covanta SEMASS II, LLC (formerly known as ARC SEMASS II, Inc.)
  Delaware
SEMASS Partnership
  Massachusetts
Covanta Delaware Valley LLC (formerly known as ARC Delaware Valley LLC)
  Delaware
Covanta Delaware Valley II, LLC (formerly known as ARC Delaware Valley II, Inc.)
  Delaware
Covanta Delaware Valley, L.P. (formerly known as American Ref-Fuel Company of
Delaware Valley, L.P.)
  Delaware
TransRiver LLC (formerly known as ARC TransRiver LLC)
  Delaware
TransRiver II, LLC formerly known as TransRiver II, Inc. f/k/a ARC TransRiver
II, Inc.)
  Delaware
TransRiver Marketing Company, L.P.
  Delaware
TransRiver Portsmouth LLC
  Virginia
TransRiver Transfer Systems, LLC (formerly known as ARC Transfer Systems LLC)
  Delaware
TransRiver Waste LLC (formerly known as ARC Waste LLC)
  Delaware
Covanta Capital District LLC (formerly known as ARC Capital District LLC)
  Delaware
Covanta Capital District II LLC (formerly known as ARC Capital District II LLC)
  Delaware
Covanta Capital District, L.P. (formerly known as American Ref-Fuel Company of
the Capital District, L.P.)
  Delaware
Covanta Ref-Fuel Finance LLC (formerly known as Covanta Ref-Fuel Corp.)
  Delaware
UAH-Groveville Hydro Associates
  New York
UAH Management Corp.
  New York
Covanta Ref-Fuel LLC (formerly known as Ref-Fuel LLC)
  Delaware
Covanta Ref-Fuel II LLC (f/k/a Covanta Ref-Fuel II Corp.)
  Delaware
Covanta Ref-Fuel Holdings LLC (formerly known as Ref-Fuel Holdings LLC)
  Delaware
MSW Energy Erie LLC
  Delaware

SCHEDULE 4.1-5



--------------------------------------------------------------------------------



 



     
MSW Energy Holdings LLC
  Delaware
MSW Energy Holdings II LLC
  Delaware
MSW Energy Finance Co., Inc.
  Delaware
MSW Energy Finance Co. II, Inc.
  Delaware
MSW Energy Hudson LLC
  Delaware
MSW I Sub, LLC (formally known as MSW I Sub, Inc.)
  Delaware
Covanta Development Company LLC (formerly known as American Ref-Fuel Company of
Camden LLC)
  Delaware

SCHEDULE 4.1-6



--------------------------------------------------------------------------------



 



COVANTA POWER INTERNATIONAL HOLDINGS, INC. AND ITS SUBSIDIARIES

     
Edison (Bataan) Cogeneration Corporation
  Philippines
Hidro Operaciones Don Pedro S.A.
  Costa Rica
Covanta Energy India (Balaji) Limited
  Mauritius
Covanta Energy International Investments Limited (f/k/a Covanta Energy India
Investments, Ltd.)
  Mauritius  
Covanta Energy India (Samalpatti) Ltd.
  Mauritius
Covanta Energy Philippine Holdings, Inc.
  Philippines
Ogden Power Development-Cayman, Inc.
  Cayman Islands
Covanta Philippines Operating, Inc.
  Cayman Islands
Madurai Power Corporation Pvt. Ltd.
  India
Covanta Bangladesh Operating Ltd.
  Bangladesh
Covanta Energy Asia Holdings Ltd. (f/k/a Covanta Chinese Investments Ltd.)
  Mauritius
Covanta Energy China (Alpha) Ltd.
  Mauritius
Linan Ogden-Jinjiang Cogeneration Co. Ltd.
  China
Covanta Waste to Energy Asia Ltd. (f/k/a Covanta Energy China (Beta) Ltd.)
  Mauritius
Covanta Energy China (Delta) Ltd.
  Mauritius
Taixing Ogden-Yanjiang Cogeneration Co. Ltd.
  China
Covanta Energy China (Gamma) Ltd.
  Mauritius
Covanta One Ltd.
  Mauritius
Covanta Five Ltd.
  Mauritius
Covanta Samalpatti Operating Pvt. Ltd.
  India
Covanta Madurai Operating Pvt. Ltd.
  India
Covanta Power Development, Inc.
  Delaware
Covanta Power Development of Mauritius, Inc.
  Delaware
Covanta Waste to Energy of Italy, Inc.
  Delaware
OPI Quezon, LLC
  Delaware
Goa Holdings Ltd.
  Mauritius
Magellan Cogeneration, Inc.
  Philippines
Enereurope Holdings III, B.V.
  Netherlands
Ogden Energy (Gulf) Limited
  Mauritius
Ogden Energy India (Bakreshwar) Ltd.
  Mauritius
Bal-Sam India Holdings, Ltd.
  Mauritius
Covanta Energy India (CBM) Ltd.
  Mauritius
Covanta Two Ltd.
  Mauritius
Covanta Cayman (Sahacogen) Ltd.
  Cayman Islands
Covanta Three Ltd.
  Mauritius
Covanta Cayman (Rojana) Ltd.
  Cayman Islands
Covanta Four Ltd.
  Mauritius
Power Operations and Maintenance Ltd.
  Bermuda
Covanta India Operating Pvt. Ltd.
  India
Ogden Taiwan Investments Ltd.
  Mauritius

SCHEDULE 4.1 - 7



--------------------------------------------------------------------------------



 



     
Covanta Mauritius O&M Ltd. (formally known as OPDB, Ltd.
  Cayman Islands
Covanta Energy India Pvt. Ltd.
  India
Covanta Energy (Thailand) Ltd.
  Thailand
Covanta Energy Asia Pacific Ltd.
  Hong Kong
Covanta Energy Limited
  United Kingdom
Covanta Italy Holding, S.r.l.
  Italy
Covanta Italy I S.r.l.
  Italy
Covanta Italy II S.r.l.
  Italy

SCHEDULE 4.1 - 8



--------------------------------------------------------------------------------



 



SCHEDULE 4.2
TO CREDIT AGREEMENT
CAPITAL STOCK AND OWNERSHIP
(A) Covanta and Certain of its Domestic Subsidiaries

                          Description of     Name       Anticipated    
(Jurisdiction of       Ownership As of the     Organization)   Capital Stock or
Equity Interests   Closing Date
1.
  8309 Tujunga Avenue Corp. (California)   Issued: 10 shares   100% owned by
Covanta Power Pacific, Inc.
 
           
2.
  AMOR 14 Corporation (Delaware)   Issued: 5,000 shares   100% owned by Covanta
SIGC Energy Inc.
 
           
3.
  Burney Mountain Power (California)   Issued: 10 shares   100% owned by Covanta
Power Pacific, Inc.
 
           
4.
  Covanta Acquisition, Inc. (Delaware)   Issued: 100 shares   100% owned by
Covanta Water Systems, Inc.
 
           
5.
  Covanta Alexandria/Arlington, Inc. (Virginia)   Issued: 1,000 shares   100%
owned by Covanta Systems, LLC.
 
           
6.
  Covanta ARC Holdings, Inc. (f/k/a American Ref-Fuel Holding Inc.) (Delaware)  
Issued: 263,987 shares   100% owned by Covanta Energy Corporation
 
           
7.
  Covanta Babylon, Inc. (New York)   Issued: 100 shares   100% owned by Covanta
Systems, LLC
 
           
8.
  Covanta Bessemer, Inc. (Delaware)   Issued: 100 shares   100% owned by Covanta
Water Systems, Inc.
 
           
9.
  Covanta Bristol, Inc. (Connecticut)   Issued: 100 shares   100% owned by
Covanta
Systems, LLC
 
           
10.
  Covanta Cunningham Environmental Support Services, Inc. (New York)   Issued:
10 shares issued; no par value   100% owned by Covanta Acquisition, Inc.

SCHEDULE 4.2 - 1



--------------------------------------------------------------------------------



 



                          Description of     Name       Anticipated    
(Jurisdiction of       Ownership As of the     Organization)   Capital Stock or
Equity Interests   Closing Date
11.
  Covanta Energy Americas, Inc. (Delaware)   Issued: 1,000 shares   100% owned
by Covanta Energy West, Inc.
 
           
12.
  Covanta Energy Construction, Inc. (Delaware)   Issued: 100 shares   100% owned
by Covanta Energy Americas, Inc.
 
           
13.
  Covanta Energy Corporation
(Delaware)   Issued: 200 shares   100% owned by Danielson Holding Corporation
 
           
14.
  Covanta Energy Group, Inc. (Delaware)   Issued: 100 shares   100% owned by
Covanta Energy Corporation
 
           
15.
  Covanta Energy International, Inc. (Delaware)   Issued: 100 shares   100%
owned by Covanta Projects, Inc.
 
           
16.
  Covanta Energy Resource Corp. (Delaware)   Issued: 1,000 shares   100% owned
by Covanta Waste to Energy, LLC
 
           
17.
  Covanta Energy Services, Inc. (Delaware)   Issued: 100 shares   100% owned by
Covanta Waste to Energy, LLC
 
           
18.
  Covanta Energy West, Inc. (Delaware)   Issued: 100 shares   100% owned by
Covanta Energy International, Inc.
 
           
19.
  Covanta Engineering Services, Inc. (New Jersey)   Issued: 100 shares   100%
owned by Covanta Systems, LLC
 
           
20.
  Covanta Warren Holdings I, Inc. (f/k/a Covanta Equity of Arlington/Alexandria,
Inc.) (Virginia)   Issued: 100 shares   100% owned by Covanta Systems, LLC
 
           
21.
  Covanta Warren Holdings II, Inc. (f/k/a Covanta Equity of Stanislaus, Inc.)
(California)   Issued: 100 shares   100% owned by Covanta Systems, LLC

SCHEDULE 4.2-2



--------------------------------------------------------------------------------



 



                          Description of     Name       Anticipated    
(Jurisdiction of       Ownership As of the     Organization)   Capital Stock or
Equity Interests   Closing Date
22.
  Covanta Fairfax, Inc. (Virginia)   Issued: 100 shares   100% owned by Covanta
Systems, LLC
 
           
23.
  Covanta Geothermal Operations Holdings, Inc. (Delaware)   Issued: 100 shares  
100% owned by Covanta Energy Americas, Inc.
 
           
24.
  Covanta Geothermal Operations, Inc. (Delaware)   Issued: 1,500 shares   100%
owned by Covanta Energy Americas, Inc.
 
           
25.
  Covanta Haverhill Properties, Inc. (Massachusetts)   Issued: 100 shares   100%
owned by Covanta Systems, LLC
 
           
26.
  Covanta Haverhill, Inc. (Massachusetts)   Issued: 100 shares   100% owned by
Covanta Systems, LLC
 
           
27.
  Covanta Heber Field Energy, Inc. (Delaware)   Issued: 1500 shares   100% owned
by Covanta Power Equity Corporation
 
           
28.
  Covanta Hillsborough, Inc. (Florida)   Issued: 100 shares   100% owned by
Covanta Systems, LLC
 
           
29.
  Covanta Huntington Resource Recovery One Corp. (Delaware)   Issued: 1,000
shares   100% owned by Covanta Systems, LLC
 
           
30.
  Covanta Huntington Resource Recovery Seven Corp. (Delaware)   Issued: 100
shares   100% owned by Covanta Systems, LLC
 
           
31.
  Covanta Huntsville, Inc. (Alabama)   Issued: 100 shares   100% owned by
Covanta Systems, LLC
 
           
32.
  Covanta Hydro Energy, Inc. (Delaware)   Issued: 1,500 shares   100% owned by
Covanta Power Equity Corporation
 
           
33.
  Covanta Hydro Operations West, Inc. (Delaware)   Issued: 100 shares   100%
owned by Covanta Energy Americas, Inc.

SCHEDULE 4.2-3



--------------------------------------------------------------------------------



 



                          Description of     Name       Anticipated    
(Jurisdiction of       Ownership As of the     Organization)   Capital Stock or
Equity Interests   Closing Date
34.
  Covanta Hydro Operations, Inc. (Tennessee)   Issued: 100 shares   100% owned
by Covanta Energy Americas, Inc.
 
           
35.
  Covanta Imperial Power Services, Inc. (California)   Issued: 1,000 shares  
100% owned by Covanta Energy Americas, Inc.
 
           
36.
  Covanta Indianapolis, Inc. (Indiana)   Issued: 100 shares   100% owned by
Covanta Systems, LLC
 
           
37.
  Covanta Kent, Inc. (Michigan)   Issued: 100 shares   100% owned by Covanta
Systems, LLC
 
           
38.
  Covanta Lake II, Inc. (Florida)   Issued: 750 shares common
Issued: 250 shares preferred   75% owned by Covanta Systems, LLC
 
           
39.
  Covanta Lancaster, Inc. (Pennsylvania)   Issued: 100 shares   100% owned by
Covanta Systems, LLC
 
           
40.
  Covanta Lee, Inc. (Florida)   Issued: 100 shares   100% owned by Covanta
Systems, LLC
 
           
41.
  Covanta Long Island, Inc. (Delaware)   Issued: 100 shares   100% owned by
Covanta Systems, LLC
 
           
42.
  Covanta Marion Land Corp. (Oregon)   Issued to Covanta: 1000 common shares  
76.923% owned by Covanta Systems, LLC
23.177% owned by a third party
 
           
43.
  Covanta Marion, Inc. (Oregon)   Issued: 10 shares   100% owned by Covanta
Systems, LLC
 
           
44.
  Covanta Mid-Conn, Inc. (Connecticut)   Issued: 1,000 shares   100% owned by
Covanta RRS Holdings, Inc.
 
           
45.
  Covanta Montgomery, Inc. (Maryland)   Issued: 100 shares   100% owned by
Covanta Systems, LLC

SCHEDULE 4.2-4



--------------------------------------------------------------------------------



 



                          Description of     Name       Anticipated    
(Jurisdiction of       Ownership As of the     Organization)   Capital Stock or
Equity Interests   Closing Date
46.
  Covanta New Martinsville
Hydroelectric Corporation
(Delaware)   Issued: 10 shares   100% owned by Covanta Power
Equity Corporation
 
           
47.
  Covanta New Martinsville
Hydro-Operations Corporation
(West Virginia)   Issued: 400 shares   100% owned by Covanta Energy Americas,
Inc.
 
           
48.
  Covanta Oahu Waste Energy Recovery Inc. (California)   Issued: 1,000 shares  
100% owned by Covanta RRS Holdings, Inc.
 
           
49.
  Covanta Omega Lease, Inc. (Delaware)   Issued: 1,000 shares   100% owned by
Covanta Haverhill, Inc.
 
           
50.
  Covanta Onondaga Five Corp. (Delaware)   Issued: 100 shares   100% owned by
Covanta
Systems, LLC
 
           
51.
  Covanta Onondaga Four Corp. (Delaware)   Issued: 100 shares   100% owned by
Covanta
Systems, LLC
 
           
52.
  Covanta Onondaga Operations, Inc. (Delaware)   Issued: 100 shares   100% owned
by Covanta
Systems, LLC
 
           
53.
  Covanta Onondaga Three Corp. (Delaware)   Issued: 100 shares   100% owned by
Covanta
Systems, LLC
 
           
54.
  Covanta Onondaga Two Corp. (Delaware)   Issued: 100 shares   100% owned by
Covanta
Systems, LLC
 
           
55.
  Covanta Onondaga, Inc. (New York)   Issued: 100 shares   100% owned by Covanta
Systems, LLC
 
           
56.
  Covanta OPW Associates, Inc. (Connecticut)   Issued: 100 shares   100% owned
by Covanta Waste to Energy, LLC
 
           
57.
  Covanta OPWH, Inc. (Delaware)   Issued: 100 shares   100% owned by Covanta
Waste to Energy, LLC
 
           
58.
  Covanta Pasco, Inc. (Florida)   Issued: 100 shares   100% owned by Covanta
Systems, LLC

SCHEDULE 4.2-5



--------------------------------------------------------------------------------



 



                          Description of     Name       Anticipated    
(Jurisdiction of       Ownership As of the     Organization)   Capital Stock or
Equity Interests   Closing Date
59.
  Covanta Pinellas, Inc. (Florida)   Issued: 100 shares   100% owned by Covanta
Systems, LLC
 
           
60.
  Covanta Plant Services of New Jersey, Inc. (New Jersey)   Issued: 100 shares  
100% owned by Covanta Energy Services, Inc.
 
           
61.
  Covanta Power Equity
Corporation
(Delaware)   Issued: 1,000 shares of Common Class A   100% owned by Covanta
Energy Americas, Inc.
 
           
62.
  Covanta Power International Holdings, Inc. (Delaware)   Issued: 1,000 shares  
100% owned by Covanta Energy Americas, Inc.
 
           
63.
  Covanta Power Pacific, Inc. (California)   Issued: 10 shares   100% owned by
Covanta Energy Americas, Inc.
 
           
64.
  Covanta Power Plant
Operations
(California)   Issued: 10 shares   100% owned by Covanta Power Pacific, Inc.
 
           
65.
  Covanta Projects of Hawaii, Inc. (Hawaii)   Issued: 1,000 shares   100% owned
by Covanta RRS Holdings, Inc.
 
           
66.
  Covanta Projects, Inc. (Delaware)   Issued: 1,000 shares   100% owned by
Covanta Energy Group, Inc.
 
           
67.
  Covanta RRS Holdings Inc. (Delaware)   Issued: 100 shares   100% owned by
Covanta Waste to Energy, LLC
 
           
68.
  Covanta Secure Services, LLC (formerly known as Covanta Secure Services, Inc.)
(Delaware)   Issued: 100 shares   100% owned by Covanta Waste to Energy, LLC
 
           
69.
  Covanta SIGC Energy, Inc. (California)   Issued: 1,000 shares   100% owned by
Covanta Energy Americas, Inc.
 
           
70.
  Covanta SIGC Energy II, Inc. (California   Issued: 1,000 shares   100% owned
by Covanta Energy Americas, Inc.

SCHEDULE 4.2-6



--------------------------------------------------------------------------------



 



                          Description of     Name       Anticipated    
(Jurisdiction of       Ownership As of the     Organization)   Capital Stock or
Equity Interests   Closing Date
71.
  Covanta SIGC Geothermal Operations, Inc. (Delaware)   Issued: 500 shares  
100% owned by Covanta Energy Americas, Inc.
 
           
72.
  Covanta Stanislaus, Inc. (California)   Issued: 100 shares   100% owned by
Covanta
Systems, LLC
 
           
73.
  Covanta Systems LLC
(Delaware)   Issued: 100 shares   100% owned by Covanta Waste to Energy, LLC
 
           
74.
  Covanta Tampa Bay, Inc. (Florida)   Issued: 100 shares   100% owned by Covanta
Water Systems, Inc.
 
           
75.
  Covanta Tampa Construction, Inc. (Delaware)   Issued: 100 shares   100% owned
by Covanta Water Systems, Inc.
 
           
76.
  Covanta Union, Inc. (New Jersey)   Issued: 100 shares   100% owned by Covanta
Systems, LLC.
 
           
77.
  Covanta Wallingford Associates, Inc. (Connecticut)   Issued: 100 shares   100%
owned by Covanta Waste to Energy, LLC
 
           
78.
  Covanta Waste to Energy LLC (Delaware)   Issued: 100 shares   100% owned by
Covanta Projects, Inc.
 
           
79.
  Covanta Water Holdings, Inc. (Delaware)   Issued: 100 shares   100% owned by
Covanta Projects, Inc.
 
           
80.
  Covanta Water Systems, Inc. (Delaware)   Issued: 100 shares   100% owned by
Covanta Water Holdings, Inc.
 
           
81.
  Covanta Water Treatment Services, Inc. (Delaware)   Issued: 100 shares   100%
owned by Covanta Water Holdings, Inc.
 
           
82.
  ERC Energy II, Inc. (Delaware)   Issued: 100 shares   100% owned by Covanta
Power
Equity Corporation
 
           
83.
  ERC Energy, Inc. (Delaware)   Issued: 1,000 shares   100% owned by Covanta
Power International Holdings, Inc.

SCHEDULE 4.2-7



--------------------------------------------------------------------------------



 



                          Description of     Name       Anticipated    
(Jurisdiction of       Ownership As of the     Organization)   Capital Stock or
Equity Interests   Closing Date
84.
  Haverhill Power LLC
(Delaware)   Issued: 10,000 shares   100% owned by Covanta Haverhill, Inc.
 
           
85.
  Heber Field Energy II, Inc. (Delaware)   Issued: 100 shares   100% owned by
Covanta Power
Equity Corporation
 
           
86.
  LMI, Inc. (Massachusetts)   Issued: 10,000 shares   100% owned by Covanta
Haverhill, Inc.
 
           
87.
  Mammoth Geothermal Company
(California)   Issued: 10 shares   100% owned by Covanta Power Pacific, Inc.
 
           
88.
  Mammoth Power Company
(California)   Issued: 10 shares   100% owned by Covanta Power Pacific, Inc.
 
           
89.
  Michigan Waste Energy, Inc. (Delaware)   Issued: 1,000 shares   100% owned by
Covanta RRS Holdings, Inc.
 
           
90.
  Mt. Lassen Power (California)   Issued: 10 shares   100% owed by Covanta Power
International Holdings, Inc.
 
           
91.
  Pacific Energy Resources
Incorporated
(California)   Issued: 10 shares   100% owned by Covanta Power Pacific, Inc.
 
           
92.
  Pacific Geothermal Company
(California)   Issued: 10 shares   100% owned by Covanta Power Pacific, Inc.
 
           
93.
  Pacific Hydropower Company
(California)   Issued: 10 shares   100% owned by Covanta Power Pacific, Inc.
 
           
94.
  Pacific Oroville Power, Inc. (California)   Issued: 1,000 shares   100% owned
by Covanta Power Pacific, Inc.
 
           
95.
  Pacific Recovery Corporation
(California)   Issued: 10 shares   100% owned by Covanta Power Pacific, Inc.
 
           
96.
  Pacific Wood Fuels Company
(California)   Issued: 10 shares   100% owned by Covanta Power Pacific, Inc.

SCHEDULE 4.2-8



--------------------------------------------------------------------------------



 



                          Description of     Name       Anticipated    
(Jurisdiction of       Ownership As of the     Organization)   Capital Stock or
Equity Interests   Closing Date
97.
  Covanta Otay 3 Company (f/k/a
Pacific Wood Services
Company)
(California)   Issued: 10 shares   100% owned by Covanta Power Pacific, Inc.
 
           
98.
  Penstock Power Company (California)   Issued: 10 shares   100% owned by
Covanta Power Pacific, Inc.
 
           
99.
  Three Mountain Operations, Inc. (Delaware)   Issued: 100 shares   100% owned
by Covanta Energy Americas, Inc.
 
           
100.
  Three Mountain Power, LLC (Delaware)   Issued: 100 shares   100% owned by
Covanta Energy Americas, Inc.
 
           
101.
  Covanta Waste to Energy Asia Investments* (Mauritius)   Issued: 2 shares
issued at $1.00 par value   100% owned by Covanta Waste to Energy, LLC
 
           
102.
  Olmec Insurance, Ltd. (Bermuda)   Issued: Issued: 1,000,000 common shares have
been 50% called and paid totaling $500,000   100% owned by Covanta Energy Group,
Inc.

(B) Subsidiaries of Covanta ARC Holdings, Inc.

                          Description of     Name       Anticipated Ownership  
  (Jurisdiction of       As of the     Organization)   Capital Stock or Equity
Interests   Closing Date
1.
  Covanta Hempstead Company (New York)   General Partnership   100% directly
and/or
indirectly owned by
Covanta ARC LLC
 
           
2.
  Covanta Essex Company (New Jersey)   General Partnership   100% directly
and/or
indirectly owned by Covanta
ARC LLC
 
           
3.
  Covanta Niagara, L.P. (Delaware)   Limited Partnership   100% directly and/or
indirectly owned by Covanta
ARC LLC

SCHEDULE 4.2-9



--------------------------------------------------------------------------------



 



                          Description of     Name       Anticipated Ownership  
  (Jurisdiction of       As of the     Organization)   Capital Stock or Equity
Interests   Closing Date
4.
  Covanta Southeastern Connecticut Company (Connecticut)   General Partnership  
100% directly and/or
indirectly owned by Covanta
ARC LLC
 
           
5.
  Covanta Delaware Valley, L.P. (Delaware)   Limited Partnership   100% directly
and/or
indirectly owned by Covanta
ARC LLC
 
           
6.
  Covanta SEMASS, L.P. (Delaware)   Limited Partnership   100% directly and/or
indirectly owned by Covanta
ARC LLC
 
           
7.
  SEMASS Partnership
(Massachusetts)   Limited Partnership   90% directly and/or
indirectly owned by Covanta
ARC LLC
 
           
8.
  Covanta Company of SEMASS, L.P. (Delaware)   Limited Partnership   100%
directly and/or
indirectly owned by Covanta
ARC LLC
 
           
9.
  Covanta Capital District, L.P. (Delaware)   Limited Partnership   100%
directly and/or
indirectly owned by Covanta
ARC LLC
 
           
10.
  Covanta ARC Company
(Delaware)   General Partnership   100% directly and/or
indirectly owned by Covanta
ARC LLC
 
           
11.
  TransRiver Marketing Company, L.P. (Delaware)   Limited Partnership   100%
directly and/or
indirectly owned by Covanta
ARC LLC
 
           
12.
  TransRiver Waste LLC
(Delaware)   Limited Liability Company   100% owned by TransRiver Marketing
Company, L.P.
 
           
13.
  TransRiver Transfer Systems LLC
(Delaware)   Limited Liability Company   100% owned by TransRiver Marketing
Company, L.P.
 
           
14.
  Covanta Hempstead LLC (Delaware)   Limited Liability Company   100% owned by
Covanta ARC LLC

SCHEDULE 4.2-10



--------------------------------------------------------------------------------



 



                          Description of     Name       Anticipated Ownership  
  (Jurisdiction of       As of the     Organization)   Capital Stock or Equity
Interests   Closing Date
15.
  Covanta Hempstead II, LLC. (f/k/a Covanta Hempstead II, Inc.) (Delaware)  
Limited Liability Company   100% owned by Hempstead LLC
 
           
16.
  Covanta Essex LLC
(Delaware)   Limited Liability Company   100% owned by Covanta ARC LLC
 
           
17.
  Covanta Essex II, LLC (f/k/a Covanta Essex II, Inc.) (Delaware)   Limited
Liability Company   100% owned by Covanta Essex LLC
 
           
18.
  Covanta Niagara LLC (Delaware)   Limited Liability Company   100% owned by
Covanta ARC LLC
 
           
19.
  Covanta Niagara II, LLC. (f/k/a Covanta Niagara II, Inc.) (Delaware)   Limited
Liability Company   100% owned by Covanta
Niagara LLC
 
           
20.
  Covanta SECONN LLC
(Delaware)   Limited Liability Company   100% owned by Covanta ARC LLC
 
           
21.
  Covanta Connecticut (S.E.), LLC (f/k/a Covanta Connecticut (S.E.), Inc.)
(Delaware)   Limited Liability Company   100% owned by Covanta
SECONN LLC
 
           
22.
  Covanta Southeastern Connecticut, L.P. (Delaware)   Limited Partnership   100%
directly and/or
indirectly owned by Covanta
ARC LLC
 
           
23.
  Covanta Delaware Valley LLC
(Delaware)   Limited Liability Company   100% owned by Covanta ARC LLC
 
           
24.
  Covanta Delaware Valley II, LLC (f/k/a Covanta Delaware Valley II, Inc.)
(Delaware)   Limited Liability Company   100% owned by Covanta
Delaware Valley LLC
 
           
25.
  Covanta Operations of SEMASS LLC (f/k/a ARC Operations of SEMASS LLC)
(Delaware)   Limited Liability Company   100% owned by Covanta ARC LLC
 
           
26.
  Covanta SEMASS LLC
(Delaware)   Limited Liability Company   100% owned by Covanta ARC LLC

SCHEDULE 4.2-11



--------------------------------------------------------------------------------



 



                          Description of     Name       Anticipated Ownership  
  (Jurisdiction of       As of the     Organization)   Capital Stock or Equity
Interests   Closing Date
27.
  Covanta SEMASS II, LLC (f/k/a Covanta SEMASS II, Inc.) (Delaware)   Limited
Liability Company   100% owned by Covanta
SEMASS LLC
 
           
28.
  Covanta Operations of SEMASS II, LLC (f/k/a Covanta Operations of SEMASS II,
Inc.) (Delaware)   Limited Liability Company   100% owned by Covanta Operations
of SEMASS LLC
 
           
29.
  Covanta Capital District LLC (Delaware)   Limited Liability Company   100%
owned by Covanta ARC LLC
 
           
30.
  Covanta Capital District II LLC (Delaware)   Limited Liability Company   100%
owned by Covanta
Capital District LLC
 
           
31.
  Covanta Ref-Fuel Management LLC
(Delaware)   Limited Liability Company   100% owned by Covanta ARC LLC
 
           
32.
  Covanta Ref-Fuel Management II, LLC (f/k/a Covanta Ref-Fuel Management II,
Inc.) (Delaware)   Limited Liability Company   100% owned by Covanta
Ref-Fuel Management LLC
 
           
33.
  Covanta ARC LLC (Delaware)   Limited Liability Company   100% by Covanta
Ref-Fuel Holdings LLC
 
           
34.
  Covanta Ref-Fuel Holdings LLC
(Delaware)   Limited Liability Company   100% directly or indirectly owned by
Covanta ARC Holdings, Inc.
 
           
35.
  MSW Energy Hudson LLC (Delaware)   Limited Liability Company   100% owned by
MSW Energy
Holdings LLC
 
           
36.
  MSW Energy Holdings LLC (Delaware)   Limited Liability Company   100% directly
or indirectly owned by Covanta ARC Holdings, Inc.
 
           
37.
  MSW Energy Finance Co., Inc. (Delaware)   Uncertificated   100% owned by MSW
Energy Holdings LLC
 
           
38.
  Covanta Ref-Fuel II LLC (Delaware)   Limited Liability Company   100% owned by
MSW Energy Holdings II LLC

SCHEDULE 4.2-12



--------------------------------------------------------------------------------



 



                          Description of     Name       Anticipated Ownership  
  (Jurisdiction of       As of the     Organization)   Capital Stock or Equity
Interests   Closing Date
39.
  MSW Energy Holdings II LLC (Delaware)   Limited Liability Company   100% owned
by Covanta
Ref-Fuel LLC
 
           
40.
  MSW Energy Finance Co. II, Inc. (Delaware)   Uncertificated   100% owned by
MSW Energy Holdings II LLC
 
           
41.
  MSW Energy Erie LLC   Limited Liability Company   100% owned by MSW Energy
Holdings LLC
 
           
42.
  Covanta Ref-Fuel LLC
(Delaware)   Limited Liability Company   100% owned by Covanta
Ref-Fuel Finance LLC
 
           
43.
  Covanta Ref-Fuel Finance LLC (f/k/a Covanta Ref-Fuel Corp.) (Delaware)  
Limited Liability Company   100% owned by Covanta ARC Holdings, Inc.
 
           
44.
  MSW I Sub, LLC   Limited Liability Company   100% owned by Covanta ARC
Holdings, Inc.
 
           
45.
  UAH Management Corp.   Uncertificated   100% owned by Covanta
Ref-Fuel Finance LLC
 
           
46.
  TransRiver II, LLC (f/k/a TransRiver II, Inc.) (Delaware)   Limited Liability
Company   100% owned by TransRiver LLC
 
           
47.
  TransRiver LLC
(Delaware)   Limited Liability Company   100% owned by Covanta ARC LLC
 
           
48.
  TransRiver Portsmouth LLC   Limited Liability Company   100% owned by
TransRiver Marketing Company, L.P.
 
           
49.
  Covanta Development Company LLC
(Delaware)   Limited Liability Company   100% owned by Covanta ARC Company
 
           
50.
  UAH Groveville
Hydro Associates   General Partnership   100% directly and/or indirectly owned
by Covanta ARC Holdings, Inc.

SCHEDULE 4.2-13



--------------------------------------------------------------------------------



 



(C) Certain Partnerships, Limited Liability Companies and Joint Ventures

                          Description of     Name       Anticipated Ownership  
  (Jurisdiction of       As of the     Organization)   Capital Stock or Equity
Interests   Closing Date
1.
  Covanta Haverhill Associates (Massachusetts)   Covanta Haverhill, Inc.,
General Partner — 88%
Haverhill Power, LLC, General Partner — 12%   Covanta Haverhill, Inc. 88%
General Partner Interest; Haverhill Power, LLC, 12% Limited Partner Interest
 
           
2.
  Covanta Hennepin Energy Resource Co., Limited Partnership
(Delaware)   Covanta Energy Resource Corp., General Partner — 99%
Covanta OPWH, Inc, Limited Partner — 1%   Covanta Energy Resource Corp. 99%
General Partner Interest; Covanta OPWH 1% Limited Partner Interest
 
           
3.
  Covanta Honolulu Resource
Recovery Venture
(Hawaii)   Covanta Projects of Hawaii, Inc., General Partner — 50%
Covanta Oahu Waste Energy Recovery, Inc., General Partner — 50%   Covanta
Projects of Hawaii, Inc. 50% GP Interest; Covanta Oahu Waste Energy Recovery,
Inc. 50% GP Interest
 
           
4.
  Covanta Huntington Limited
Partnership
(Delaware)   Covanta Huntington Resource Recovery One Corp., Managing General
Partner; Covanta Huntington Resource Recovery Seven Corp., General Partner;
Mission Funding Zeta, Limited Partner; Pitney Bowes Credit Corporation, Limited
Partner; Allstate Insurance Company, Limited Partner   Covanta Huntington
Resource Recovery One Corp. and Covanta Huntington Resource Recovery Seven Corp.
collectively, General Partners; Mission Funding Zeta, Limited Partner; Pitney
Bowes Credit Corporation, Limited Partner; Allstate Insurance Company, Limited
Partner. Interests of each partner varies from time to time depending upon type
of interest.
 
           
5.
  Covanta Onondaga Limited
Partnership
(Delaware)   Covanta Onondaga, Inc., General Partner; Covanta Onondaga Two
Corp., General Partner; Covanta Onondaga Three Corp., General Partner; Covanta
Onondaga Four Corp., General Partner; Covanta Onondaga Five Corp., General
Partner;   Covanta Onondaga, Inc. Covanta Onondaga Two Corp.; Covanta Onondaga
Three Corp.; Covanta Onondaga Four Corp.; and Covanta Onondaga Five collectively
own all General Partnership interests
 
           
6.
  Covanta Operations of Union LLC
(New Jersey)   Covanta Projects, Inc. owns 99%
Covanta Waste to Energy, LLC owns 1%   Covanta Projects, Inc. 99% Covanta Waste
to Energy, LLC, 1% Interest.

SCHEDULE 4.2-14



--------------------------------------------------------------------------------



 



                          Description of     Name       Anticipated Ownership  
  (Jurisdiction of       As of the     Organization)   Capital Stock or Equity
Interests   Closing Date
7.
  Covanta Projects of Wallingford, L.P. (Delaware)   Covanta OPW Associates,
Inc., 2% General Partner interest
Covanta Wallingford Associates, Inc., 98% Limited Partner interest   Covanta OPW
Associates, Inc. 2% General Partner Interest; Covanta Wallingford Associates,
Inc. 98% Limited Partner Interest
 
           
8.
  Covanta SBR Associates (Massachusetts)   Covanta Haverhill, Inc., 35% General
Partner
Covanta Omega Lease, Inc., 65% General Partner   Covanta Haverhill, Inc. 34.7%
General Partner Interest; Covanta Omega Lease, Inc. 65.3% General Partner
Interest
 
           
9.
  Covanta Warren Energy Resource Co., Limited Partnership
(Delaware)   Covanta Warren Holdings I, Inc., 99% General Partner
Covanta Warren Holdings II, Inc., 1% Limited Partner   Covanta Warren Holdings
I, Inc., 99% General Partner Covanta Warren Holdings II, Inc., 1% Limited
Partner
 
           
10.
  DSS Environmental, Inc.
(New York)   Issued: 100 shares   90% owned by Covanta Water Systems, Inc. and
10% owned by individual shareholders.
 
           
11.
  Generating Resource Recovery Partners L.P. (California)   Pacific Recovery
Corporation (a California Corporation), General Partner — 50%
Covanta Power Pacific, Inc., Limited Partner — 50%   Pacific Recovery
Corporation 50% General Partner Interest; Covanta Power Pacific, Inc., 50% LP
Interest
 
           
12.
  Heber Loan Partners
(California)   ERC Energy, Inc. — 50%
ERC Energy II, Inc. — 50%   ERC Energy, Inc. has a 50% GP interest; ERC Energy
II, Inc. has a 50% GP interest.
 
           
13.
  Pacific Energy Operating Group, LP
(California)   Pacific Recovery Corporation, General Partner — 50%
Covanta Power Pacific, Inc., Limited Partner — 50%   Pacific Recovery
Corporation — 50% General Partner Interest; Covanta Power Pacific, Inc., — 50%
Limited Partner

SCHEDULE 4.2-15



--------------------------------------------------------------------------------



 



     (D) Subsidiaries of Covanta Power International Holdings Inc.

                          Description of     Name       Anticipated Ownership  
  (Jurisdiction of       As of the     Organization)   Capital Stock or Equity
Interests   Closing Date
1.
  Bal-Sam India Holdings Limited (Mauritius)   Issued: 2 shares   100% owned by
Covanta Energy India Investments Ltd.
 
           
2.
  Covanta Bangladesh Operating Limited
(Bangladesh)   Issued: 96 shares   100% owned by Covanta Energy International
Investments Limited (f/k/a Covanta Energy India Investments, Ltd.)* (*per
Bangladeshi law each Covanta director holds 1 share)
 
           
3.
  Covanta Two Ltd. (Mauritius)   Issued: 2 shares   100% owned by Covanta Energy
International Investments Limited (f/k/a Covanta Energy India Investments, Ltd.)
 
           
4.
  Covanta Cayman (Rojana) Ltd. (Cayman Islands)   Issued: 3 shares issued at
$1.00 par value   100% owned by Covanta Three Ltd.
 
           
5.
  Covanta Cayman (Sahacogen) Ltd. (Cayman Islands)   Issued: 3 shares issued at
$1.00 par value   100% owned by Covanta Two Ltd.
 
           
6.
  Covanta Energy Asia Holdings Ltd. (f/k/a Covanta Chinese Investments Ltd.)
(Mauritius)   Issued: 42,822,195 shares at U.S. $1.00 par value   100% owned by
Covanta Energy International Investments Limited (f/k/a Covanta Energy India
Investments, Ltd.)
 
           
7.
  Covanta Energy (Thailand) Ltd. (Thailand)   Issued: 9,800 ordinary shares (100
Baht ea.) 10,200 preferred shares (100 Baht ea.) (Per Thai law 7 Covanta
employees hold 1 share each)   100%* owned by Covanta Power International
Holdings, Inc.(*per Thai law 7 Covanta employees hold 1 share each)
 
           
8.
  Covanta Energy Asia Pacific Limited
(Hong Kong)   Issued: 100 shares each at HK $10.00 par value   50% owned by
Covanta Power Development Inc. and 50% owned by Covanta Power International
Holdings, Inc.

SCHEDULE 4.2-16



--------------------------------------------------------------------------------



 



                          Description of     Name       Anticipated Ownership  
  (Jurisdiction of       As of the     Organization)   Capital Stock or Equity
Interests   Closing Date
9.
  Covanta Energy China (Alpha) Ltd. (Mauritius)   Issued: 9,460,002 shares at
$1.00 par value   100% owned by Covanta Energy Asia Holdings Ltd. (f/k/a Covanta
Chinese Investments Ltd.)
 
           
10.
  Covanta Waste to Energy Asia Ltd. (f/k/a Covanta Energy China (Beta) Ltd.)
(Mauritius)   Issued: 12,000,002 shares issued at $1.00 par value   100% owned
by Covanta Energy Asia Holdings Ltd. (f/k/a Covanta Chinese Investments Ltd.)
 
           
11.
  Covanta Energy China (Delta) Ltd. (Mauritius)   Issued: 12,150,002 shares
issued at $1.00 par value   100% owned by Covanta Energy Asia Holdings Ltd.
(f/k/a Covanta Chinese Investments Ltd.)
 
           
12.
  Covanta Energy China (Gamma) Ltd. (Mauritius)   Issued: 7,350,002 shares
issued at $1.00 par value   100% owned by Covanta Energy Asia Holdings Ltd.
(f/k/a Covanta Chinese Investments Ltd.)
 
           
13.
  Covanta Energy India (Balaji) Ltd. (Mauritius)   Issued: 100,000 shares.  
100% owned by Covanta Energy India Investments Ltd.
 
           
14.
  Covanta Energy India (CBM) Limited (Mauritius)   Issued: 2 shares issued at
U.S. $1.00 par value   100% owned by Covanta Energy India Investments Ltd.
 
           
15.
  Covanta Energy India Pvt. Ltd. (India)   Issued: Covanta Five Ltd. — 9,900
shares; Covanta One Ltd. — 100 shares   99% owned by Covanta Five Ltd., 1% owned
by Covanta One Ltd.
 
           
16.
  Covanta Energy India
(Samalpatti) Limited
(Mauritius)   Issued: 15 shares   100% owned by Covanta Energy India Investments
Ltd.
 
           
17.
  Covanta Energy India Investments Ltd. (Mauritius)   Issued: 2 shares   100%
owned by Covanta Power International Holdings, Inc.
 
           
18.
  Covanta Energy Limited
(UK)   Issued: 1 share   100% owned by Covanta Power International Holdings,
Inc.
 
           
19.
  Covanta Italy Holding S.r.l.   Capital Contribution Euro 10,000.00   100%
owned by Covanta Energy
Limited
 
           
20.
  Covanta Italy I S.r.l.   Capital Contribution Euro 10,000.00   100% owned by
Covanta Energy
Limited

SCHEDULE 4.2-17



--------------------------------------------------------------------------------



 



                          Description of     Name       Anticipated Ownership  
  (Jurisdiction of       As of the     Organization)   Capital Stock or Equity
Interests   Closing Date
21.
  Covanta Italy II S.r.l.   Capital Contribution Euro 10,000.00   100% owned by
Covanta Energy Limited
 
           
22.
  Covanta Energy Philippines Holdings, Inc. (Philippines)   Issued: 52,605
shares at Php 100 par value
(Per Philippine law each Covanta director holds 1 share)   100%* owned by
Covanta Power International Holdings, Inc. (*per Philippine law each Covanta
director holds 1 share)
 
           
23.
  Covanta Five Ltd. (Mauritius)   Issued: 2 shares   100% owned by Covanta
Energy India Investments Ltd.
 
           
24.
  Covanta Four Ltd. (Mauritius)   Issued: 2 shares   100% owned by Covanta
Energy India Investments Ltd.
 
           
25.
  Covanta India Operating Pvt. Ltd. (India)   Issued: Covanta Four Ltd.: 13,410
shares; Mr. S. Ramesh (Covanta India employee) holds 1,480 shares and his wife,
Mrs. Usha Ramesh, holds 10 shares   90% owned by Covanta Four Ltd., remainder
held by Covanta Indian employee S. Ramesh and wife, Usha Ramesh, in their
personal capacities
 
           
26.
  Covanta Madurai Operating Pvt. Ltd. (India)   Issued: Covanta Five Ltd.:
10,426 shares; Covanta One Ltd.: 20 shares   99.8085% owned by Covanta Five
Ltd.; 0.1915% owned by Covanta One Ltd.
 
           
27.
  Covanta One Ltd. (Mauritius)   Issued: 2 shares issued at $11.00 par value  
100% owned by Covanta Energy International Investments Limited (f/k/a Covanta
Energy India Investments Ltd.)
 
           
28.
  Covanta Philippines Operating, Inc. (Cayman Islands)   Issued: 2 shares   100%
owned by Covanta Energy India Investments Ltd.
 
           
29.
  Covanta Power Development of Mauritius, Inc. (f/k/a Covanta Power Development
of Bolivia, Inc.) (Delaware)   Issued: 100 shares   100% owned by Covanta Power
International Holdings, Inc.

SCHEDULE 4.2-18



--------------------------------------------------------------------------------



 



                          Description of     Name       Anticipated Ownership  
  (Jurisdiction of       As of the     Organization)   Capital Stock or Equity
Interests   Closing Date
30.
  Covanta Power Development, Inc. (Delaware)   Issued: 100 shares   100% owned
by Covanta Power International Holdings, Inc.
 
           
31.
  Covanta Samalpatti Operating Pvt. Ltd. (India)   Issued: Covanta Five Ltd.:
10,420 shares; Covanta One Ltd.: 2 shares   99.9808% owned by Covanta One Ltd;
0.0192% held by Covanta One Ltd.
 
           
32.
  Covanta Three Limited
(Mauritius)   Issued: 2 shares   100% owned by Covanta Energy International
Investments Limited (f/k/a Covanta Energy India Investments Ltd.)
 
           
33.
  Covanta Waste to Energy of Italy, Inc. (Delaware)   Issued: 100 shares   100%
owned by Covanta Power International Holdings, Inc.
 
           
34.
  Edison (Bataan) Cogeneration
Corporation
(Philippines)   Issued: 4,800,000 common stock
(Per Philippine law each Covanta director holds 1 share)   100%* owned by
Covanta Power International Holdings, Inc. (*per Philippine law each Covanta
director holds 1 share)
 
           
35.
  Enereurope Holdings III B.V. (Netherlands)   Issued: EUR 20,000 and NLG
44,074.20   100% owned by Covanta Power International Holdings, Inc.
 
           
36.
  Goa Holdings, Ltd. (Mauritius)   Issued: 10,000 shares; 34,852 convertible
debentures (Per the terms of issuance, the convertible debentures automatically
converted to shares upon the commercial operation date of the Samalpatti
Project, but, the company has not yet effected the necessary recapitalization
with the Mauritius authorities.)   100% owned by Covanta Energy India
(Samalpatti) Ltd.
 
           
37.
  Hidro Operaciones Don Pedro S.A. (Costa Rica)   780 shares @ 1,00   100% owned
by Covanta Power International Holdings, Inc.
 
           
38.
  Linan Ogden-Jinjiang Cogeneration Co., Ltd. (People’s Republic of China)  
Covanta Energy China (Alpha) Ltd. — 63.85% interest local private Chinese
interests — 36.15% Authorized: Capital of $14,800,000 Issued: All issued  
63.85% owned by Covanta Energy China (Alpha) Ltd.; 36.15% is owned by local
private Chinese interests.

SCHEDULE 4.2-19



--------------------------------------------------------------------------------



 



                          Description of     Name       Anticipated Ownership  
  (Jurisdiction of       As of the     Organization)   Capital Stock or Equity
Interests   Closing Date
39.
  Madurai Power Corporation Pvt. Ltd. (India)   Issued: Covanta Energy India
(Balaji) Ltd.— 15,506,033 shares (76.643%); Samayanallur Power Investments Pvt.
Ltd. (Indian developer) — 4,725,482 shares (23.357%)   Covanta Energy India
(Balaji) Ltd. (76.643%); Samayanallur Power Investments Pvt. Ltd. (Indian
developer) (23.357%)
 
           
40.
  Magellan Cogeneration, Inc. (Philippines)   Issued: 659,000 at Php 100 par
value
(Per Philippine law each Covanta director holds 1 share)   100% owned by Covanta
Energy Philippine Holdings, Inc. (*per Philippine law each Covanta director
holds 1 share)
 
           
41.
  Ogden Energy (Gulf) Limited
(Mauritius)   Issued: 2 shares issued at $1.00 par value   100% owned by Covanta
Power International Holdings, Inc.
 
           
42.
  Ogden Energy India (Bakreshwar) Ltd. (Mauritius)   Issued: 2 shares   100%
owned by Covanta Power International Holdings, Inc.
 
           
43.
  Ogden Power Development - Cayman, Inc. (Cayman Islands)   Issued: 75 A shares
at $1.00 par value and 2 non-voting redeemable shares at $.01 par value   100%
owned by Covanta Energy India Investments Ltd.
 
           
44.
  Ogden Taiwan Investments Limited
(Mauritius)   Issued: 2 shares issued at $1.00 par value   100% owned by Covanta
Energy International Investments Limited (f/k/a Covanta Energy India Investments
Ltd.)
 
           
45.
  Covanta Mauritius O&M Ltd. (f/k/a OPDB, Ltd.) (Cayman Islands)   Issued: 2
shares issued at $1.00 par value   100% owned by Covanta Power Development of
Mauritius, Inc.
 
           
46.
  OPI Quezon, LLC
(Delaware)   Issued: 100 shares   100% owned by Covanta Power International
Holdings, Inc.
 
           
47.
  Power Operations and Maintenance Ltd. (Bermuda)   Issued: 12,000 issued at
$1.00 par value   100% owned by Covanta Four Ltd.

SCHEDULE 4.2-20



--------------------------------------------------------------------------------



 



                          Description of     Name       Anticipated Ownership  
  (Jurisdiction of       As of the     Organization)   Capital Stock or Equity
Interests   Closing Date
48.
  Taixing Ogden-Yanjiang Cogeneration Co., Ltd. (People’s Republic of China)  
Covanta Energy China (Delta) Ltd. — 60% interest
Covanta Energy China (Gamma) Ltd. — 36.3% interest
Local Chinese government controlled entity — 3.7% interest
Authorized: Registered capital of $20,250,000 Issued: All issued   60% owned by
Covanta Energy China (Delta) Ltd.; 36.3% owned by Covanta Energy China (Gamma)
Ltd.; 3.7% owned by local Chinese government controlled entity

SCHEDULE 4.2-21



--------------------------------------------------------------------------------



 



SCHEDULE 4.12
TO CREDIT AGREEMENT
REAL ESTATE ASSETS

I.   Fee Interests

  A.   Office Locations

    Fairfield, New Jersey Corporate Headquarters

  •   40 Lane Road, Township of Fairfield, Essex County, New Jersey 07007, owned
by Covanta Projects, Inc.

B.   Project Locations       Marion County WTE Project, Oregon

  •   Ground Lease between Covanta Marion Land Corp. and Covanta Marion, Inc.,
dated November 1, 1986.     •   Special Warranty Deed from Covanta Marion, Inc.
to Covanta Marion Land Corp., dated as of December 11, 1986.     •   Commercial
Deeds of Trust and Security Agreements, dated as of September 1, 1984 and
February 15, 1985.

    Mount Lassen Biomass Project, California

  •   59 acre parcel situated in County of Lassen, California, owned by Mt.
Lassen Power

    Pacific Oroville Biomass Project, California

  •   43.29 acre parcel situated in the City of Oroville, County of Butte,
California, owned by Pacific Oroville Power, Inc.

C.   Other

  •   83 acres of undeveloped desert land situated between Sidewinder Road and
Ogilby Road in the Imperial Valley, California, owned by Covanta Secure
Services, LLC.     •   12.89 acres of unimproved, industrial land (site of
former power plant operations) situated in the City of Lawrence, Massachusetts,
owned by Covanta Haverhill Properties, Inc.

SCHEDULE 4.12-1



--------------------------------------------------------------------------------



 



II.   Leasehold Interests

  A.   Office Locations

  •   Lease Agreement, dated June 12, 2006 between Catellus Operating Limited
Partnership and Covanta Power Pacific, Inc. for office space located at 12110 E.
Slauson Avenue, Units 8 and 9, Santa Fe Springs, California 90670.     •   Lease
Agreement, dated November 1, 2004, between Brian S. Baas and Wesley J. Sphar,
and Covanta Power Pacific, Inc. for office space located at 2825 and 2829
Childress Drive, Anderson, CA 96007.     •   Lease between Mack-Cali Chestnut
Ridge LLC and Covanta Ref-Fuel Corp. dated November 11, 1986, as amended.0     •
  Subordination, Non-Disturbance and Attornment Agreement between LaSalle
National Bank as Lender, Chestnut Ridge Associates as Lessor and Ref-Fuel Corp.
as Lessee dated January 11, 1995.1     •   Lease between Chestnut Ridge
Associates and Del Monte Fresh Produce N.A. Inc. dated October 13, 1993, as
amended, as assigned by Del Monte Fresh Produce N.A. Inc. to Ref-Fuel Corp. on
December 17, 1996, as amended.2     •   Sublease between Ref-Fuel Corp. and Par
IV Management LLC dated August 6, 2003.3     •   Sublease Agreement between
Covanta Ref-Fuel Corp. and Delta Power Company, LLC dated January 1, 2004, as
amended.4

B.   Project Locations       Burney Mountain Power Biomass Project, California

  •   Ground Lease between Fruit Growers Supply Company and Ultrapower I, dated
as of December 1, 1982, as amended November 9, 1983.

 

1   Base lease expires 2/28/07.   2   Base lease expires 2/28/07.   3   Base
lease expires 2/28/07.   4   Base lease expires 2/28/07.   5   Base lease
expires 2/28/07.

SCHEDULE 4.12-2



--------------------------------------------------------------------------------



 



  •   Sublease between Burney Mountain Power and Three Mountain Power, LLC,
dated January 1, 2005.

    Detroit WTE Project, Michigan

  •   Lease Agreement between Michigan Waste Energy, Inc. and Resource Recovery
Business Trust 1991-A, as amended and supplemented, dated October 23, 1991.    
•   Sublease Agreement between the Greater Detroit Resource Recovery Authority
and Michigan Waste Energy, Inc., dated September 10, 1986.     •   Lease
Agreement between Michigan Waste Energy, Inc. and Resource Recovery Business
Trust 1991-B, dated October 23, 1991, as amended.

    Honolulu WTE Project, Hawaii

  •   Lease Agreement between State Street Bank and Trust Company and Covanta
Honolulu Resource Recovery Venture (f/k/a Honolulu Resource Recovery Venture),
dated July 7, 1993.

    Marion County WTE Project, Oregon

  •   Ground Lease between Covanta Marion Land Corp. and Covanta Marion, Inc.,
dated November 1, 1986.

    Montgomery County WTE Project, Maryland

  •   Facility Site Agreement between Potomac Electric Power Company and the
Northeast Maryland Waste Disposal Authority (assumed by Covanta Montgomery,
Inc), dated as of October 5, 1989.

    Otay Biogas Project, California

  •   Operating Agreement and Subpermit for Conversion Systems, dated April 15,
1982, between Cambrian Energy Systems, Inc. and Herzog Contracting Corp.     •  
Assignment of Lease between Cambrian Energy Systems, Inc. and Central Plants,
Inc., dated June 11, 1982.     •   Assignment of Operating Agreement and
Subpermit between Central Plants, Inc. and Pacific Lighting Energy Systems,
dated October 22, 1984.     •   Assignment and Assumption of Assignment
(Landfill Gas Lease — Otay Landfill) between Pacific Energy and Pacific Recovery
Corporation, dated January 1, 1992.

SCHEDULE 4.12-3



--------------------------------------------------------------------------------



 



    Oxnard Biogas Project, California

  •   Landfill Gas Lease and Operating Agreement for Conversion Systems between
Cambrian Energy Systems, Inc. and The City of Oxnard, dated November 25, 1981.  
  •   Memorandum of Lease between Cambrian Energy Systems, Inc. and The City of
Oxnard, dated November 25, 1981.     •   Assignment of Lease between Cambrian
Energy Systems, Inc. and Central Plants, Inc., dated December 1, 1981
(Assignment of Lease dated November 25, 1981).     •   Memorandum of Assignment
of Lease between Cambrian Energy Systems, Inc. and Central Plants, Inc., dated
December 1, 1981.     •   Amendment to Landfill Gas Lease and Operating
Agreement for Conversion Systems between Central Plants, Inc. and City of Oxnard
dated November 23, 1983 (First Amendment to Landfill Gas Lease, dated
November 25, 1981).     •   Amendment to Landfill Gas Lease and Operating
Agreement for Conversion Systems between Pacific Lighting Energy Systems and
City of Oxnard dated June 26, 1984 (Second Amendment to Landfill Gas Lease,
dated November 25, 1981).     •   Third Amendment to Landfill Gas Lease and
Operating Agreement for Conversion Systems between Pacific Recovery Corporation
and the City of Oxnard dated June 23, 1992 (with reference to Landfill Gas Lease
dated November 25, 1981).     •   Landfill Gas Lease, and Operating Agreement
for Conversion Systems among Cambrian Energy Systems and Jack Martin Roth,
Geraldine K. Roth, Gerald K. Roth, Harold W. Muckenthaler, Beverly A. Baier,
Robert W. Baier, R. Jane Baier, Eleanor F Bailard, Jeanne B. Ware, Bank of
California, N.A., as Executor of the Estate of Louis T. Kraemer, Deceased, and
Stacy H. Dobrzensky and Bank of California, N.A., as Executors of the Estate of
W. R. Bailard, Deceased, and Ventura Regional County Sanitation District, dated
December 1, 1983 (Bailard Landfill).     •   Memorandum of Lease among Cambrian
Energy Systems, L.P., Jack Martin Roth, Geraldine K. Roth, Gerald K. Roth,
Harold W. Muckenthaler, Beverly A. Baier, Robert W. Baier, R. Jane Baier,
Eleanor F. Bailard, Jeanne B. Ware, Bank of California, N.A., as Executor of the
Estate of Louis T. Kraemer, Deceased, and Stacy H. Dobrzensky and Bank of
California, N.A., as Executors of the Estate of W. R. Bailard,

SCHEDULE 4.12-4



--------------------------------------------------------------------------------



 



      Deceased, and Ventura Regional County Sanitation District, dated
December 1, 1983 (Bailard Landfill).     •   Assignment of Lease between
Cambrian Energy Systems and Pacific Lighting Energy Systems, dated March 14,
1984 (Bailard Landfill).     •   Memorandum of Assignment of Lease between
Cambrian Energy Systems and Pacific Lighting Energy Systems, dated March 14,
1984 (Bailard Landfill).     •   Assignment, Assumption and Consent to
Assignment between Pacific Lighting Energy Systems and Oxnard Landfill
Associates, dated January 25, 1985 (Bailard Landfill).     •   Memorandum of
Assignment of Lease between Pacific Lighting Energy Systems and Oxnard Landfill
Associates, dated January 25, 1985 (Bailard Landfill).     •   Landfill Gas
Lease and Operating Agreement for Conversion Systems among Cambrian Energy
Systems, Inc., Ventura Coastal Corporation, and Ventura Regional County
Sanitation District, dated April 22, 1983 (Ventura Landfill).     •   Memorandum
of Lease among Cambrian Energy Systems, Ventura Coastal Corporation and Ventura
Regional County Sanitation District, dated April 22, 1983 (Rerecorded March 13,
1985) (Ventura Landfill).     •   Assignment of Lease between Cambrian Energy
Systems and Central Plants, Inc., dated June 3, 1983 (Ventura Landfill).     •  
Memorandum of Assignment of Lease between Cambrian Energy Systems, Inc. and
Central Plants, Inc., dated June 3, 1983 (Ventura Landfill).     •   Memorandum
of Assignment of Lease between Central Plants, Inc. and Pacific Lighting Energy
Systems, dated March 14, 1984 (Rerecorded December 14, 1984) (Ventura Landfill).
    •   Memorandum of Assignment of Lease between Pacific Lighting Energy
Systems and Oxnard Landfill Associates, dated January 25, 1985 (Ventura
Landfill).     •   First Amendment to Landfill Gas Lease and Operating Agreement
for Conversion Systems between Oxnard Landfill Associates and Ventura Regional
Sanitation District, dated April 18, 1991 (Ventura Landfill).

SCHEDULE 4.12-5



--------------------------------------------------------------------------------



 



  •   Landfill Gas Lease and Operating Agreement for Conversion Systems among
Cambrian Energy Systems, J.H.&R. Properties, C.H.F&S. Properties, J.&C.
Properties, and Ventura Regional County Sanitation District, dated November 30,
1983.     •   Memorandum of Lease among Cambrian Energy Systems, J.H.&R.
Properties, C.H.F.&S. Properties, J.& C. Properties, and Ventura Regional
Sanitation District, dated November 30, 1983.     •   Assignment of Lease
between Cambrian Energy Systems and Pacific Lighting Energy Systems, dated
December 21, 1983.     •   Memorandum of Assignment of Lease between Cambrian
Energy Systems and Pacific Lighting Energy Systems, dated December 21, 1983.    
•   Memorandum of Assignment of Lease between Cambrian Energy Systems and
Pacific Lighting Energy Systems, dated March 14, 1984.     •   Assignment of
Lease between Central Plants, Inc. and Pacific Lighting Energy Systems, dated
March 14, 1984.     •   Assignment of Lease between Cambrian Energy Systems and
Pacific Lighting Energy Systems, dated May 22, 1984.

    Salinas/Crazy Horse Biogas Project, California

  •   Landfill Gas Lease and Operating Agreement for Conversion Systems among
Cambrian Energy Systems and the City of Salinas and Salinas Disposal Service,
Inc., dated July 3, 1984.     •   Memorandum of Lease among Cambrian Energy
Systems, City of Salinas and Salinas Disposal Service, Inc., dated July 3, 1984.
    •   Assignment of Lease between Cambrian Energy Systems and Pacific Lighting
Energy Systems dated August 27, 1984.     •   Amendment No. 1 to Landfill Gas
Lease between Salinas Valley Solid Waste Authority, as successor to the City of
Salinas and Pacific Lighting Energy Systems (Pacific Energy) as successor to
Cambrian Energy Systems, dated September 24, 1997.

    Stockton Biogas Project, California

  •   Landfill Gas Lease and Operating Agreement for Conversion Systems between
Cambrian Energy Systems, Inc. and the City of Stockton, dated August 27, 1982.

SCHEDULE 4.12-6



--------------------------------------------------------------------------------



 



  •   Memorandum of Lease between Cambrian Energy Systems, Inc and the City of
Stockton, dated August 27, 1982.     •   Memorandum of Assignment of Lease
between Cambrian Energy Systems, Inc. and Central Plants, Inc., dated October 6,
1982.     •   Assignment of Lease between Central Plants, Inc. and Pacific
Lighting Energy Systems, dated March 14, 1984.     •   Memorandum of Assignment
of Lease between Central Plants Inc. and Pacific Lighting Systems, dated
March 14, 1984.     •   First Amendment to Landfill Gas Lease and Operating
Agreement for Conversion Systems between Pacific Gas and Electric Company and
Pacific Lighting Energy Systems and the City of Stockton, dated May 14, 1986.  
  •   Amendment to City of Stockton-Pacific Energy-Austin Road Landfill Gas
Lease and Operating Agreement, dated August 17, 1992.     •   Amendment to
Landfill Gas Lease and Operating Agreement for Conversion Systems between the
City of Stockton and Ogden Power Pacific, Inc. — Austin Road Landfill, dated
September 18, 1998.

    Three Mountain Power Project, California

  •   Sublease between Burney Mountain Power and Three Mountain Power, LLC,
dated January 1, 2005.

    Warren County WTE Project, New Jersey

  •   Ground Lease between Pollution Control Financing Authority of Warren
County and Covanta Warren Energy Resource Co., L.P., dated July 22, 1986, as
amended.     •   Easement Lease between Pollution Control Financing Authority of
Warren County and Covanta Warren Energy Resource Co., L.P., dated July 22, 1986,
as amended.

SCHEDULE 4.12-7



--------------------------------------------------------------------------------



 



SCHEDULE 4.15
TO CREDIT AGREEMENT
MATERIAL CONTRACTS

A.   Corporate

  1.   Corporate Services and Expense Reimbursement Agreement, dated March 10,
2004, between Covanta Energy Corporation and Danielson Holding Corporation; and
    2.   Tax Sharing Agreement, dated March 10, 2004, between Danielson Holding
Corporation and Covanta Energy Corporation and the other parties thereto, as
amended.

B.   Parent Guarantees/Support Agreements

  1.   Covanta Guaranty, dated October 1, 1985, between Covanta Energy
Corporation and the City of Alexandria; Alexandria Sanitation Authority;
Arlington County and Arlington Solid Waste Authority, as amended;     2.  
Covanta Guaranty, dated December 20, 1985, between Covanta Energy Corporation,
Town of Babylon and the Town of Babylon Industrial Development Agency;     3.  
Covanta Guarantee, dated as of August 1, 1985, as amended, among Covanta
Bristol, Inc. and the Bristol Contracting Communities.     4.   Covanta
Guarantee, dated December 21, 1992, between Covanta Energy Corporation and
Greater Detroit Resource Recovery Authority.     5.   Covanta Guaranty, dated
February 1, 1988, between Covanta Energy Corporation and County of Fairfax;
Fairfax County Solid Waste Authority;     6.   Covanta Guaranty, dated
August 1998, between Covanta Energy Corporation and Covanta Haverhill Associates
(f/k/a Ogden Haverhill Associates);     7.   Covanta Guaranty, dated January 9,
1985, between Covanta Energy Corporation and Hillsborough County, Florida, as
amended; and Covanta Guaranty, dated August 17, 2005 between Covanta Energy
Corporation and Hillsborough County, Florida (which becomes effective only upon
the effective date of the Extension Operations and Management Agreement);     8.
  Covanta Operating Guaranty, dated December 21, 1992, between Covanta Energy
Corporation and City and County of Honolulu;     9.   Covanta Liquidated Damages
Guaranty, dated July 7, 1993, between Covanta Energy Corporation and City and
County of Honolulu, Connecticut Bank and

SCHEDULE 4.15 - 1



--------------------------------------------------------------------------------



 



      Trust and Hawaii Solid Waste Disposal Energy & Resource Recovery Facility
Trust (assigned to OPI 12/21/92);     10.   Amended and Restated Covanta
Guaranty Agreement, dated June 29, 1989, between Covanta Energy Corporation and
Town of Huntington;     11.   Covanta Guaranty, dated December 1, 1995, between
Covanta Indianapolis, Inc. and the City of Indianapolis;     12.   Covanta
Guaranty, dated December 1, 1996, between Covanta Indianapolis, Inc. and the
City of Indianapolis;     13.   Covanta Guaranty, dated October 1, 1987, between
Covanta Energy Corporation and County of Kent; Department of Public Works;    
14.   Covanta Guaranty, dated September 25, 1987, between Covanta Energy
Corporation and Lancaster County Solid Waste Management Authority;     15.  
Covanta Guaranty, dated January 16, 1990, between Covanta Energy Corporation and
Lee County and the Covanta Guaranty, dated January 31, 2006 between Covanta
Energy Corporation and Lee County (which becomes effective only upon the
effective date of the Amended and Restated Service Agreement);;     16.  
Covanta Guaranty, dated December 21, 1992 and reaffirmed on July 1, 1996,
between Covanta Energy Corporation and Greater Detroit Resource Recovery
Authority;     17.   Covanta Guaranty, dated December 21, 1992, between Covanta
Energy Corporation and The Detroit Edison Co.;     18.   Covanta Guaranty, dated
October 21, 1991, and amended July 1, 1996, among Covanta Energy Corporation,
Ogden Projects, Inc., Michigan Waste Energy and Greater Detroit Resource
Recovery Authority;     19.   Covanta Guaranty, dated November 16, 1990, between
Covanta Energy Corporation and Northeast Maryland Waste Disposal Authority;    
20.   Guarantee Agreement, dated October 10, 2003, from Covanta Energy
Corporation to Covanta Onondaga Limited Partnership;     21.   Covanta Guaranty,
dated April 15, 1989, between Covanta Energy Corporation and Pasco County;    
22.   Covanta Guarantee, dated as of May 1, 1990, among Covanta Stanislaus,
Inc., the City of Modesto and Stanislaus County, California, as amended;     23.
  Covanta Guaranty, dated June 1, 1998, between Covanta Energy Corporation and
Covanta Union, Inc.;

SCHEDULE 4.15 - 2



--------------------------------------------------------------------------------



 



  24.   Insurance Agreement, dated April 1, 2001, between American Ref-Fuel
Company of Southeastern Connecticut, ARC and MBIA Insurance Company;     25.  
Equity Contribution Agreement, dated as of April 30, 2001 between MSW Energy
Holdings LLC, Covanta Ref-Fuel Finance LLC, Covanta Ref-Fuel Holdings LLC and
Covanta ARC LLC, as amended on December 12, 2003;     26.   Certain subsidiaries
have general partner liability under law to subsidiaries that are general
partnerships or limited partnerships;     27.   Second Amended and Restated
Company Support Agreement, entered into as of April 30, 2001, by and between
American Ref-Fuel Company of Hempstead and American Ref-Fuel Company LLC;    
28.   Parent Company Guaranty, entered into as of June 1, 2001, by American
Ref-Fuel Company LLC in favor of The Chase Manhattan Bank, as trustee;     29.  
Amended and Restated Company Support Agreement, dated as of December 1, 1997, by
and among American Ref-Fuel Company of Essex County, and Covanta ARC LLC;    
30.   Reimbursement Agreement, by and among ARC Essex, American Ref-Fuel Company
LLC and Browning-Ferris Industries, dated as of April 30, 2001;     31.  
Reimbursement Agreement, by and among ARC Essex, American Ref-Fuel Company LLC
and Duke Capital Corporation, dated as of April 30, 2001;     32.   Parent
Company Guaranty, entered into as of June 1, 2001, by American Ref-Fuel Company
LLC, in favor of Manufacturers and Traders Trust Company;     33.   Parent
Company Issuer Guaranty, entered into as of June 1, 2001, by American Ref-Fuel
Company LLC in favor of the Niagara County Industrial Development Agency ;    
34.   Corporate Guaranty Agreement, entered into as of April 30, 2001, by
American Ref-Fuel Company LLC, in favor of Occidental Chemical Corporation and
Hooker Energy Corporation;     35.   Company Support Agreement, entered into as
of April 30, 2001, by and between American Ref-Fuel Company of Southeastern
Connecticut and American Ref-Fuel Company LLC;     36.   Parent Undertaking,
entered into as of April 30, 2001, by and between American Ref-Fuel Company of
Southeastern Connecticut and American Ref-Fuel Company LLC;     37.   Corporate
Guaranty Agreement, dated as of April 30, 2001, between American Ref-Fuel
Company LLC and State Street Bank and Trust Company, as Trustee, in

SCHEDULE 4.15 - 3



--------------------------------------------------------------------------------



 



      connection with Corporate Credit Bonds/Tax Exempt Interest (American
REF-Fuel Company of Southeastern Connecticut Project — 1992 Series A);     38.  
Corporate Guaranty Agreement, dated as of October 1, 2001, between American
Ref-Fuel Company LLC and State Street Bank and Trust Company, as trustee in
connection with the Corporate Credit Bonds (American Ref-fuel Company LLC — I
Series A);     39.   Corporate Credit Guaranty, dated as of October 1, 2001,
between ARC and State Street Bank and Trust Company, as Trustee (American
Ref-fuel Company LLC — II Series A);     40.   Company Support Agreement,
entered into as of November 1, 2001, by and between American Ref-Fuel Operations
of SEMASS, L.P. and ARC;     41.   Contingent Capital Loan Agreement, entered
into as of November 1, 2001, by and between American Ref-Fuel Operations of
SEMASS, L.P. and ARC;     42.   Corporate Guaranty Agreement I, dated as of
April 30, 2001, made by American Ref-Fuel Company LLC to and for the benefit of
State Street Bank and Trust Company (as successor to Fleet National Bank), as
Owner Trustee;     43.   Corporate Guaranty Agreement II, dated as of April 30,
2001, made by American Ref-Fuel Company LLC to and for the benefit of State
Street Bank and Trust Company (as successor to Fleet National Bank), as Owner
Trustee;     44.   Corporate Guaranty Agreement III, dated as of April 1, 2001,
made by American Ref-Fuel Company LLC to and for the benefit of General Electric
Capital Corporation;     45.   Corporate Guaranty Agreement IV, dated as of
April 1, 2001, made by American Ref-Fuel Company LLC to and for the benefit of
General Electric Capital Corporation;     46.   Amended and Restated Corporate
Guarantee Agreement I, entered into as of August 28, 2001, by American Ref-Fuel
Company LLC, in favor of and for the benefit of Viacom, Inc.;     47.   Amended
and Restated Corporate Guarantee Agreement II, entered into as of August 28,
2001, by American Ref-Fuel Company LLC, in favor of and for the benefit of
Viacom, Inc.;     48.   Indemnity Letter, dated April 16, 1997, from American
Ref-Fuel Company of Delaware County, L.P. and Browning-Ferris Industries, Inc.
to the Delaware County Industrial Development Authority;

SCHEDULE 4.15 - 4



--------------------------------------------------------------------------------



 



  49.   Guarantee Agreement, dated as of August 28, 2001, from American Ref-Fuel
Company LLC to and for the benefit of the Delaware County Solid Waste Authority;
    50.   Operator Guaranty, dated December 10, 1996, by Covanta Projects, Inc.
in favor of Quezon Power (Philippines), Limited Co. (assigned to project
lenders);     51.   Guaranty (O&M), dated April 2, 1999, by Covanta Energy
Group, Inc., as amended October 31, 2004, in favor of NEPC Consortium Power Ltd.
(assigned to Overseas Private Investment Corporation);     52.   Guarantee,
Dated April 25, 2000, by Covanta Energy Corporation in favor of Madurai Power
Corporation Pvt. Ltd. (assigned to project lenders);     53.   Share Retention
and Financial Support Agreement, dated April 25, 2000 among Covanta Energy
Corporation, Covanta Energy India (Balaji) Ltd., Samayanallur Power Investments
Pvt. Ltd., ICICI Limited and Madurai Power Corporation Pvt. Ltd. (assigned to
project lenders).     54.   Operation and Maintenance Guarantee, dated
December 16, 1999, by Covanta Energy Group, Inc. in favor of Samalpatti Power
Company Pvt. Ltd. (assigned to project lenders).

C.   Energy Contracts

  1.   Amended and Restated Energy Purchase Agreement, dated October 23, 1991,
between Detroit Edison Company and Michigan Waste Energy, Inc, as amended;    
2.   Energy Purchase Agreement, dated July 11, 1986, between Consolidated Edison
Company of New York, Inc. and American REF-FUEL Company of Hempstead;     3.  
Parallel Generation & Energy Purchase Agreement, as amended, dated October 10,
1986, between Long Island Lighting Company and American REF-FUEL Company of
Hempstead;     4.   Agreement for Purchase of Electric Power, as amended, dated
July 1, 1985, between Public Service Electric and Gas Company and American
REF-FUEL Company of Essex County;     5.   Electrical Energy Purchase Agreement,
as amended, dated December 2, 1988, between Connecticut Resources Recovery
Authority, Southeastern Connecticut Regional Resources Recovery Authority,
American Ref-Fuel Company of Southeastern Connecticut and The Connecticut Light
and Power Company;     6.   Power Purchase Agreement, as amended, dated June 29,
1993, between American Ref-Fuel Company of Niagara, L.P. and Niagara Mohawk
Power Corporation;

SCHEDULE 4.15 - 5



--------------------------------------------------------------------------------



 



  7.   Power Sales Agreement, as amended, dated October 31, 1985, between
Commonwealth Electric Company and SEMASS Partnership;     8.   Power Sales
Agreement for SEMASS Expansion, as amended, dated January 15, 1988, between
Commonwealth Electric Company and SEMASS Partnership;     9.   Agreement for
Purchase of Electric Power, as amended, dated November 18, 1988, between
Atlantic City Electric Company and ARC Delaware as assignee of Delaware Resource
Management, Inc.;     10.   Power Purchase Agreement, dated May 21, 1998,
between Tamil Nadu Electricity Board and Madurai Power Corporation Pvt. Ltd., as
amended;     11.   Steam Sales Agreement, as amended, dated May 5, 1993, between
American Ref-Fuel Company of Niagara, L.P. and Occidental Chemical Company;    
12.   Interconnection Agreement, dated June 1, 2000, between American Ref-Fuel
Company of Delaware Valley, L.P. and Philadelphia Electric Company;

D.   Service/Waste/Operating Contracts

  1.   Amended and Restated Facility Operation Agreement dated as of October 1,
2985 among Alexandria Sanitation Authority, Arlington Solid Waste Authority,
City of Alexandria, Virginia, Arlington County Virginia and Covanta
Alexandria/Arlington, Inc., as amended and interpolated on December 16, 1998.  
  2.   Amended and Restated Service Agreement between, dated August 1, 1995,
Covanta Babylon, Inc. and the Town of Babylon, as amended;     3.   Amended and
Restated Service Agreement, dated August 1, 1985, between Covanta Bristol, Inc.
and the Bristol Resource Recovery Facility Operating Committee, as amended;    
4.   Second Amended and Restated Agreement for Operation and Maintenance of
Solid Waste Disposal Resource Recovery and Energy Generating Facility, dated
December 15, 1985, as amended and restated as of July 1, 1996, between Greater
Detroit Resource Recovery Authority and Michigan Waste Energy, Inc.;     5.  
Service Agreement, dated August 28, 1985, among County of Fairfax, Virginia,
Fairfax County Solid Waste Authority and Covanta Fairfax, Inc., as amended and
supplemented;     6.   Amended and Restated Service Agreement between, dated
August 1, 1998, Covanta Haverhill Associates and Covanta Haverhill, Inc.;     7.
  Operations and Management Agreement, dated November 7, 1984, between
Hillsborough County and Covanta Hillsborough, Inc, as amended and Extension

SCHEDULE 4.15 - 6



--------------------------------------------------------------------------------



 



      Operation and Management Agreement between Hillsborough County, Florida
and Covanta Hillsborough, Inc. dated August 17, 2005;     8.   Contract for
Waste Processing and Disposal Services, dated July 3, 1985, between the City and
County of Honolulu and Covanta Honolulu Resource Recovery Venture (f/k/a
Honolulu Resource Recovery Venture), as amended and supplemented;     9.  
Amended and Restated Solid Waste Disposal Service Agreement, dated June 29,
1989, between the Town of Huntington and Covanta Huntington, Limited
Partnership, as amended;     10.   Agreement, dated June 1, 1988, between the
Solid Waste Disposal Authority of the City of Huntsville and Covanta Huntsville,
Inc., as amended;     11.   Amended and Restated Service Agreement, dated
September 23, 1985, between the Board of Public Works on behalf of the City of
Indianapolis and Covanta Indianapolis, Inc., as amended;     12.   Amended and
Restated Construction and Service Agreement, dated October 1, 1987, between
Covanta Kent Inc. and County of Kent;     13.   Service Agreement, dated
September 25, 1987, between Lancaster County Solid Waste Management Authority
and Covanta Lancaster, Inc.;     14.   Service Agreement, dated August 29, 1990,
as amended, between Covanta Lee, Inc. and Lee County, Florida and Amended and
Restated Service Agreement between Lee County and Covanta Lee, Inc. dated
January 31, 2006;     15.   Agreement for Electric Generation Facility
Operation, Maintenance and Maintenance Services 2000, dated December 22, 2001,
between Covanta Mid-Conn, Inc. (f/k/a Resource Recovery Systems of Connecticut,
Inc.) and Connecticut Resources Recovery Authority;     16.   Amended and
Restated Agreement for Operation and Maintenance of Power Block Facility, dated
December 22, 2001, between Resource Recovery Systems of Connecticut and
Connecticut Resources Recovery Authority;     17.   Service Agreement, dated
November 16, 1990, between Northeast Maryland Waste Disposal Authority and
Covanta Montgomery, Inc., as amended;     18.   Second Amended and Restated
Solid Waste Disposal Service Agreement, dated October 10, 2003, between Covanta
Onondaga Limited Partnership & Onondaga County Resource Recovery Association;  
  19.   Amended and Restated Completion, Operations and Maintenance Agreement,
dated October 10, 2003, between Covanta Onondaga Limited Partnership and Covanta
Onondaga Operations, Inc.;

SCHEDULE 4.15 - 7



--------------------------------------------------------------------------------



 



  20.   Operating and Maintenance Agreement, dated October 10, 2003, by and
between Covanta Onondaga Limited Partnership and Covanta Onondaga Operations,
Inc.;     21.   Amended and Restated Service Agreement, dated March 28, 1989,
between Covanta Pasco, Inc. and Pasco County, as amended;     22.   Amended and
Restated Service Agreement for the Supply and Acceptance of Solid Waste, dated
June 1, 1986, between Covanta Stanislaus, Inc. and the City of Modesto and the
County of Stanislaus, as amended;     23.   Amended and Restated Waste Disposal
Contract, dated February 15, 1998, between Union County Utilities Authority and
Covanta Union, Inc., as amended and restated June 15, 1998;     24.   Operations
and Maintenance Agreement, dated June 1, 1998, between Covanta Union, Inc. and
Covanta Operations of Union LLC, Inc.;     25.   Amended and Restated Solid
Waste Disposal Agreement, dated as of May 1, 1990, between BFI Waste Systems of
North America, Inc. and Covanta Haverhill Associates, as amended; and     26.  
BFI Solid Waste Disposal Agreement, dated April 15, 1986, between Haverhill
Power, Inc., Refuse Fuels Associates, and Browning-Ferris Industries, Inc.    
27.   Service Agreement, as amended, dated December 1, 1985, between American
REF-FUEL Company of Hempstead, the Town of Hempstead and the Town Board of
Hempstead on behalf of the Town of Hempstead Refuse Disposal District;     28.  
Amended and Restated Service Agreement, dated February 28, 1986, between
American REF-FUEL Company of Essex County and the Port Authority of New York and
New Jersey;     29.   Service Agreement, as amended, dated December 1, 1987,
between Connecticut Resources Recovery Authority and American Ref-Fuel Company
of Southeastern Connecticut;     30.   Limited Landfill Services Agreement,
dated March 1, 1990, between EAC Operations, Inc. and Carver Marion Wareham
Regional Refuse Disposal District;     31.   Amended and Restated Operating
Services Agreement , dated November 1, 2001, between American Ref-Fuel
Operations of SEMASS, L.P. and SEMASS Partnership;     32.   Amended and
Restated Management Services Agreement, dated November 1, 2001, between SEMASS
Partnership and American Ref-Fuel Operations of SEMASS, L.P.;

SCHEDULE 4.15 - 8



--------------------------------------------------------------------------------



 



  33.   Waste Management Agreement, as amended, dated May 25, 1982, between
SEMASS Partnership and Carver, Marion, Wareham Regional Refuse Disposal
District;     34.   Amended and Restated Waste Services Agreement, dated
November 1, 2001, between SEMASS Partnership and American Ref-Fuel Operations of
SEMASS, L.P.;     35.   Amended and Restated Waste Services Agreement, dated
November 1, 2001, between SEMASS Partnership and American Ref-Fuel Operations of
SEMASS, L.P.;     36.   Amended and Restated Waste Services Subcontract
Agreement, dated November 1, 2001, between American Ref-Fuel Operations of
SEMASS, L.P. and TransRiver Marketing Company, L.P.;     37.   Community Host
Agreement, as amended, dated January 30, 1989, between Westinghouse Electric
Corporation, American Ref-Fuel Company of Delaware County, L.P., County of
Delaware and City of Chester;     38.   Restated Service Agreement, as amended,
dated December 1, 1988, between Delaware County Solid Waste Authority, Delaware
Resource Management, Inc., Westinghouse Electric Corporation and American
Ref-Fuel Company of Delaware County, L.P.;     39.   Department of Sanitation
City of New York Supply and Service Agreement, dated August 16, 2004, between
TransRiver Marketing Company, L.P. and City of New York Department of
Sanitation;     40.   Plant Operation and Maintenance Agreement, dated
December 1, 1995, as amended, between Quezon Power (Philippines), Limited Co.
and Covanta Philippines Operating, Inc.     41.   Plant Operation and
Maintenance Agreement, dated April 2, 1999, as amended, between NEPC Consortium
Power Limited and Covanta Bangladesh Operations, Ltd.     42.   Operation and
Maintenance Agreement, dated April 25, 2000, between Covanta Madurai Operating
Pvt. Ltd. And Madurai Power Corporation Pvt. Ltd.     43.   Operation and
Maintenance Agreement, dated December 3, 1999, between Samalpatti Power Company
Pvt. Ltd. And Covanta Samalpatti Operating Pvt. Ltd.

E.   Financing and Real Estate Agreements

SCHEDULE 4.15 - 9



--------------------------------------------------------------------------------



 



  1.   Conditional Sale and Security Agreement, dated as of July 1, 1998, as
amended, among Covanta Alexandria/Arlington, Inc., Alexandria Sanitation
Authority and Arlington County Solid Waste Authority;     2.   Amended and
Restated Installment Sale Agreement, dated as of June 1, 2001, between the
Niagara County Industrial Development Agency, Niagara County, New York and
American Ref-Fuel Company of Niagara, L.P.     3.   Operating Lease Agreement.
Dated as of November 1, 1998, among Covanta Alexandria/Arlington, Inc.,
Alexandria Sanitation Authority and Arlington County Solid Waste Authority;    
4.   Loan Agreement dated as of December 1, 1993, between Covanta Bristol, Inc.
and Bristol Resource Recovery Facility Operating Committee. Facility Site
Sublease Agreement, dated December 1, 1985, as amended and restated August 1,
1995, between Town of Babylon Industrial Development Agency and Covanta Babylon,
Inc.;     5.   Facility Lease Agreement, dated December 1, 1985, as amended and
restated August 1, 1995, between Town of Babylon Industrial Development Agency
and Covanta Babylon, Inc.;     6.   Participation Agreement, dated September 1,
1991, among Michigan Waste Energy, Inc., Greater Detroit Resource Recovery
Authority, Resource Recovery Business Trust-A, PMCC Leasing Corp., Wilmington
Trust Company, and William J. Wade;     7.   Participation Agreement, dated
September 1, 1991, among Michigan Waste Energy, Inc., Greater Detroit Resource
Recovery Authority, Resource Recovery Business Trust-B, Aircraft Services Corp.,
Wilmington Trust Company, and William J. Wade;     8.   Lease Agreement, dated
October 23, 1991, between Michigan Waste Energy, Inc. and Resource Recovery
Business Trust-A, as amended;     9.   Lease Agreement, dated October 23, 1991,
between Michigan Waste Energy, Inc. and Resource Recovery Business Trust-B, as
amended;     10.   Conditional Sale and Security Agreement, dated February 1,
1988, between Fairfax County Solid Waste Authority and Covanta Fairfax, Inc., as
amended March 1, 1995;     11.   Amended and Restated Lease Agreement, dated
December 1, 1986, between SBR Associates and Refuse Fuels Associates, as
amended;     12.   New Facility Site Lease, Indenture of Lease, dated
December 1, 1986, u/d/t dated January 11, 1980, between Covanta Haverhill
Associates and Dale F. Rogers and B. Richard Rogers, Trustees of the D&R Realty
Trust;

SCHEDULE 4.15 - 10



--------------------------------------------------------------------------------



 



  13.   Lease Agreement dated as of November 1, 1989, as amended, between
Connecticut Bank & Trust Company and Honolulu Resource Recovery Venture;     14.
  Participation and Assignment Agreement, dated as of November 1, 1989, as
amended, among Honolulu Resource Recovery Venture, Ford Motor Credit
Corporation, Connecticut Bank & Trust Company, and the City and County of
Honolulu;     15.   Facility Lease Agreement, dated January 15, 1997, between
Covanta Huntington Limited Partnership and the Suffolk County Industrial
Development Agency;     16.   First Amended and Restated Agreement of Limited
Partnership, dated October 7, 1991, by and among Ogden Martin Systems of
Huntington Resource Recovery One Corp., Pitney Bowes Credit Corporation, Ogden
Martin Systems of Huntington Resource Recovery Six Corp., and Ogden Martin
Systems of Huntington Resource Recovery Seven Corp.;     17.   Financing
Agreement, dated as of December 1, 1985, between the City of Indianapolis and
Massburn, Inc.;     18.   Loan Agreement, dated as of November 1, 1988, as
supplemented, between Covanta Lake, Inc. and NRG/Recovery Group, Inc.;     19.  
Amended and Restated Lease Agreement, dated October 10, 2003, between Onondaga
County Resource Recovery Association and Covanta Onondaga Limited Partnership;  
  20.   Second Amended and Restated Agreement of Limited Partnership of Covanta
Onondaga Limited Partnership, dated October 10, 2003, by and among Covanta
Onondaga, Inc., Covanta Onondaga Two Corp., Covanta Onondaga Three Corp.,
Covanta Onondaga Four Corp., Covanta Onondaga Five Corp., Ford Motor Credit
Company, Mariner Investment Strategies, Inc., and IEA-COV, LLC;     21.   Lease
Agreement dated as of January 1, 2000 between Stanislaus Waste to Energy
Financing Authority and Covanta Stanislaus, Inc.;     22.   Sublease Agreement
dated as of January 1, 2000 between Stanislaus Waste Energy Financing Authority
and Covanta Stanislaus, Inc.;     23.   Facility Lease Agreement, dated June 15,
1998, by and between the Union County Utilities Authority and Covanta Union,
Inc;     24.   $275 million aggregate principal amount 6.26% Senior Notes due
2015 of American Ref-Fuel Company LLC, issued May 1, 2003;     25.   Indenture
and First Supplemental Indenture, dated May 1, 2003, between American Ref-Fuel
Company LLC and Wachovia Bank, National Association, as Trustee and Securities
Intermediary;

SCHEDULE 4.15 - 11



--------------------------------------------------------------------------------



 



  26.   $200 million aggregate principal amount 8 1/2% Senior Secured Notes due
2010 of MSW Energy Holdings LLC, issued June 25, 2003;     27.   Indenture, by
and among MSW Energy Holdings LLC, MSW Energy Finance Co., Inc., and the
Guarantor Parties named therein, and Wells Fargo Bank, National Bank, as
Trustee, dated as of June 25, 2003;     28.   $225 million aggregate principal
amount Series A and Series B 7 3/8% Senior Secured Notes due 2010 of MSW Energy
Holdings II LLC, issued November 24, 2003;     29.   Indenture, by and among MSW
Energy Holdings II LLC, MSW Energy Finance II Co., Inc., and the Guarantor
Parties named therein, and Wells Fargo Bank Minnesota, National Bank, as
Trustee, dated as of November 24, 2003.     30.   Quitclaim Deed, dated
September 5, 2001, between Waste Systems International Lynn Transfer Station,
Inc. to TransRiver Marketing Company, L.P.;     31.   Lease Agreement, as
amended, dated December 1, 1985, between Town of Hempstead Industrial
Development Agency and American REF-FUEL Company of Hempstead;     32.   Site
Lease Agreement, dated November 1, 1986, between Town of Hempstead Industrial
Development Agency and American REF-FUEL Company of Hempstead;     33.   Amended
and Restated Company Sublease Agreement, dated June 1, 2001, between Town of
Hempstead Industrial Development Agency and American REF-FUEL Company of
Hempstead;     34.   Agency Sublease, dated March 1, 1997, between Town of
Hempstead Industrial Development Agency and American REF-FUEL Company of
Hempstead;     35.   Lessee Guaranty and Security Agreement, dated September 1,
1986, between American REF-FUEL Company of Hempstead, Bankers Trust Company and
The Chase Manhattan Bank;     36.   Escrow and Security Agreement, dated
February 28, 1986, between American REF-FUEL Company of Essex County, the Port
Authority of New York and New Jersey and Midlantic National Bank;     37.  
Lease and Agreement, as amended, dated February 28, 1986, between American
REF-FUEL Company of Essex County and the Port Authority of New York and New
Jersey;     38.   Lease Agreement, as amended, dated December 1, 1988, between
Connecticut Resources Recovery Authority and American Ref-Fuel Company of
Southeastern Connecticut;

SCHEDULE 4.15 - 12



--------------------------------------------------------------------------------



 



  39.   Site Lease, dated December 1, 1988, between Southeastern Connecticut
Regional Resources Recovery Authority and American Ref-Fuel Company of
Southeastern Connecticut;     40.   Loan Agreement (Duke Capital Series A), as
amended, dated December 1, 1998, between Connecticut Resources Recovery
Authority and American Ref-Fuel Company of Southeastern Connecticut;     41.  
Loan Agreement (BFI Series A), as amended, dated December 1, 1998, between
Connecticut Resources Recovery Authority and American Ref-Fuel Company of
Southeastern Connecticut;     42.   Loan Agreement, dated January 15, 1992,
between Connecticut Resources Recovery Authority and American Ref-Fuel Company
of Southeastern Connecticut;     43.   Lease Guaranty and Security Agreement, as
amended, dated December 1, 1988, between American Ref-Fuel Company of
Southeastern Connecticut to The Connecticut National Bank;     44.  
Payment-In-Lieu-Of-Tax Agreement, as amended, dated August 1, 1993, between
American Ref-Fuel Company of Niagara, L.P. and Niagara County Industrial
Development Agency;     45.   Deed, dated May 5, 1993, by Hooker Energy
Corporation granting to American Ref-Fuel Company of Niagara, L.P.;     46.  
A-1 Boilerhouse Lease, dated May 5, 1993, between American Ref-Fuel Company of
Niagara, L.P. and Occidental Chemical Corporation;     47.   Mortgage and
Security Agreement, dated June 1, 2001, between American Ref-Fuel Company of
Niagara, L.P., Niagara County Industrial Development Agency and Manufacturers
and Traders Trust Company;     48.   Quitclaim Deed re: Lot 40-1, Rochester, MA
Site, dated August 5, 1987, between William Byrne and SEMASS;     49.  
Quitclaim Deed re: Lot 40-2, dated August 5, 1987, between SEMASS and
Commonwealth Electric;     50.   Quitclaim Deed re: 131 and 141 Cranberry
Highway, dated December 27, 1984, between William Byrne to Bank of New England
as Trustee for SEMASS;     51.   Amended and Restated Loan, Security and Trust
Agreement, dated November 1, 2001, between Massachusetts Development Finance
Agency, SEMASS Partnership and State Street Bank and Trust Company;

SCHEDULE 4.15 - 13



--------------------------------------------------------------------------------



 



  52.   Settlement Agreement, dated October 19, 1995, between Carver, Marion,
Wareham Regional Refuse Disposal District and SEMASS Partnership (Pls.) and
Board of Health for the Town of Carver and Town of Carver (Defs.) and EAC
Operations, Inc. (Third Party Def.);     53.   Settlement Agreement, as amended,
dated March 30, 1990, between Wankinco River, Inc., The Carver, Marion, Wareham
Regional Refuse Disposal District, SEMASS Partnership and EAC Operations, Inc.;
    54.   Subordinated Payment Agreement, dated November 1, 2001, between
American Ref-Fuel Operations of SEMASS, L.P. and SEMASS Partnership;     55.  
Lease, as amended, dated April 15, 1983, between A.D. Makepeace Company and
Carver, Marion, Wareham Regional Refuse Disposal District, Wankinco River, Inc.;
    56.   Ground Lease, as amended, dated June 30, 1986, between Town of
Braintree, Mass. and SEMASS Partnership;     57.   Quitclaim Deed, dated
November 1, 1985, between Bank of New England to SEMASS Partnership Trust
Agreement;     58.   Mortgage Deed and Security Agreement, as amended, dated
August 1, 1991, between State Street Bank and Trust Company and SEMASS
Partnership;     59.   Leasehold Mortgage Deed and Security Agreement, as
amended, dated August 1, 1991, between State Street Bank and Trust Company and
SEMASS Partnership;     60.   Trust Agreement, dated August 1, 1991, between
SEMASS Partnership, Wankinco River, Inc. and Fleet National Bank;     61.  
Declaration of Easements, Restrictions and Covenants, as amended, dated
November 5, 1985, between SEMASS Partnership and Commonwealth Electric Company;
    62.   Participation Agreement, dated April 1, 1997, between American
Ref-Fuel Company of Delaware County, L.P., TIFD III-L Inc., Delaware Resource
Management, Inc., Fleet National Bank, First Union National Bank,
Browning-Ferris Industries, Inc. and Delaware Resource Lessee Trust;     63.  
Tax Indemnification Agreement, dated April 1, 1997, between American Ref-Fuel
Company of Delaware County, L.P. and TIFD III-L Inc.;     64.   ISDA Master
Agreement, dated April 16, 1997, between American Ref-Fuel Company of Delaware
County, L.P. and General Electric Capital Corporation;

SCHEDULE 4.15 - 14



--------------------------------------------------------------------------------



 



  65.   Amended and Restated Lease Security Agreement and Assignment, dated
April 1, 1997, between American Ref-Fuel Company of Delaware County, L.P. and
Fleet National Bank;     66.   Real Estate Purchase and Sale Agreement, as
amended, dated March 19, 1997, between American Ref-Fuel Company of Delaware
County, L.P. and Chester Solid Waste Associates;     67.   Amended and Restated
Lease Agreement, dated April 1, 1997, between American Ref-Fuel Company of
Delaware County, L.P., Fleet National Bank and Delaware Resource Management,
Inc.;     68.   Assignment of Lease and Easement, dated April 11, 1997, between
American Ref-Fuel Company of Delaware County, L.P. and Chester Solid Waste
Associates;     69.   Grant of Easement, dated April 16, 1997, between American
Ref-Fuel Company of Delaware County, L.P. to Fleet National Bank;     70.  
Special Warranty Deed, dated April 16, 1997, between American Ref-Fuel Company
of Delaware County, L.P. and Chester Solid Waste Associates;     71.   Special
Warranty Deed, dated April 16, 1997, between American Ref-Fuel Company of
Delaware County, L.P. and Chester Solid Waste Associates;     72.   Grant of
Easement, dated April 16, 1997, between American Ref-Fuel Company of Delaware
County, L.P. and Chester Solid Waste Associates;     73.   Grant of Easement,
dated April 16, 1997, between American Ref-Fuel Company of Delaware County, L.P.
and Chester Solid Waste Associates;     74.   Mutual Release and Settlement
Agreement, dated August 28, 2001, between American Ref-Fuel Company of Delaware
County, L.P., American Ref-Fuel Company, LLC, Delaware County, Delaware County
Solid Waste Authority and Viacom, Inc.;     75.   Site Sublease, dated July 1,
1991, between The Connecticut National Bank and Delaware Resource Management,
Inc.;     76.   Facility Ground Lease, as amended, dated December 1, 1988,
between Chester Solid Waste Associates and Delaware Resource Management, Inc.;  
  77.   Common Agreement, dated April 25, 2000, between Madurai Power
Corporation Pvt. Ltd. And ICICI Limited (together with related novation,
mortgage, pledge and security agreements);

SCHEDULE 4.15 - 15



--------------------------------------------------------------------------------



 



  78.   Working Capital Loan Consortium Agreement, dated August 29, 2002, among
Madurai Power Corporation Pvt. Ltd., ICICI Limited, State Bank of India and
Central Bank of India;     79.   Land Lease Agreement, dated January 20, 1999,
between Tamil Nadu Electricity Board and Madurai Power Corporation Pvt. Ltd.;

F.   Partnership and Joint Venture Agreements

  1.   Third Amended and Restated Development and Shareholders Agreement, dated
October 18, 2004, among Ogden Power Development-Cayman, Inc., PMR Limited Co.,
PMR Power, Inc. and Quezon Generating Company Ltd.     2.   Shareholders
Agreement, dated April 25, 2000, among Covanta Energy India (Balaji), Madurai
Power Corporation Pvt. Ltd., Samayanallur Power Investments Pvt. Ltd. And
Wartsila BPC Investment LLC.     3.   Shareholders Agreement, dated February 26,
1999, as amended, among Shapoorji Pallonji Infrastructure Capital Company Ltd.,
SIV Industries Ltd., Fenmor Energy Ltd., Wartsila India Power Investment, LLC,
Covanta Energy India (Samalpatti) Ltd., Goa Holdings Ltd. And Samalpatti Power
Company Pvt. Ltd.

SCHEDULE 4.15 - 16



--------------------------------------------------------------------------------



 



SCHEDULE 4.26
TO CREDIT AGREEMENT
UNRESTRICTED SUBSIDIARIES

1.   Magellan Cogeneration, Inc. [Philippines]   2.   Edison (Bataan)
Cogeneration Corporation [Philippines]   3.   Covanta Energy Limited [UK]   4.  
UAH Groveville Hydro Associates   5.   Covanta Mauritius O&M Ltd. [Cayman
Islands]   6.   Covanta Energy (UK) Limited [UK]

SCHEDULE 4.26 - 1



--------------------------------------------------------------------------------



 



SCHEDULE 5.13
TO CREDIT AGREEMENT
POST-CLOSING MATTERS
     No later than thirty (30) days after the Closing Date, Company shall
deliver to Administrative Agent (a) executed and effective releases of the
pledges of the equity interests in Covanta Energy Philippine Holdings, Inc. and
Covanta Energy India Investments, Ltd., executed in connection with the credit
agreements described in clauses (i) and (ii) of the definition of Existing
Indebtedness, in form and substance reasonably satisfactory to Administrative
Agent and (b) the original stock certificate of Covanta Energy International
Investments Limited reflecting its change of name from Covanta Energy India
Investments, Ltd., together with an undated stock power executed in blank by a
duly authorized officer of the pledgor thereof.

SCHEDULE 5.13 - 1



--------------------------------------------------------------------------------



 



SCHEDULE 6.1
TO CREDIT AGREEMENT
CERTAIN INDEBTEDNESS

  •   Intercompany Indebtedness outstanding on the Closing Date of Company or
any Restricted Subsidiary owed to any Restricted Subsidiary or Company.     •  
The following Indebtedness:

          Project   Description   Agreement, as amended to date
Alexandria
  Performance Guaranties   Covanta Guaranty, dated October 1, 1985, between
Covanta Energy Corporation and the City of Alexandria; Alexandria Sanitation
Authority; Arlington County and Arlington Solid Waste Authority, as amended
 
       
Babylon
  Performance Guaranties   Covanta Guaranty, dated December 20, 1985, between
Covanta Energy Corporation, Town of Babylon and the Town of Babylon Industrial
Development Agency
 
       
Bristol
  Performance Guaranties   Covanta Guaranty, dated August 1, 1985, between
Covanta Energy Corporation and City of Bristol; Town of Berlin; Town of
Burlington; City of New Britain; Town of Plainville; Town of Plymouth; Town of
Southington; Town of Washington
 
       
Mid-Conn
  Performance Guaranties   Covanta Guaranty, dated October 1, 1996, between
Covanta Energy Corporation and Town of Branford, CT; Town of Hartland, CT; and
Town of Seymour, CT
 
       
Fairfax
  Performance Guaranties   Covanta Guaranty, dated February 1, 1988, between
Covanta Energy Corporation and County of Fairfax; Fairfax County Solid Waste
Authority
 
       
Haverhill
  Performance Guaranties   Covanta Guaranty, dated December 23, 1986, between
Covanta Energy Corporation and New England Power Co., as amended
 
       
Haverhill
  Performance Guaranties   Covanta Guaranty, dated August 1998, between Covanta
Energy Corporation and Covanta Haverhill Associates (f/k/a Ogden Haverhill
Associates)
 
       
Hennepin
  Performance Guaranties   Covanta Guaranty, dated July 8, 2003, between Covanta
Energy Corporation and County of Hennepin
 
       
Hillsborough
  Performance Guaranties   Covanta Guaranty, dated January 9, 1985, between
Covanta Energy Corporation and

SCHEDULE 6.1 - 1



--------------------------------------------------------------------------------



 



          Project   Description   Agreement, as amended to date
 
      Hillsborough County, Florida; Guaranty between Hillsborough County,
Florida and Covanta Hillsborough, Inc. dated August 17, 2005 which becomes
effective only on the effective date of the Extension Operation and Management
Agreement entered into by the parties on August 17, 2005 (effective only upon
Acceptance of the expansion of the Project)
 
       
Honolulu
  Performance Guaranties   Covanta Operating Guaranty, dated December 21, 1992,
between Covanta Energy Corporation and City and County of Honolulu
 
       
Honolulu
  Performance Guaranties   Covanta Liquidated Damages Guaranty, dated July 7,
1993, between Covanta Energy Corporation and City and County of Honolulu;
Connecticut Bank and Trust, Hawaii Solid Waste Disposal, Energy & Resource
Recovery Facility Trust (assigned to OPI 12/21/92)
 
       
Huntington
  Performance Guaranties   Amended and Restated Covanta Guaranty, dated June 29,
1989, between Covanta Energy Corporation and Town of Huntington
 
       
Huntsville
  Performance Guaranties   Covanta Guaranty, dated June 1, 1988, between Covanta
Energy Corporation and Solid Waste Disposal Authority of the City of Huntsville
 
       
Indianapolis
  Performance Guaranties   Covanta Guaranty, dated December 1, 1985, between
Covanta Energy Corporation and City of Indianapolis
 
       
Kent
  Performance Guaranties   Covanta Guaranty, dated October 1, 1987, between
Covanta Energy Corporation and County of Kent; Department of Public Works
 
       
Lancaster
  Performance Guaranties   Covanta Guaranty, dated September 25, 1987, between
Covanta Energy Corporation and Lancaster County Solid Waste Management Authority
 
       
Lee
  Performance Guaranties   Covanta Guaranty, dated January 16, 1990, between
Covanta Energy Corporation and Lee County, as amended and Guaranty dated
January 31, 2006 between Lee County and Covanta Lee, Inc. dated January 31, 2006
(which becomes effective only on the effective date of the Amended and Restated
Service Agreement between Lee County and Covanta Lee, Inc. dated January 31,
2006 (effective only upon Acceptance

SCHEDULE 6.1 - 2



--------------------------------------------------------------------------------



 



          Project   Description   Agreement, as amended to date
 
      of the expansion of the Project)
 
       
Marion
  Performance Guaranties   Guaranty Agreement, dated December 11, 1986, of Ogden
Corporation re: Obligations of Ogden Martin Systems of Marion, Inc. and Ogden
Marion Land Corp. to Columbia Williamette Leasing, Inc.
 
       
Marion
  Performance Guaranties   Covanta Guaranty, dated September 10, 1984, between
Covanta Energy Corporation and Portland General Electric Co.
 
       
Marion
  Performance Guaranties   Covanta Guaranty, dated September 10, 1984, between
Covanta Energy Corporation and Marion County Oregon
 
       
Detroit
  Performance Guaranties   Covanta Guaranty, dated December 21, 1992, and
reaffirmed on July 1, 1996, between Covanta Energy Corporation and Greater
Detroit Resource Authority
 
       
Detroit
  Performance Guaranties   Covanta Guaranty, dated December 21, 1992, between
Covanta Energy Corporation and The Detroit Edison Co.
 
       
Detroit
  Performance Guaranties   Covanta Guaranty, dated October 21, 1991, and amended
July 1, 1996, between Covanta Energy Corporation and Ogden Projects, Inc.,
Michigan Waste to Energy, and Greater Detroit Resource Authority
 
       
Honolulu
  Performance Guaranties   Assignment and Assumption Agreement, dated
December 21, 1992, between Combustion Engineering, Inc., and Covanta Projects,
Inc.
 
       
Montgomery
  Performance Guaranties   Covanta Guaranty, dated November 16, 1990, between
Covanta Energy Corporation and Northeast Maryland Waste Disposal Authority
 
       
Onondaga
  Performance Guaranties   Amended and Restated Covanta Guaranty, dated
November 15, 1992, between Covanta Energy Corporation and Onondaga County
Resource Recovery Agency
 
       
Onondaga
  Performance Guaranties   Guarantee Agreement, dated October 10, 2003, between
Covanta Energy Corporation and Covanta Onondaga Limited Partnership
 
       
Pasco
  Performance Guaranties   Covanta Guaranty, dated April 15, 1989, between

SCHEDULE 6.1 - 3



--------------------------------------------------------------------------------



 



          Project   Description   Agreement, as amended to date
 
      Covanta Energy Corporation and Pasco County
 
       
Stanislaus
  Performance Guaranties   Covanta Guaranty, dated May 1, 1990, between Covanta
Energy Corporation and City of Modesto and County of Stanislaus
 
       
Union
  Performance Guaranties   Covanta Guaranty, dated June 1, 1998, between Covanta
Energy Corporation and Covanta Union, Inc.
 
       
Wallingford
  Performance Guaranties   Covanta Guaranty, dated February 1, 1990, between
Covanta Energy Corporation and Connecticut Resources Recovery Authority
(Wallingford)
 
       
Bessemer
  Performance Guaranties   Guaranty, dated June 1, 1998, between Ogden Projects
Inc. and Government Utilities Service Corporation
 
       
Koma-Kulshan
  Performance Guaranties   Guaranty, dated December 15, 1989, between Covanta
Power Pacific Inc. and Puget Sound Power & Light Company
 
       
Southeast Connecticut
  Company Support Agreement   Company Support Agreement, entered into as of
April 30, 2001, by and between Covanta Southeastern Connecticut Company and
Covanta ARC LLC
 
       
Southeast Connecticut
  Company Support Agreement   Parent Undertaking, entered into as of April 30,
2001, by and between Covanta Southeastern Connecticut Company and Covanta ARC
LLC
 
       
Southeast Connecticut
  Performance Guaranties   Corporate Guaranty Agreement, dated as of April 30,
2001, between Covanta ARC LLC and US Bank N.A., as trustee, in connection with
Corporate Credit Bonds/Tax Exempt Interest (Covanta Southeastern Connecticut
Company Project — 1992 Series A)
 
       
Southeast Connecticut
  Performance Guaranties   Corporate Guaranty Agreement, dated as of April 30,
2001, between Covanta ARC LLC and US Bank N.A., as trustee, in connection with
Corporate Credit Bonds/Tax Exempt Interest (Covanta Southeastern Connecticut
Company Project — 1992 Series A)
 
       
Southeast Connecticut
  Performance Guaranties   Corporate Guaranty Agreement, dated as of October 1,
2001, between Covanta ARC LLC and State Street Bank and Trust Company, as
trustee in connection with the Corporate Credit Bonds (Covanta ARC LLC — I
Series A)

SCHEDULE 6.1 - 4



--------------------------------------------------------------------------------



 



          Project   Description   Agreement, as amended to date
MSW Energy Holdings LLC/American Ref-Fuel Corp./Ref-Fuel Holdings
  Equity Contribution Agreement   Equity Contribution Agreement dated as of
April 30, 2001, among MSW Energy Holding LLC , Covanta Ref-Fuel Finance LLC,
Covanta Ref-Fuel Holdings LLC and Covanta ARC LLC, as amended
 
       
MSW Energy Holdings LLC
  $200,000,000 Senior Secured Notes due 2010 (8.5%)   Indenture dated as of
June 25, 2003 relating to $200,000,000 8.5% Senior Secured Notes due 2010, as
supplemented
 
       
MSW Energy Holdings II LLC
  $225,000,000 Senior Secured Notes due 2010 (7.38%)   Indenture dated as of
November 24, 2003, relating to $225,000,000 7.38% Senior Secured Notes due 2010
as supplemented
 
       
Babylon
  Interest Rate Swap   Interest Rate Swap Agreement, dated August 1, 1985,
between Covanta Babylon, Inc. and AIG Financial Product Corporation6
 
       
Bessemer
  OPI’s Guarantee of Service Agreement (“S.A.”) obligations, capped at
$3 million   Guarantee, dated June 1, 1998, by Covanta Projects, Inc. for the
benefit of The Governmental Utility Services Corporation of the City of Bessemer
 
       
Bristol
  Guarantee of performance obligations under Power Purchase Agreement (“PPA”).  
Electricity Guarantee, dated as of August 1, 1985, by Covanta Energy Corporation
to and for the benefit of The Connecticut Light and Power Company
 
       
CEC
  Program Agreement guarantees CEC’s obligations to reimburse amounts paid by
ACE for losses and expenses under the retention for Workers’ Compensation,
General Liability Automobile Liability for the policy period. This is a post
petition insurance policy.   Program Agreement, dated October 20, 2003, between
ACE American Insurance Company and Covanta Energy Corporation, Inc.
 
       
Haripur
  Performance L/C’s securing obligations under Power Purchase Agreement (“PPA”)
  L/C issued per Application for Standby Letter of Credit, dated June 15, 2004,
between Covanta Energy Corporation and Citibank
 
       
Haripur
  Guarantee of operations and maintenance (“O&M”) obligations   Guarantee dated
April 2, 1999 from Covanta Energy Group, Inc. as amended October 31, 2004 to
NEPC Consortium Power Ltd
 
       
Huntington
  Guarantee of Partnership obligations, including tax indemnity and termination
put price.   Covanta Corporation Guarantee Agreement, dated January 30, 1992, by
Covanta Energy Corporation to Allstate Insurance Co. and Ogden Martin Systems of
Huntington Resource Recovery Nine Corporation
 
       
 
      First Amended & Restated Ogden Corporation Guarantee Agreement: dated
January 30, 1992,

6 Covanta Babylon has no obligation to pay AIG unless Town of Babylon pays
Covanta Babylon (i.e., The cost of the Swap is a pass through to    the client.)

SCHEDULE 6.1 - 5



--------------------------------------------------------------------------------



 



          Project   Description   Agreement, as amended to date
 
      for Mission Zeta and Pitney Bowes Credit Corporation
 
       
Koma Kulshan
  Guarantee of PPA Obligations   Guarantee, dated December 15, 1989, by Covanta
Power Pacific, Inc. (f/k/a Pacific Energy) for the benefit of Puget Sound Power
& Light Company]
 
       
Madurai
  Parent support undertakings with respect to standby Equity Commitment,
Interest Rate Differential and equity retention   Share Retention and Financial
Support Agreement dated April 25, 2000 among Covanta Energy Corporation, Covanta
Energy (Balaji) Ltd., Samayanallur Power Investments Pvt. Ltd., ICICI Limited,
and Madurai Power Corporation Pvt. Ltd.
 
       
Madurai
  Guarantee of O&M obligations   O&M Guarantee dated April 25, 2000 by Covanta
Energy Corporation for benefit of Madurai Power Corporation Pvt. Ltd.
 
       
Madurai
  Contingent share premium   Shareholders Agreement dated April 25, 2000 among
Covanta Energy India (Balaji) Ltd., Madurai Power Corporation Pvt. Ltd.,
Samayanallur Power Investments Pvt. Ltd. and Wartsilla BPC Investment LLC
 
       
Union
  Guarantee of Operating Lease Obligations   Subordinated Rent Guarantee
Agreement: dated June 1, 1998, by Covanta Energy Corporation for the benefit of
the Union County Utilities Authority and Summit Bank, as Trustee
 
       
DHC and CEC
  Indemnity Agreement   Indemnity Agreement with ACE that supports the surety
program with ACE
 
       
CEC
  Program Agreement guarantees CEC’s obligations to reimburse amounts paid by
ACE for losses and expenses under the retention for WC, GL and Auto liability
for the policy period   Program Agreement dated October 20, 2004 between ACE
American Insurance Company and Covanta Energy Corporation
 
       
Hempstead
  Project debt   Lease Agreement dated as of December 1, 1985, between the Town
of Hempstead Industrial Development Agency, as Lessor, and Covanta Hempstead
Company, as Lessee; Lessee Guarantee and Security Agreement dated as of
September 1, 1986, between Covanta Hempstead Company and JP Morgan Chase Bank
N.A., as Trustee
 
       
Hempstead
  Company Support Agreement   Second Amended and Restated Company Support
Agreement, entered into as of April 30, 2001, by and between Covanta Hempstead
Company and Covanta ARC LLC
 
       
Essex
  Project debt   Conditional Sale Agreement dated as of February 28, 1986,
between Covanta Essex Company, as Purchaser, and The Port Authority of New York
and New Jersey, as Seller, as amended

SCHEDULE 6.1 - 6



--------------------------------------------------------------------------------



 



          Project   Description   Agreement, as amended to date
Essex
  Company Support Agreement   Amended and Restated Company Support Agreement,
dated as of December 1, 1997, by and among Covanta Essex Company, and Covanta
ARC LLC
 
       
Essex
  Reimbursement Agreement   Reimbursement Agreement, by and among, Covanta Essex
LLC, Covanta ARC LLC and Allied Waste Industries, Inc., dated as of April 30,
2001
 
       
Essex
  Reimbursement Agreement   Reimbursement Agreement, by and among, Covanta Essex
LLC, Covanta ARC LLC and Duke Capital Corporation, dated as of April 30, 2001.
 
       
SECONN
  Project debt   Lease Agreement dated as of September 1, 1988, between the
Connecticut Resources Recovery Authority and Covanta Southeastern Connecticut
Company, as amended; Lessee Guarantee and Security Agreement dated as of
December 1, 1988, between Covanta Southeastern Connecticut Company and the
Trustee, as amended
 
       
Niagara
  Project debt   Amended and Restated Installment Sale Agreement dated as of
June 1, 2001, between the Niagara County Industrial Development Agency, Niagara
County, New York and Covanta Niagara, L.P.; Memorandum of Amended and Restated
Installment Sale Agreement dated as of June 1, 2001, between the Niagara County
Industrial Development Agency and Covanta Niagara, L.P.
 
       
Niagara
  Performance Guaranties   Guaranty Agreement, entered into as of October 13,
2004 by Covanta ARC LLC in favor of Constellation New Energy, Inc.
 
       
Niagara
  Performance Guaranties   Corporate Guaranty Agreement, entered into as of
April 30, 2001, by Covanta ARC LLC, in favor of Occidental Chemical Corporation
and Hooker Energy Corporation
SEMASS
  Project debt   Amended and Restated Loan and Security Trust Agreement dated as
of November 1, 2001, among the Massachusetts Development Finance Agency, SEMASS
Partnership and US Bank N.A., as Trustee
SEMASS
  Company Support Agreement   Company Support Agreement, entered into as of
November 1, 2001, by and between Covanta SEMASS, L.P. and Covanta ARC LLC

SCHEDULE 6.1 - 7



--------------------------------------------------------------------------------



 



          Project   Description   Agreement, as amended to date
SEMASS
  Company Support Agreement   Contingent Capital Loan Agreement, entered into as
of November 1, 2001, by and between Covanta SEMASS, L.P. and Covanta ARC LLC
 
       
Delaware Valley
  Project debt   Amended and Restated Lease Agreement dated as of April 1, 1997,
between US Bank, N.A., as Owner Trustee and Lessor, and Delaware Resource
Management, Inc., and Covanta Delaware Valley, L.P., (f/k/a American Ref-Fuel
Company of Delaware Valley, L.P., and f/k/a American Ref-Fuel Company of
Delaware County, L.P.) as Lessee; and Participation Agreement dated as of
April 1, 1997, among TIFD III-L Inc., as Owner Participant, Delaware Resource
Management Inc., as Original Lessee, American Ref-Fuel Company of Delaware
County, L.P., as Lessee, US Bank, N.A., as Owner Trustee, First Union National
Bank, as Indenture Trustee, Browning-Ferris Industries, Inc., and Delaware
Resource Lessee Trust
 
       
Delaware Valley
  Performance Guaranties   Corporate Guaranty Agreement I dated as of April 30,
2001, made by Covanta ARC LLC to and for the benefit of State Street Bank and
Trust Company (as successor to Fleet National Bank), as Owner Trustee
 
       
Delaware Valley
  Performance Guaranties   Corporate Guarantee Agreement II dated as of
April 30, 2001, made by Covanta ARC LLC to and for the benefit of State Street
Bank and Trust Company (as successor to Fleet National Bank), as Owner Trustee
 
       
Delaware Valley
  Performance Guaranties   Corporate Guaranty Agreement III dated as of April 1,
2001, made by Covanta ARC LLC to and for the benefit of General Electric Capital
Corporation
 
       
Delaware Valley
  Performance Guaranties   Corporate Guaranty Agreement IV dated as of April 1,
2001, made by Covanta ARC LLC to and for the benefit of General Electric Capital
Corporation
 
       
Delaware Valley
  Performance Guaranties   Amended and Restated Corporate Guarantee Agreement II
entered into as of August 28, 2001, by Covanta ARC LLC, in favor of and for the
benefit of Viacom, Inc.
 
       
Delaware Valley
  Performance Guaranties   Amended and Restated Corporate Guarantee Agreement I
entered into as of August 28, 2001, by Covanta ARC LLC, in favor of and for the
benefit of Viacom, Inc.

SCHEDULE 6.1 - 8



--------------------------------------------------------------------------------



 



          Project   Description   Agreement, as amended to date
Delaware Valley
  Performance Guaranties   Guarantee Agreement dated as of August 28, 2001, from
Covanta ARC LLC to and for the benefit of the Delaware County Solid Waste
Authority
 
       
Covanta ARC LLC
Hempstead
  $275,000,000 Senior Notes due 2015 (6.26%) $42,670,000 Corporate Credit Bonds
  Indenture dated as of May 1, 2003, as supplemented Amended and Restated
Company Sublease Agreement, dated as of June 1, 2001, between the Agency and the
Company
 
       
Hempstead
  $42,670,000 Corporate Credit Bonds   Amended and Restated Company Sublease
Agreement, dated as of June 1, 2001, between the Agency and the Company
 
       
Hempstead
  Performance Guaranties   Parent Company Guaranty, entered into as of June 1,
2001, by Covanta ARC LLC in favor of The JP Morgan Chase, N.A., as trustee
 
       
Niagara
  165,010,000 Corporate Credit Bonds   Amended and Restated Company Sublease
Agreement, dated as of June 1, 2001, between the Agency and the Company
 
       
Niagara
  Performance Guaranties   Parent Company Issuer Guaranty, entered into as of
June 1, 2001, by Covanta ARC LLC, in favor of Niagara County Industrial
Development Agency
 
       
Niagara
  Performance Guaranties   Parent Company Guaranty, entered into as of June 1,
2001, by Covanta ARC LLC, in favor of Manufacturers and Traders Trust Company
 
       
SECONN
  $30,000,000 Corporate Credit Bonds   Loan Agreement dated as of January 15,
1992, between the Authority and Covanta Southeastern Connecticut Company
relating to the Bonds
 
       
SECONN
  $13,500,000 Corporate Credit Bonds   Loan Agreement dated as of December 1,
1998, between the Authority and Covanta Southeastern Connecticut Company, with
regard to the BFI Series A Bonds, as amended; and Loan Agreement dated as of
December 1, 1998, between the Authority and Covanta Southeastern Connecticut
Company, with regard to the Duke Capital Series A Bonds, as amended
 
       
Delaware Valley
  Letter of Credit   Letter of Credit issued for the benefit of the Pennsylvania
Department of Environmental Protection in a face amount of $1,457,017 with a
maturity date of June 24, 2007.
 
       
Delaware Valley
  Indemnity Agreement   Indemnity Letter, dated as of April 16, 1997, from
Covanta Delaware Valley, L.P. to Delaware County Industrial Development
Authority

SCHEDULE 6.1 - 9



--------------------------------------------------------------------------------



 



          Project   Description   Agreement, as amended to date
Alexandria 975 TPD Mass Burn WTE Facility.
  Project debt   Amended and Restated Conditional Sale and Security Agreement,
dated July 1, 1998 between Alexandria Sanitation Authority, Arlington Solid
Waste and Covanta Alexandria/Arlington Inc.
 
       
Alexandria WTE Facility Clean Air Act Retrofit. Operating Lease (Not on Balance
Sheet)
  Project debt   Operating Lease Agreement, dated November 1, 1998, between City
of Alexandria, Virginia Sanitation Authority and Arlington County Solid Waste
Authority, and Covanta Alexandria/Arlington, Inc.
 
       
Babylon 750 TPD Mass Burn WTE Facility.
  Project debt   Facility Lease Agreement, dated December 1, 1985, as amended
and restated, dated August 1, 1995, between Covanta Babylon, Inc. and the Town
of Babylon Industrial Development Agency; and Interest Rate Swap Agreement,
dated as of August 1, 1995 between Covanta Babylon, Inc. and AIG Financial
Products Corp.
 
       
Bristol 650 TPD Mass Burn WTE Facility.
  Project debt   Loan Agreement, dated April 15, 2005, between Covanta Bristol,
Inc. and the Bristol Resource Recovery Facility Operating Committee, as amended.
 
       
Fairfax 3000 TPD Mass Burn WTE Facility.
  Project debt   Conditional Sale and Security Agreement, dated February 1, 1988
between Covanta Fairfax, Inc. and Fairfax County Solid Waste Authority
 
       
Haverhill 1650 TPD Mass Burn WTE Facility.
  Project debt   Amended and Restated Loan Agreement, dated August 1, 1998,
between Covanta Haverhill Associates and Massachusetts Industrial Finance
Agency; OHA Series 1998 B Loan Agreement, dated as of December 1, 1998 between
Covanta Haverhill Associates and Massachusetts Development Finance Agency; OHA
Series 1999 A Loan Agreement, dated as of December 1, 1999 between Covanta
Haverhill Associates and Massachusetts Development Finance Agency; and Amended
and Restated Loan Agreement, dated as of August 1, 1998, between SBR Associates
(a Covanta Energy corporation (“CEC”) subsidiary) and Massachusetts Industrial
Finance Agency

SCHEDULE 6.1 - 10



--------------------------------------------------------------------------------



 



          Project   Description   Agreement, as amended to date
Huntington 750 TPD Mass Burn WTE Facility.
  Project debt   Lease Agreement, dated January 15, 1997, between Ogden Martin
Systems of Huntington Limited Partnership and Suffolk County Industrial
Development Agency
 
       
Indianapolis 2362 TPD Mass Burn WTE Facility.
  Project debt   Financing Agreement, dated September 1, 1985, between Covanta
Indianapolis, Inc. and the City of Indianapolis
 
       
Lake 528 TPD Mass Burn WTE Facility.
  Project debt   Loan Agreement, dated November 1, 1988, between Covanta Lake
Inc. and Lake County, Florida, as first supplemented by the First Supplemental
Loan Agreement dated 10-1-93 and the Second Supplemental Loan Agreement dated
12-14-04
 
       
Marion 550 TPD Mass Burn WTE Facility.
  Project debt   Loan Agreements, dated October 1, 1995 and May 1, 1996, between
Covanta Marion, Inc. and Marion County, Oregon
 
       
Onondaga 990 TPD Mass Burn WTE Facility.
  Project debt   Amended and Restated Lease Agreement, dated October 10, 2003,
between Covanta Onondaga Limited Partnership and Onondaga County Resource
Recovery Agency, as amended; Amended & Restated Limited Partnership Agreement,
dated November 15, 1994, between Covanta Onondaga, Inc., Ford Motor Credit Co.,
Bushton Co., and DCC Project Finance Nine, Inc. (Partnership deal treated
partially as debt for accounting purposes, but transaction is essentially a
Contingent Liability. See Schedule 7.4 (iv))
 
       
Stanislaus 800 TPD Mass Burn WTE Facility.
  Project debt   Lease Agreement, dated January 1, 2000, between Covanta
Stanislaus, Inc. and Stanislaus Waste-to-Energy Financing Agency
 
       
Union 1440 TPD Mass Burn WTE Facility
  Project debt   Facility Lease Agreement, dated June 15, 1998, between the
Union County Utilities Authority and Ogden Martin Systems of Union, Inc.
 
       
Wallingford 420 TPD Mass Burn WTE Facility.
  Project debt   Amended and Restated Lease Agreement, dated February 1, 1990
between Ogden Projects of Wallingford LP and Connecticut Resources Recovery
Authority
 
       
Madurai
  Project debt   Common Agreement, dated April 25, 2000, as amended, between
Madurai Power Corporation Pvt. Ltd. (f/k/a Balaji Power Corporation Pvt. Ltd)
and ICICI Limited

SCHEDULE 6.1 - 11



--------------------------------------------------------------------------------



 



          Project   Description   Agreement, as amended to date
Madurai
  Project debt   Working Capital Loan Consortium Agreement, dated August 29,
2002, among Madurai Power Corporation Pvt. Ltd. and, ICICI Bank Ltd., State Bank
of India, and Central Bank of India
 
       
Madurai
  Project debt   Intercreditor Agreement, dated April 25, 2000, between ICICI
Limited and Guarantees, dated April 25, 2000, from Covanta
 
       
Quezon
  Guarantee of O&M Obligations   Operator Guarantee dated December 10, 1996 by
Covanta Projects Inc. for the benefit of Quezon Power (Philippines), Limited Co.
 
       
Samalpatti
  Parent Undertaking to Retain Interest   Letter Agreement dated December 16,
1999 between Infrastructure Finance Company Ltd. and Covanta Energy Group, Inc.
 
       
Samalpatti
  Guarantee of O&M Obligations   O&M Guarantee dated December 16, 1999 by
Covanta Energy Group, Inc. for the benefit of Samalpatti Power Company Pvt. Ltd.
 
       
Samalpatti
  Contingent Share Premium   Agreement dated December 4,1999 among Covanta
Energy India (Samalpatti) Ltd., Goa Holdings Ltd. and Fenmor Energy Ltd.
 
       
Trezzo
  Contingent Subordinated Loan/Equity Commitment   Capitalization Agreement
dated July 23, 2004 among Covanta Waste to Energy of Italy, Inc., Actelios
S.p.A. and Prima S.r.l.
 
       
Trezzo
  Guarantee of Service and Maintenance Obligations   Ogden Guarantee dated
February 9, 2001 between Prima S.r.l. and Covanta Energy Group, Inc.
 
       
COVANTA SEMASS
  Letter of Credit   Letter of Credit issued for the benefit of Rockland Trust
Company as Trustee, Massachusetts Department of Environmental Protection in a
face amount of $6,554,753 with a maturity date of June 24, 2007
 
       
Covanta ARC LLC
  Program Agreement guarantees ARC’s obligations to reimburse amounts paid by
Liberty Mutual for losses and expenses under the deductible Workers’
Compensation insurance policy   Program Agreement, dated 1/01/2005-1/01/2006
between Liberty Mutual and Covanta ARC LLC
 
       
Covanta ARC LLC
  Program Agreement guarantees ARC’s obligations to reimburse amounts paid by
Zurich for losses and expenses under the deductible Workers’ Compensation
insurance policy   Program Agreements, dated 1/01/2002-1/01/2005 between Zurich
and Covanta ARC LLC
 
       
CEC
  Indemnity Agreement   Indemnity Agreement with Chubb dated 4/12/2006 that
supports the surety program with Chubb
 
       
CHC
  Indemnity Agreement   Indemnity Agreement with AIG dated 10/28/2005 that
supports the surety program with AIG
 
       
CEC
  Indemnity Agreement   Indemnity Agreement with Travelers dated 9/28/2006 that
supports the surety program with Travelers

SCHEDULE 6.1 - 12



--------------------------------------------------------------------------------



 



          Project   Description   Agreement, as amended to date
CEC
  Program Agreement guarantees CEC’s obligations to reimburse amounts paid by
ACE for losses and expenses under the retention Workers’ Compensation and Auto
Liability insurance policy   Program Agreements, dated 10/20/2005 and 10/20/2006
between ACE and CEC
 
       
CEC
  Program Agreement guarantees CEC’s obligations to reimburse amounts paid by
AIG for losses and expenses under the retention Workers’ Compensation, General
Liability and Auto Liability insurance policy   Program Agreement, dated
10/20/2002-10/20/2003 between AIG and CEC
 
       
Covanta Energy Corporation
  Interest Rate Swap   Interest Rate Swap Agreement, dated as of July 8, 2005,
between Calyon New York Branch and Covanta Energy Corporation
 
       
Covanta Energy Corporation
  Interest Rate Swap   Interest Rate Swap Agreement, dated as of March 17, 2006,
between Calyon New York Branch and Covanta Energy Corporation
 
       
Covanta Energy Corporation
  Interest Rate Swap   Interest Rate Swap Agreement, dated as of August 3, 2005,
between Goldman Sachs Capital Markets, L.P. and Covanta Energy Corporation

SCHEDULE 6.1 - 13



--------------------------------------------------------------------------------



 



SCHEDULE 6.1(x)(1)
TO CREDIT AGREEMENT
TERMS OF SUBORDINATION — AFFILIATES
          All Permitted Subordinated Indebtedness (as defined in the Credit
Agreement to which this Schedule 6.1(x)(1) is attached) incurred by Covanta
Energy Corporation or any Guarantor Subsidiary (the “Company”), owing to any
Affiliate (as defined in the Credit Agreement) of the Company shall be subject
to the following terms and conditions, which shall be incorporated in a written
agreement (the “Agreement”) between the Company and any Affiliate to which any
such Indebtedness is owed.
          Section 1.01. Subordination of Liabilities. The Company, for itself,
its successors and assigns, covenants and agrees and each holder of the
indebtedness evidenced by [DESCRIBE INDEBTEDNESS DOCUMENTATION] (the
“Subordinated Indebtedness”) by its acceptance thereof likewise covenants and
agrees that the payment of the principal of, and interest on, and all other
amounts owing in respect of, the Subordinated Indebtedness is hereby expressly
subordinated, to the extent and in the manner hereinafter set forth, to the
prior payment in full in cash or discharge in full of Senior Indebtedness (as
defined in Section 1.08) in cash and cash collateralization of any outstanding
letters of credit thereunder. The subordination provisions set forth herein
shall constitute a continuing offer to all persons who, in reliance upon such
provisions, become holders of, or continue to hold, Senior Indebtedness, and
such provisions are made for the benefit of the holders of Senior Indebtedness,
and such holders are hereby made obligees hereunder to the same extent as if
their names were written herein as such, and they and/or each of them may
proceed to enforce such provisions.
          Section 1.02. Company Not to Make Payments with Respect to
Subordinated Indebtedness in Certain Circumstances. (a) Upon the maturity of any
Senior Indebtedness (including interest thereon or fees or any other amounts
owing in respect thereof), whether at stated maturity, by acceleration or
otherwise, all principal thereof and premium, if any, and interest thereon or
fees or any other amounts owing in respect thereof, in each case to the extent
due and owing at such time, shall first be paid in full in cash or discharged in
full, or such payment duly provided for in cash or in a manner satisfactory to
the holder or holders of such Senior Indebtedness, including cash
collateralization of any outstanding letters of credit thereunder, before any
payment is made on account of the principal of (including installments thereof),
or interest on, or any amount otherwise owing in respect of, the Subordinated
Indebtedness. Each holder of the Subordinated Indebtedness hereby agrees that,
so long as an Event of Default (as defined in the Credit Agreement) has occurred
and is continuing, no amounts owing in respect of the Subordinated Indebtedness
shall be made, asked, demanded, sued for, or otherwise taken, accepted or
received.
     (a) In the event that notwithstanding the provisions of the preceding
subsection (a) of this Section 1.02, the Company shall make any payment on
account of the principal of, or interest on, or amounts otherwise owing in
respect of, the Subordinated Indebtedness at a time when payment is not
permitted by said subsection

SCHEDULE 6.1(x)(1) - 1



--------------------------------------------------------------------------------



 



(a), such payment shall be held by the holder of the Subordinated Indebtedness,
in trust for the benefit of, and shall be paid forthwith over and delivered to,
the holders of Senior Indebtedness or their representative or representatives
under the agreements pursuant to which the Senior Indebtedness may have been
issued, as their respective interests may appear, for application pro rata to
the payment of all Senior Indebtedness remaining unpaid to the extent necessary
to pay all Senior Indebtedness in full in cash and cash collateralize any
outstanding letters of credit thereunder in accordance with the terms of such
Senior Indebtedness, after giving effect to any concurrent payment or
distribution to or for the holders of Senior Indebtedness. Without in any way
modifying the subordination provisions set forth herein or affecting the
subordination effected hereby, the Company shall give the holder of the
Subordinated Indebtedness prompt written notice of any maturity of Senior
Indebtedness after which such Senior Indebtedness remains unsatisfied.
          Section 1.03. Subordinated Indebtedness Subordinated to Prior Payment
of all Senior Indebtedness on Dissolution, Liquidation or Reorganization of
Company. Upon any distribution of assets of the Company that constitute
Collateral upon any dissolution, winding up, liquidation or reorganization of
the Company (whether in bankruptcy, insolvency or receivership proceedings or
upon an assignment for the benefit of creditors or otherwise):

SCHEDULE 6.1(x)(1) - 2



--------------------------------------------------------------------------------



 



     (a) the holders of all Senior Indebtedness shall first be entitled to
receive payment in full in cash or in a manner satisfactory to the holder or
holders of such Senior Indebtedness of the principal thereof, premium, if any,
and interest (including, without limitation, all interest accruing after the
commencement of any bankruptcy, insolvency, receivership or similar proceeding
at the rate provided in the governing documentation whether or not such interest
is an allowed claim in such proceeding) and all other amounts due thereon before
the holder of the Subordinated Indebtedness is entitled to receive any payment
on account of the principal of or interest on or any other amount owing in
respect of the Subordinated Indebtedness,
     (b) any payment or distribution of assets of the Company of any kind or
character that constitute Collateral, whether in cash, property or securities to
which the holder of the Subordinated Indebtedness would be entitled except for
the subordination provisions set forth herein, shall be paid by the liquidating
trustee or agent or other person making such payment or distribution, whether a
trustee or agent, directly to the holders of Senior Indebtedness or their
representative or representatives under the agreements pursuant to which the
Senior Indebtedness may have been issued, to the extent necessary to make
payment in full of all Senior Indebtedness remaining unpaid, after giving effect
to any concurrent payment or distribution to the holders of such Senior
Indebtedness; and
     (c) in the event that, notwithstanding the foregoing provisions of this
Section 1.03, any payment or distribution of assets of the Company of any kind
or character that constitute Collateral, whether in cash, property or
securities, shall be received by the holder of the Subordinated Indebtedness on
account of principal of, or interest or other amounts due on, the Subordinated
Indebtedness before all Senior Indebtedness is paid in full in cash or in a
manner satisfactory to the holder or holders of such Senior Indebtedness or
otherwise discharged in full, or effective provisions made for its payment, such
payment or distribution shall be received and held in trust for and shall be
paid over to the holders of the Senior Indebtedness remaining unpaid or
unprovided for or their representative or representatives under the agreements
pursuant to which the Senior Indebtedness may have been issued, for application
to the payment of such Senior Indebtedness until all such Senior Indebtedness
shall have been paid in full in cash or in a manner satisfactory to the holder
or holders of such Senior Indebtedness or otherwise discharged in full, after
giving effect to any concurrent payment or distribution to the holders of such
Senior Indebtedness.
          Without in any way modifying the subordination provisions set forth
herein or affecting the subordination effected hereby, the Company shall give
prompt written notice to the holder of the Subordinated Indebtedness of any
dissolution, winding up, liquidation or reorganization of the Company (whether
in bankruptcy, insolvency or receivership proceedings or upon an assignment for
the benefit of creditors or otherwise).
          Section 1.04. Furtherance of Subordination. Each holder of the
Subordinated Indebtedness agrees as follows:

SCHEDULE 6.1(x)(1) - 3



--------------------------------------------------------------------------------



 



     (a) If any proceeding referred to in Section 1.03 above is commenced by or
against the Company:
     (i) the Administrative Agent (as defined in the Credit Agreement referred
to in Section 1.08 below), acting on behalf of each holder of the Senior
Indebtedness, is hereby irrevocably authorized and empowered (in its own name or
in the name of the holder of the Subordinated Indebtedness or otherwise), but
shall have no obligation, to demand, sue for, collect and receive every payment
or distribution referred to in Section 1.03(b) and give acquittance therefor and
to file claims and proofs of claim and take such other action (including,
without limitation, voting the claims arising under the Subordinated
Indebtedness or enforcing any security interest or other lien securing payment
of the Subordinated Indebtedness) as it may deem necessary or advisable for the
exercise or enforcement of or causing enforcement of any of the rights or
interests of the holders of the Senior Indebtedness hereunder; and
     (ii) each holder of the Subordinated Indebtedness shall duly and promptly
take such action as the Administrative Agent may request (A) to collect the
Subordinated Indebtedness for the account of the holders of the Senior
Indebtedness and to file appropriate claims or proofs of claim in respect of the
Subordinated Indebtedness, (B) to execute and deliver to the Administrative
Agent such powers of attorney, assignments or other instruments as
Administrative Agent may request in order to enable the Administrative Agent to
enforce any and all claims with respect to, and any security interests and other
liens securing payment of, the Subordinated Indebtedness, and (C) to collect and
receive any and all payments or distributions that may be payable or deliverable
upon or with respect to the Subordinated Indebtedness.
     (iii) The holders of the Senior Indebtedness are hereby authorized to
demand specific performance of this Agreement, whether or not the Company shall
have complied with any of the provisions hereof applicable to it, at any time
when the holder of the Subordinated Indebtedness shall have failed to comply
with any of the provisions of this Agreement applicable to it. The holder of the
Subordinated Indebtedness hereby irrevocably waives any defense based on the
adequacy of a remedy at law that might be asserted as a bar to such remedy of
specific performance.
          Section 1.05. Subrogation. Subject to the prior payment or discharge
in cash in full of all Senior Indebtedness, the holder of the Subordinated
Indebtedness shall be subrogated to the rights of the holders of Senior
Indebtedness to receive payments or distributions of assets of the Company
applicable to the Senior Indebtedness until all amounts owing in respect of the
Subordinated Indebtedness shall be paid or discharged in full, and for the
purpose of such subrogation no payments or distributions to the holders of the
Senior Indebtedness by or on behalf of the Company or by or on behalf of the
holder of the Subordinated Indebtedness by virtue of the subordination
provisions set forth herein that otherwise would have been made to the holder of
the Subordinated Indebtedness, shall be deemed to be payment by the Company to
or on account of the Subordinated Indebtedness, it being understood that the
subordination provisions set forth herein are and are intended solely for the
purpose of defining the relative rights of the

SCHEDULE 6.1(x)(1) - 4



--------------------------------------------------------------------------------



 




holder of the Subordinated Indebtedness, on the one hand, and the holders of the
Senior Indebtedness, on the other hand.
          Section 1.06. Obligation of the Company Unconditional. Nothing
contained in the subordination provisions set forth herein or in the documents
evidencing the Subordinated Indebtedness is intended to or shall impair, as
between the Company and the holder of the Subordinated Indebtedness, the
obligation of the Company, which is absolute and unconditional, to pay to the
holder of the Subordinated Indebtedness the principal of and interest on the
Subordinated Indebtedness as and when the same shall become due and payable in
accordance with its terms, or is intended to or shall affect the relative rights
of the holder of the Subordinated Indebtedness and creditors of the Company
other than the holders of the Senior Indebtedness, nor shall anything herein or
therein prevent the holder of the Subordinated Indebtedness from exercising all
remedies otherwise permitted by applicable law, subject to the rights, if any,
under the subordination provisions set forth herein of the holders of Senior
Indebtedness in respect of cash, property, or securities of the Company received
upon the exercise of any such remedy. Upon any distribution of assets of the
Company referred to herein, the holder of the Subordinated Indebtedness shall be
entitled to rely upon any order or decree made by any court of competent
jurisdiction in which such dissolution, winding up, liquidation or
reorganization proceedings are pending, or a certificate of the liquidating
trustee or agent or other person making any distribution to the holder of the
Subordinated Indebtedness, for the purpose of ascertaining the persons entitled
to participate in such distribution, the holders of the Senior Indebtedness and
other indebtedness of the Company, the amount thereof or payable thereon, the
amount or amounts paid or distributed thereon and all other facts pertinent
thereto or hereto.
          Section 1.07. Subordination Rights Not Impaired by Acts or Omissions
of Company or Holders of Senior Indebtedness. No rights of any present or future
holders of any Senior Indebtedness to enforce subordination as herein provided
shall at any time in any way be prejudiced or impaired by an act or failure to
act on the part of the Company or by any act or failure to act in good faith by
any such holder, or by any noncompliance by the Company with the terms and
provisions of the Subordinated Indebtedness, regardless of any knowledge thereof
which any such holder may have or be otherwise charged with. The holders of the
Senior Indebtedness may, without in any way affecting the obligations of the
holder of the Subordinated Indebtedness with respect thereto, at any time or
from time to time and in their absolute discretion, change the manner, place or
terms of payment of, change or extend the time of payment of, or renew or alter,
any Senior Indebtedness, or amend, modify or supplement any agreement or
instrument governing or evidencing such Senior Indebtedness or any other
document referred to therein, or exercise or refrain from exercising any other
of their rights under the Senior Indebtedness including, without limitation, the
waiver of a default thereunder and the release of any collateral securing such
Senior Indebtedness, all without notice to or consent from the holder of the
Subordinated Indebtedness.
          Section 1.08. Senior Indebtedness. (a) The term “Senior Indebtedness”
shall mean, at any time, the Obligations as such term is defined in the Credit
Agreement (as defined below), but excluding indemnification and other contingent
obligations (other

SCHEDULE 6.1(x)(1) - 5



--------------------------------------------------------------------------------



 




than contingent reimbursement obligations in respect of amounts that may be
drawn under outstanding letters of credit) in respect of which no assertion of
liability and no claim or demand for payment has been made (and, in the case of
indemnification obligations, no notice for indemnification has been issued by
the indemnitee) at such time.
     (b) As used in this Agreement, the terms set forth below shall have the
respective meanings provided below:
     “Credit Agreement” shall mean the Credit Agreement, dated as of February [
]. 2007, among the Covanta Energy Corporation, Covanta Holding Corporation, as a
guarantor, certain subsidiaries of the Company, as guarantors, the Lenders party
thereto, JPMorgan Chase Bank, N.A., as administrative agent (in such capacity,
the “Administrative Agent”), and the other banks party thereto, as same may be
amended, modified, extended, renewed, restated or supplemented from time to
time, and including any agreement extending the maturity of, refinancing or
restructuring all or any portion of, or increasing the Obligations under such
agreement or of any successor agreements.

SCHEDULE 6.1(x)(1) - 6



--------------------------------------------------------------------------------



 



SCHEDULE 6.2
TO CREDIT AGREEMENT
TERMS OF SUBORDINATION — NON-AFFILIATES
          All Permitted Subordinated Indebtedness (as defined in the Credit
Agreement to which this Schedule 6.1(x)(2) is attached) incurred by Covanta
Energy Corporation or any Guarantor Subsidiary (the “Company”) owing to any
person other than an Affiliate (as defined in the Credit Agreement) of the
Company shall be evidenced by a promissory note and shall (i) to the extent such
Permitted Subordinated Indebtedness constitutes a sale of notes through an
initial purchaser in a customary 144(a) transaction, have the subordination
provisions set forth in Part A and (ii) to the extent such Permitted
Subordinated Indebtedness does not constitute a sale of notes through an initial
purchaser in a customary 144(a) transaction, have the subordination provisions
set forth in Part B, of this Schedule 6.1(x)(2) attached as Annex A thereto or
incorporated within the text thereof (mutatis mutandis), and shall include in
the text of such promissory note the language: “THE INDEBTEDNESS EVIDENCED BY
THIS NOTE IS SUBORDINATE AND JUNIOR IN RIGHT OF PAYMENT TO ALL SENIOR
INDEBTEDNESS (AS DEFINED IN ANNEX A HERETO) TO THE EXTENT PROVIDED IN ANNEX A.”
Part A.
ANNEX A
          The payment of principal, interest and premium, if any, on the notes
(the “Subordinated Indebtedness”) will be subordinated to the prior payment in
full of all Senior Indebtedness, including Senior Indebtedness incurred after
the date of the indenture relating to the Subordinated Indebtedness (the
“Indenture”).
          The holders of Senior Indebtedness will be entitled to receive payment
in full of all obligations due in respect of Senior Indebtedness (including
interest after the commencement of any bankruptcy proceeding at the rate
specified with respect to the Senior Indebtedness) before the holders of
Subordinated Indebtedness will be entitled to receive any payment with respect
to the Subordinated Indebtedness (except that holders of Subordinated
Indebtedness may receive and retain Permitted Junior Securities), in the event
of any distribution to creditors of the Company:
          (1) in a liquidation or dissolution of the Company;
          (2) in a bankruptcy, reorganization, insolvency, receivership or
similar proceeding relating to the Company or its property;
          (3) in an assignment for the benefit of creditors; or
SCHEDULE 6.1(x)(2)

 



--------------------------------------------------------------------------------



 



          (4) in any marshaling of the Company’s assets and liabilities.
          The Company also may not make any payment in respect of the
Subordinated Indebtedness (except in Permitted Junior Securities) if:
          (1) a payment default on Senior Indebtedness occurs and is continuing
beyond any applicable grace period; or
          (2) any other default occurs and is continuing on Senior Indebtedness
that permits holders of the Senior Indebtedness to accelerate its maturity and
the trustee receives a notice of such default (a “Payment Blockage Notice”) from
the Company or the holders of any Senior Indebtedness.
          Payments on the Subordinated Indebtedness may and will be resumed:
          (1) in the case of a payment default, upon the date on which such
default is cured or waived; and
          (2) in the case of a nonpayment default, upon the earlier of the date
on which such nonpayment default is cured or waived or 179 days after the date
on which the applicable Payment Blockage Notice is received, unless the maturity
of any Senior Indebtedness has been accelerated.
          No new Payment Blockage Notice may be delivered unless and until:
          (1) 360 days have elapsed since the delivery of the immediately prior
Payment Blockage Notice; and
          (2) all scheduled payments of principal, interest and premium, if any,
on the Subordinated Indebtedness that have come due have been paid in full in
cash.
          No nonpayment default that existed or was continuing on the date of
delivery of any Payment Blockage Notice to the trustee will be, or be made, the
basis for a subsequent Payment Blockage Notice.
          If the trustee or any holder of the Subordinated Indebtedness receives
a payment in respect of the Subordinated Indebtedness (except in Permitted
Junior Securities) when:
          (1) the payment is prohibited by these subordination provisions; and
          (2) the trustee or the holder has actual knowledge that the payment is
prohibited,
the trustee or the holder, as the case may be, will hold the payment in trust
for the benefit of the holders of Senior Indebtedness. Upon the proper written
request of the
SCHEDULE 6.1(x)(2)

 



--------------------------------------------------------------------------------



 



Administrative Agent (as defined below), the trustee or the holder, as the case
may be, will deliver the amounts in trust to the Administrative Agent.
          The Company must promptly notify holders of Senior Indebtedness if
payment on the Subordinated Indebtedness is accelerated because of an event of
default under the Indenture.
          Insert in “Certain Definitions”:
          “Credit Agreement” means the Credit Agreement, dated as of February 9,
2007, among Covanta Energy Corporation, Covanta Holding Corporation, as a
guarantor, certain subsidiaries of Covanta Energy Corporation, as guarantors,
the Lenders party thereto, JPMorgan Chase Bank, N.A., as administrative agent
(in such capacity, the “Administrative Agent”) and the other banks party
thereto, as same may be amended, modified, extended, renewed, restated or
supplemented from time to time, and including any agreement extending the
maturity of, refinancing or restructuring all or any portion of, or increasing
the Obligations under such agreement or of any successor agreements.
          “Permitted Junior Securities” means:
          (1) equity interests in Company; or
          (2) debt securities that are subordinated to all Senior Indebtedness
to substantially the same extent as, or to a greater extent than, the notes are
subordinated to Senior Indebtedness under the Indenture.
          “Senior Indebtedness” means at any time, the Obligations as such term
is defined in the Credit Agreement, but excluding indemnification and other
contingent obligations (other than contingent reimbursement obligations in
respect of amounts that may be drawn under outstanding letters of credit) in
respect of which no assertion of liability and no claim or demand for payment
has been made (and, in the case of indemnification obligations, no notice for
indemnification has been issued by the indemnitee) at such time.
SCHEDULE 6.1(x)(2)

 



--------------------------------------------------------------------------------



 



Part B.
ANNEX A
          Section 1.01. Subordination of Liabilities. The Company for itself,
its successors and assigns, covenants and agrees and each holder of the
promissory note to which this Annex A is attached (the “Note”) by its acceptance
thereof likewise covenants and agrees that the payment of the principal of, and
interest on, and all other amounts owing in respect of, the Note is hereby
expressly subordinated, to the extent and in the manner hereinafter set forth,
to the prior payment in full in cash or discharge in full of the Senior
Indebtedness (as defined in Section 1.08) in cash and cash collateralization of
any outstanding letters of credit thereunder. The provisions of this Annex A
shall constitute a continuing offer to all persons who, in reliance upon such
provisions, become holders of, or continue to hold, Senior Indebtedness, and
such provisions are made for the benefit of the holders of Senior Indebtedness,
and such holders are hereby made obligees hereunder to the same extent as if
their names were written herein as such, and they and/or each of them may
proceed to enforce such provisions.
          Section 1.02. Company Not to Make Payments with Respect to Notes in
Certain Circumstances.
          (a) Upon the maturity of any Senior Indebtedness (including interest
thereon or fees or any other amounts owing in respect thereof), whether at
stated maturity, by acceleration or otherwise, all principal thereof and
premium, if any, and interest thereon or fees or any other amounts owing in
respect thereof, in each case to the extent due and owing at such time, shall
first be paid in full in cash or discharged in full, or such payment duly
provided for in cash or in a manner satisfactory to the holder or holders of
such Senior Indebtedness, including cash collateralization of any outstanding
letters of credit thereunder, before any payment is made on account of the
principal of (including installments thereof), or interest on, or any amount
otherwise owing in respect of, the Note. Each holder of the Note hereby agrees
that, so long as an Event of Default (as defined in the Credit Agreement) has
occurred and is continuing, no amounts owing in respect of the Note shall be
made, asked, demanded, sued for, or otherwise taken, accepted or received.
          (b) In the event that notwithstanding the provisions of the preceding
subsection (a) of this Section 1.02, the Company shall make any payment on
account of the principal of, or interest on, or amounts otherwise owing in
respect of, the Note at a time when payment is not permitted by said subsection
(a), such payment shall be held by the holder of the Note, in trust for the
benefit of, and shall be paid forthwith over and delivered to, the holders of
Senior Indebtedness or their representative or representatives under the
agreements pursuant to which the Senior Indebtedness may have been issued, as
their respective interests may appear, for application pro rata, to the payment
of all Senior Indebtedness
SCHEDULE 6.1(x)(2)

 



--------------------------------------------------------------------------------



 



remaining unpaid to the extent necessary to pay all Senior Indebtedness in full
in cash and cash collateralize any outstanding letters of credit thereunder in
accordance with the term of such Senior Indebtedness, after giving effect to any
concurrent payment or distribution to or for the holders of Senior Indebtedness.
Without in any way modifying the provisions of this Annex A or affecting the
subordination effected hereby, the Company shall give the holder of the Note
prompt written notice of any maturity of Senior Indebtedness after which such
Senior Indebtedness remains unsatisfied.
          Section 1.03. Note Subordinated to Prior Payment of all Senior
Indebtedness on Dissolution, Liquidation or Reorganization of Company. Upon any
distribution of assets of the Company that constitute Collateral upon any
dissolution, winding up, liquidation or reorganization of the Company (whether
in bankruptcy, insolvency or receivership proceedings or upon an assignment for
the benefit of creditors or otherwise):
SCHEDULE 6.1(x)(2)

 



--------------------------------------------------------------------------------



 



          (a) the holders of all Senior Indebtedness shall first be entitled to
receive payment in full in cash or in a manner satisfactory to the holder or
holders of such Senior Indebtedness of the principal thereof, premium, if any,
and interest (including, without limitation, all interest accruing after the
commencement of any bankruptcy, insolvency, receivership or similar proceeding
at the rate provided in the governing documentation whether or not such interest
is an allowed claim in such proceeding) and all other amounts due thereon before
the holder of the Note is entitled to receive any payment on account of the
principal of or interest on or any other amount owing in respect of the Note;
          (b) any payment or distribution of assets of the Company of any kind
or character that constitute Collateral, whether in cash, property or securities
to which the holder of the Note would be entitled except for the provisions of
this Annex A shall be paid by the liquidating trustee or agent or other person
making such payment or distribution, whether a trustee or agent; directly to the
holders of Senior Indebtedness or their representative or representatives under
the agreements pursuant to which the Senior Indebtedness may have been issued,
to the extent necessary to make payment in full of all Senior Indebtedness
remaining unpaid, after giving effect to any concurrent payment or distribution
to the holders of such Senior Indebtedness; and
          (c) in the event that, notwithstanding the foregoing provisions of
this Section 1.03, any payment or distribution of assets of the Company of any
kind or character that constitute Collateral, whether in cash, property or
securities, shall be received by the holder of the Note on account of principal
of, or interest or other amounts due on, the Note before all Senior Indebtedness
is paid in full in cash or in a manner satisfactory to the holder or holders of
such Senior Indebtedness or otherwise discharged in full, or effective
provisions made for its payment, such payment or distribution shall be received
and held in trust for and shall be paid over to the holders of the Senior
Indebtedness remaining unpaid or unprovided for or their representative or
representatives under the agreements pursuant to which the Senior Indebtedness
may have been issued, for application to the payment of such Senior Indebtedness
until all such Senior Indebtedness shall have been paid in full in cash or in a
manner satisfactory to the holder or holders of such Senior Indebtedness or
otherwise discharged in full, after giving effect to any concurrent payment or
distribution to the holders of such Senior Indebtedness.
          Without in any way modifying the provisions of this Annex A or
affecting the subordination effected hereby, the Company shall give prompt
written notice to the holder of the Note of any dissolution, winding up,
liquidation or reorganization of the Company (whether in bankruptcy, insolvency
or receivership proceedings or upon an assignment for the benefit of creditors
or otherwise).
SCHEDULE 6.1(x)(2)

 



--------------------------------------------------------------------------------



 



          Section 1.04. In Furtherance of Subordination. Each holder of the Note
agrees as follows:
          (a) If any proceeding referred to in Section 1.03 above is commenced
by or against the Company
               the Administrative Agent (as defined in the Credit Agreement
referred to in Section 1.08 below), acting on behalf of each holder of the
Senior Indebtedness, is hereby irrevocably authorized and empowered (in its own
name or in the name of the holder of the Note or otherwise), but shall have no
obligation, to demand, sue for, collect and receive every payment or
distribution referred to in Section 1.03(b) and give acquittance therefor and to
file claims and proofs of claim and take such other action (including, without
limitation, voting the claims arising under the Note or enforcing any security
interest or other lien securing payment of the Note) as it may deem necessary or
advisable for the exercise or enforcement of or causing enforcement of any of
the rights or interests of the holders of the Senior Indebtedness hereunder; and
               The Administrative Agent is hereby authorized to demand specific
performance of this Note, whether or not the Company shall have complied with
any of the provisions hereof applicable to it, at any time when the holder of
the Note shall have failed to comply with any of the provisions of this Note
applicable to it. The holder of the Note hereby irrevocably waives any defense
based on the adequacy of a remedy at law that might be asserted as a bar to such
remedy of specific performance.
          Section 1.05. Subrogation. Subject to the prior payment or discharge
in cash in full of all Senior Indebtedness, the holder of the Note shall be
subrogated to the rights of the holders of Senior Indebtedness to receive
payments or distributions of assets of the Company applicable to the Senior
Indebtedness until all amounts owing on the Note shall be paid or discharged in
full, and for the purpose of such subrogation no payments or distributions to
the holders of the Senior Indebtedness by or on behalf of the Company or by or
on behalf of the holder of the Note by virtue of this Annex A which otherwise
would have been made to the holder of the Note, shall be deemed to be payment by
the Company to or on account of the Note, it being understood that the
provisions of this Annex A are and are intended solely for the purpose of
defining the relative rights of the holder of the Note, on the one hand, and the
holders of the Senior Indebtedness, on the other hand.
          Section 1.06. Obligation of the Company Unconditional. Nothing
contained in this Annex A or in the Note is intended to or shall impair, as
between the Company and the holder of the Note, the obligation of the Company,
which is absolute and unconditional, to pay to the holder of the Note the
principal of and interest on the Note as and when the same shall become due and
payable in accordance with its terms, or
SCHEDULE 6.1(x)(2)

 



--------------------------------------------------------------------------------



 



is intended to or shall affect the relative rights of the holder of the Note and
creditors of the Company other than the holders of the Senior Indebtedness, nor
shall anything herein or therein prevent the holder of the Note from exercising
all remedies otherwise permitted by applicable law, subject to the rights, if
any, under this Annex A of the holders of Senior Indebtedness in respect of
cash, property, or securities of the Company received upon the exercise of any
such remedy. Upon any distribution of assets of the Company referred to in this
Annex A, the holder of the Note shall be entitled to rely upon any order or
decree made by any court of competent jurisdiction in which such dissolution,
winding up, liquidation or reorganization proceedings are pending, or a
certificate of the liquidating trustee or agent or other person making any
distribution to the holder of the Note, for the purpose of ascertaining the
persons entitled to participate in such distribution, the holders of the Senior
Indebtedness and other indebtedness of the Company, the amount thereof or
payable thereon, the amount or amounts paid or distributed thereon and all other
facts pertinent thereto or to this Annex A.
          Section 1.07. Subordination Rights Not Impaired by Acts or Omissions
of Company or Holders of Senior Indebtedness. No rights of any present or future
holders of any Senior Indebtedness to enforce subordination as herein provided
shall at any time in any way be prejudiced or impaired by an act or failure to
act on the part of the Company or by any act or failure to act in good faith by
any such holder, or by any noncompliance by the Company with the terms and
provisions of the Note, regardless of any knowledge thereof which any such
holder may have or be otherwise charged with. The holders of the Senior
Indebtedness may, without in any way affecting the obligations of the holder of
the Note with respect thereto, at any time or from time to time and in their
absolute discretion, change the manner, place or terms of payment of, change or
extend the time of payment of, or renew or alter, any Senior Indebtedness, or
amend, modify or supplement any agreement or instrument governing or evidencing
such Senior Indebtedness or any other document referred to therein, or exercise
or refrain from exercising any other of their rights under the Senior
Indebtedness including, without limitation, the waiver of a default thereunder
and the release of any collateral securing such Senior Indebtedness, all without
notice to or consent from the holder of the Note.
          Section 1.08. Senior Indebtedness. (a) The term “Senior Indebtedness”
shall mean, at any time, the Obligations as such term is defined in the Credit
Agreement (as defined below), but excluding indemnification and other contingent
obligations (other than contingent reimbursement obligations in respect of
amounts that may be drawn under outstanding letters of credit) in respect of
which no assertion of liability and no claim or demand for payment has been made
(and, in the case of indemnification obligations, no notice for indemnification
has been issued by the indemnitee) at such time.
SCHEDULE 6.1(x)(2)

 



--------------------------------------------------------------------------------



 



     (b) As used in this Agreement, the terms set forth below shall have the
respective meanings provided below:
     “Credit Agreement” shall mean the Credit Agreement, dated as of February 9,
2007, among Covanta Energy Corporation, Covanta Holding Corporation, as a
guarantor, certain subsidiaries of Covanta Energy Corporation, as guarantors,
the Lenders party thereto, JPMorgan Chase Bank, N.A., as administrative agent
(in such capacity, the “Administrative Agent”), and the other banks party
thereto, as same may be amended, modified, extended, renewed, restated or
supplemented from time to time, and including any agreement extending the
maturity of, refinancing or restructuring all or any portion of, or increasing
the Obligations under such agreement or of any successor agreements.
SCHEDULE 6.1(x)(2)

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.2
TO CREDIT AGREEMENT
CERTAIN LIENS
Pledge by Covanta Waste to Energy of Italy, Inc. (CWTEI) to Banca Nazionale del
Lavoro S.p.A., as agent, in connection with the Trezzo project financing and
pursuant to the Contratto di Capitalizzazion dated July 23, 2004, of (i) a CWTEI
bank account securing its obligation to contribute equity or make subordinated
loans of up to 130k Euros if the project waste permit is not increased to 500
tonnes/day by 06-30-06 and up to 990k Euros in the event of an adverse outcome
in ongoing arbitration with the EPC contractor; and (ii) CWTEI’s (a) equity
interest in Prima s.r.l. (the project company) and (b) right to be repaid by
Prima s.r.l. for any amounts owed to CWTEI by Prima s.r.l., in the event of an
acceleration of the underlying non-recourse project financing.
Liens and pledges with respect to indebtedness, leases and other material
project documents concerning Projects and electrical generation plants and
cogeneration plants of Affiliates to which Foreign Subsidiaries are a party
Liens in existence on the date of this Agreement on or with respect to assets of
any Subsidiary of Company, to the extent such Liens secure an obligation of such
Subsidiary of Company (or an Affiliate in which such Subsidiary is an equity
owner) to Persons other than the Company and its Excluded Subsidiaries and their
respective Affiliates, so long as (a) such obligation is associated with a
Project (or a project of an Affiliate in which such Subsidiary is an equity
owner), (b) such Lien is limited to (1) assets associated with such Project (or
project of an Affiliate in which such Subsidiary is an equity owner) (which in
any event shall not include assets held by any Borrower other than a Borrower
whose sole business is the ownership and/or operation of such Project and
substantially all of whose assets are associated with such Project), and/or
(2) equity interests in such Subsidiary, but in the case of clause (2) only if
such Subsidiary’s sole business is the ownership and/or operation of such
Project (or project of an Affiliate in which such Subsidiary is an equity owner)
and substantially all of such Subsidiary’s assets are associated with such
Project (or project of an Affiliate in which such Subsidiary is an equity owner)
and (c) such obligation is otherwise permitted under this Agreement.1
Liens on Intellectual Property set forth on Schedule 4.5 to the Pledge and
Security Agreement.
Liens in existence on the date of this Agreement evidenced by financing
statements listed on Annex A hereto.
 

1   Emergence entities may have certain outstanding obligations with respect to
Bankrupt Subsidiaries; however, we cannot make representations that agreements
will be assumed prior to the emergence of those entities.

SCHEDULE 6.2 - 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.10
TO CREDIT AGREEMENT
CERTAIN TRANSACTIONS WITH AFFILIATES

•   Corporate Services and Expense Reimbursement Agreement between Danielson
Holding Corporation and Covanta Energy Corporation dated March 10, 2004;

•   Master Waste Delivery Agreements dated as of October 1, 1995, between
TransRiver and certain of the former American Ref-Fuel project partnerships,
other written and oral brokerage arrangements between TransRiver and certain of
the waste-to-energy project partnerships and corporations, and similar brokerage
arrangements for metals sales among all such parties; Management Services
Agreement, dated November 1, 2003, between Covanta Energy Asia Pacific Ltd. and
Covanta Energy International Investments Limited (f/k/a Covanta Energy India
Investments Ltd.), as amended pursuant to Amendment No. 1 dated as of August 8,
2006;

•   Management Services Agreement, dated January 1, 2002, between Covanta Energy
(Thailand) Ltd. and Covanta Philippines Operating, Inc.;

•   Consultancy and Management Services Agreement, dated March 19, 2000, between
Covanta Energy Philippines Holdings, Inc. (f/k/a Ogden Energy Philippine
Holdings, Inc.) and Covanta Philippines Operating, Inc.(f/k/a Ogden Philippines
Operating, Inc.);

•   Asset Management Services Agreement, dated as of August 8, 2006, between
Covanta Energy (Thailand) Ltd. and Covanta Energy India (Balaji) Ltd.

•   Asset Management Services Agreement, dated as of August 8, 2006, between
Covanta Energy (Thailand) Ltd. and Covanta Energy India (Samalpatti) Ltd.

•   Asset Management Services Agreement, dated as of August 8, 2006, between
Covanta Energy (Thailand) Ltd. and Covanta Energy Asia Holdings Ltd. (f/k/a
Covanta Chinese Investments Ltd.)

•   Management Services Agreement, dated July 1, 2002, between Covanta Energy
(Thailand) Ltd. and Covanta One Ltd.;

•   Consultancy and Management Services Agreement, dated August 23, 2001 between
Covanta Energy India Pvt. Ltd. and Covanta Samalpatti Operating Pvt. Ltd. (f/k/a
Ogden Madhya Pradesh Operating Pvt. Ltd.);

•   Plant Operation and Maintenance Agreement, dated December 1, 1995, as
amended, between Quezon Power (Philippines), Limited Co. (as
successor-in-interest to Quezon Power, Inc.) and Covanta Philippines Operating,
Inc.;

•   Plant Operation and Maintenance Agreement, dated April 2, 1999, by and

SCHEDULE 6.10 - 1

 



--------------------------------------------------------------------------------



 



    between NEPC Consortium Power Limited and Covanta Bangladesh Operations,
Ltd, as amended;

•   Technical Services Agreement, dated July 1, 1999, by and between NEPC
Consortium Power Ltd. and Covanta One Ltd.;

•   Operation and Maintenance Agreement, dated April 25, 2000, between Ogden
Balaji O&M Services Private Ltd & Madurai Power Corporation Pvt. Ltd. (f/k/a
Balaji Power Corporation Pvt. Ltd.);

•   Operation and Maintenance Agreement, dated December 3, 1999, between
Samalpatti Power Company Private Ltd. and Covanta Samalpatti Operating Pvt. Ltd.
(f/k/a Ogden Madhya Pradesh Operating Pvt. Ltd.); and

•   Amended and Restated Operating Services Agreement, dated November 1, 2001 by
and between SEMASS Partnership and American Ref-Fuel Operations of SEMASS, L.P.

•   Tax Sharing Agreement, dated March 10, 2004, between Danielson Holding
Corporation and Covanta Energy Corporation and the other parties thereto, as
amended.

•   Tax Sharing/Allocation Agreement between Covanta Energy Corporation and
Covanta Tampa Construction.

•   Tax Sharing/Allocation Agreement between Covanta Energy Corporation and
Covanta Lake II, Inc.

•   Tax Sharing/Allocation Agreement between Covanta Energy Corporation and
Covanta Warren Energy Resources Co., LP, Covanta Equity of Stanislaus, Inc. and
Covanta Equity of Alexandria/Arlington, Inc.

•   Operating and Maintenance Agreement between OMS of Union and Ogden Martin
Operations of Union LLC

SCHEDULE 6.10 - 2

 